Exhibit 10.1

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF MAY 9, 2014

AMONG

CONCHO RESOURCES INC.,

AS THE BORROWER,

THE SEVERAL LENDERS

FROM TIME TO TIME PARTIES HERETO,

JPMORGAN CHASE BANK, N.A.,

AS ADMINISTRATIVE AGENT, SWINGLINE LENDER

AND A LETTER OF CREDIT ISSUER,

BANK OF AMERICA, N.A.

AND

WELLS FARGO BANK, NATIONAL ASSOCIATION

AS CO-SYNDICATION AGENTS

AND

BARCLAYS BANK PLC,

CITIBANK, N.A.,

CAPITAL ONE, NATIONAL ASSOCIATION,

ING CAPITAL LLC,

UNION BANK, N.A.,

U.S. BANK NATIONAL ASSOCIATION,

AND

BMO HARRIS FINANCING, INC.,

AS CO-DOCUMENTATION AGENTS

 

 

 

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

AND

WELLS FARGO SECURITIES, LLC,

AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   SECTION 1.  

    Definitions

     1   

1.1

  Defined Terms      1   

1.2

  Other Interpretive Provisions      35   

1.3

  Accounting Terms      36   

1.4

  Rounding      36   

1.5

  References to Agreements, Laws, Etc.      36   

1.6

  Times of Day      36   

1.7

  Timing of Payment or Performance      36   

1.8

  Currency Equivalents Generally      36   

1.9

  Classification of Loans and Borrowings      37   

SECTION 2.

      Amount and Terms of Credit      37   

2.1

  Commitments      37   

2.2

  Minimum Amount of Each Borrowing; Maximum Number of Borrowings      38   

2.3

  Notice of Borrowing      39   

2.4

  Disbursement of Funds      39   

2.5

  Repayment of Loans; Evidence of Debt      40   

2.6

  Conversions and Continuations      41   

2.7

  Pro Rata Borrowings      42   

2.8

  Interest      42   

2.9

  Interest Periods      43   

2.10

  Increased Costs, Illegality, Etc.      43   

2.11

  Compensation      45   

2.12

  Change of Lending Office      45   

2.13

  Notice of Certain Costs      45   

2.14

  Borrowing Base      45   

2.15

  Defaulting Lenders      48   

2.16

  Increase of Total Commitment      50   

SECTION 3.

      Letters of Credit      52   

3.1

  Letters of Credit      52   

3.2

  Letter of Credit Requests      52   

3.3

  Letter of Credit Participations      53   

3.4

  Agreement to Repay Letter of Credit Drawings      55   

3.5

  Increased Costs      56   

3.6

  New or Successor Letter of Credit Issuer      57   

3.7

  Role of Letter of Credit Issuer      58   

3.8

  Cash Collateral      58   

3.9

  Applicability of ISP and UCP      59   

3.10

  Conflict with Issuer Documents      59   

3.11

  Letters of Credit Issued for Restricted Subsidiaries      59   

SECTION 4.

      Fees; Commitments      59   

4.1

  Fees      59   

4.2

  Voluntary Reduction of Commitments      60   

4.3

  Mandatory Termination or Reduction of Commitments      60   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Cont’D)

 

         Page  

SECTION 5.

      Payments      61   

5.1

  Voluntary Prepayments      61   

5.2

  Mandatory Prepayments      61   

5.3

  Method and Place of Payment      63   

5.4

  Net Payments      63   

5.5

  Computations of Interest and Fees      66   

5.6

  Limit on Rate of Interest      66   

SECTION 6.

      Conditions Precedent to Initial Borrowing      67   

6.1

  Credit Documents      67   

6.2

  Collateral      67   

6.3

  Legal Opinions      68   

6.4

  Closing Certificates      68   

6.5

  Authorization of Proceedings of Each Credit Party; Organizational Documents   
  68   

6.6

  Fees      68   

6.7

  Representations      68   

6.8

  Patriot Act.      69   

6.9

  Historical Financial Statements      69   

6.10

  [Intentionally Omitted]      69   

6.11

  Insurance Certificate      69   

SECTION 7.

      Conditions Precedent to All Credit Events      69   

7.1

  No Default; Representations and Warranties      69   

7.2

  Notice of Borrowing      69   

SECTION 8.

      Representations, Warranties and Agreements      69   

8.1

  Corporate Status      70   

8.2

  Corporate Power and Authority; Enforceability      70   

8.3

  No Violation      70   

8.4

  Litigation      70   

8.5

  Margin Regulations      70   

8.6

  Governmental Approvals      70   

8.7

  Investment Company Act      71   

8.8

  True and Complete Disclosure      71   

8.9

  Financial Condition; Financial Statements      71   

8.10

  Tax Matters      71   

8.11

  Compliance with ERISA      72   

8.12

  Subsidiaries      72   

8.13

  Intellectual Property      72   

8.14

  Environmental Laws      73   

8.15

  Properties      73   

8.16

  Solvency      73   

8.17

  Insurance      74   

8.18

  Hedge Agreements      74   

8.19

  Patriot Act.      74   

8.20

  Liens Under the Security Documents; Collateral Coverage Minimum      74   

8.21

  No Default      74   

8.22

  Direct Benefit      74   

8.23

  Sanctions Laws; Foreign Corrupt Practices Act.      75   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Cont’D)

 

         Page  

SECTION 9.

      Affirmative Covenants      75   

9.1

  Information Covenants      75   

9.2

  Books, Records and Inspections      77   

9.3

  Maintenance of Insurance      78   

9.4

  Payment of Taxes      79   

9.5

  Consolidated Corporate Franchises      79   

9.6

  Compliance with Statutes, Regulations, Etc.      79   

9.7

  ERISA      79   

9.8

  Maintenance of Properties      80   

9.9

  End of Fiscal Years; Fiscal Quarters      80   

9.10

  Additional Guarantors, Grantors and Collateral      80   

9.11

  Use of Proceeds      81   

9.12

  Further Assurances      81   

9.13

  Reserve Reports      82   

9.14

  Title Information      82   

9.15

  Commodity Exchange Act Keepwell Provisions      83   

9.16

  Sanctions Laws and Regulations; Foreign Corrupt Practices Act.      83   

9.17

  Post-Closing Covenant      83   

SECTION 10.

      Negative Covenants      83   

10.1

  Limitation on Indebtedness      83   

10.2

  Limitation on Liens      87   

10.3

  Limitation on Fundamental Changes      90   

10.4

  Limitation on Sale of Assets      92   

10.5

  Limitation on Investments      94   

10.6

  Limitation on Restricted Payments      96   

10.7

  Limitations on Debt Payments and Amendments      98   

10.8

  Negative Pledge Agreements      98   

10.9

  Limitation on Subsidiary Distributions      99   

10.10

  Hedge Agreements      100   

10.11

  Financial Performance Covenants      102   

10.12

  Transactions with Affiliates      102   

10.13

  Change in Business      103   

10.14

  Use of Proceeds      103   

SECTION 11.

      Events of Default      103   

11.1

  Payments      103   

11.2

  Representations, Etc.      104   

11.3

  Covenants      104   

11.4

  Default Under Other Agreements      104   

11.5

  Bankruptcy, Etc.      104   

11.6

  ERISA      105   

11.7

  Guarantee      105   

11.8

  Security Documents      105   

11.9

  Judgments      105   

11.10

  Change of Control      106   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Cont’D)

 

         Page  

SECTION 12.

      The Administrative Agent      107   

12.1

  Appointment      107   

12.2

  Delegation of Duties      107   

12.3

  Exculpatory Provisions      107   

12.4

  Reliance      108   

12.5

  Notice of Default      108   

12.6

  Non-Reliance on Administrative Agent and Other Lenders      108   

12.7

  Indemnification      109   

12.8

  Agent in Its Individual Capacity      110   

12.9

  Successor Agent      110   

12.10

  Withholding Tax      111   

12.11

  Security Documents and Guarantee      111   

12.12

  Right to Realize on Collateral and Enforce Guarantee      111   

12.13

  Administrative Agent May File Proofs of Claim      111   

SECTION 13.

      Miscellaneous      112   

13.1

  Amendments, Waivers and Releases      112   

13.2

  Notices      114   

13.3

  No Waiver; Cumulative Remedies      114   

13.4

  Survival of Representations and Warranties      114   

13.5

  Payment of Expenses; Indemnification      114   

13.6

  Successors and Assigns; Participations and Assignments      116   

13.7

  Replacements of Lenders under Certain Circumstances      119   

13.8

  Adjustments; Set-off      120   

13.9

  Counterparts      120   

13.10

  Severability      121   

13.11

  Integration      121   

13.12

  GOVERNING LAW      121   

13.13

  Submission to Jurisdiction; Waivers      121   

13.14

  Acknowledgments      121   

13.15

  WAIVERS OF JURY TRIAL      122   

13.16

  Confidentiality      122   

13.17

  Release of Collateral and Guarantee Obligations      123   

13.18

  USA PATRIOT Act      124   

13.19

  Payments Set Aside      124   

13.20

  Reinstatement      125   

13.21

  Disposition of Proceeds      125   

13.22

  Collateral Matters; Hedge Agreements      125   

13.23

  Investment Grade Election      125   

13.24

  Existing Credit Agreement      126   

13.25

  Reaffirmation and Grant of Security Interest      126   

13.26

  Reallocation of Commitments      126   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

Schedule 1.1(a)

   Commitments

Schedule 1.1(b)

   Excluded Stock

Schedule 1.1(c)

   Excluded Subsidiaries

Schedule 1.1(d)

   Closing Date Subsidiary Guarantors

Schedule 1.1(e)

   Closing Date Mortgaged Properties

Schedule 1.1(g)

   Closing Date Hedge Banks

Schedule 6.3

   Local Counsels

Schedule 8.4

   Litigation

Schedule 8.12

   Subsidiaries

Schedule 8.18

   Closing Date Hedge Agreements

Schedule 10.1

   Closing Date Indebtedness

Schedule 10.2

   Closing Date Liens

Schedule 10.4

   Scheduled Dispositions

Schedule 10.5

   Closing Date Investments

Schedule 10.8

   Closing Date Negative Pledge Agreements

Schedule 10.12

   Closing Date Affiliate Transactions

Schedule 13.2

   Notice Addresses

EXHIBITS

Exhibit A

   Form of Notice of Borrowing

Exhibit B

   Form of Letter of Credit Request

Exhibit C

   Form of Guarantee

Exhibit D

   Form of Security Agreement

Exhibit E

   Form of Pledge Agreement

Exhibit F

   Form of Mortgage/Deed of Trust (Texas)

Exhibit G

   Form of Credit Party Closing Certificate

Exhibit H

   Form of Assignment and Acceptance

Exhibit I

   Form of Promissory Note

 

v



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 9, 2014, among
CONCHO RESOURCES INC., a Delaware corporation (the “Borrower”), (such terms and
each other capitalized term used but not defined in this preamble having the
meaning provided in Section 1), the banks, financial institutions and other
lending institutions from time to time parties as lenders hereto (each a
“Lender” and, collectively, the “Lenders”), JPMORGAN CHASE BANK, N.A., as
Administrative Agent, Swingline Lender and a Letter of Credit Issuer, and each
other Letter of Credit Issuer from time to time party hereto.

WHEREAS, the Borrower has heretofore entered into that certain Amended and
Restated Credit Agreement dated as of July 31, 2008, by and among Borrower,
various financial institutions and JPMorgan Chase Bank, N.A., as administrative
agent (as amended, supplemented or otherwise modified prior to the Closing Date,
the “Existing Credit Agreement”);

WHEREAS, (I) the Borrower has requested that the Existing Credit Agreement be
amended and restated in its entirety, (II) the Borrower has requested that the
Lenders extend credit in the form of Loans made available to the Borrower and at
any time and from time to time after the Closing Date subject to the Available
Commitment, (III) the Borrower has requested that the Letter of Credit Issuer
issue Letters of Credit (subject to the Available Commitment) at any time and
from time to time prior to the L/C Maturity Date, in an aggregate Stated Amount
at any time outstanding not in excess of $100,000,000 and (III) the Borrower has
requested that the Swingline Lender extend credit in the form of Swingline Loans
(subject to the Available Commitment) at any time and from time to time prior to
the Swingline Maturity Date, in an aggregate principal amount at any time
outstanding not in excess of $50,000,000;

WHEREAS, on and after the Closing Date, the proceeds of the Loans will be used
by the Borrower for the acquisition, development and exploration of Oil and Gas
Properties and for working capital and other general corporate purposes of the
Borrower and its Subsidiaries and the Letters of Credit will be used by the
Borrower and its Subsidiaries for general corporate purposes and to support
deposits required under purchase agreements pursuant to which the Borrower or
its Subsidiaries may acquire Oil and Gas Properties and other assets;

WHEREAS, the Lenders, the Swingline Lender and the Letter of Credit Issuer are
willing to make available to the Borrower such revolving credit, swingline and
letter of credit facilities upon the terms and subject to the conditions set
forth herein; and

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

SECTION 1. Definitions

1.1 Defined Terms.

(a) As used herein, the following terms shall have the meanings specified in
this Section 1.1 unless the context otherwise requires (it being understood that
defined terms in this Agreement shall include in the singular number the plural
and in the plural the singular):

“ABR” shall mean for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus  1⁄2 of 1%, (b) the rate of
interest in effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate” and (c) the LIBOR Rate for a one-month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.0%; provided that, for the avoidance
of doubt, for purposes of calculating the LIBOR Rate pursuant to clause
(c) above, the LIBOR Rate for any day shall be based on the rate per

 

1



--------------------------------------------------------------------------------

annum determined by the Administrative Agent at approximately 11:00 a.m. (London
time) on such day by reference to the rate appearing on the Reuters Screen
LIBOR01 Page (or any successor page or any successor service, or any substitute
page or substitute for such service, providing rate quotations comparable to the
Reuters Screen LIBOR01 Page, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) for a period equal to one-month.
The “prime rate” is a rate set by the Administrative Agent based upon various
factors, including the Administrative Agent’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in the ABR due to a change in such rate announced by the
Administrative Agent, in the Federal Funds Effective Rate or in the one-month
LIBOR Rate shall take effect at the opening of business on the day specified in
the public announcement of such change.

“ABR Loan” shall mean each Loan bearing interest based on the ABR.

“Additional Lender” shall have the meaning provided in Section 2.16(a).

“Adjusted Total Commitment” shall mean, at any time, the Total Commitment less
the aggregate amount of Commitments of all Defaulting Lenders.

“Administrative Agent” shall mean JPMorgan Chase Bank, N.A., as the
administrative agent for the Lenders under this Agreement and the other Credit
Documents, or any successor administrative agent appointed in accordance with
the provisions of Section 12.9.

“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 13.2, or such other
address or account as the Administrative Agent may from time to time notify in
writing to the Borrower and the Lenders.

“Administrative Questionnaire” shall mean, for each Lender, an administrative
questionnaire in a form approved by the Administrative Agent.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise. “Controlling”
(“controlling”) and “controlled” shall have meanings correlative thereto.

“Agreement” shall mean this Second Amended and Restated Credit Agreement, as
amended, restated, supplemented or otherwise modified from time to time.

“Applicable Equity Amount” shall mean, at any time (the “Applicable Equity
Amount Reference Time”), an amount equal to, without duplication,

(a) the amount of any proceeds of an equity issuance received by the Borrower
during the period from and including the Business Day immediately following the
Closing Date, through and including the Applicable Equity Amount Reference Time,
but excluding all proceeds from the issuance of Disqualified Stock; minus

 

2



--------------------------------------------------------------------------------

(b) the sum, without duplication, of:

(i) the aggregate amount of any Investments made by the Borrower or any
Restricted Subsidiary pursuant to Section 10.5(h)(B) after the Closing Date, and
prior to the Applicable Equity Amount Reference Time;

(ii) the aggregate amount of any Restricted Payments made by the Borrower
pursuant to Section 10.6(i) after the Closing Date, and prior to the Applicable
Equity Amount Reference Time; and

(iii) the aggregate amount of prepayments, repurchases, redemptions and
defeasances made by the Borrower or any Restricted Subsidiary pursuant to
Section 10.7(c)(iii) after the Closing Date and prior to the Applicable Equity
Amount Reference Time.

“Applicable Margin” shall mean, for any day, with respect to any ABR Loan or
LIBOR Loan, as the case may be,

(a) at any time other than during an Investment Grade Period, the rate per annum
set forth in the grid below based upon the Borrowing Base Utilization Percentage
in effect on such day:

 

Borrowing Base Utilization Grid

Borrowing Base

    Utilization Percentage

   X < 25%   ³ 25% X <50%   ³ 50% X <75%   ³ 75% X <90%   X ³ 90%

LIBOR Loans

   1.25%   1.50%   1.75%   2.00%   2.25%

ABR Loans

   0.25%   0.50%   0.75%   1.00%   1.25%

Commitment Fee Rate

   0.300%   0.300%   0.350%   0.375%   0.375%

and (b) at any time during an Investment Grade Period, the rate per annum set
forth in the grid below based upon the higher of the ratings assigned to the
Borrower by Moody’s or S&P in effect on such day:

 

Ratings Grid

Rating

   ³ Baa1/BBB+   Baa2/BBB   Baa3/BBB-   £ Ba1/BB+

LIBOR Loans

   1.125%   1.25%   1.50%   1.75%

ABR Loans

   0.125%   0.25%   0.50%   0.75%

Commitment Fee Rate

   0.150%   0.200%   0.250%   0.300%

Each change in the Commitment Fee Rate or Applicable Margin shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change.

“Approved Counterparty” means, at any time and from time to time, (i) any Person
engaged in the business of writing Hedge Agreements for commodity, interest rate
or currency risk that has (or the credit support provider of such Person has),
at the time Borrower or any Restricted Subsidiary enters into a Hedge Agreement
with such Person, a long term senior unsecured debt credit rating of A- or
better from S&P or A3 or better from Moody’s or (ii) any Hedge Bank.

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

3



--------------------------------------------------------------------------------

“Approved Petroleum Engineers1” shall mean (a) Netherland, Sewell & Associates,
Inc., (b) Cawley, Gillespie & Associates, Inc., (c) W. D. Van Gonten & Co.
Petroleum Engineering, (d) Ryder Scott Company, L.P., (e) DeGolyer and
MacNaughton, and (f) at the Borrower’s option, any other independent petroleum
engineers selected by the Borrower and reasonably acceptable to the
Administrative Agent.

“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit H or such other form as may be approved by
the Administrative Agent.

“Authorized Officer” shall mean as to any Person, the President, the Chief
Executive Officer, the Chief Financial Officer, the Chief Operating Officer, the
Treasurer, the Assistant or Vice Treasurer, the Vice President-Finance, the
General Counsel, any Senior Vice President, any Executive Vice President, and
any manager, managing member or general partner, in each case, of such Person,
and any other senior officer designated as such in writing to the Administrative
Agent by such Person. Any document delivered hereunder that is signed by an
Authorized Officer shall be conclusively presumed to have been authorized by all
necessary corporate, limited liability company, partnership and/or other action
on the part of the Borrower or any other Credit Party and such Authorized
Officer shall be conclusively presumed to have acted on behalf of such Person.

“Auto-Extension Letter of Credit” shall have the meaning provided in
Section 3.2(b).

“Available Commitment” shall mean, at any time, (a) the Loan Limit at such time
minus (b) the aggregate Total Exposures of all Lenders at such time.

“Bank Price Deck” shall mean the Administrative Agent’s forward curve for each
of oil, natural gas and other Hydrocarbons, as applicable, furnished to the
Borrower by the Administrative Agent from time to time in accordance with the
terms of this Agreement.

“Bankruptcy Code” shall have the meaning provided in Section 11.5.

“benefited Lender” shall have the meaning provided in Section 13.8.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

“Board of Directors” shall mean, as to any Person, the board of directors or
other governing body of such Person, or if such Person is owned or managed by a
single entity, the board of directors or other governing body of such entity.

“Borrower” shall have the meaning provided in the introductory paragraph hereto.

“Borrowing” shall mean the incurrence of one Type of Loan on a given date (or
resulting from conversions on a given date) having, in the case of LIBOR Loans,
the same Interest Period (provided that ABR Loans incurred pursuant to
Section 2.10(b) shall be considered part of any related Borrowing of LIBOR
Loans).

“Borrowing Base” shall mean, at any time, an amount equal to the amount
determined in accordance with Section 2.14, as the same may be adjusted from
time to time pursuant to the provisions thereof.

“Borrowing Base Deficiency” occurs if, at any time, the aggregate Total
Exposures of all Lenders exceeds the Borrowing Base then in effect. The amount
of the Borrowing Base Deficiency is the amount by which Total Exposures of all
Lenders exceeds the Borrowing Base then in effect.

 

 

1  Subject to review and approval by Concho’s engineering team.

 

4



--------------------------------------------------------------------------------

“Borrowing Base Properties” shall mean the Oil and Gas Properties of the Credit
Parties included in the Initial Reserve Report and thereafter in the most
recently delivered Reserve Report delivered pursuant to Section 9.13.

“Borrowing Base Required Lenders” shall mean, at any date, (a) Non-Defaulting
Lenders having or holding at least 95% of the Adjusted Total Commitment at such
date or (b) if the Total Commitment has been terminated, Lenders having or
holding at least 95% of the outstanding principal amount of the Loans, the
Swingline Exposure and Letter of Credit Exposure (excluding the Loans, Swingline
Exposure and Letter of Credit Exposure of Defaulting Lenders) in the aggregate
at such date.

“Borrowing Base Utilization Percentage” shall mean, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the aggregate
Total Exposures of all Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.

“Business Day” shall mean any day excluding Saturday, Sunday and any other day
on which banking institutions in New York City or Midland, Texas are authorized
by law or other governmental actions to close, and, if such day relates to
(a) any interest rate settings as to a LIBOR Loan, (b) any fundings,
disbursements, settlements and payments in respect of any such LIBOR Loan, or
(c) any other dealings pursuant to this Agreement in respect of any such LIBOR
Loan, such day shall be a day on which dealings in deposits in Dollars are
conducted by and between banks in the London interbank eurodollar market.

“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Leases) by the
Borrower and the Restricted Subsidiaries during such period that, in conformity
with GAAP, are or are required to be included as capital expenditures on a
consolidated statement of cash flows of the Borrower and its Restricted
Subsidiaries.

“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person.

“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capital Leases of such Person or any of its Subsidiaries, in
each case taken at the amount thereof accounted for as liabilities in accordance
with GAAP.

“Cash Collateralize” shall have the meaning provided in Section 3.8(c).

“Cash Management Agreement” shall mean any agreement entered into from time to
time by the Borrower or any of the Borrower’s Restricted Subsidiaries in
connection with cash management services for collections, other Cash Management
Services and for operating, payroll and trust accounts of such Person, including
automatic clearing house services, controlled disbursement services, electronic
funds transfer services, lockbox services, stop payment services and wire
transfer services.

“Cash Management Bank” shall mean any Person that either (a) at the time it
provides Cash Management Services, (b) on the Closing Date or (c) at any time
after it has provided any Cash Management Services, is a Lender, the
Administrative Agent or an Affiliate of a Lender or the Administrative Agent.

 

5



--------------------------------------------------------------------------------

“Cash Management Obligations” shall mean obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in connection with, or in
respect of, any Cash Management Services.

“Cash Management Services” shall mean (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services,
(b) treasury management services (including controlled disbursement, overdraft,
automated clearing house fund transfer services, return items and interstate
depository network services) and (c) any other demand deposit or operating
account relationships or other cash management services, including any Cash
Management Agreement.

“Casualty Event” shall mean, with respect to any Collateral, (a) any damage to,
destruction of, or other casualty or loss involving, any property or asset or
(b) any seizure, condemnation, confiscation or taking under the power of eminent
domain of, or any requisition of title or use of, or relating to, or any similar
event in respect of, any property or asset.

“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957 of the Code.

“Change in Law” shall mean the occurrence after the date of this Agreement or,
with respect to any Lender, such later date on which such Lender becomes a party
to this Agreement) (a) the adoption of any law, rule, regulation or treaty,
(b) any change in any law, rule, regulation or treaty or in the interpretation
or application thereof by any Governmental Authority or (c) compliance by any
Lender or the Letter of Credit Issuer (or, for purposes of clauses (a)(ii) or
(c) of Section 2.10, by any lending office of such Lender or by such Lender’s or
the Letter of Credit Issuer’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that, notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be a “Change in “Law”,
regardless of the date enacted, adopted or issued.

“Change of Control” shall mean and be deemed to have occurred if:

(a) any Person, entity or “group” (within the meaning of Section 13(d) or 14(d)
of the Exchange Act, but excluding any employee benefit plan of such Person,
entity or “group” and their respective Subsidiaries and any Person or entity
acting in its capacity as trustee, agent or other fiduciary or administrator of
any such plan), shall at any time have acquired direct or indirect beneficial
ownership (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act) of
voting power of the outstanding Voting Stock of the Borrower having more than
35% of the ordinary voting power for the election of directors of the Borrower;
or

(b) occupation of a majority of the seats (other than vacant seats) on the Board
of Directors of the Borrower by persons who were neither (1) nominated by the
Board of Directors of the Borrower nor (2) appointed by directors so nominated;
or

(c) the failure of the Borrower to own, directly or indirectly, one hundred
percent (100%) of the issued and outstanding Equity Interests of COG Operating
LLC; or

 

6



--------------------------------------------------------------------------------

(d) the occurrence of any “Change of Control,” “Change in Control” or
substantially similar definition under and as defined in any Senior Notes
Documents.

“Closing Date” shall mean May 9, 2014.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Co-Documentation Agents” shall mean Barclays Bank PLC, Citibank, N.A., Capital
One, National Association, ING Capital LLC, Union Bank, N.A., U.S. Bank National
Association, and BMO Harris Financing, Inc., as co-documentation agents for the
Lenders under this Agreement and the other Credit Documents.

“Collateral” shall have the meaning provided for such term in each of the
Security Documents; provided that with respect to any Mortgages, “Collateral”,
as defined herein, shall include “Mortgaged Property” as defined therein.

“Collateral Coverage Minimum” shall mean a Collateral Coverage Ratio of at least
1.75 to 1.00; provided that during any Investment Grade Period, the Collateral
Coverage Minimum shall mean a Collateral Coverage Ratio of at least 0 to 1.00.

“Collateral Coverage Ratio” shall mean, at any time, the ratio of (a) the
Mortgaged Present Value at such time to (b) the Loan Limit at such time.

“Commitment” shall mean, (a) with respect to each Lender that is a Lender on the
Closing Date, the amount set forth opposite such Lender’s name on Schedule
1.1(a) as such Lender’s “Commitment” and (b) in the case of any Lender that
becomes a Lender after the Closing Date, the amount specified as such Lender’s
“Commitment” in the Assignment and Acceptance pursuant to which such Lender
assumed a portion of the Total Commitment, in each case as the same may be
changed from time to time pursuant to terms of this Agreement. The aggregate
amount of the Commitments as of the Closing Date is $2,500,000,000.

“Commitment Fee” shall have the meaning provided in Section 4.1(a).

“Commitment Fee Rate” shall mean, for any day, with respect to the Available
Commitment on any day, the applicable rate per annum set forth next to the row
heading “Commitment Fee Rate” in the definition of “Applicable Margin” and based
upon the Borrowing Base Utilization Percentage or the higher of the ratings
assigned to the Borrower by Moody’s or S&P, as applicable, in effect on such
day.

“Commitment Percentage” shall mean, at any time, for each Lender, the percentage
obtained by dividing (a) such Lender’s Commitment at such time by (b) the amount
of the Total Commitment at such time; provided that at any time when the Total
Commitment shall have been terminated, each Lender’s Commitment Percentage shall
be the percentage obtained by dividing (i) such Lender’s Total Exposure at such
time by (ii) the aggregate Total Exposures of all Lenders at such time.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, and any
regulations promulgated thereunder.

“Confidential Information” shall have the meaning provided in Section 13.16.

 

7



--------------------------------------------------------------------------------

“Consolidated Current Assets” means, as of any date of determination, the
current assets of the Borrower and its Restricted Subsidiaries determined on a
consolidated basis in accordance with GAAP, plus, to the extent not already
included therein, all Available Commitments as of such date; provided that for
purposes of this definition, current assets shall exclude non-cash assets
required to be included in consolidated current assets of the Borrower and its
Restricted Subsidiaries as a result of the application of FASB Accounting
Standards Codifications 815 or 410.

“Consolidated Current Liabilities” means, as of any date of determination, the
current liabilities of the Borrower and its Restricted Subsidiaries determined
on a consolidated basis in accordance with GAAP, minus, to the extent included
therein, the current portion of long-term Indebtedness outstanding under this
Agreement; provided that for purposes of this definition, current liabilities
shall exclude non-cash liabilities required to be included in consolidated
current liabilities of the Borrower and its Restricted Subsidiaries as a result
of the application of FASB Accounting Standards Codifications 815 or 410, but
shall expressly include any unpaid liabilities for cash charges or payments that
have been incurred as a result of the termination of any Hedge Agreement.

“Consolidated EBITDAX” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, an amount equal to Consolidated
Net Income for such period plus (a) the following to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Charges for
such period, (ii) the provision for federal, state, and local income and
franchise taxes payable by the Borrower and its Restricted Subsidiaries for such
period, (iii) depletion, depreciation, amortization and exploration expense for
such period, (iv) all other non-cash items reducing such Consolidated Net Income
for such period, and (v) extraordinary or non-recurring losses for such period,
and minus (b) the following to the extent included in calculating such
Consolidated Net Income: (i) federal, state and local income tax credits of the
Borrower and its Restricted Subsidiaries for such period (ii) all other non-cash
items increasing Consolidated Net Income for such period, and
(iii) extraordinary or non-recurring gains for such period; provided that, with
respect to the determination of the Borrower’s compliance with the covenant set
forth in Section 10.11(a) for any period, Consolidated EBITDAX shall be adjusted
to give effect, on a pro forma basis, to any Qualified Acquisition or Qualified
Disposition made during such period, as if such acquisition or Disposition had
occurred on the first day of such period.

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, the sum of (a) all interest,
premium payments, debt discount, fees, charges and related expenses of the
Borrower and its Restricted Subsidiaries for such period in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, and (b) the portion of rent expense of the
Borrower and its Restricted Subsidiaries with respect to such period under
capital leases that is treated as interest in accordance with GAAP.

“Consolidated Net Income” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, the net income of the Borrower
and its Restricted Subsidiaries (excluding extraordinary gains and extraordinary
losses and the net income of any Person (other than the Borrower or a Restricted
Subsidiary) for that period, except to the extent of the amount of dividends and
distributions actually received by the Borrower or a Restricted Subsidiary),
provided that the calculation of Consolidated Net Income shall exclude any
non-cash charges or losses and any non-cash income or gains, in each case,
required to be included in net income of the Borrower and its Subsidiaries as a
result of the application of FASB Accounting Standards Codifications 718, 815,
410 and 360, but shall expressly include any cash charges or payments that have
been incurred as a result of the termination of any Hedge Agreement.

 

8



--------------------------------------------------------------------------------

“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with GAAP, be set forth opposite the caption
“total assets” (or any like caption) on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries at such date.

“Consolidated Total Debt” shall mean, as of any date of determination, all
Indebtedness of the types described in clauses (a) and (b) (other than
intercompany Indebtedness owing to the Borrower or any Restricted Subsidiary),
clause (d) (but, in the case of clause (d), only to the extent of any
unreimbursed drawings under any letter of credit) and clauses (e) through (h) of
the definition thereof, in each case actually owing by the Borrower and the
Restricted Subsidiaries on such date and to the extent appearing on the balance
sheet of the Borrower determined on a consolidated basis in accordance with GAAP
(provided that the amount of any Capitalized Lease Obligations or any such
Indebtedness issued at a discount to its face value shall be determined in
accordance with GAAP) minus (b) the aggregate cash and Permitted Investments (in
each case, free and clear of all Liens, other than Permitted Liens and other
nonconsensual Liens permitted by Section 10.2 and Liens permitted by Sections
10.2(a), (h), (i) and (l) and clauses (i) and (ii) of Section 10.2(n)) included
in the cash and cash equivalents accounts listed on the consolidated balance
sheet of the Borrower and the Restricted Subsidiaries at such date.

“Consolidated Total Debt to Consolidated EBITDAX Ratio” shall mean, as of any
date of determination, the ratio of (a) Consolidated Total Debt as of the last
day of the most recent Test Period ended on or prior to such date of
determination to (b) Consolidated EBITDAX for such Test Period.

“Contractual Requirement” shall have the meaning provided in Section 8.3.

“Co-Syndication Agents” shall mean Bank of America, N.A. and Wells Fargo Bank,
N.A., as co-syndication agents for the Lenders under this Agreement and the
other Credit Documents.

“Credit Documents” shall mean this Agreement, the Guarantee, the Security
Documents, each Letter of Credit and any promissory notes issued by the Borrower
under this Agreement.

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance of a Letter of Credit.

“Credit Party” shall mean each of the Borrower and the Guarantors.

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

“Default Rate” shall have the meaning provided in Section 2.8(c).

“Defaulting Lender” shall mean any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default”.

“Disposition” shall have the meaning provided in Section 10.4. “Dispose” shall
have a correlative meaning.

“Disqualified Stock” shall mean, with respect to any Person, any Stock or Stock
Equivalents of such Person which, by its terms, or by the terms of any security
into which it is convertible or for which it is putable or exchangeable, or upon
the happening of any event, matures or is mandatorily redeemable (other than
solely for Stock or Stock Equivalents that is not Disqualified Stock), other
than as a result of a change of control or asset sale, pursuant to a sinking
fund obligation or otherwise, or is redeemable at the option of the holder
thereof (other than as a result of a change of control or asset sale to the
extent the

 

9



--------------------------------------------------------------------------------

terms of such Stock or Stock Equivalents provide that such Stock or Stock
Equivalents shall not be required to be repurchased or redeemed until the
Maturity Date has occurred or such repurchase or redemption is otherwise
permitted by this Agreement (including as a result of a waiver hereunder)), in
whole or in part, in each case prior to the date that is 91 days after the
Maturity Date hereunder; provided that, if such Stock or Stock Equivalents are
issued to any plan for the benefit of employees of the Borrower or its
Subsidiaries or by any such plan to such employees, such Stock or Stock
Equivalents shall not constitute Disqualified Stock solely because it may be
required to be repurchased by the Borrower or its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations; provided, further, that
any Stock or Stock Equivalents held by any future, present or former employee,
director, manager or consultant of the Borrower, any of its Subsidiaries or any
of its direct or indirect parent companies or any other entity in which the
Borrower or a Restricted Subsidiary has an Investment and is designated in good
faith as an “affiliate” by the board of directors or managers of the Borrower,
in each case pursuant to any equity holders’ agreement, management equity plan
or stock incentive plan or any other management or employee benefit plan or
agreement shall not constitute Disqualified Stock solely because it may be
required to be repurchased by the Borrower or its Subsidiaries.

“Disregarded Entity” shall mean any Domestic Subsidiary that is disregarded for
U.S. federal income tax purposes.

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States or any state thereof, or the
District of Columbia.

“Drawing” shall have the meaning provided in Section 3.4(b).

“Engineering Reports” shall have the meaning provided in Section 2.14(c).

“Environmental Claims” shall mean any and all actions, suits, orders, decrees,
demands, demand letters, claims, liens, notices of noncompliance, violation or
potential responsibility or investigation (other than internal reports prepared
by or on behalf of the Borrower or any of the Subsidiaries (a) in the ordinary
course of such Person’s business or (b) as required in connection with a
financing transaction or an acquisition or disposition of real estate) or
proceedings arising under or based upon any Environmental Law or any permit
issued, or any approval given, under any such Environmental Law (hereinafter,
“Claims”), including, without limitation, (i) any and all Claims by governmental
or regulatory authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages pursuant to any applicable Environmental Law and
(ii) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief relating to
the presence, release or threatened release of Hazardous Materials or arising
from alleged injury or threat of injury to health or safety (to the extent
relating to human exposure to Hazardous Materials), or the environment
including, without limitation, ambient air, surface water, groundwater, land
surface and subsurface strata and natural resources such as wetlands.

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to the protection of
the environment, including, without limitation, ambient air, surface water,
groundwater, land surface and subsurface strata and natural resources such as
wetlands, or human health or safety (to the extent relating to human exposure to
Hazardous Materials), or Hazardous Materials.

 

10



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time. Section references to ERISA are to ERISA as in effect
on the Closing Date and any subsequent provisions of ERISA amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with the Borrower would be deemed to be a “single employer” within
the meaning of Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“Event of Default” shall have the meaning provided in Section 11.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Exchange Rate” shall mean on any day with respect to any currency (other than
Dollars), the rate at which such currency may be exchanged into any other
currency (including Dollars), as set forth at approximately 11:00 a.m. (London
time) on such day on the Reuters World Currency Page for such currency. In the
event that such rate does not appear on any Reuters World Currency Page, the
Exchange Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed by the Administrative
Agent and the Borrower, or, in the absence of such agreement, such Exchange Rate
shall instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
11:00 a.m., local time, on such date for the purchase of the relevant currency
for delivery two Business Days later.

“Excluded Hedge Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party with respect to, or the grant by such Credit Party of a security
interest to secure, such Swap Obligation (or any Guarantee thereof or other
agreement or undertaking agreeing to guaranty, repay, indemnify or otherwise be
liable therefor) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) (a) by virtue of such
Credit Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guaranty obligation or other liability of such Credit
Party or the grant of such security interest becomes or would become effective
with respect to such Swap Obligation or (b) in the case of a Swap Obligation
subject to a clearing requirement pursuant to section 2(h) of the Commodity
Exchange Act (or any successor provision thereto), because such Credit Party is
a “financial entity,” as defined in section 2(h)(7)(C)(i) the Commodity Exchange
Act (or any successor provision thereto), at the time the guaranty obligation or
other liability of such Loan Party becomes or would become effective with
respect to such related Swap Obligation. If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such guaranty obligation or other liability or security interest is or becomes
illegal.

“Excluded Hedges” means Hedge Agreements that (i) are basis differential only
swaps for volumes of crude oil and natural gas included under other Hedge
Agreements permitted by Section 10.10(a) or (ii) are a hedge of volumes of crude
oil or natural gas by means of a put or a price “floor” for which there exists
no mark-to-market exposure to the Borrower.

“Excluded Stock” shall mean (a) any Stock or Stock Equivalents with respect to
which, in the reasonable judgment of the Administrative Agent (confirmed in
writing by notice to the Borrower), the cost or other consequences of pledging
such Stock or Stock Equivalents in favor of the Secured Parties

 

11



--------------------------------------------------------------------------------

under the Security Documents shall be excessive in view of the benefits to be
obtained by the Secured Parties therefrom, (b) solely in the case of any pledge
of Stock or Stock Equivalents of any Foreign Corporate Subsidiary or FSHCO to
secure the Obligations, any Stock or Stock Equivalents that is Voting Stock of
such Foreign Corporate Subsidiary or FSHCO in excess of 66% of the outstanding
Stock and Stock Equivalents of such class and, solely in the case of a pledge of
Stock or Stock Equivalents of any Disregarded Entity substantially all of whose
assets consist of Stock and Stock Equivalents of Foreign Corporate Subsidiaries
to secure the Obligations, any Stock or Stock Equivalents of such Disregarded
Entity in excess of 66% of the outstanding Stock and Stock Equivalents of such
entity (such percentages to be adjusted upon any change of law as may be
required to avoid adverse U.S. federal income tax consequences to the Borrower
or any Subsidiary), (c) any Stock or Stock Equivalents to the extent the pledge
thereof would be prohibited by any Requirement of Law, (d) in the case of
(i) any Stock or Stock Equivalents of any Subsidiary to the extent the pledge of
such Stock or Stock Equivalents is prohibited by Contractual Requirements or
(ii) any Stock or Stock Equivalents of any Subsidiary that is not wholly owned
by the Borrower and its Restricted Subsidiaries at the time such Subsidiary
becomes a Subsidiary, any Stock or Stock Equivalents of each such Subsidiary
described in clause (i) or (ii) to the extent (A) that a pledge thereof to
secure the Obligations is prohibited by any applicable Contractual Requirement
(other than customary non-assignment provisions which are ineffective under the
Uniform Commercial Code or other applicable Requirements of Law), (B) any
Contractual Requirement prohibits such a pledge without the consent of any other
party; provided that this clause (B) shall not apply if (1) such other party is
a Credit Party or a wholly owned Restricted Subsidiary or (2) consent has been
obtained to consummate such pledge (it being understood that the foregoing shall
not be deemed to obligate the Borrower or any Subsidiary to obtain any such
consent)) and for so long as such Contractual Requirement or replacement or
renewal thereof is in effect, or (C) a pledge thereof to secure the Obligations
would give any other party (other than a Credit Party or a wholly owned
Restricted Subsidiary) to any Contractual Requirement governing such Stock or
Stock Equivalents the right to terminate its obligations thereunder (other than
customary non-assignment provisions that are ineffective under the Uniform
Commercial Code or other applicable Requirement of Law), (e) the Stock or Stock
Equivalents of any Immaterial Subsidiary and any Unrestricted Subsidiary,
(f) the Stock or Stock Equivalents of any Subsidiary of a Foreign Corporate
Subsidiary, (g) any Stock or Stock Equivalents of any Subsidiary to the extent
that the pledge of such Stock or Stock Equivalents would result in material
adverse tax consequences to the Borrower or any Subsidiary as reasonably
determined by the Borrower and (h) any Stock or Stock Equivalents set forth on
Schedule 1.1(b) which have been identified on or prior to the Closing Date in
writing to the Administrative Agent by an Authorized Officer of the Borrower and
agreed to by the Administrative Agent.

“Excluded Subsidiary” shall mean (a) each Domestic Subsidiary listed on
Schedule 1.1(c) and each future Domestic Subsidiary, in each case, for so long
as any such Subsidiary does not constitute a Material Subsidiary, (b) each
Domestic Subsidiary that is not a wholly owned Subsidiary on any date such
Subsidiary would otherwise be required to become a Guarantor pursuant to the
requirements of Section 9.10 (for so long as such Subsidiary remains a
non-wholly owned Restricted Subsidiary), (c) any Disregarded Entity
substantially all the assets of which consist of Stock and Stock Equivalents of
Foreign Corporate Subsidiaries, (d) each Domestic Subsidiary that is prohibited
by any applicable Contractual Requirement or Requirement of Law from
guaranteeing or granting Liens to secure the Obligations at the time such
Subsidiary becomes a Restricted Subsidiary (and for so long as such restriction
or any replacement or renewal thereof is in effect) or that would require
consent, approval, license or authorization of a Governmental Authority to
guarantee or grant Liens to secure the Obligations at the time such Subsidiary
becomes a Restricted Subsidiary (unless such consent, approval, license or
authorization has been received), (e) each Domestic Subsidiary that is a
Subsidiary of a Foreign Corporate Subsidiary, (f) each other Domestic Subsidiary
acquired pursuant to a Permitted Acquisition financed with secured Indebtedness
incurred pursuant to Section 10.1(i) and permitted by the proviso to subclause
(C) of Section 10.1(i) and each Restricted Subsidiary thereof that guarantees
such Indebtedness to the

 

12



--------------------------------------------------------------------------------

extent and so long as the financing documentation relating to such Permitted
Acquisition to which such Restricted Subsidiary is a party prohibits such
Restricted Subsidiary from guaranteeing or granting a Lien on any of its assets
to secure the Obligations, (g) any other Domestic Subsidiary with respect to
which, (x) in the reasonable judgment of the Administrative Agent and the
Borrower, the cost or other consequences of providing a Guarantee of the
Obligations shall be excessive in view of the benefits to be obtained by the
Lenders therefrom or (y) providing such a Guarantee would result in material
adverse tax consequences as reasonably determined by the Borrower, and (h) each
Unrestricted Subsidiary.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party hereunder or under any other Credit Document,
(i) Taxes imposed on or measured by its overall net income or branch profits
(however denominated, and including (for the avoidance of doubt) any backup
withholding in respect thereof under Section 3406 of the Code or any similar
provision of state, local or foreign law), and franchise (and similar) Taxes
imposed on it (in lieu of net income Taxes), in each case by a jurisdiction
(including any political subdivision thereof) as a result of such recipient
being organized in, having its principal office in, or in the case of any
Lender, having its applicable lending office in, such jurisdiction, or as a
result of any other present or former connection with such jurisdiction (other
than any such connection arising solely from this Agreement or any other Credit
Documents or any transactions contemplated thereunder), (ii) except in the case
of a Lender that is an assignee pursuant to a request by the Borrower under
Section 13.7, in the case of a Non-U.S. Lender, any United States federal
withholding Tax imposed on any payment by or on account of any obligation of any
Credit Party hereunder or under any other Credit Document that (A) is required
to be imposed on amounts payable to such Non-U.S. Lender pursuant to laws in
force at the time such Non-U.S. Lender becomes a party hereto (or designates a
new lending office), except to the extent that such Non-U.S. Lender (or its
assignor, if any) was entitled, immediately prior to the designation of a new
lending office (or assignment), to receive additional amounts or indemnification
payments from any Credit Party with respect to such withholding Tax pursuant to
Section 5.4 or (B) is attributable to such Non-U.S. Lender’s failure to comply
with Section 5.4(e) or (iii) any United States federal withholding Tax imposed
under FATCA.

“Executive Order” has the meaning assigned to it in the definition of Sanctions
Laws and Regulations.

“Existing Credit Agreement” shall have the meaning provided in the introductory
paragraph hereto.

“Facility” shall mean this Agreement and the Commitments and the extensions of
credit made hereunder.

“Fair Market Value” shall mean, with respect to any asset or group of assets on
any date of determination, the value of the consideration obtainable in a
Disposition of such asset at such date of determination assuming a Disposition
by a willing seller to a willing purchaser dealing at arm’s length and arranged
in an orderly manner over a reasonable period of time having regard to the
nature and characteristics of such asset, as reasonably determined by the
Borrower.

“Fair Value” shall mean the amount at which the assets (both tangible and
intangible), in their entirety, of the Borrower and its Subsidiaries taken as a
whole would change hands between a willing buyer and a willing seller, within a
commercially reasonable period of time, each having reasonable knowledge of the
relevant facts, with neither being under any compulsion to act.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), or any Treasury
regulations promulgated thereunder or official administrative interpretations
thereof.

 

13



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York or, if such rate is not so published for any date that is a Business Day,
the Federal Funds Effective Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal Funds brokers of recognized standing selected by it.

“Financial Performance Covenants” shall mean the covenants of the Borrower set
forth in Section 10.11.

“Foreign Corporate Subsidiary” shall mean a Foreign Subsidiary that is treated
as a corporation for U.S. federal income tax purposes.

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by the Borrower or any of
its Subsidiaries with respect to employees employed outside the United States.

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary.

“Fronting Fee” shall have the meaning provided in Section 4.1(c).

“FSHCO” shall mean any direct or indirect Subsidiary that has no material assets
other than the Stock of one or more direct or indirect Foreign Corporate
Subsidiaries

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time.

“Governmental Authority” shall mean any nation, sovereign or government, any
state, province, territory or other political subdivision thereof, and any
entity or authority exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, including a central
bank or stock exchange.

“Guarantee” shall mean the Guarantee made by any Guarantor in favor of the
Administrative Agent for the benefit of the Secured Parties, substantially in
the form of Exhibit C.

“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose

 

14



--------------------------------------------------------------------------------

of assuring the owner of any such Indebtedness of the ability of the primary
obligor to make payment of such Indebtedness or (d) otherwise to assure or hold
harmless the owner of such Indebtedness against loss in respect thereof;
provided, however, that the term “Guarantee Obligations” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or customary and reasonable indemnity obligations in effect on the
Closing Date or entered into in connection with any acquisition or Disposition
of assets permitted under this Agreement (other than such obligations with
respect to Indebtedness). The amount of any Guarantee Obligation shall be deemed
to be an amount equal to the stated or determinable amount of the Indebtedness
in respect of which such Guarantee Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.

“Guarantors” shall mean each Domestic Subsidiary listed on Schedule 1.1(d) and
each other Domestic Subsidiary (other than an Excluded Subsidiary) that becomes
a party to the Guarantee after the Closing Date pursuant to Section 9.10 or
otherwise.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas, (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law and (c) any other chemical, material or substance,
which is prohibited, limited or regulated by any Environmental Law.

“Hedge Agreements” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, fixed-price physical
delivery contracts, whether or not exchange traded, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement. Notwithstanding
the foregoing, agreements or obligations to physically sell any commodity at any
index-based price shall not be considered Hedge Agreements.

“Hedge Bank” shall mean (a) any Person (other than the Borrower or any of its
Subsidiaries) that (x) at the time it enters into a Hedge Agreement is a Lender,
the Administrative Agent or an Affiliate of a Lender or the Administrative
Agent, or (y) at any time after it enters into a Hedge Agreement it becomes a
Lender, the Administrative Agent or an Affiliate of a Lender or the
Administrative Agent or (b) with respect to any Hedge Agreement that is in
effect on the Closing Date, any Person (other than the Borrower or any of its
Subsidiaries) that (x) is a Lender, the Administrative Agent or an Affiliate of
a Lender or the Administrative Agent on the Closing Date or (y) is listed on
Schedule 1.1(g) (and in the case of this clause (y), any Affiliate of such
Person).

 

15



--------------------------------------------------------------------------------

“Hedge PV” shall mean, with respect to any commodity Hedge Agreement, the
present value, discounted at 9% per annum, of the future receipts expected to be
paid to the Borrower or the Restricted Subsidiaries under such Hedge Agreement
netted against the most recent Bank Price Deck provided to the Borrower by the
Administrative Agent pursuant to Section 2.14(g); provided, however, that the
“Hedge PV” shall never be less than $0.00.

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under Hedge Agreements.

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Loans under laws
applicable to such Lender which are presently in effect or, to the extent
allowed by law, under such applicable laws which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than applicable laws
allow as of the date hereof.

“Historical Financial Statements” shall mean the audited consolidated balance
sheets of the Borrower and its consolidated Subsidiaries as of December 31, 2012
and December 31, 2013, and the related audited statements of income and
comprehensive income, statements of changes in shareholders’ equity and
statements of cash flows for each of the fiscal years in the two-year period
ended December 31, 2013.

“Hydrocarbon Interests” shall mean all rights, titles, interests and estates now
or hereafter acquired in and to oil and gas leases, oil, gas and mineral leases,
or other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

“Hydrocarbons” shall mean oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all products refined or separated therefrom.

“Identified Contingent Liabilities” shall mean the maximum estimated amount of
liabilities reasonably likely to result from pending litigation, asserted claims
and assessments, guaranties, uninsured risks and other contingent liabilities of
the Borrower and its Subsidiaries taken as a whole after giving effect to the
Transactions (including all fees and expenses related thereto but exclusive of
such contingent liabilities to the extent reflected in Stated Liabilities), as
identified and explained in terms of their nature and estimated magnitude by
responsible officers of the Borrower.

“Immaterial Subsidiary” shall mean any Subsidiary that is not a Material
Subsidiary.

“Increasing Lender” shall have the meaning provided in Section 2.16(a).

“Incremental Agreement” shall have the meaning provided in Section 2.16(c).

“Incremental Increase” shall have the meaning provided in Section 2.16(a).

“Indebtedness” of any Person shall mean (a) all indebtedness of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (c) the
deferred purchase price of assets or services that in accordance with GAAP would
be included as a liability on the balance sheet of such Person (other than
(i) any earn-out obligation until such obligation becomes a liability on the
balance sheet of such Person in accordance with GAAP and (ii) obligations
resulting under firm transportation contracts or take or pay contracts entered
into in the ordinary course of business), (d) the face amount of all letters of
credit issued for the account of such

 

16



--------------------------------------------------------------------------------

Person and, without duplication, all drafts drawn thereunder, (e) all
Indebtedness (excluding prepaid interest thereon) of any other Person secured by
any Lien on any property owned by such Person, whether or not such Indebtedness
has been assumed by such Person, (f) the principal component of all Capitalized
Lease Obligations of such Person, (g) obligations to deliver commodities, goods
or services, including Hydrocarbons, in consideration of one or more advance
payments, other than obligations relating to net oil, natural gas liquids or
natural gas balancing arrangements arising in the ordinary course of business,
(h) the undischarged balance of any production payment created by such Person or
for the creation of which such Person directly or indirectly received payment,
and (i) without duplication, all Guarantee Obligations of such Person; provided
that Indebtedness shall not include (i) trade and other ordinary course payables
and accrued expenses arising in the ordinary course of business, (ii) deferred
or prepaid revenue, (iii) purchase price holdbacks in respect of a portion of
the purchase price of an asset to satisfy warranty or other unperformed
obligations of the respective seller, (iv) in the case of the Borrower and its
Restricted Subsidiaries, all intercompany Indebtedness having a term not
exceeding 364 days (inclusive of any roll-over or extensions of terms) and made
in the ordinary course of business, (v) any obligation in respect of a farm-in
agreement, joint development agreement, joint operating agreement or similar
arrangement whereby such Person agrees to pay all or a share of the drilling,
completion or other expenses of an exploratory or development well (which
agreement may be subject to a maximum payment obligation, after which expenses
are shared in accordance with the working or participation interest therein or
in accordance with the agreement of the parties) or perform the drilling,
completion or other operation on such well in exchange for an ownership interest
in an oil or gas property, (vi) any obligations in respect of any Hedge
Agreement that is permitted under this Agreement and (vii) prepayments for gas
or crude oil production or net gas imbalances not in excess of $20,000,000 in
the aggregate at any time outstanding.

“Indemnified Liabilities” shall have the meaning provided in Section 13.5.

“Indemnified Taxes” shall mean all Taxes imposed on or with respect to or
measured by, any payment by or on account of any obligation of any Credit Party
hereunder or under any other Credit Document other than (a) Excluded Taxes,
(b) Other Taxes and (c) any interest, penalties or expenses caused by the
Administrative Agent’s or Lender’s gross negligence or willful misconduct.

“Industry Investment” shall mean Investments and expenditures made in the
ordinary course of, and of a nature that is or shall have become customary in,
the Oil and Gas business as a means of actively engaging therein through
agreements, transactions, interests or arrangements that permit one to share
risks or costs, comply with regulatory requirements regarding local ownership or
satisfy other objectives customarily achieved through the conduct of Oil and Gas
business jointly with third parties, including: (1) ownership interests in oil
and gas properties or gathering, transportation, processing, or related systems;
and (2) Investments and expenditures in the form of or pursuant to operating
agreements, processing agreements, farm-in agreements, farm-out agreements,
development agreements, area of mutual interest agreements, unitization
agreements, pooling arrangements, joint bidding agreements, service contracts,
joint venture agreements, partnership agreements (whether general or limited),
and other similar agreements (including for limited liability companies) with
third parties.

“Initial Reserve Report” shall mean collectively, (i) the reserve engineers’
report as of January 24, 2014 of Cawley, Gillespie & Associates, Inc., and
(ii) the reserve engineers’ report prepared by Netherland, Sewell & Associates,
Inc., dated as of January 28, 2014, in each case, with respect to the Oil and
Gas Properties of the Credit Parties.

“Interest Period” shall mean, with respect to any Loan, the interest period
applicable thereto, as determined pursuant to Section 2.9.

 

17



--------------------------------------------------------------------------------

“Interim Redetermination” shall have the meaning provided in Section 2.14.

“Interim Redetermination Date” shall mean the date on which a Borrowing Base
that has been redetermined pursuant to an Interim Redetermination becomes
effective as provided in Section 2.14.

“Investment” shall mean, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of Stock, Stock Equivalents,
bonds, notes, debentures, partnership or other ownership interests or other
securities of any other Person (including any “short sale” or any sale of any
securities at a time when such securities are not owned by the Person entering
into such sale), (b) the making of any deposit with, or advance, loan or other
extension of credit to, assumption of Indebtedness of, or capital contribution
to, or purchase or other acquisition of an equity participation in, any other
Person (including the purchase of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person) (including any partnership or joint venture), (c) the entering into
of any guarantee of, or other contingent obligation with respect to,
Indebtedness or (d) the purchase or other acquisition (in one transaction or a
series of transactions) of (x) all or substantially all of the property and
assets or business of another Person or (y) assets constituting a business unit,
line of business or division of such Person; provided that, in the event that
any Investment is made by the Borrower or any Restricted Subsidiary in any
Person through substantially concurrent interim transfers of any amount through
one or more other Restricted Subsidiaries, then such other substantially
concurrent interim transfers shall be disregarded for purposes of Section 10.5.

“Investment Grade Period” shall mean any period commencing with the date the
Borrower elects to enter into an Investment Grade Period pursuant to the
provisions of Section 13.23(a) and ending with the earlier to occur of (i) the
date the Borrower elects to exit such Investment Grade Period pursuant to the
provisions of Section 13.23(b) and (ii) the first date following the beginning
of such Investment Grade Period on which the Borrower receives both (i) a
corporate rating from Moody’s that is lower than Ba1 and (ii) a corporate rating
from S&P that is lower than BB+.

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” shall mean, with respect to any Letter of Credit, the Letter
of Credit Request, and any other document, agreement and instrument entered into
by the Letter of Credit Issuer and the Borrower (or any Restricted Subsidiary)
or in favor of the Letter of Credit Issuer and relating to such Letter of
Credit.

“Joint Bookrunners” shall mean J.P. Morgan Securities LLC, Merrill Lynch,
Pierce, Fenner & Smith Incorporated and Wells Fargo Securities, LLC, each in its
capacity as joint bookrunner in respect of the Facility.

“Joint Lead Arrangers” shall mean J.P. Morgan Securities LLC, Merrill Lynch,
Pierce, Fenner & Smith Incorporated and Wells Fargo Securities, LLC, each in its
capacity as joint lead arranger in respect of the Facility.

“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing. All L/C Borrowings shall be denominated in Dollars.

“L/C Maturity Date” shall mean the date that is five Business Days prior to the
Maturity Date.

 

18



--------------------------------------------------------------------------------

“L/C Obligations” shall mean, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unpaid Drawings, including all L/C Borrowings. For all purposes
of this Agreement, if on any date of determination a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn.

“L/C Participant” shall have the meaning provided in Section 3.3(a).

“L/C Participation” shall have the meaning provided in Section 3.3(a).

“Lender” shall have the meaning provided in the preamble to this Agreement.
Unless the context otherwise requires, the term “Lenders” includes the Swingline
Lender.

“Lender Default” shall mean (i) the refusal or failure of any Lender to make
available its portion of any incurrence of Loans or participations in Letters of
Credit or Swingline Loans, which refusal or failure is not cured within one
Business Day after the date of such refusal or failure; (ii) the failure of any
Lender to pay over to the Administrative Agent, any Letter of Credit Issuer, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder within one Business Day of the date when due, unless the subject of a
good faith dispute; (iii) a Lender has notified the Borrower or the
Administrative Agent that it does not intend or expect to comply with any of its
funding obligations or has made a public statement to that effect with respect
to its funding obligations under the Facility, (iv) the failure by a Lender to
confirm in a manner reasonably satisfactory to the Administrative Agent that it
will comply with its obligations under the Facility or (v) a Distressed Person
has admitted in writing that it is insolvent or such Distressed Person becomes
subject to a Lender-Related Distress Event.

“Lender-Related Distress Event” shall mean, with respect to any Lender, that
such Lender or any Person that directly or indirectly controls such Lender
(each, a “Distressed Person”), as the case may be, is or becomes subject to a
voluntary or involuntary case with respect to such Distressed Person under any
debt relief law, or a custodian, conservator, receiver or similar official is
appointed for such Distressed Person or any substantial part of such Distressed
Person’s assets, or such Distressed Person or any Person that directly or
indirectly controls such Distressed Person is subject to a forced liquidation,
or such Distressed Person makes a general assignment for the benefit of
creditors or is otherwise adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Distressed Person or its assets
to be, insolvent or bankrupt; provided that a Lender-Related Distress Event
shall not be deemed to have occurred solely by virtue of (i) the ownership or
acquisition of any equity interests in any Lender or any Person that directly or
indirectly controls such Lender by a Governmental Authority or an
instrumentality thereof or (ii) an Undisclosed Administration pursuant to the
laws of the Netherlands.

“Letter of Credit” shall have the meaning provided in Section 3.1.

“Letter of Credit Commitment” shall mean $100,000,000, as the same may be
reduced from time to time pursuant to Section 3.1.

“Letter of Credit Exposure” shall mean, with respect to any Lender, at any time,
the sum of (a) the principal amount of any Unpaid Drawings in respect of which
such Lender has made (or is required to have made) payments to the Letter of
Credit Issuer pursuant to Section 3.4(a) at such time and (b) such Lender’s
Commitment Percentage of the Letters of Credit Outstanding at such time
(excluding the portion thereof consisting of Unpaid Drawings in respect of which
the Lenders have made (or are required to have made) payments to the Letter of
Credit Issuer pursuant to Section 3.4(a)) minus the amount of cash or deposit
account balances held by the Administrative Agent to Cash Collateralize
outstanding Letters of Credit and Unpaid Drawings under Section 3.8.

 

19



--------------------------------------------------------------------------------

“Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).

“Letter of Credit Issuer” shall mean (a) JPMorgan Chase Bank, N.A., (b) Bank of
America, N.A., and (c) Wells Fargo Bank, N.A., or, in each case, any of their
respective Affiliates or any replacement or successor appointed pursuant to
Section 3.6. References herein and in the other Credit Documents to the Letter
of Credit Issuer shall be deemed to refer to the Letter of Credit Issuer in
respect of the applicable Letter of Credit or to all Letter of Credit Issuers,
as the context requires.

“Letter of Credit Request” shall have the meaning provided in Section 3.2.

“Letters of Credit Outstanding” shall mean, at any time, the sum of, without
duplication, (a) the aggregate Stated Amount of all outstanding Letters of
Credit and (b) the aggregate principal amount of all Unpaid Drawings in respect
of all Letters of Credit.

“LIBOR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the LIBOR Rate (other than an ABR Loan bearing interest by
reference to the LIBOR Rate by virtue of clause (c) of the definition of ABR).

“LIBOR Rate” shall mean, for any Interest Period with respect to any Borrowing
of a LIBOR Loan, the interest rate per annum appearing on Reuters Screen LIBOR01
Page (or on any successor page or any successor service, or any substitute page
or substitute for such service, providing rate quotations comparable to those
currently provided on Reuters Screen LIBOR01 Page, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBOR Rate” with respect to
such Borrowing of such LIBOR Loan for such Interest Period shall be determined
by the Administrative Agent by reference to such other comparable publicly
available service for displaying the offered rate for dollar deposits in the
London interbank market as may be selected by the Administrative Agent and, in
the absence of availability, then such rate shall be the rate at which dollar
deposits of an amount comparable to the Borrowing of such LIBOR Loan and for a
maturity comparable to such Interest Period are offered by the principal office
of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period.

“Lien” shall mean any interest in property securing an obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including (a) the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement or a financing
lease, consignment or bailment for security purposes or (b) Production Payments
and the like payable out of Oil and Gas Properties; provided that in no event
shall an operating lease be deemed to be a Lien.

“Liquidity” shall mean, as of any date of determination, the sum of (a) the
Available Commitment on such date and (b) the aggregate amount of cash and cash
equivalents (in each case, free and clear of all Liens, other than Permitted
Liens and nonconsensual Liens permitted by Section 10.2 and Liens permitted by
Sections 10.2(a), (h), (i) and (l) and clauses (i) and (ii) of Section 10.2(n))
included in the cash and cash equivalents accounts listed on the consolidated
balance sheet of the Borrower and the Restricted Subsidiaries at such date, less
the amount, if any, of the Borrowing Base Deficiency existing on such date of
determination.

 

20



--------------------------------------------------------------------------------

“Loan” shall mean any extension of credit by a Lender to the Borrower or a
Swingline Loan made by any Lender hereunder.

“Loan Limit” shall mean (a) at any time during an Investment Grade Period, the
lesser of (i) the Maximum Aggregate Amount and (ii) the Total Commitments at
such time and (b) at any time that is not an Investment Grade Period, the least
of (i) the Maximum Aggregate Amount, (ii) the Total Commitments at such time and
(iii) the Borrowing Base at such time (including as it may be reduced pursuant
to Section 2.14(f)).

“Majority Lenders” shall mean, at any date, (a) Non-Defaulting Lenders having or
holding a majority of the Adjusted Total Commitment at such date, or (b) if the
Total Commitment has been terminated or for the purposes of acceleration
pursuant to Section 11, Non-Defaulting Lenders having or holding a majority of
the outstanding principal amount of the Loans, the Swingline Exposure and Letter
of Credit Exposure (excluding the Loans, Swingline Exposure and Letter of Credit
Exposure of Defaulting Lenders) in the aggregate at such date.

“Mandatory Borrowing” shall have the meaning provided in Section 2.1(c).

“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties or financial condition of the Borrower
and the Subsidiaries, taken as a whole, that would, individually or in the
aggregate, materially adversely affect (a) the ability of the Borrower and the
other Credit Parties, taken as a whole, to perform their payment obligations
under this Agreement or any of the other Credit Documents or (b) the rights and
remedies of the Administrative Agent and the Lenders under this Agreement or
under any of the other Credit Documents.

“Material Subsidiary” shall mean, at any date of determination, each Domestic
Subsidiary of the Borrower that is a Restricted Subsidiary of the Borrower whose
Total Assets (when combined with the assets of such Subsidiary’s Subsidiaries,
after eliminating intercompany obligations) at the last day of the Test Period
for which Section 9.1 Financials have been delivered were equal to or greater
than 5% of the Consolidated Total Assets of the Borrower and the Restricted
Subsidiaries at such date, determined in accordance with GAAP.

“Maturity Date” shall mean May 9, 2019.

“Maximum Aggregate Amount” shall mean $4,000,000,000.

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

“Mortgage” shall mean a mortgage or a deed of trust, deed to secure debt, trust
deed, assignment of as-extracted collateral, fixture filing or other security
document entered into by the owner of a Mortgaged Property and the
Administrative Agent for the benefit of the Secured Parties in respect of that
Mortgaged Property, substantially in the form of Exhibit F (with such changes
thereto as may be necessary to account for local law matters) or otherwise in
such form as agreed between the Borrower and the Administrative Agent.

 

21



--------------------------------------------------------------------------------

“Mortgaged Present Value” shall mean, as of any date of determination, the PV-9
attributable to Mortgaged Properties; provided that no more than 35% of the
Mortgaged Present Value may be attributable to Proved Reserves that are not then
categorized as Proved Developed Producing Reserves.

“Mortgaged Property” shall mean, initially, each parcel of real estate and
improvements thereto owned by a Credit Party and identified on Schedule 1.1(e),
and each other parcel of real property and improvements thereto with respect to
which a Mortgage is required to be granted pursuant to Section 9.10; provided
that, notwithstanding any provision in any Mortgage to the contrary, in no event
shall any Building (as defined in the applicable Flood Insurance Regulation) or
Manufactured (Mobile) Home (as defined in the applicable Flood Insurance
Regulation) located on the Mortgaged Properties (as defined in the applicable
Mortgage) within an area having special flood hazards and in which flood
insurance is available under the National Flood Insurance Act of 1968 be
included in the definition of “Mortgaged Property” or “Mortgaged Properties” and
no such Building or Manufactured (Mobile) Home shall be encumbered by any
Mortgage. As used herein, “Flood Insurance Regulations” shall mean (i) the
National Flood Insurance Act of 1968 as now or hereafter in effect or any
successor statute thereto, (ii) the Flood Disaster Protection Act of 1973 as now
or hereafter in effect or any successor statue thereto, (iii) the National Flood
Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), as the same may be
amended or recodified from time to time, and (iv) the Flood Insurance Reform Act
of 2004 and any regulations promulgated thereunder.

“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

“New Borrowing Base Notice” shall have the meaning provided in Section 2.14(d).

“Non-Consenting Lender” shall have the meaning provided in Section 13.7(b).

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Non-Extension Notice Date” shall have the meaning provided in Section 3.2(b).

“Non-U.S. Lender” shall mean any Lender that is not a “United States person” as
defined by Section 7701(a)(30) of the Code.

“Notice of Borrowing” shall mean a request of the Borrower in accordance with
the terms of Section 2.3(a) and substantially in the form of Exhibit A or such
other form as shall be approved by the Administrative Agent (acting reasonably).

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6(a).

“Obligations” shall mean all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Credit Document or
otherwise with respect to any Loan or Letter of Credit or under any Secured Cash
Management Agreement or Secured Hedge Agreement, in each case, entered into with
the Borrower or any of its Restricted Subsidiaries, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Credit Party or any
Affiliate thereof in any proceeding under any bankruptcy or insolvency law
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding. Without limiting the
generality of the foregoing, the Obligations of the Credit Parties under the
Credit Documents (and any of their Restricted Subsidiaries to the extent they
have obligations under the Credit Documents) include the obligation (including
Guarantee Obligations) to pay principal, interest,

 

22



--------------------------------------------------------------------------------

charges, expenses, fees, attorney costs, indemnities and other amounts payable
by any Credit Party under any Credit Document. Notwithstanding the foregoing,
(a) the obligations of the Borrower or any Restricted Subsidiary under any
Secured Hedge Agreement and under any Secured Cash Management Agreement shall be
secured and guaranteed pursuant to the Security Documents and the Guarantee only
to the extent that, and for so long as, the other Obligations are so secured and
guaranteed, (b) any release of Collateral or Guarantors effected in the manner
permitted by this Agreement and the other Credit Documents shall not require the
consent of the holders of Hedge Obligations under Secured Hedge Agreements or of
the holders of Cash Management Obligations under Secured Cash Management
Agreements and (c) solely with respect to any Credit Party that is not an
“eligible contract participant” under the Commodity Exchange Act, Excluded Hedge
Obligations of such Credit Party shall in any event be excluded from
“Obligations” owing by such Credit Party.

“Oil and Gas Properties” shall mean (a) Hydrocarbon Interests, (b) the
properties now or hereafter pooled or unitized with Hydrocarbon Interests,
(c) all presently existing or future unitization, pooling agreements and
declarations of pooled units and the units created thereby (including all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests, (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests, (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests, (f) all tenements, hereditaments, appurtenances and properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all properties, rights, titles, interests and estates
described or referred to above, including any and all property, real or
personal, now owned or hereafter acquired and situated upon, used, held for use
or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or property (excluding drilling rigs, automotive
equipment, rental equipment or other personal property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, gas processing
plants and pipeline systems and any related infrastructure to any thereof, tanks
and tank batteries, fixtures, valves, fittings, machinery and parts, engines,
boilers, meters, apparatus, equipment, appliances, tools, implements, cables,
wires, towers, casing, tubing and rods, surface leases, rights-of-way, easements
and servitudes together with all additions, substitutions, replacements,
accessions and attachments to any and all of the foregoing.

“Other Taxes” shall mean any and all present or future stamp, registration,
documentary, intangible, recording, filing or any other excise, property or
similar taxes (including interest, fines, penalties, additions to tax and
related, reasonable, out-of-pocket expenses with regard thereto) arising from
any payment made hereunder or made under any other Credit Document or from the
execution or delivery of, registration or enforcement of, consummation or
administration of, or otherwise with respect to, this Agreement or any other
Credit Document; provided that such term shall not include any of the foregoing
Taxes (i) that result from an assignment, grant of a participation pursuant to
Section 13.6(c) or transfer or assignment to or designation of a new lending
office or other office for receiving payments under any Credit Document
(“Assignment Taxes”) to the extent such Assignment Taxes are imposed as a result
of a connection between the assignor/participating Lender and/or the
assignee/Participant and the taxing jurisdiction (other than a connection
arising solely from any Credit Documents or any transactions contemplated
thereunder), except to the extent that any such action described in this proviso
is requested or required by the Borrower, or (ii) Excluded Taxes.

 

23



--------------------------------------------------------------------------------

“Overnight Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate and (b) an overnight rate determined by the Administrative Agent
or the Letter of Credit Issuer, as the case may be, in accordance with banking
industry rules on interbank compensation.

“Participant” shall have the meaning provided in Section 13.6(c).

“Participant Register” shall have the meaning provided in Section 13.6(c).

“Patriot Act” shall have the meaning provided in Section 13.18.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Pension Act” shall mean the Pension Protection Act of 2006, as it presently
exists or as it may be amended from time to time.

“Permitted Acquisition” shall mean the acquisition, by merger or otherwise, by
the Borrower or any of the Restricted Subsidiaries of assets (including any
assets constituting a business unit, line of business or division) or Stock or
Stock Equivalents, so long as (a) such acquisition and all transactions related
thereto shall be consummated in all material respects in accordance with
Requirements of Law; (b) if such acquisition involves the acquisition of Stock
or Stock Equivalents of a Person that upon such acquisition would become a
Subsidiary, such acquisition shall result in the issuer of such Stock becoming a
Restricted Subsidiary and, to the extent required by Section 9.10, a Guarantor;
(c) such acquisition shall result in the Administrative Agent, for the benefit
of the Secured Parties, being granted a security interest in any Stock or any
assets so acquired to the extent required by Section 9.10; (d) after giving
effect to such acquisition, no Default or Event of Default shall have occurred
and be continuing; (e) after giving effect to such acquisition, the Borrower and
its Subsidiaries shall be in compliance with Section 10.13; and (f) the Borrower
shall be in compliance, on a pro forma basis after giving effect to such
acquisition (including any Indebtedness assumed or permitted to exist pursuant
to Section 10.1(i), and any related pro forma adjustment), with the Financial
Performance Covenants, as such covenants are recomputed as at the last day of
the most recently ended Test Period as if such acquisition had occurred on the
first day of such Test Period.

“Permitted Additional Debt” shall mean unsecured senior, senior subordinated or
subordinated Indebtedness issued by the Borrower or a Guarantor, (a) the terms
of which do not provide for any scheduled repayment, mandatory redemption or
sinking fund obligation prior to the 91st day after the Maturity Date (other
than customary offers to purchase upon a change of control, asset sale or
casualty or condemnation event and customary acceleration rights after an event
of default), (b) the covenants, events of default, guarantees and other terms of
which (other than interest rate, fees, funding discounts and redemption or
prepayment premiums determined by the Borrower to be “market” rates, fees,
discounts and premiums at the time of issuance or incurrence of any such
Indebtedness), taken as a whole, are determined by the Borrower to be “market”
terms on the date of issuance or incurrence and in any event are not more
restrictive on the Borrower and its Restricted Subsidiaries than the terms of
this Agreement (as in effect at the time of such issuance or incurrence) and do
not require the maintenance or achievement of any financial performance
standards other than as a condition to taking specified actions; provided that a
certificate of an Authorized Officer of the Borrower delivered to the
Administrative Agent at least five Business Days prior to the incurrence or
issuance of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirements shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirements (c) if such Indebtedness is senior subordinated or subordinated
Indebtedness, the terms of such Indebtedness provide for customary subordination
of such Indebtedness to the Obligations and (d) no Subsidiary of the Borrower
(other than a Guarantor) is an obligor under such Indebtedness.

 

24



--------------------------------------------------------------------------------

“Permitted Investments” shall mean:

(a) securities issued or unconditionally guaranteed by the United States
government or any agency or instrumentality thereof, in each case having
maturities and/or reset dates of not more than 24 months from the date of
acquisition thereof;

(b) securities issued by any state, territory or commonwealth of the United
States of America or any political subdivision of any such state, territory or
commonwealth or any public instrumentality thereof or any political subdivision
of any such state, territory or commonwealth or any public instrumentality
thereof having maturities of not more than 24 months from the date of
acquisition thereof and, at the time of acquisition, having an investment grade
rating generally obtainable from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, then from another
nationally recognized rating service);

(c) commercial paper maturing no more than 12 months after the date of creation
thereof and, at the time of acquisition, having a rating of at least A-2 or P-2
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service);

(d) time deposits with, or domestic and LIBOR certificates of deposit or
bankers’ acceptances maturing no more than two years after the date of
acquisition thereof issued by any Lender or any other bank having combined
capital and surplus of not less than $500,000,000 in the case of domestic banks
and $100,000,000 (or the Dollar equivalent thereof) in the case of foreign
banks;

(e) repurchase agreements with a term of not more than 90 days for underlying
securities of the type described in clauses (a), (b) and (d) above entered into
with any bank meeting the qualifications specified in clause (d) above or
securities dealers of recognized national standing;

(f) marketable short-term money market and similar funds (i) either having
assets in excess of $500,000,000 or (ii) having a rating of at least A-2 or P-2
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service);

(g) shares of investment companies that are registered under the Investment
Company Act of 1940 and substantially all the investments of which are one or
more of the types of securities described in clauses (a) through (f) above; and

(h) in the case of Investments by any Restricted Foreign Subsidiary or
Investments made in a country outside the United States of America, other
customarily utilized high-quality Investments in the country where such
Restricted Foreign Subsidiary is located or in which such Investment is made.

“Permitted Liens” shall mean:

(a) Liens for taxes, assessments or governmental charges or claims not yet
overdue for a period of more than 30 days or that are being contested in good
faith and by appropriate proceedings for which appropriate reserves have been
established to the extent required by and in accordance with GAAP, or for
property taxes on property that the Borrower or one of its Subsidiaries has
determined to abandon if the sole recourse for such tax, assessment, charge or
claim is to such property;

 

25



--------------------------------------------------------------------------------

(b) Liens in respect of property or assets of the Borrower or any of the
Restricted Subsidiaries imposed by law, such as landlords’, vendors’,
suppliers’, carriers’, warehousemen’s, repairmens’, construction contractors’,
workers’ and mechanics’ Liens and other similar Liens arising in the ordinary
course of business or incident to the exploration, development, operation or
maintenance of Oil and Gas Properties, in each case so long as such Liens arise
in the ordinary course of business and do not individually or in the aggregate
have a Material Adverse Effect;

(c) Liens arising from judgments or decrees in circumstances not constituting an
Event of Default under Section 11.9;

(d) Liens incurred or pledges or deposits made in connection with workers’
compensation, unemployment insurance and other types of social security, old age
pension, public liability obligations or similar legislation and deposits
securing liabilities to insurance carriers under insurance or self-insurance
arrangements in respect of such obligations, or to secure the performance of
tenders, statutory obligations, plugging and abandonment obligations, surety,
stay, customs and appeal bonds, bids, leases, government contracts, trade
contracts, performance and return-of-money bonds and other similar obligations
(including letters of credit issued in lieu of such bonds or to support the
issuance thereof) incurred in the ordinary course of business or otherwise
constituting Investments permitted by Section 10.5;

(e) ground leases, subleases, licenses or sublicenses in respect of real
property on which facilities owned or leased by the Borrower or any of its
Restricted Subsidiaries are located;

(f) easements, rights-of-way, licenses, restrictions (including zoning
restrictions), title defects, exceptions, deficiencies or irregularities in
title, encroachments, protrusions, servitudes, permits, conditions and covenants
and other similar charges or encumbrances (including in any rights of way or
other property of the Borrower or its Restricted Subsidiaries for the purpose of
roads, pipelines, transmission lines, transportation lines, distribution lines
for the removal of gas, oil or other minerals or timber, and other like
purposes, or for joint or common use of real estate, rights of way, facilities
and equipment) not interfering in any material respect with the business of the
Borrower and its Restricted Subsidiaries, taken as a whole and, to the extent
reasonably agreed by the Administrative Agent, any exception on the title
reports issued in connection with any Borrowing Base Property;

(g) any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under
any lease, sublease, license or sublicense permitted by this Agreement;

(h) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(i) Liens on goods or inventory the purchase, shipment or storage price of which
is financed by a documentary letter of credit or bankers’ acceptance issued for
the account of the Borrower or any of its Restricted Subsidiaries; provided that
such Lien secures only the obligations of the Borrower or such Restricted
Subsidiaries in respect of such letter of credit or bankers’ acceptance to the
extent permitted under Section 10.1;

(j) leases, licenses, subleases or sublicenses granted to others not interfering
in any material respect with the business of the Borrower and its Restricted
Subsidiaries, taken as a whole;

 

26



--------------------------------------------------------------------------------

(k) Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings made in respect of operating leases entered into by the
Borrower or any of its Restricted Subsidiaries;

(l) Liens created in the ordinary course of business in favor of banks and other
financial institutions over credit balances of any bank accounts of the Borrower
and the Restricted Subsidiaries held at such banks or financial institutions, as
the case may be, to facilitate the operation of cash pooling and/or interest
set-off arrangements in respect of such bank accounts in the ordinary course of
business;

(m) Liens which arise in the ordinary course of business under operating
agreements, joint venture agreements, oil and gas partnership agreements, oil
and gas leases, farm-out agreements, farm-in agreements, division orders,
contracts for the sale, transportation or exchange of oil and natural gas,
unitization and pooling declarations and agreements, area of mutual interest
agreements, overriding royalty agreements, marketing agreements, processing
agreements, net profits agreements, development agreements, gas balancing or
deferred production agreements, injection, repressuring and recycling
agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements, and other agreements that are usual and
customary in the oil and gas business and are for claims which are not
delinquent or that are being contested in good faith and by appropriate
proceedings for which appropriate reserves have been established to the extent
required by and in accordance with GAAP; provided that any such Lien referred to
in this clause does not in the aggregate have a Material Adverse Effect;

(n) any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property that does not
materially interfere with the ordinary conduct of the business of the Borrower
and its Restricted Subsidiaries, taken as a whole; and

(o) Liens arising pursuant to Article 9.343 of the Texas Uniform Commercial Code
or other similar statutory provisions of other states with respect to production
purchased from others.

The parties acknowledge and agree that no intention to subordinate the priority
afforded the Liens granted in favor of the Administrative Agent, for the benefit
of the Secured Parties, under the Security Documents is to be hereby implied or
expressed by the permitted existence of such Permitted Liens.

“Permitted Refinancing Indebtedness” shall mean, with respect to any
Indebtedness (the “Refinanced Indebtedness”), any Indebtedness issued or
incurred in exchange for, or the net proceeds of which are used to modify,
extend, refinance, renew, replace or refund (collectively to “Refinance” or a
“Refinancing” or “Refinanced”), such Refinanced Indebtedness (or previous
refinancing thereof constituting Permitted Refinancing Indebtedness); provided
that (A) the principal amount (or accreted value, if applicable) of any such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Refinanced Indebtedness outstanding
immediately prior to such Refinancing except by an amount equal to the unpaid
accrued interest and premium thereon plus other amounts paid and fees and
expenses incurred in connection with such Refinancing plus an amount equal to
any existing commitment unutilized and letters of credit undrawn thereunder,
(B) if the Indebtedness being Refinanced is Indebtedness permitted by
Section 10.1(h) or 10.1(i), the direct and contingent obligors with respect to
such Permitted Refinancing Indebtedness are not changed (except that a Credit
Party may be added as an additional obligor), (C) other than with respect to a
Refinancing in respect of Indebtedness permitted pursuant to Section 10.1(g),
such Permitted Refinancing Indebtedness shall have a final maturity date equal
to or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Refinanced Indebtedness, and (D) if the Indebtedness being Refinanced is
Indebtedness permitted by

 

27



--------------------------------------------------------------------------------

Section 10.1(h) or 10.1(i)), terms and conditions of any such Permitted
Refinancing Indebtedness, taken as a whole, are not materially less favorable to
the Lenders than the terms and conditions of the Refinanced Indebtedness being
Refinanced (including, if applicable, as to collateral priority and
subordination, but excluding as to interest rates, fees, floors, funding
discounts and redemption or prepayment premiums); provided that a certificate of
an Authorized Officer of the Borrower delivered to the Administrative Agent at
least five Business Days prior to the incurrence or issuance of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

“Petroleum Industry Standards” shall mean the Definitions for Oil and Gas
Reserves promulgated by the Society of Petroleum Engineers (or any generally
recognized successor) as in effect at the time in question.

“Plan” shall mean any multiemployer or single-employer plan, as defined in
Section 4001 of ERISA and subject to Title IV of ERISA, that is or was within
any of the preceding six plan years maintained or contributed to by (or to which
there is or was an obligation to contribute or to make payments to) the Borrower
or an ERISA Affiliate.

“Pledge Agreement” shall mean the Pledge Agreement entered into by the Borrower,
the other pledgors party thereto and the Administrative Agent, for the benefit
of the Secured Parties, substantially in the form of Exhibit E.

“Present Fair Salable Value” shall mean the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets (both
tangible and intangible) of the Borrower and its Subsidiaries taken as a whole
are sold on a going concern basis with reasonable promptness in an arm’s-length
transaction under present conditions for the sale of comparable business
enterprises insofar as such conditions can be reasonably evaluated.

“Production Payment” means a production payment obligation (whether volumetric
or dollar denominated) of the Borrower or any of its Restricted Subsidiaries
which are payable from a specified share of proceeds received from production
from specified Oil and Gas Properties, together with all undertakings and
obligations in connection therewith.

“Projected Volume” means the forecasted production of oil and natural gas
reserves of the Borrower and its Restricted Subsidiaries, as determined as of
the last day of each fiscal quarter, by the Borrower based on the Borrower’s
internal engineering reports.

“Proposed Borrowing Base” shall have the meaning provided in Section 2.14(c)(i).

“Proposed Borrowing Base Notice” shall have the meaning provided in
Section 2.14(c)(ii).

“Proved Developed Producing Reserves” shall mean oil and gas reserves that, in
accordance with Petroleum Industry Standards, are classified as both “Proved
Reserves” and “Developed Producing Reserves.”

 

28



--------------------------------------------------------------------------------

“Proved Developed Reserves” shall mean oil and gas reserves that, in accordance
with Petroleum Industry Standards, are classified as both “Proved Reserves” and
one of the following: (a) “Developed Producing Reserves” or (b) “Developed
Non-Producing Reserves.”

“Proved Reserves” shall mean oil and gas reserves that, in accordance with
Petroleum Industry Standards, are classified as both “Proved Reserves” and one
of the following: (a) “Developed Producing Reserves”, (b) “Developed
Non-Producing Reserves” or (c) “Undeveloped Reserves”.

“PV-9” shall mean, with respect to any Proved Reserves expected to be produced
from any Borrowing Base Properties, the net present value, discounted at 9% per
annum, of the future net revenues expected to accrue to the Borrower’s and the
Credit Parties’ collective interests in such reserves during the remaining
expected economic lives of such reserves, calculated in accordance with the most
recent Bank Price Deck provided to the Borrower by the Administrative Agent
pursuant to Section 2.14(g).

“Qualified Acquisition” means an acquisition or a series of related acquisitions
in which the consideration paid by the Credit Parties is equal to or greater
than $50,000,000.

“Qualified Disposition” means a Disposition or a series of related Dispositions
in which the consideration received by the Credit Parties is equal to or greater
than $50,000,000.

“Redetermination Date” shall mean, with respect to any Scheduled Redetermination
or any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.14(d).

“Refinance” shall have the meaning provided in the definition of “Permitted
Refinancing Indebtedness.”

“Register” shall have the meaning provided in Section 13.6(b)(iv).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Reimbursement Date” shall have the meaning provided in Section 3.4(a).

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents and members
of such Person or such Person’s Affiliates and any Person that possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of such Person, whether through the ability to exercise
voting power, by contract or otherwise.

“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder, other than any event as to which the 30-day notice
period has been waived.

“Required Lenders” shall mean, at any date, (a) Non-Defaulting Lenders having or
holding at least 66- 2⁄3% of the Adjusted Total Commitment at such date or
(b) if the Total Commitment has been terminated, Non-Defaulting Lenders having
or holding at least 66- 2⁄3% of the outstanding principal amount of the Loans,
the Swingline Exposure and Letter of Credit Exposure (excluding the Loans,
Swingline Exposure and Letter of Credit Exposure of Defaulting Lenders) in the
aggregate at such date.

 

29



--------------------------------------------------------------------------------

“Requirement of Law” shall mean, as to any Person, any law, treaty, rule,
regulation statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding upon such Person or any of its property or
assets or to which such Person or any of its property or assets is subject.

“Reserve Report” shall mean the Initial Reserve Report and any other subsequent
report, in form and substance reasonably satisfactory to the Administrative
Agent, setting forth, as of each December 31st (or such other date in the event
of certain Interim Redeterminations) the Proved Reserves and the Proved
Developed Reserves attributable to the Borrowing Base Properties of the Borrower
and the Credit Parties, together with a projection of the rate of production and
future net income, taxes, operating expenses and Capital Expenditures with
respect thereto as of such date, based upon the most recent Bank Price Deck
provided to the Borrower by the Administrative Agent pursuant to
Section 2.14(g); provided that in connection with any Interim Redeterminations
of the Borrowing Base pursuant to the last sentence of Section 2.14(b), (i.e.,
as a result of the Borrower having acquired Oil and Gas Properties with Proved
Reserves that are to be Borrowing Base Properties having a PV-9 (calculated at
the time of acquisition) in excess of 10% of the Borrowing Base in effect
immediately prior to such acquisition), the Borrower shall be required, for
purposes of updating the Reserve Report, to set forth only such additional
Proved Reserves and related information as are the subject of such acquisition.

“Restricted Foreign Subsidiary” shall mean a Foreign Subsidiary that is a
Restricted Subsidiary.

“Restricted Payments” shall have the meaning provided in Section 10.6.

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

“Sanctioned Person” means a person or entity (a) listed in the annex to, or
otherwise subject to the provisions of, any Executive Order; (b) named as a
“Specially Designated National and Blocked Person” (“SDN”) on the most current
list published by OFAC at its official website or any replacement website or
other replacement official publication of such list (the “SDN List”) or is
otherwise the subject of any Sanctions Laws and Regulations; (c) in which an
entity or person on the SDN List has 50% or greater ownership interest or that
is otherwise controlled by an SDN.

“Sanctions Laws and Regulations” means any sanctions, prohibitions or
requirements imposed by any executive order (an “Executive Order”) or by any
sanctions program administered by OFAC.

“Scheduled Dispositions” shall have the meaning provided in Section 10.4(i).

“Scheduled Redetermination” shall have the meaning provided in Section 2.14(b).

“Scheduled Redetermination Date” shall mean the date on which a Borrowing Base
that has been redetermined pursuant to a Scheduled Redetermination becomes
effective as provided in Section 2.14.

 

30



--------------------------------------------------------------------------------

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b), together with the
accompanying Authorized Officer’s certificate delivered, or required to be
delivered, pursuant to Section 9.1(c).

“Secured Cash Management Agreement” shall mean any agreement related to Cash
Management Services by and between the Borrower or any of its Restricted
Subsidiaries and any Cash Management Bank.

“Secured Hedge Agreement” shall mean any Hedge Agreement by and between the
Borrower or any of its Restricted Subsidiaries and any Hedge Bank.

“Secured Parties” shall mean, collectively, the Administrative Agent, the Letter
of Credit Issuer, each Lender, each Hedge Bank that is party to any Secured
Hedge Agreement, each Cash Management Bank that is a party to any Secured Cash
Management Agreement and each sub-agent pursuant to Section 12 appointed by the
Administrative Agent with respect to matters relating to the Credit Documents.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Security Agreement” shall mean the Security Agreement entered into by the
Borrower, the other grantors party thereto and the Administrative Agent, for the
benefit of the Secured Parties, substantially in the form of Exhibit D.

“Security Documents” shall mean, collectively, (a) the Security Agreement,
(b) the Pledge Agreement, (c) the Mortgages, and (d) each other security
agreement or other instrument or document executed and delivered pursuant to
Section 9.10 or 9.12 or pursuant to any other such Security Documents or
otherwise to secure or perfect the security interest in any or all of the
Obligations.

“Senior Notes” shall mean and include (i) those certain 7% Senior Notes due in
2021 in an aggregate principal amount of six hundred million dollars
($600,000,000.00), (ii) those certain 6.5% Senior Notes due in 2022 in an
aggregate principal amount of six hundred million dollars ($600,000,000.00),
(iii) those certain 5.5% Senior Notes due in 2022 in an aggregate principal
amount of six hundred million dollars ($600,000,000.00), and (iv) those certain
5.5% Senior Notes due in 2023 in an aggregate principal amount of one billion
five hundred fifty million dollars ($1,550,000,000.00), as may be amended,
restated, adjusted, waived, renewed, extended, supplemented or otherwise
modified from time to time or refinanced on similar terms.

“Senior Notes Documents” shall mean that certain Indenture, dated September 18,
2009, between Borrower, the subsidiary guarantors named therein, and Wells Fargo
Bank, National Association, as trustee, as supplemented amended and modified by
the First Supplemental Indenture, dated September 18, 2009, the Second
Supplemental Indenture, dated November 3, 2010, the Third Supplemental
Indenture, dated December 14, 2010, the Fourth Supplemental Indenture, dated
May 23, 2011, the Fifth Supplemental Indenture, dated December 12, 2011, the
Sixth Supplemental Indenture, dated March 12, 2012, between Concho Resources
Inc., the Seventh Supplemental Indenture, dated August 17, 2012, between Concho
Resources Inc. and the Eighth Supplemental Indenture, dated June 3, 2013, all
between the Borrower, the subsidiary guarantors named therein, and Wells Fargo
Bank, National Association, as trustee.

 

31



--------------------------------------------------------------------------------

“Solvent” shall mean, with respect to any Person, that as of the Closing Date,
(i) the Fair Value of the assets of such Person exceeds its Stated Liabilities
and Identified Contingent Liabilities; (ii) the Present Fair Salable Value of
the assets of such Person exceeds its Stated Liabilities and Identified
Contingent Liabilities; (iii) for the period from the date hereof through the
Maturity Date, such Person after consummation of the Transactions is a going
concern and has sufficient capital to ensure that it will continue to be a going
concern for such period, in light of the nature of the particular business or
businesses conducted or to be conducted, and based on the needs and anticipated
needs for capital of the business conducted or anticipated to be conducted by
such Person as reflected in projected financial statements and in light of
anticipated credit capacity; and (iv) for the period from the date hereof
through the Maturity Date, such Person will have sufficient assets and cash flow
to pay its Stated Liabilities and Identified Contingent Liabilities as those
liabilities mature or (in the case of contingent liabilities) otherwise become
payable, in light of the business conducted or anticipated to be conducted by
such Person as reflected in projected financial statements and in light of
anticipated credit capacity.

“Specified Subsidiary” shall mean, at any date of determination any Restricted
Subsidiary (i) whose Total Assets at the last day of the Test Period ending on
the last day of the most recent fiscal period for which Section 9.1 Financials
have been delivered were equal to or greater than 15% of the Consolidated Total
Assets of the Borrower and the Restricted Subsidiaries at such date, or
(ii) whose revenues during such Test Period were equal to or greater than 15% of
the consolidated revenues of the Borrower and the Restricted Subsidiaries for
such period, in each case determined in accordance with GAAP.

“Stated Amount” of any Letter of Credit shall mean the maximum amount from time
to time available to be drawn thereunder, determined without regard to whether
any conditions to drawing could then be met.

“Stated Liabilities” shall mean the recorded liabilities (including contingent
liabilities that would be recorded in accordance with GAAP) of the Borrower and
its Subsidiaries taken as a whole, as of the date hereof after giving effect to
the consummation of the Transactions, determined in accordance with GAAP
consistently applied.

“Stock” shall mean any and all shares of capital stock or shares in the capital,
as the case may be (whether denominated as common stock or preferred stock or
ordinary shares or preferred shares, as the case may be), beneficial,
partnership or membership interests, participations or other equivalents
(regardless of how designated) of or in a corporation, partnership, limited
liability company or equivalent entity, whether voting or non-voting.

“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Stock and all warrants, options or other rights to purchase or subscribe for
any Stock, whether or not presently convertible, exchangeable or exercisable.

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose Stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time Stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (b) any limited liability company,
partnership, association, joint venture or other entity of which such Person
directly or indirectly through Subsidiaries has more than a 50% equity interest
at the time. Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of the Borrower.

“Subsidiary Guarantor” shall mean each Subsidiary that is a Guarantor.

 

32



--------------------------------------------------------------------------------

“Successor Borrower” shall have the meaning provided in Section 10.3(a).

“Swap Termination Value” shall mean, in respect of any one or more Hedge
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedge Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedge Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedge Agreements (which may
include a Lender or any Affiliate of a Lender).

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swingline Commitment” shall mean, the obligation of the Swingline Lender to
make Swingline Loans pursuant to Section 2.1 in an aggregate principal amount at
any one time outstanding not to exceed $50,000,000.

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Lender at any time shall equal its Commitment Percentage of the aggregate
Swingline Exposure at such time.

“Swingline Lender” shall mean JPMorgan Chase Bank, N.A., in its capacity as the
lender of Swingline Loans hereunder.

“Swingline Loan” shall have the meaning provided in Section 2.1(b).

“Swingline Maturity Date” shall mean, with respect to any Swingline Loan, the
date that is five Business Days prior to the Maturity Date.

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.

“Termination Date” shall mean the earlier to occur of (a) the Maturity Date and
(b) the date on which the Total Commitment shall have terminated.

“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower then last ended and for which
Section 9.1 Financials have been delivered to the Administrative Agent.

“Total Assets” shall mean, as of any date of determination with respect to any
Person, the amount that would, in conformity with GAAP, be set forth opposite
the caption “total assets” (or any like caption) on a balance sheet of such
Person at such date.

“Total Commitment” shall mean the sum of the Commitments of the Lenders.

“Total Exposure” shall mean, with respect to any Lender at any time, the sum of
(a) the aggregate principal amount of the Loans of such Lender then outstanding,
(b) such Lender’s Letter of Credit Exposure at such time and (c) such Lender’s
Commitment Percentage of the aggregate principal amount of all outstanding
Swingline Loans at such time.

 

33



--------------------------------------------------------------------------------

“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Borrower or any of its Subsidiaries or any of their Affiliates in connection
with the Transactions, this Agreement and the other Credit Documents and the
transactions contemplated hereby and thereby.

“Transactions” shall mean, collectively, the execution, delivery and performance
of this Agreement and the other Credit Documents, the borrowing of Loans, the
use of the proceeds thereof, the issuance of Letters of Credit hereunder, the
payment of Transaction Expenses on the Closing Date and the other transactions
contemplated by this Agreement and the Credit Documents.

“Transferee” shall have the meaning provided in Section 13.6(e).

“Type” shall mean, as to any Loan, its nature as an ABR Loan or a LIBOR Loan.

“UCC” shall mean the Uniform Commercial Code of the State of New York or of any
other state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.

“Undisclosed Administration” means in relation to a Lender the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Lender is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the Accumulated Benefit Obligation (as defined under FASB Accounting Standards
Codification 715 (“ASC 715”)) under the Plan as of the close of its most recent
plan year, determined in accordance with ASC 715 as in effect on the date
hereof, exceeds the Fair Market Value of the assets allocable thereto.

“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).

“Unrestricted Subsidiary” shall mean (a) any Subsidiary of the Borrower that is
formed or acquired after the Closing Date; provided that at such time (or
promptly thereafter) the Borrower designates such Subsidiary an Unrestricted
Subsidiary in a written notice to the Administrative Agent, (b) any Restricted
Subsidiary subsequently designated as an Unrestricted Subsidiary by the Borrower
in a written notice to the Administrative Agent; provided that in the case of
(a) and (b), (i) such designation shall be deemed to be an Investment on the
date of such designation, (ii) in the case of clause (b), such designation shall
be deemed to be a Disposition of the assets owned by such Restricted Subsidiary
on the date of such designation for the purposes of Section 10.4(b) and (iii) no
Default or Event of Default would result from such designation after giving pro
forma effect thereto and (c) each Subsidiary of an Unrestricted Subsidiary. No
Subsidiary may be designated as an Unrestricted Subsidiary if, after such
designation, it would be a “Restricted Subsidiary” for the purpose of any
Permitted Additional Debt or any Permitted Refinancing Indebtedness in respect
of any of the foregoing. The Borrower may, by written notice to the
Administrative Agent, re-designate any Unrestricted Subsidiary as a Restricted
Subsidiary, and thereafter, such Subsidiary shall no longer constitute an
Unrestricted Subsidiary, but only if (A) to the extent such Subsidiary has
outstanding Indebtedness on the date of such designation, immediately after
giving effect to such designation, the Borrower shall be in compliance, on a pro
forma basis after giving effect to the incurrence of such Indebtedness, with the
Financial Performance Covenants, as such covenants are recomputed as at the last
day of the most recently ended Test Period as

 

34



--------------------------------------------------------------------------------

if such re-designation had occurred on the first day of such Test Period (and,
as a condition precedent to the effectiveness of any such designation, the
Borrower shall deliver to the Administrative Agent a certificate setting forth
in reasonable detail the calculations demonstrating satisfaction of such test)
and (B) no Default or Event of Default would result from such re-designation.

“U.S. Lender” shall have the meaning provided in Section 5.4(h).

“Voting Stock” shall mean, with respect to any Person, such Person’s Stock or
Stock Equivalents having the right to vote for the election of directors of such
Person under ordinary circumstances.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.

1.2 Other Interpretive Provisions. With reference to this Agreement and each
other Credit Document, unless otherwise specified herein or in such other Credit
Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein”, “hereto”, “hereof” and “hereunder” and words of similar
import when used in any Credit Document shall refer to such Credit Document as a
whole and not to any particular provision thereof.

(c) Article, Section, Exhibit and Schedule references are to the Credit Document
in which such reference appears.

(d) The term “including” is by way of example and not limitation.

(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

(g) Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Credit Document.

(h) Any reference to any Person shall be constructed to include such Person’s
successors or assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all of the functions thereof.

(i) Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.

 

35



--------------------------------------------------------------------------------

(j) The word “will” shall be construed to have the same meaning as the word
“shall”.

(k) The words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

1.3 Accounting Terms. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP,
applied in a manner consistent with that used in preparing the Historical
Financial Statements, except as otherwise specifically prescribed herein;
provided, however, that if the Borrower notifies the Administrative Agent that
the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the Closing Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

1.4 Rounding. Any financial ratios required to be maintained or complied with by
the Borrower pursuant to this Agreement (or required to be satisfied in order
for a specific action to be permitted under this Agreement) shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

1.5 References to Agreements, Laws, Etc. Unless otherwise expressly provided
herein, (a) references to organizational documents, agreements (including the
Credit Documents) and other Contractual Requirements shall be deemed to include
all subsequent amendments, restatements, amendment and restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, amendment and restatements, extensions, supplements
and other modifications are permitted by any Credit Document and (b) references
to any Requirement of Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Requirement of Law.

1.6 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to New York City (daylight or standard, as applicable).

1.7 Timing of Payment or Performance. When the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in Section 2.9) or performance shall extend to
the immediately succeeding Business Day.

1.8 Currency Equivalents Generally.

(a) For purposes of any determination under Section 9, Section 10 (other than
Section 10.11) or Section 11 or any determination under any other provision of
this Agreement requiring the use of a current exchange rate, all amounts
incurred, outstanding or proposed to be incurred or outstanding in currencies
other than Dollars shall be translated into Dollars at the Exchange Rate then in
effect on the date of such determination; provided, however, that (x) for
purposes of determining compliance with

 

36



--------------------------------------------------------------------------------

Section 10 with respect to the amount of any Indebtedness, Investment,
Disposition, Restricted Payment or payment under Section 10.7 in a currency
other than Dollars, no Default or Event of Default shall be deemed to have
occurred solely as a result of changes in rates of exchange occurring after the
time such Indebtedness or Investment is incurred or Disposition, Restricted
Payment or payment under Section 10.7 is made, (y) for purposes of determining
compliance with any Dollar-denominated restriction on the incurrence of
Indebtedness, if such Indebtedness is incurred to Refinance other Indebtedness
denominated in a foreign currency, and such Refinancing would cause the
applicable Dollar-denominated restriction to be exceeded if calculated at the
relevant currency exchange rate in effect on the date of such Refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such Refinanced Indebtedness does not exceed the
principal amount of such Indebtedness being Refinanced and (z) for the avoidance
of doubt, the foregoing provisions of this Section 1.8 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred or Disposition, Restricted Payment or payment under
Section 10.7 may be made at any time under such Sections. For purposes of
Section 10.11, amounts in currencies other than Dollars shall be translated into
Dollars at the applicable exchange rates used in preparing the most recently
delivered financial statements pursuant to Section 9.1(a) or (b).

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify with
the Borrower’s consent (such consent not to be unreasonably withheld) to
appropriately reflect a change in currency of any country and any relevant
market conventions or practices relating to such change in currency.

1.9 Classification of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Type (e.g., a “LIBOR Loan”).

SECTION 2. Amount and Terms of Credit

2.1 Commitments.

(a) (i) Subject to and upon the terms and conditions herein set forth, each
Lender severally, but not jointly, agrees to make Loans denominated in Dollars
to the Borrower, which Loans (i) shall be made at any time and from time to time
on and after the Closing Date and prior to the Termination Date, (ii) may, at
the option of the Borrower, be incurred and maintained as, and/or converted
into, ABR Loans or LIBOR Loans; provided that all Loans made by each of the
Lenders pursuant to the same Borrowing shall, unless otherwise specifically
provided herein, consist entirely of Loans of the same Type, (iii) may be repaid
and reborrowed in accordance with the provisions hereof, (iv) shall not, for any
Lender at any time, after giving effect thereto and to the application of the
proceeds thereof, result in such Lender’s Total Exposure at such time exceeding
such Lender’s Commitment Percentage at such time of the Loan Limit and (v) shall
not, after giving effect thereto and to the application of the proceeds thereof,
result in the aggregate amount of all Lenders’ Total Exposures at such time
exceeding the Loan Limit.

(ii) Each Lender may at its option make any LIBOR Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan, provided that
(i) any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan and (ii) in exercising such option, such Lender shall use its
reasonable efforts to minimize any increased costs to the Borrower resulting
therefrom (which obligation of the Lender shall not require it to take, or
refrain from taking, actions that it determines would result in increased costs
for which it will not be compensated hereunder or that it determines would be
otherwise disadvantageous to it and in the event of such request for costs for
which compensation is provided under this Agreement, the provisions of
Section 2.10 shall apply).

 

37



--------------------------------------------------------------------------------

(b) Subject to and upon the terms and conditions herein set forth, the Swingline
Lender in its individual capacity agrees, at any time and from time to time on
and after the Closing Date and prior to the Swingline Maturity Date, to make a
loan or loans (each a “Swingline Loan” and, collectively, the “Swingline Loans”)
to the Borrower in Dollars, which Swingline Loans (i) shall be ABR Loans,
(ii) shall have the benefit of the provisions of Section 2.1(c), (iii) shall not
exceed at any time outstanding the Swingline Commitment, (iv) shall not, after
giving effect thereto and to the application of the proceeds thereof, result at
any time in the aggregate amount of the Lenders’ Total Exposure at such time
exceeding the Total Commitment then in effect and (v) may be repaid and
reborrowed in accordance with the provisions hereof. Each outstanding Swingline
Loan shall be repaid in full on the earlier of (a) 15 Business Days after such
Swingline Loan is initially borrowed and (b) the Swingline Maturity Date. The
Swingline Lender shall not make any Swingline Loan after receiving a written
notice from the Borrower, the Administrative Agent or any Lender stating that an
Event of Default exists and is continuing until such time as the Swingline
Lender shall have received written notice of (i) rescission of all such notices
from the party or parties originally delivering such notice or (ii) the waiver
of such Event of Default in accordance with the provisions of Section 13.1.

(c) On any Business Day, the Swingline Lender may, in its sole discretion, give
notice to each Lender that all then-outstanding Swingline Loans shall be funded
with a Borrowing of Loans, in which case Loans constituting ABR Loans (each such
Borrowing, a “Mandatory Borrowing”) shall be made on the immediately succeeding
Business Day by each Lender pro rata based on each Lender’s Commitment
Percentage, and the proceeds thereof shall be applied directly to the Swingline
Lender to repay the Swingline Lender for such outstanding Swingline Loans. Each
Lender hereby irrevocably agrees to make such Loans upon one Business Day’s
notice pursuant to each Mandatory Borrowing in the amount and in the manner
specified in the preceding sentence and on the date specified to it in writing
by the Swingline Lender notwithstanding (i) that the amount of the Mandatory
Borrowing may not comply with the minimum amount for each Borrowing specified in
Section 2.2, (ii) whether any conditions specified in Section 7 are then
satisfied, (iii) whether a Default or an Event of Default has occurred and is
continuing, (iv) the date of such Mandatory Borrowing or (v) any reduction in
the Total Commitment after any such Swingline Loans were made. In the event
that, in the sole judgment of the Swingline Lender, any Mandatory Borrowing
cannot for any reason be made on the date otherwise required above (including as
a result of the commencement of a proceeding under the Bankruptcy Code in
respect of the Borrower), each Lender hereby agrees that it shall forthwith
purchase from the Swingline Lender (without recourse or warranty) such
participation of the outstanding Swingline Loans as shall be necessary to cause
the Lenders to share in such Swingline Loans ratably based upon their respective
Commitment Percentages, provided that all principal and interest payable on such
Swingline Loans shall be for the account of the Swingline Lender until the date
the respective participation is purchased and, to the extent attributable to the
purchased participation, shall be payable to such Lender purchasing same from
and after such date of purchase.

2.2 Minimum Amount of Each Borrowing; Maximum Number of Borrowings. The
aggregate principal amount of each Borrowing shall be in a minimum amount of at
least $1,000,000 and in a multiple of $100,000 in excess thereof (except for any
Borrowing in an aggregate amount that is equal to the entire unused balance of
aggregate Commitments) and Swingline Loans shall be in a minimum amount of
$100,000 and in a multiple of $10,000 in excess thereof (except that Mandatory
Borrowings shall be made in the amounts required by Section 2.1(c) and Loans to
reimburse the Letter of Credit Issuer with respect to any Unpaid Drawing shall
be made in the amounts required by Sections 3.3 or 3.4, as applicable). More
than one Borrowing may be incurred on any date; provided, that at no time shall
there be outstanding more than ten Borrowings of LIBOR Loans under this
Agreement.

 

38



--------------------------------------------------------------------------------

2.3 Notice of Borrowing.

(a) Whenever the Borrower desires to incur Loans (other than Mandatory
Borrowings or borrowings to repay Unpaid Drawings), the Borrower shall give the
Administrative Agent at the Administrative Agent’s Office, (i) prior to
1:00 p.m. (New York City time) at least three Business Days’ prior written
notice (or telephonic notice promptly confirmed in writing) of each Borrowing of
Loans if such Loans are to be initially LIBOR Loans (or prior to 9:00 a.m. (New
York City time) two Business Days’ prior written notice in the case of a
Borrowing of Loans to be made on the Closing Date initially as LIBOR Loans) and
(ii) written notice (or telephonic notice promptly confirmed in writing) prior
to 12:00 noon (New York City time) on the date of each Borrowing of Loans that
are to be ABR Loans. Such notice (together with each notice of a Borrowing of
Swingline Loans pursuant to Section 2.3(b), a “Notice of Borrowing”) shall
specify (A) the aggregate principal amount of the Loans to be made pursuant to
such Borrowing, (B) the date of the Borrowing (which shall be a Business Day),
(C) whether the respective Borrowing shall consist of ABR Loans and/or LIBOR
Loans and, if LIBOR Loans, the Interest Period to be initially applicable
thereto (if no Interest Period is selected, the Borrower shall be deemed to have
selected an Interest Period of one month’s duration) and (D) the amount of the
then effective Borrowing Base, the current aggregate Total Exposures (without
regard to the requested Borrowing) of all Lenders and the pro forma aggregate
Total Exposures (giving effect to the requested Borrowing) of all Lenders. The
Administrative Agent shall promptly give each Lender written notice (or
telephonic notice promptly confirmed in writing) of each proposed Borrowing of
Loans, of such Lender’s Commitment Percentage thereof and of the other matters
covered by the related Notice of Borrowing.

(b) Whenever the Borrower desires to incur Swingline Loans hereunder, it shall
give the Administrative Agent written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing of Swingline Loans prior to 3:00 p.m.
(New York City time) on the date of such Borrowing. Each such notice shall
specify (i) the aggregate principal amount of the Swingline Loans to be made
pursuant to such Borrowing and (ii) the date of Borrowing (which shall be a
Business Day). The Administrative Agent shall promptly give the Swingline Lender
written notice (or telephonic notice promptly confirmed in writing) of each
proposed Borrowing of Swingline Loans and of the other matters covered by the
related Notice of Borrowing.

(c) Mandatory Borrowings shall be made upon the notice specified in
Section 2.1(c), with the Borrower irrevocably agreeing, by its incurrence of any
Swingline Loan, to the making of Mandatory Borrowings as set forth in such
Section.

(d) Borrowings to reimburse Unpaid Drawings shall be made upon the notice
specified in Section 3.4(a).

(e) Without in any way limiting the obligation of the Borrower to confirm in
writing any notice it may give hereunder by telephone, the Administrative Agent
may act prior to receipt of written confirmation without liability upon the
basis of such telephonic notice believed by the Administrative Agent in good
faith to be from an Authorized Officer of the Borrower.

2.4 Disbursement of Funds.

(a) No later than 1:00 p.m. (New York City time) on the date specified in each
Notice of Borrowing (including Mandatory Borrowings), each Lender will make
available its pro rata portion of each Borrowing requested to be made on such
date in the manner provided below; provided that on the Closing Date, such funds
shall be made available by 10:00 a.m. (New York City time) or such earlier time
as may be agreed among the Lenders, the Borrower and the Administrative Agent
for the purpose of consummating the Transactions; provided further that all
Swingline Loans shall be made available in the full amount thereof by the
Swingline Lender no later than 3:30 p.m. (New York City time) on the date
requested.

 

39



--------------------------------------------------------------------------------

(b) Each Lender shall make available all amounts it is to fund to the Borrower
under any Borrowing in immediately available funds to the Administrative Agent
at the Administrative Agent’s Office in Dollars, and the Administrative Agent
will (except in the case of Mandatory Borrowings and Borrowings to repay Unpaid
Drawings) make available to the Borrower, by depositing or wiring to an account
as designated by the Borrower in the Borrowing Notice to the Administrative
Agent the aggregate of the amounts so made available in Dollars. Unless the
Administrative Agent shall have been notified by any Lender prior to the date of
any such Borrowing that such Lender does not intend to make available to the
Administrative Agent its portion of the Borrowing or Borrowings to be made on
such date, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date of Borrowing, and the
Administrative Agent, in reliance upon such assumption, may (in its sole
discretion and without any obligation to do so) make available to the Borrower a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender and the Administrative Agent has made
available such amount to the Borrower, the Administrative Agent shall be
entitled to recover such corresponding amount from such Lender. If such Lender
does not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor the Administrative Agent shall promptly notify the Borrower and
the Borrower shall immediately pay such corresponding amount to the
Administrative Agent in Dollars. The Administrative Agent shall also be entitled
to recover from such Lender or the Borrower, as the case may be, interest on
such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if paid by such Lender,
the Overnight Rate or (ii) if paid by the Borrower, the then-applicable rate of
interest or fees, calculated in accordance with Section 2.8, for the respective
Loans.

(c) Nothing in this Section 2.4 shall be deemed to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights that
the Borrower may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

2.5 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby promises to pay to the Administrative Agent, for the
benefit of the applicable Lenders, (i) on the earlier of (a) 15 Business Days
after such Swingline Loan is initially borrowed and (b) the Swingline Maturity
Date, the then outstanding Swingline Loans, and (ii) on the Maturity Date, the
then outstanding principal amount of all other Loans.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to the appropriate
lending office of such Lender resulting from each Loan made by such lending
office from time to time, including the amounts of principal and interest
payable and paid to such lending office from time to time under this Agreement.

(c) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 13.6(b), and a subaccount for each Lender, in which
Register and subaccounts (taken together) shall be recorded (i) the amount of
each Loan made hereunder, the Type of each Loan made and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender or the Swingline
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.

 

40



--------------------------------------------------------------------------------

(d) The entries made in the Register and accounts and subaccounts maintained
pursuant to clauses (b) and (c) of this Section 2.5 shall, to the extent
permitted by applicable Requirements of Law, be prima facie evidence of the
existence and amounts of the obligations of the Borrower therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain such account, such Register or such subaccount, as applicable, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note substantially in the form of Exhibit I hereto. In such event, the Borrower
shall prepare, execute and deliver to such Lender a promissory note payable to
the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns). Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 13.6) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

2.6 Conversions and Continuations.

(a) Subject to the penultimate sentence of this clause (a), (i) the Borrower
shall have the option on any Business Day to convert all or a portion equal to
at least $1,000,000 (and in multiples of $100,000 in excess thereof) of the
outstanding principal amount of Loans of one Type into a Borrowing or Borrowings
of another Type and (ii) the Borrower shall have the option on any Business Day
to continue the outstanding principal amount of any LIBOR Loans as LIBOR Loans
for an additional Interest Period; provided that (A) no partial conversion of
LIBOR Loans shall reduce the outstanding principal amount of LIBOR Loans made
pursuant to a single Borrowing to less than $1,000,000, (B) ABR Loans may not be
converted into LIBOR Loans if an Event of Default is in existence on the date of
the conversion and the Administrative Agent has or the Majority Lenders have
determined in its or their sole discretion not to permit such conversion,
(C) LIBOR Loans may not be continued as LIBOR Loans for an additional Interest
Period if an Event of Default is in existence on the date of the proposed
continuation and the Administrative Agent has or the Majority Lenders have
determined in its or their sole discretion not to permit such continuation, and
(D) Borrowings resulting from conversions pursuant to this Section 2.6 shall be
limited in number as provided in Section 2.2. Each such conversion or
continuation shall be effected by the Borrower by giving the Administrative
Agent at the Administrative Agent’s Office prior to 1:00 p.m. (New York City
time) at least (1) three Business Days’, in the case of a continuation of or
conversion to LIBOR Loans or (2) the date of conversion, in the case of a
conversion into ABR Loans, prior written notice (or telephonic notice promptly
confirmed in writing) (each, a “Notice of Conversion or Continuation”)
specifying the Loans to be so converted or continued, the Type of Loans to be
converted into or continued and, if such Loans are to be converted into or
continued as LIBOR Loans, the Interest Period to be initially applicable thereto
(if no Interest Period is selected, the Borrower shall be deemed to have
selected an Interest Period of one month’s duration). The Administrative Agent
shall give each applicable Lender notice as promptly as practicable of any such
proposed conversion or continuation affecting any of its Loans.

(b) If any Event of Default is in existence at the time of any proposed
continuation of any LIBOR Loans and the Administrative Agent has or the Majority
Lenders have determined in its or their sole discretion not to permit such
continuation, such LIBOR Loans shall be automatically converted on the last day
of the current Interest Period into ABR Loans. If upon the expiration of any
Interest Period in respect of LIBOR Loans, the Borrower has failed to elect a
new Interest Period to be applicable thereto as provided in clause (a) above,
the Borrower shall be deemed to have elected to convert such Borrowing of LIBOR
Loans into a Borrowing of ABR Loans, effective as of the expiration date of such
current Interest Period.

 

41



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary herein, the Borrower may deliver a
Notice of Conversion or Continuation pursuant to which the Borrower elects to
irrevocably continue the outstanding principal amount of any Revolving Loans
subject to an interest rate Hedge Agreement as LIBOR Loans for each Interest
Period until the expiration of the term of such applicable Hedge Agreement;
provided that any Notice of Conversion or Continuation delivered pursuant to
this Section 2.6(c) shall include a schedule attaching the relevant interest
rate Hedge Agreement or related trade confirmation.

2.7 Pro Rata Borrowings. Each Borrowing of Loans under this Agreement shall be
made by the Lenders pro rata on the basis of their then applicable Commitment
Percentages. It is understood that (a) no Lender shall be responsible for any
default by any other Lender in its obligation to make Loans hereunder and that
each Lender severally but not jointly shall be obligated to make the Loans
provided to be made by it hereunder, regardless of the failure of any other
Lender to fulfill its commitments hereunder and (b) failure by a Lender to
perform any of its obligations under any of the Credit Documents shall not
release any Person from performance of its obligation under any Credit Document.

2.8 Interest.

(a) The unpaid principal amount of each ABR Loan shall bear interest from the
date of the Borrowing thereof until maturity (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable Margin
plus the ABR, in each case, in effect from time to time.

(b) The unpaid principal amount of each LIBOR Loan shall bear interest from the
date of the Borrowing thereof until maturity thereof (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable Margin
plus the relevant LIBOR Rate, in each case, in effect from time to time.

(c) If all or a portion of (i) the principal amount of any Loan or (ii) any
interest payable thereon shall not be paid when due (whether at stated maturity,
by acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum that is (the “Default Rate”) (A) in the case of overdue principal, the
rate that would otherwise be applicable thereto plus 2% or (B) in the case of
any overdue interest, to the extent permitted by applicable Requirements of Law,
the rate described in Section 2.8(a) plus 2% from the date of such non-payment
to the date on which such amount is paid in full (after as well as before
judgment).

(d) Interest on each Loan shall accrue from and including the date of any
Borrowing to but excluding the date of any repayment thereof and shall be
payable in Dollars; provided that any Loan that is repaid on the same date on
which it is made shall bear interest for one day. Except as provided below,
interest shall be payable (i) in respect of each ABR Loan, quarterly in arrears
on the last Business Day of each March, June, September and December, (ii) in
respect of each LIBOR Loan, on the last day of each Interest Period applicable
thereto and, in the case of an Interest Period in excess of three months, on
each date occurring at three-month intervals after the first day of such
Interest Period, (iii) in respect of each Loan, (A) on any prepayment (on the
amount prepaid), (B) at maturity (whether by acceleration or otherwise) and
(C) after such maturity, on demand.

(e) All computations of interest hereunder shall be made in accordance with
Section 5.5.

(f) The Administrative Agent, upon determining the interest rate for any
Borrowing of LIBOR Loans, shall promptly notify the Borrower and the relevant
Lenders thereof. Each such determination shall, absent clearly demonstrable
error, be final and conclusive and binding on all parties hereto.

 

42



--------------------------------------------------------------------------------

2.9 Interest Periods. At the time the Borrower gives a Notice of Borrowing or
Notice of Conversion or Continuation in respect of the making of, or conversion
into or continuation as, a Borrowing of LIBOR Loans in accordance with
Section 2.6(a), the Borrower shall give the Administrative Agent written notice
(or telephonic notice promptly confirmed in writing) of the Interest Period
applicable to such Borrowing, which Interest Period shall, at the option of the
Borrower be a one, two, three or six or (if available to all the Lenders making
such LIBOR Loans as determined by such Lenders in good faith based on prevailing
market conditions) a 12-month period or any shorter period requested by the
Borrower; provided that, notwithstanding the foregoing, the initial Interest
Period beginning on the Closing Date may be for a period less than one month if
agreed upon by the Borrower, the Administrative Agent and each of the Lenders.

Notwithstanding anything to the contrary contained above:

(a) the initial Interest Period for any Borrowing of LIBOR Loans shall commence
on the date of such Borrowing (including the date of any conversion from a
Borrowing of ABR Loans) and each Interest Period occurring thereafter in respect
of such Borrowing shall commence on the day on which the next preceding Interest
Period expires;

(b) if any Interest Period relating to a Borrowing of LIBOR Loans begins on the
last Business Day of a calendar month or begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period, such Interest Period shall end on the last Business Day of the calendar
month at the end of such Interest Period;

(c) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that, if any Interest Period in respect of a LIBOR Loan would
otherwise expire on a day that is not a Business Day, but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day; and

(d) the Borrower shall not be entitled to elect any Interest Period in respect
of any LIBOR Loan if such Interest Period would extend beyond the Maturity Date.

2.10 Increased Costs, Illegality, Etc.

(a) In the event that (x) in the case of clause (i) below, the Majority Lenders
or (y) in the case of clauses (ii) and (iii) below, any Lender, shall have
reasonably determined (which determination shall, absent clearly demonstrable
error, be final and conclusive and binding upon all parties hereto):

(i) on any date for determining the LIBOR Rate for any Interest Period that
(A) deposits in the principal amounts of the Loans comprising such LIBOR
Borrowing are not generally available in the relevant market, (B) by reason of
any changes arising on or after the Closing Date affecting the interbank LIBOR
market, adequate and fair means do not exist for ascertaining the applicable
interest rate on the basis provided for in the definition of LIBOR Rate, or
(C) the LIBOR Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period; or

(ii) that, due to a Change in Law occurring at any time or after the Closing
Date, which Change in Law shall (A) impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender, (B) subject any Lender to any Tax with respect to any
Credit Document or any LIBOR Loan made by it (other than (i) Taxes indemnifiable
under Section 5.4,

 

43



--------------------------------------------------------------------------------

or (ii) Excluded Taxes), or (C) impose on any Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or LIBOR
Loans made by such Lender, which results in the cost to such Lender of making,
converting into, continuing or maintaining LIBOR Loans or participating in
Letters of Credit (in each case hereunder) increasing by an amount which such
Lender reasonably deems material or the amounts received or receivable by such
Lender hereunder with respect to the foregoing shall be reduced; or

(iii) at any time, that the making or continuance of any LIBOR Loan has become
unlawful as a result of compliance by such Lender in good faith with any
Requirement of Law (or would conflict with any such Requirement of Law not
having the force of law even though the failure to comply therewith would not be
unlawful);

then, and in any such event, such Lenders (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, LIBOR Loans shall no longer be available until
such time as the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice by the Administrative Agent no
longer exist (which notice the Administrative Agent agrees to give at such time
when such circumstances no longer exist), and any Notice of Borrowing or Notice
of Conversion given by the Borrower with respect to LIBOR Loans that have not
yet been incurred shall be deemed rescinded by the Borrower, (y) in the case of
clause (ii) above, the Borrower shall pay to such Lender, promptly (but no later
than fifteen days) after receipt of written demand therefor such additional
amounts as shall be required to compensate such Lender for such increased costs
or reductions in amounts receivable hereunder (it being agreed that a written
notice as to the additional amounts owed to such Lender, showing in reasonable
detail the basis for the calculation thereof, submitted to the Borrower by such
Lender shall, absent clearly demonstrable error, be final and conclusive and
binding upon all parties hereto) and (z) in the case of clause (iii) above, the
Borrower shall take one of the actions specified in Section 2.10(b) as promptly
as possible and, in any event, within the time period required by applicable
Requirements of Law.

(b) At any time that any LIBOR Loan is affected by the circumstances described
in Section 2.10(a)(ii) or (iii), the Borrower may (and in the case of a LIBOR
Loan affected pursuant to Section 2.10(a)(iii) shall) either (i) if the affected
LIBOR Loan is then being made pursuant to a Borrowing, cancel such Borrowing by
giving the Administrative Agent telephonic notice (confirmed promptly in
writing) thereof on the same date that the Borrower was notified by a Lender
pursuant to Section 2.10(a)(ii) or (iii) or (ii) if the affected LIBOR Loan is
then outstanding, upon at least three Business Days’ notice to the
Administrative Agent, require the affected Lender to convert each such LIBOR
Loan into an ABR Loan; provided that if more than one Lender is affected at any
time, then all affected Lenders must be treated in the same manner pursuant to
this Section 2.10(b).

(c) If, after the Closing Date, any Change in Law relating to capital adequacy
or liquidity requirements of any Lender or compliance by any Lender or its
parent with any Change in Law relating to capital adequacy or liquidity
requirements occurring after the Closing Date, has or would have the effect of
reducing the rate of return on such Lender’s or its parent’s capital or assets
as a consequence of such Lender’s commitments or obligations hereunder to a
level below that which such Lender or its parent could have achieved but for
such Change in Law (taking into consideration such Lender’s or its parent’s
policies with respect to capital adequacy or liquidity requirements), then from
time to time, promptly (but in any event no later than fifteen days) after
written demand by such Lender (with a copy to the Administrative Agent), the
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or its parent for such reduction, it being understood and
agreed, however, that a

 

44



--------------------------------------------------------------------------------

Lender shall not be entitled to such compensation as a result of such Lender’s
compliance with, or pursuant to any request or directive to comply with, any
applicable Requirement of Law as in effect on the Closing Date (except as
otherwise set forth in the definition of Change in Law). Each Lender, upon
determining in good faith that any additional amounts will be payable pursuant
to this Section 2.10(c), will give prompt written notice thereof to the
Borrower, which notice shall set forth in reasonable detail the basis of the
calculation of such additional amounts, although the failure to give any such
notice shall not, subject to Section 2.13, release or diminish the Borrower’s
obligations to pay additional amounts pursuant to this Section 2.10(c) upon
receipt of such notice.

2.11 Compensation. If (a) any payment of principal of any LIBOR Loan is made by
the Borrower to or for the account of a Lender other than on the last day of the
Interest Period for such LIBOR Loan as a result of a payment or conversion
pursuant to Sections 2.5, 2.6, 2.10, 5.1, 5.2 or 13.7, as a result of
acceleration of the maturity of the Loans pursuant to Section 11 or for any
other reason, (b) any Borrowing of LIBOR Loans is not made on the date specified
in a Notice of Borrowing, (c) any ABR Loan is not converted into a LIBOR Loan on
the date specified in a Notice of Conversion or Continuation, (d) any LIBOR Loan
is not continued as a LIBOR Loan on the date specified in a Notice of Conversion
or Continuation or (e) any prepayment of principal of any LIBOR Loan is not made
as a result of a withdrawn notice of prepayment pursuant to Section 5.1 or 5.2,
the Borrower shall after the Borrower’s receipt of a written request by such
Lender (which request shall set forth in reasonable detail the basis for
requesting such amount), pay to the Administrative Agent (within fifteen days
after such request) for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that such
Lender may reasonably incur as a result of such payment, failure to convert,
failure to continue or failure to prepay, including any loss, cost or expense
(excluding loss of anticipated profits) actually incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender to
fund or maintain such LIBOR Loan.

2.12 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.10(a)(ii), 2.10(a)(iii),
2.10(c), 3.5 or 5.4 with respect to such Lender, it will, if requested by the
Borrower use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event; provided that such designation is made on such terms that such Lender and
its lending office suffer no economic, legal or regulatory disadvantage, with
the object of avoiding the consequence of the event giving rise to the operation
of any such Section. Nothing in this Section 2.12 shall affect or postpone any
of the obligations of the Borrower or the right of any Lender provided in
Section 2.10, 3.5 or 5.4.

2.13 Notice of Certain Costs. Notwithstanding anything in this Agreement to the
contrary, to the extent any notice required by Section 2.10, 2.11, 3.5 or 5.4 is
given by any Lender more than 180 days after such Lender has knowledge (or
should have had knowledge) of the occurrence of the event giving rise to the
additional cost, reduction in amounts, loss, tax or other additional amounts
described in such Sections, such Lender shall not be entitled to compensation
under Section 2.10, 2.11, 3.5 or 5.4, as the case may be, for any such amounts
incurred or accruing prior to the 181st day prior to the giving of such notice
to the Borrower; provided that if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

2.14 Borrowing Base.

(a) Initial Borrowing Base. For the period from and including the Closing Date
to but excluding the first Redetermination Date, the amount of the Borrowing
Base shall be $3,250,000,000. Notwithstanding the foregoing, the Borrowing Base
may be subject to further adjustments from time to time pursuant to
Section 2.14(e).

 

45



--------------------------------------------------------------------------------

(b) Scheduled and Interim Redeterminations. The Borrowing Base shall be
redetermined annually in accordance with this Section 2.14 (a “Scheduled
Redetermination”), and, subject to Section 2.14(d), such redetermined Borrowing
Base shall become effective and applicable to the Borrower, the Administrative
Agent, the Letter of Credit Issuers and the Lenders on May 1st of each year,
commencing May 1, 2015. In addition, the Borrower may at any time (including
prior to the first Scheduled Redetermination date of May 1, 2015), by notifying
the Administrative Agent thereof, not more than once between Scheduled
Redeterminations, and the Administrative Agent, following the first Scheduled
Redetermination date of May 1, 2015, may, at the direction of the Required
Lenders, by notifying the Borrower thereof, not more than once between Scheduled
Redeterminations, in each case elect to cause the Borrowing Base to be
redetermined between Scheduled Redeterminations (an “Interim Redetermination”)
in accordance with this Section 2.14. In addition to, and not including and/or
limited by the Interim Redeterminations allowed above, the Borrower may, by
notifying the Administrative Agent thereof, at any time between Scheduled
Redeterminations, request additional Interim Redeterminations of the Borrowing
Base in the event it acquires Oil and Gas Properties with Proved Reserves which
are to be Borrowing Base Properties having a PV-9 (calculated at the time of
acquisition) in excess of 10% of the Borrowing Base in effect immediately prior
to such acquisition.

(c) Scheduled and Interim Redetermination Procedure.

(i) Each Scheduled Redetermination and each Interim Redetermination shall be
effectuated as follows: Upon receipt by the Administrative Agent of (A) the
Reserve Report, and (B) such other reports, data and supplemental information,
including the information provided pursuant to Section 9.13(b), as may, from
time to time, be reasonably requested by the Required Lenders (the Reserve
Report and such other reports, data and supplemental information being the
“Engineering Reports”), the Administrative Agent shall evaluate the information
contained in the Engineering Reports and shall in good faith propose a new
Borrowing Base (the “Proposed Borrowing Base”) based upon such information and
such other information (including the status of title information with respect
to the Borrowing Base Properties as described in the Engineering Reports and the
existence of any Hedge Agreements or any other Indebtedness) as the
Administrative Agent deems appropriate in good faith in accordance with its
usual and customary oil and gas lending criteria as it exists at the particular
time.

(ii) The Administrative Agent shall notify the Borrower and the Lenders of the
Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):

(A) in the case of a Scheduled Redetermination (1) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Sections 9.13(a) and (b) in a timely manner, then on or
before April 15th of such year following the date of delivery or (2) if the
Administrative Agent shall not have received the Engineering Reports required to
be delivered by the Borrower pursuant to Sections 9.13(a) and (b) in a timely
manner, then promptly after the Administrative Agent has received complete
Engineering Reports from the Borrower and has had a reasonable opportunity to
determine the Proposed Borrowing Base in accordance with Section 2.14(c)(i); and

(B) in the case of an Interim Redetermination, promptly, and in any event,
within 15 days after the Administrative Agent has received the required
Engineering Reports.

(iii) Any Proposed Borrowing Base that would increase the Borrowing Base then in
effect must be approved or deemed to have been approved by the Borrowing Base
Required Lenders in each such Lender’s sole discretion and consistent with each
such Lender’s normal and customary oil and gas lending criteria as it exists at
the particular time as provided in this Section 2.14(c)(iii) and any Proposed
Borrowing Base that would decrease or maintain the Borrowing Base then in effect
must be

 

46



--------------------------------------------------------------------------------

approved or be deemed to have been approved by Lenders constituting at least the
Required Lenders in each such Lender’s sole discretion and consistent with each
such Lender’s normal and customary oil and gas lending criteria as it exists at
the particular time as provided in this Section 2.14(c)(iii). Upon receipt of
the Proposed Borrowing Base Notice, each Lender shall have 15 days to agree with
the Proposed Borrowing Base or disagree with the Proposed Borrowing Base by
proposing an alternate Borrowing Base. If at the end of such 15-day period, any
Lender has not communicated its approval or disapproval in writing to the
Administrative Agent, such silence shall be deemed to be an approval of the
Proposed Borrowing Base. If, at the end of such 15-day period, the Borrowing
Base Required Lenders, in the case of a Proposed Borrowing Base that would
increase the Borrowing Base then in effect, or the Required Lenders, in the case
of a Proposed Borrowing Base that would decrease or maintain the Borrowing Base
then in effect, have approved or deemed to have approved, as aforesaid, then the
Proposed Borrowing Base shall become the new Borrowing Base, effective on the
date specified in Section 2.14(d). If, however, at the end of such 15-day
period, the Borrowing Base Required Lenders or the Required Lenders, as
applicable, have not approved or deemed to have approved, as aforesaid, then the
Administrative Agent shall promptly thereafter poll the Lenders to ascertain the
highest Borrowing Base then acceptable to the Borrowing Base Required Lenders
(in the case of any increase to the Borrowing Base) or a number of Lenders
sufficient to constitute the Required Lenders (in any other case) and such
amount shall become the new Borrowing Base, effective on the date specified in
Section 2.14(d). It is expressly understood that the Administrative Agent and
Lenders have no obligation to designate the Borrowing Base at any particular
amount, except in the exercise of their discretion, whether in relation to the
Total Commitment, the Maximum Aggregate Amount or otherwise.

(d) Effectiveness of a Redetermined Borrowing Base. Subject to Section 2.14(f),
after a redetermined Borrowing Base is approved or is deemed to have been
approved by the Borrowing Base Required Lenders or the Required Lenders, as
applicable, pursuant to Section 2.14(c)(iii), the Administrative Agent shall
promptly thereafter notify the Borrower and the Lenders of the amount of the
redetermined Borrowing Base (the “New Borrowing Base Notice”), and such amount
shall become the new Borrowing Base, effective and applicable to the Borrower,
the Administrative Agent, the Letter of Credit Issuers and the Lenders:

(i) in the case of a Scheduled Redetermination, (A) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Sections 9.13(a) and (b) in a timely and complete manner,
on the May 1st following such notice, or (B) if the Administrative Agent shall
not have received the Engineering Reports required to be delivered by the
Borrower pursuant to Sections 9.13(a) and (b) in a timely and complete manner,
then on the Business Day next succeeding delivery of such New Borrowing Base
Notice; and

(ii) in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of such New Borrowing Base Notice.

Subject to Section 2.14(f), such amount shall then become the Borrowing Base
until the next Scheduled Redetermination Date, the next Interim Redetermination
Date or the next adjustment to the Borrowing Base under Section 2.14(e).
Notwithstanding the foregoing, no Scheduled Redetermination or Interim
Redetermination shall become effective until the New Borrowing Base Notice
related thereto is received by the Borrower.

(e) Reduction of Borrowing Base Upon Asset Dispositions or Termination of Hedge
Positions. If (i) (1) the Borrower or one of the other Credit Parties Disposes
of Oil and Gas Properties or Disposes of any Stock or Stock Equivalents in any
Restricted Subsidiary owning Oil and Gas Properties, and such Disposition
involves Borrowing Base Properties included in the most recently delivered
Reserve Report, or (2) the Borrower or any Restricted Subsidiary shall unwind,
terminate or create any off-setting

 

47



--------------------------------------------------------------------------------

positions in respect of any commodity hedge positions (whether evidenced by a
floor, put or Hedge Agreement) upon which (i) the Lenders relied in determining
the Borrowing Base, and (ii) the sum of (1) in the case of clause (i)(1) the
aggregate PV-9 (calculated at the time of such Disposition) of all such
Borrowing Base Properties Disposed of since the later of (A) the last Scheduled
Redetermination Date and (B) the last adjustment of the Borrowing Base made
pursuant to this Section 2.14(e), and (2) in the case of clause (i)(2), the
Hedge PV (as calculated at the time of any such unwind, termination or creation
of off-setting positions) of such unwound, terminated and/or offsetting
positions (after taking into account any other Hedge Agreement, executed
contemporaneously with the taking of such actions) during such period,
collectively, exceeds 10% of the then-effective Borrowing Base, then, after the
Administrative Agent has received the notice required to be delivered by the
Borrower pursuant to Section 10.4(b) or (l) no later than one Business Day after
the date of consummation of any such Disposition, unwind, termination or
off-set, as the case may be, the Required Lenders shall have the right to adjust
the Borrowing Base in an amount equal to the sum of the Borrowing Base value, if
any, attributable to such Disposed of Borrowing Base Properties plus the
Borrowing Base value, if any, attributable to such unwound, terminated or
off-setting hedge positions in the calculation of the then-effective Borrowing
Base and, if the Required Lenders in fact make any such adjustment, the
Administrative Agent shall promptly notify the Borrower in writing of the
Borrowing Base value, if any, attributable to such Disposed of Borrowing Base
Properties in the calculation of the then-effective Borrowing Base and upon
receipt of such notice, the Borrowing Base shall be simultaneously reduced by
such amount.

(f) Borrower’s Right to Elect Reduced Borrowing Base. Within three Business Days
of its receipt of a New Borrowing Base Notice, the Borrower may provide written
notice to the Administrative Agent and the Lenders that specifies for the period
from the effective date of the New Borrowing Base Notice until the next
succeeding Scheduled Redetermination Date, the Borrowing Base will be a lesser
amount than the amount set forth in such New Borrowing Base Notice, whereupon
such specified lesser amount will become the new Borrowing Base. The Borrower’s
notice under this Section 2.14(f) shall be irrevocable, but without prejudice to
its rights to initiate Interim Redeterminations.

(g) Administrative Agent Data. The Administrative Agent hereby agrees to
provide, promptly, and in any event within 3 Business Days, following its
receipt of a request by the Borrower, an updated Bank Price Deck. In addition,
the Administrative Agent and the Lenders agree, upon request, to meet with the
Borrower to discuss their evaluation of the reservoir engineering of the Oil and
Gas Properties included in the Reserve Report and their respective methodologies
for valuing such properties and the other factors considered in calculating the
Borrowing Base.

(h) Investment Grade Period. Notwithstanding anything in this Agreement to the
contrary, during any Investment Grade Period, the provisions of clauses
(a) through (f) of Section 2.14 and Section 4.3(c) will be deemed to be
inapplicable and shall be disregarded for all purposes. Upon the end of any
Investment Grade Period, the Borrowing Base will be the most recent Borrowing
Base in effect until the next Redetermination Date, subject to further
adjustments from time to time pursuant to Section 2.14(e).

2.15 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) Commitment Fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 4.1(a);

 

48



--------------------------------------------------------------------------------

(b) The Commitment and Total Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders, the Majority Lenders or the
Required Lenders or Borrowing Base Required Lenders have taken or may take any
action hereunder (including any consent to any amendment or waiver pursuant to
Section 13.1); provided that (i) any waiver, amendment or modification requiring
the consent of all Lenders pursuant to Section 13.1 (other than Section 13.1(x))
or requiring the consent of each affected Lender pursuant to Section 13.1(i) or
(ix), shall require the consent of such Defaulting Lender (which for the
avoidance of doubt would include any change to the Maturity Date applicable to
such Defaulting Lender, decreasing or forgiving any principal or interest due to
such Defaulting Lender, any decrease of any interest rate applicable to Loans
made by such Defaulting Lender (other than the waiving of post-default interest
rates) and any increase in such Defaulting Lender’s Commitment) and (ii) any
redetermination, whether an increase, decrease or affirmation, of the Borrowing
Base shall occur without the participation of a Defaulting Lender;

(c) If any Swingline Exposure or Letter of Credit Exposure exists at the time a
Lender becomes a Defaulting Lender, then (i) all or any part of such Swingline
Exposure and Letter of Credit Exposure of such Defaulting Lender will, subject
to the limitation in the first proviso below, automatically be reallocated
(effective on the day such Lender becomes a Defaulting Lender) among the
Non-Defaulting Lenders pro rata in accordance with their respective Commitment
Percentages; provided that (A) each Non-Defaulting Lender’s Total Exposure may
not in any event exceed the Commitment Percentage of the Loan Limit of such
Non-Defaulting Lender as in effect at the time of such reallocation and
(B) neither such reallocation nor any payment by a Non-Defaulting Lender
pursuant thereto will constitute a waiver or release of any claim the Borrower,
the Administrative Agent, the Letter of Credit Issuers or any other Lender may
have against such Defaulting Lender or cause such Defaulting Lender to be a
Non-Defaulting Lender, (ii) to the extent that all or any portion (the
“unreallocated portion”) of the Defaulting Lender’s Swingline Exposure or Letter
of Credit Exposure cannot, or can only partially, be so reallocated to
Non-Defaulting Lenders, whether by reason of the first proviso in
Section 2.15(c)(i) or otherwise, the Borrower shall within two Business Days
following notice by the Administrative Agent or the applicable Letter of Credit
Issuer (x) first, prepay such Swingline Exposure and (y) second, Cash
Collateralize for the benefit of the applicable Letter of Credit Issuer’ only
the Borrower’s obligations corresponding to such Defaulting Lender’s Letter of
Credit Exposure (after giving effect to any partial reallocation pursuant to
clause (i) above), in accordance with the procedures set forth in Section 3.8
for so long as such Letter of Credit Exposure is outstanding, (iii) if the
Borrower Cash Collateralizes any portion of such Defaulting Lender’s Letter of
Credit Exposure pursuant to Section 2.15(c), the Borrower shall not be required
to pay any fees to such Defaulting Lender pursuant to Section 4.1(b) with
respect to such Defaulting Lender’s Letter of Credit Exposure during the period
such Defaulting Lender’s Letter of Credit Exposure is Cash Collateralized,
(iv) if the Letter of Credit Exposure of the Non-Defaulting Lenders is
reallocated pursuant to Section 2.15(c), then the Letter of Credit Fees payable
for the account of the Lenders pursuant to Section 4.1(b) shall be adjusted in
accordance with such Non-Defaulting Lenders’ Commitment Percentages and the
Borrower shall not be required to pay any Swingline or Letter of Credit Fees to
the Defaulting Lender pursuant to Section 4.1(b) with respect to such Defaulting
Lender’s Letter of Credit Exposure during the period that such Defaulting
Lender’s Letter of Credit Exposure is reallocated, or (v) if any Defaulting
Lender’s Letter of Credit Exposure is neither Cash Collateralized nor
reallocated pursuant to this Section 2.15(c), then, without prejudice to any
rights or remedies of the Letter of Credit Issuer or any Lender hereunder, all
Letter of Credit Fees payable under Section 4.1(b) with respect to such
Defaulting Lender’s Letter of Credit Exposure shall be payable to the Letter of
Credit Issuer until such Letter of Credit Exposure is Cash Collateralized and/or
reallocated;

(d) So long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and no Letter of Credit Issuer will be
required to issue any new Letter of Credit or amend any outstanding Letter of
Credit to increase the Stated Amount thereof, alter the drawing terms thereunder
or extend the expiry date thereof, unless the Letter of Credit Issuer is
reasonably satisfied that any exposure that would result from the exposure to
such Defaulting Lender is eliminated or fully covered by the Commitments of the
Non-Defaulting Lenders or by Cash Collateralization or a

 

49



--------------------------------------------------------------------------------

combination thereof in accordance with clause (c) above or otherwise in a manner
reasonably satisfactory to the Letter of Credit Issuer, and participating
interests in any such newly issued or increased Letter of Credit or newly made
Swingline Loan shall be allocated among Non-Defaulting Lenders in a manner
consistent with Section 2.15(c)(i) (and Defaulting Lenders shall not participate
therein); and

(e) If the Borrower, the Administrative Agent, the Swingline Lender and each
Letter of Credit Issuer agree in writing in their discretion that a Lender that
is a Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon, as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will cease to be a Defaulting Lender and will be a
Non-Defaulting Lender and any applicable Cash Collateral shall be promptly
returned to the Borrower and any Letter of Credit Exposure of such Lender
reallocated pursuant to Section 2.15(c) shall be reallocated back to such
Lender; provided that, except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Non-Defaulting
Lender will constitute a waiver or release of any claim of any party hereunder
arising from such Lender’s having been a Defaulting Lender.

(f) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 11 or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 13.8), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to each Letter of Credit Issuer and the Swingline
Lender hereunder; third, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fourth, if so determined
by the Administrative Agent and the Borrower, to be held in a non-interest
bearing deposit account and released in order to satisfy obligations of that
Defaulting Lender to fund Loans under this Agreement; fifth, to the payment of
any amounts owing to the Lenders, the Letter of Credit Issuers or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, such Letter of Credit Issuer or the Swingline Lender against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; sixth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and seventh, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
such payment is a payment of the principal amount of any Loans or Unpaid
Drawings, such payment shall be applied solely to pay the relevant Loans of, and
Unpaid Drawings owed to, the relevant non-Defaulting Lenders on a pro rata basis
prior to being applied in the manner set forth in this Section 2.15(f). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to Section 3.8 shall be deemed paid to and redirected
by that Defaulting Lender, and each Lender irrevocably consents hereto.

2.16 Increase of Total Commitment.

(a) Subject to the conditions set forth in Section 2.16(b), the Borrower may,
from time to time (including in connection with any redetermination of the
Borrowing Base), increase the Total Commitment then in effect (any such increase
an “Incremental Increase”) by increasing the Commitment of a Lender (an
“Increasing Lender”) or by causing a Person that at such time is not a Lender to
become a Lender (an “Additional Lender”).

 

50



--------------------------------------------------------------------------------

(b) Any increase in the Total Commitment shall be subject to the following
additional conditions:

(i) such increase shall not be less than $25,000,000 (and increments of
$1,000,000 above that minimum) unless the Administrative Agent otherwise
consents, and no such increase shall be permitted if after giving effect thereto
the Total Commitment would exceed the Maximum Aggregate Amount;

(ii) no Event of Default shall have occurred and be continuing after giving
effect to such increase;

(iii) no Lender’s Commitment may be increased without the consent of such
Lender;

(iv) the Administrative Agent, the Swingline Lender and the Letter of Credit
Issuer must consent to the increase in Commitments of an Increasing Lender and
the addition of any Additional Lender, in each case, such consent not to be
unreasonably withheld or delayed;

(v) the maturity date of such increase shall be the same as the Maturity Date;
and

(vi) the increase shall be on the exact same terms and pursuant to the exact
same documentation applicable to this Agreement (other than with respect to any
arrangement, structuring, upfront or other fees or discounts payable in
connection with such Incremental Increase) (provided that the Applicable Margin
of the Facility may be increased to be consistent with that for such Incremental
Increases).

(c) Each Increasing Lender or Additional Lender shall execute and deliver to the
Borrower, the Administrative Agent, the Swingline Lender and the Letter of
Credit Issuer customary documentation (any such documentation, an “Incremental
Agreement”) implementing any Incremental Increase. Upon receipt by the
Administrative Agent of one or more executed Incremental Agreements increasing
the Commitments of Lenders and/or adding Commitments from Additional Lenders as
provided in this Section 2.16, (i) the Total Commitment shall be increased
automatically on the effective date set forth in such Incremental Agreements by
the aggregate amount indicated in such Incremental Agreements without further
action by the Borrower, the Administrative Agent, the Swingline Lender and the
Letter of Credit Issuer or any Lender, (ii) Schedule 1.1(a) and the Register
shall each be amended to add such Additional Lender’s Commitment or to reflect
the increase in the Commitment of an Increasing Lender, and the Commitment
Percentages of the Lenders shall be adjusted accordingly to reflect the
Incremental Increase of each Additional Lender and/or each Increasing Lender,
(iii) the Administrative Agent shall distribute to the Borrower, the
Administrative Agent, the Swingline Lender, the Letter of Credit Issuer and each
Lender the revised Schedule 1.1(a), (iv) any such Additional Lender shall be
deemed to be a party in all respects to this Agreement and any other Credit
Documents to which the Lenders are a party, and (v) upon the effective date set
forth in such Incremental Agreement, any such Lender party to the Incremental
Agreement shall purchase a pro rata portion of the outstanding Loans (including
participations in L/C Obligations or Swingline Loans) of each of the current
Lenders such that each Lender (including any Additional Lender, if applicable)
shall hold its respective Commitment Percentage of the outstanding Loans (and
participation interests in participations in L/C Obligations or Swingline Loans)
as reflected in the revised Schedule 1.1(a) required by this Section 2.16.

 

51



--------------------------------------------------------------------------------

SECTION 3. Letters of Credit

3.1 Letters of Credit.

(a) Subject to and upon the terms and conditions herein set forth, at any time
and from time to time on and after the Closing Date and prior to the L/C
Maturity Date, the Letter of Credit Issuer agrees, in reliance upon the
agreements of the Lenders set forth in this Section 3, to issue upon the request
of the Borrower and for the direct or indirect benefit of the Borrower and the
Restricted Subsidiaries, a letter of credit or letters of credit (the “Letters
of Credit” and each, a “Letter of Credit”) in such form and with such Issuer
Documents as may be approved by the Letter of Credit Issuer in its reasonable
discretion; provided that the Borrower shall be a co-applicant of, and jointly
and severally liable with respect to, each Letter of Credit issued for the
account of a Restricted Subsidiary.

(b) Notwithstanding the foregoing, (i) no Letter of Credit shall be issued the
Stated Amount of which, when added to the Letters of Credit Outstanding at such
time, would exceed the Letter of Credit Commitment then in effect, (ii) no
Letter of Credit shall be issued the Stated Amount of which would cause the
aggregate amount of all Lenders’ Total Exposures at such time to exceed the Loan
Limit then in effect, (iii) each Letter of Credit shall have an expiration date
occurring no later than one year after the date of issuance or such longer
period of time as may be agreed by the applicable Issuing Lender, unless
otherwise agreed upon by the Administrative Agent and the Letter of Credit
Issuer or as provided under Section 3.2(b); provided that any Letter of Credit
may provide for automatic renewal thereof for additional periods of up to 12
months or such longer period of time as may be agreed by the applicable Letter
of Credit Issuer, subject to the provisions of Section 3.2(b); provided,
further, that in no event shall such expiration date occur later than the L/C
Maturity Date unless arrangements which are reasonably satisfactory to the
Letter of Credit Issuer to Cash Collateralize (or backstop) such Letter of
Credit have been made (provided, however, that no Lenders shall be obligated to
fund participations in respect of any Letter of Credit after the Maturity Date),
(iv) each Letter of Credit shall be denominated in Dollars, (v) no Letter of
Credit shall be issued if it would be illegal under any applicable Requirement
of Law for the beneficiary of the Letter of Credit to have a Letter of Credit
issued in its favor and (vi) no Letter of Credit shall be issued by a Letter of
Credit Issuer after it has received a written notice from any Credit Party or
the Administrative Agent or the Majority Lenders stating that a Default or Event
of Default has occurred and is continuing until such time as the Letter of
Credit Issuer shall have received a written notice (A) of rescission of such
notice from the party or parties originally delivering such notice, (B) of the
waiver of such Default or Event of Default in accordance with the provisions of
Section 13.1 or (C) that such Default or Event of Default is no longer
continuing.

(c) Upon at least one Business Day’s prior written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent and the Letter of
Credit Issuer (which notice the Administrative Agent shall promptly transmit to
each of the applicable Lenders), the Borrower shall have the right, on any day,
permanently to terminate or reduce the Letter of Credit Commitment in whole or
in part; provided that, after giving effect to such termination or reduction,
the Letters of Credit Outstanding shall not exceed the Letter of Credit
Commitment.

3.2 Letter of Credit Requests.

(a) Whenever the Borrower desires that a Letter of Credit be issued for its
account, the Borrower shall give the Administrative Agent and the Letter of
Credit Issuer a Letter of Credit Request by no later than 1:00 p.m. (New York
City time) at least two (or such lesser number as may be agreed upon by the
Administrative Agent and the Letter of Credit Issuer) Business Days prior to the
proposed date of issuance. Each notice shall be executed by the Borrower and
shall be in the form of Exhibit B or such other form (including by electronic or
fax transmission) as reasonably agreed between the Borrower, the

 

52



--------------------------------------------------------------------------------

Administrative Agent and the Letter of Credit Issuer (each a “Letter of Credit
Request”). No Letter of Credit Issuer shall issue any Letters of Credit unless
such Letter of Credit Issuer shall have received notice from the Administrative
Agent that the conditions to such issuance have been met, which notice shall be
deemed given (i) if the Letter of Credit Issuer has not received notice from the
Administrative Agent that the conditions to such issuance have been met within
two Business Days after the date of the applicable Letter of Credit Request or
(ii) if the aggregate amount of Letters of Credit Outstanding issued by such
Letter of Credit Issuer then outstanding does not exceed the amount theretofore
agreed to by the Borrower, the Administrative Agent and such Letter of Credit
Issuer, and the Administrative Agent has not otherwise notified such Letter of
Credit Issuer that it may no longer rely on this clause (i).

(b) If the Borrower so requests in any applicable Letter of Credit Request, the
Letter of Credit Issuer may, in its sole and absolute discretion, agree to issue
a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Letter of Credit Issuer to prevent any such extension
at least once in each 12-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such 12-month period
to be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the Letter of Credit Issuer, the Borrower shall not be required to
make a specific request to the Letter of Credit Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the Letter of Credit Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the L/C Maturity Date; provided, however, that the Letter of Credit
Issuer shall not permit any such extension if (i) the Letter of Credit Issuer
has determined that it would not be permitted, or would have no obligation, at
such time to issue such Letter of Credit in its revised form (as extended) under
the terms hereof (by reason of the provisions of clause (b) of Section 3.1 or
otherwise), or (ii) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (A) from the Administrative Agent that the Majority
Lenders have elected not to permit such extension or (B) from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Section 7 are not then satisfied, and in each such case directing
the Letter of Credit Issuer not to permit such extension.

(c) Each Letter of Credit Issuer (other than the Administrative Agent or any of
its Affiliates) shall, at least once each week, provide the Administrative Agent
with a list of all Letters of Credit issued by it that are outstanding at such
time; provided that, upon written request from the Administrative Agent, such
Letter of Credit Issuer shall thereafter notify the Administrative Agent in
writing on each Business Day of all Letters of Credit issued on the prior
Business Day by such Letter of Credit Issuer.

(d) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower that the Letter of Credit may be
issued in accordance with, and will not violate the requirements of,
Section 3.1(b).

3.3 Letter of Credit Participations.

(a) Immediately upon the issuance by the Letter of Credit Issuer of any Letter
of Credit, the Letter of Credit Issuer shall be deemed to have sold and
transferred to each Lender (each such Lender, in its capacity under this
Section 3.3, an “L/C Participant”), and each such L/C Participant shall be
deemed irrevocably and unconditionally to have purchased and received from the
Letter of Credit Issuer, without recourse or warranty, an undivided interest and
participation (each an “L/C Participation”), to the extent of such L/C
Participant’s Commitment Percentage, in each Letter of Credit, each substitute
therefor, each drawing made thereunder and the obligations of the Borrower under
this Agreement with respect thereto, and any security therefor or guaranty
pertaining thereto.

 

53



--------------------------------------------------------------------------------

(b) In determining whether to pay under any Letter of Credit, the relevant
Letter of Credit Issuer shall have no obligation relative to the L/C
Participants other than to confirm that (i) any documents required to be
delivered under such Letter of Credit have been delivered, (ii) the Letter of
Credit Issuer has examined the documents with reasonable care and (iii) the
documents appear to comply on their face with the requirements of such Letter of
Credit. Any action taken or omitted to be taken by the relevant Letter of Credit
Issuer under or in connection with any Letter of Credit issued by it, if taken
or omitted in the absence of gross negligence or willful misconduct, shall not
create for the Letter of Credit Issuer any resulting liability.

(c) In the event that the Letter of Credit Issuer makes any payment under any
Letter of Credit issued by it and the Borrower shall not have repaid such amount
in full to the respective Letter of Credit Issuer pursuant to Section 3.4(a), or
if any reimbursement payment is required to be refunded to the Borrower, the
Letter of Credit Issuer shall promptly notify the Administrative Agent and each
L/C Participant of such failure, and each such L/C Participant shall promptly
and unconditionally pay to the Administrative Agent for the account of the
Letter of Credit Issuer, the amount of such L/C Participant’s Commitment
Percentage of such unreimbursed payment in Dollars and in immediately available
funds; provided, however, that no L/C Participant shall be obligated to pay to
the Administrative Agent for the account of the Letter of Credit Issuer its
Commitment Percentage of such unreimbursed amount arising from any wrongful
payment made by the Letter of Credit Issuer under any such Letter of Credit as a
result of acts or omissions constituting willful misconduct or gross negligence
on the part of the Letter of Credit Issuer (as determined in a final and non
appealable judgment by a court of competent jurisdiction). Each L/C Participant
shall make available to the Administrative Agent for the account of the Letter
of Credit Issuer such L/C Participant’s Commitment Percentage of the amount of
such payment no later than 1:00 p.m. (New York City time) on the first Business
Day after the date notified by the Letter of Credit Issuer in immediately
available funds. If and to the extent such L/C Participant shall not have so
made its Commitment Percentage of the amount of such payment available to the
Administrative Agent for the account of the Letter of Credit Issuer, such L/C
Participant agrees to pay to the Administrative Agent for the account of the
Letter of Credit Issuer, forthwith on demand, such amount, together with
interest thereon for each day from such date until the date such amount is paid
to the Administrative Agent for the account of the Letter of Credit Issuer at a
rate per annum equal to the Overnight Rate from time to time then in effect,
plus any administrative, processing or similar fees customarily charged by the
Letter of Credit Issuer in connection with the foregoing. The failure of any L/C
Participant to make available to the Administrative Agent for the account of the
Letter of Credit Issuer its Commitment Percentage of any payment under any
Letter of Credit shall not relieve any other L/C Participant of its obligation
hereunder to make available to the Administrative Agent for the account of the
Letter of Credit Issuer its Commitment Percentage of any payment under such
Letter of Credit on the date required, as specified above, but no L/C
Participant shall be responsible for the failure of any other L/C Participant to
make available to the Administrative Agent such other L/C Participant’s
Commitment Percentage of any such payment.

(d) Whenever the Letter of Credit Issuer receives a payment in respect of an
unpaid reimbursement obligation as to which the Administrative Agent has
received for the account of the Letter of Credit Issuer any payments from the
L/C Participants pursuant to clause (c) above, the Letter of Credit Issuer shall
pay to the Administrative Agent and the Administrative Agent shall promptly pay
to each L/C Participant that has paid its Commitment Percentage of such
reimbursement obligation, in Dollars and in immediately available funds, an
amount equal to such L/C Participant’s share (based upon the proportionate
aggregate amount originally funded by such L/C Participant to the aggregate
amount funded by all L/C Participants) of the principal amount so paid in
respect of such reimbursement obligation and interest thereon accruing after the
purchase of the respective L/C Participations at the Overnight Rate.

 

54



--------------------------------------------------------------------------------

(e) The obligations of the L/C Participants to make payments to the
Administrative Agent for the account of a Letter of Credit Issuer with respect
to Letters of Credit shall be irrevocable and not subject to counterclaim,
set-off or other defense or any other qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including under any of the following circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

(ii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Letter of Credit
Issuer, any Lender or other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Borrower and the
beneficiary named in any such Letter of Credit);

(iii) any draft, certificate or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v) the occurrence of any Default or Event of Default;

provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent for the account of the Letter of Credit Issuer its
Commitment Percentage of any unreimbursed amount arising from any wrongful
payment made by the Letter of Credit Issuer under a Letter of Credit as a result
of acts or omissions constituting willful misconduct, bad faith or gross
negligence on the part of the Letter of Credit Issuer (as determined in a final
and non appealable judgment by a court of competent jurisdiction).

3.4 Agreement to Repay Letter of Credit Drawings.

(a) The Borrower hereby agrees to reimburse the Letter of Credit Issuer by
making payment in Dollars to the Administrative Agent for the account of the
Letter of Credit Issuer in immediately available funds, for any payment or
disbursement made by the Letter of Credit Issuer under any Letter of Credit
issued by it (each such amount so paid until reimbursed, an “Unpaid Drawing”)
(i) within one Business Day of the date of such payment or disbursement if the
Letter of Credit Issuer provides notice to the Borrower of such payment or
disbursement prior to 11:00 a.m. (New York City time) on such next succeeding
Business Day (from the date of such payment or disbursement or (ii) if such
notice is received after such time, on the next Business Day following the date
of receipt of such notice (such required date for reimbursement under clause
(i) or (ii), as applicable, on such Business Day (the “Reimbursement Date”)),
with interest on the amount so paid or disbursed by such Letter of Credit
Issuer, from and including the date of such payment or disbursement to but
excluding the Reimbursement Date, at the per annum rate for each day equal to
the rate described in Section 2.8(a); provided that, notwithstanding anything
contained in this Agreement to the contrary, with respect to any Letter of
Credit, (i) unless the Borrower shall have notified the Administrative Agent and
the Letter of Credit Issuer prior to 11:00 a.m. (New York City time) on the
Reimbursement Date that the Borrower intends to reimburse the Letter of Credit
Issuer for the amount of such drawing with funds other than the proceeds of
Loans, the Borrower shall be deemed to have given a Notice of Borrowing
requesting that the Lenders make Loans (which shall be ABR Loans) on the
Reimbursement Date in an amount equal to the amount at such drawing, and

 

55



--------------------------------------------------------------------------------

(ii) the Administrative Agent shall promptly notify each Letter of Credit
Participant of such drawing and the amount of its Loan to be made in respect
thereof, and each Letter of Credit Participant shall be irrevocably obligated to
make a Loan to the Borrower in the manner deemed to have been requested in the
amount of its Commitment Percentage of the applicable Unpaid Drawing by 12:00
noon (New York City time) on such Reimbursement Date by making the amount of
such Loan available to the Administrative Agent. Such Loans made in respect of
such Unpaid Drawing on such Reimbursement Date shall be made without regard to
the limits of Section 2.2 and without regard to the satisfaction of the
conditions set forth in Section 7. The Administrative Agent shall use the
proceeds of such Loans solely for purpose of reimbursing the Letter of Credit
Issuer for the related Unpaid Drawing. In the event that the Borrower fails to
Cash Collateralize any Letter of Credit that is outstanding on the Maturity
Date, the full amount of the Letters of Credit Outstanding in respect of such
Letter of Credit shall be deemed to be an Unpaid Drawing subject to the
provisions of this Section 3.4 except that the Letter of Credit Issuer shall
hold the proceeds received from the Lenders as contemplated above as cash
collateral for such Letter of Credit to reimburse any Drawing under such Letter
of Credit and shall use such proceeds first, to reimburse itself for any
Drawings made in respect of such Letter of Credit following the L/C Maturity
Date, second, to the extent such Letter of Credit expires or is returned undrawn
while any such cash collateral remains, to the repayment of obligations in
respect of any Loans that have not paid at such time and third, to the Borrower
or as otherwise directed by a court of competent jurisdiction. Nothing in this
Section 3.4(a) shall affect the Borrower’s obligation to repay all outstanding
Loans when due in accordance with the terms of this Agreement.

(b) The obligations of the Borrower under this Section 3.4 to reimburse the
Letter of Credit Issuer with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any set-off, counterclaim or defense to
payment that the Borrower or any other Person may have or have had against the
Letter of Credit Issuer, the Administrative Agent or any Lender (including in
its capacity as an L/C Participant), including any defense based upon the
failure of any drawing under a Letter of Credit (each a “Drawing”) to conform to
the terms of the Letter of Credit or any non-application or misapplication by
the beneficiary of the proceeds of such Drawing; provided that the Borrower
shall not be obligated to reimburse the Letter of Credit Issuer for any wrongful
payment made by the Letter of Credit Issuer under the Letter of Credit issued by
it as a result of acts or omissions constituting willful misconduct, bad faith
or gross negligence on the part of the Letter of Credit Issuer (as determined in
a final and non appealable judgment by a court of competent jurisdiction).

3.5 Increased Costs. If, after the Closing Date, the adoption of any Change in
Law shall either (a) impose, modify or make applicable any reserve, deposit,
capital adequacy, liquidity or similar requirement against letters of credit
issued by the Letter of Credit Issuer, or any L/C Participant’s L/C
Participation therein, or (b) impose on the Letter of Credit Issuer or any L/C
Participant any other conditions, costs or expenses affecting its obligations
under this Agreement in respect of Letters of Credit or L/C Participations
therein or any Letter of Credit or such L/C Participant’s L/C Participation
therein, and the result of any of the foregoing is to increase the cost to the
Letter of Credit Issuer or such L/C Participant of issuing, maintaining or
participating in any Letter of Credit, or to reduce the amount of any sum
received or receivable by the Letter of Credit Issuer or such L/C Participant
hereunder (other than (i) Taxes indemnifiable under Section 5.4, or
(ii) Excluded Taxes) in respect of Letters of Credit or L/C Participations
therein, then, promptly (and in any event no later than 15 days) after receipt
of written demand to the Borrower by the Letter of Credit Issuer or such L/C
Participant, as the case may be (a copy of which notice shall be sent by the
Letter of Credit Issuer or such L/C Participant to the Administrative Agent),
the Borrower shall pay to the Letter of Credit Issuer or such L/C Participant
such additional amount or amounts as will compensate the Letter of Credit Issuer
or such L/C Participant for such increased cost or reduction, it being
understood and agreed, however, that the Letter of Credit Issuer or an L/C
Participant shall not be entitled to such compensation as a result of such
Person’s compliance with, or

 

56



--------------------------------------------------------------------------------

pursuant to any request or directive to comply with, any such Requirement of Law
as in effect on the Closing Date (except as otherwise set forth in the
definition of Change in Law). A certificate submitted to the Borrower by the
relevant Letter of Credit Issuer or an L/C Participant, as the case may be (a
copy of which certificate shall be sent by the Letter of Credit Issuer or such
L/C Participant to the Administrative Agent), setting forth in reasonable detail
the basis for the determination of such additional amount or amounts necessary
to compensate the Letter of Credit Issuer or such L/C Participant as aforesaid
shall be conclusive and binding on the Borrower absent clearly demonstrable
error.

3.6 New or Successor Letter of Credit Issuer.

(a) The Letter of Credit Issuer may resign as a Letter of Credit Issuer upon 30
days’ prior written notice to the Administrative Agent, the Lenders and the
Borrower. The Borrower may replace the Letter of Credit Issuer for any reason
upon written notice to the Letter of Credit Issuer and the Administrative Agent
and may add Letter of Credit Issuers at any time upon notice to the
Administrative Agent. If the Letter of Credit Issuer shall resign or be
replaced, or if the Borrower shall decide to add a new Letter of Credit Issuer
under this Agreement, then the Borrower may appoint from among the Lenders a
successor issuer of Letters of Credit or a new Letter of Credit Issuer, as the
case may be, or, with the consent of the Administrative Agent (such consent not
to be unreasonably withheld) and such new Letter of Credit Issuer, another
successor or new issuer of Letters of Credit, whereupon such successor issuer
shall succeed to the rights, powers and duties of the replaced or resigning
Letter of Credit Issuer under this Agreement and the other Credit Documents, or
such new issuer of Letters of Credit shall be granted the rights, powers and
duties of a Letter of Credit Issuer hereunder, and the term “Letter of Credit
Issuer” shall mean such successor or such new issuer of Letters of Credit
effective upon such appointment. The acceptance of any appointment as a Letter
of Credit Issuer hereunder whether as a successor issuer or new issuer of
Letters of Credit in accordance with this Agreement, shall be evidenced by an
agreement entered into by such new or successor issuer of Letters of Credit, in
a form reasonably satisfactory to the Borrower and the Administrative Agent and,
from and after the effective date of such agreement, such new or successor
issuer of Letters of Credit shall become a “Letter of Credit Issuer” hereunder.
After the resignation or replacement of a Letter of Credit Issuer hereunder, the
resigning or replaced Letter of Credit Issuer shall remain a party hereto and
shall continue to have all the rights and obligations of a Letter of Credit
Issuer under this Agreement and the other Credit Documents with respect to
Letters of Credit issued by it prior to such resignation or replacement, but
shall not be required to issue additional Letters of Credit. In connection with
any resignation or replacement pursuant to this clause (a) (but, in case of any
such resignation, only to the extent that a successor issuer of Letters of
Credit shall have been appointed), either (i) the Borrower, the resigning or
replaced Letter of Credit Issuer and the successor issuer of Letters of Credit
shall arrange to have any outstanding Letters of Credit issued by the resigning
or replaced Letter of Credit Issuer replaced with Letters of Credit issued by
the successor issuer of Letters of Credit or (ii) the Borrower shall cause the
successor issuer of Letters of Credit, if such successor issuer is reasonably
satisfactory to the replaced or resigning Letter of Credit Issuer, to issue
“back-stop” Letters of Credit naming the resigning or replaced Letter of Credit
Issuer as beneficiary for each outstanding Letter of Credit issued by the
resigning or replaced Letter of Credit Issuer, which new Letters of Credit shall
have a Stated Amount equal to the Letters of Credit being back-stopped and the
sole requirement for drawing on such new Letters of Credit shall be a drawing on
the corresponding back-stopped Letters of Credit. After any resigning or
replaced Letter of Credit Issuer’s resignation or replacement as Letter of
Credit Issuer, the provisions of this Agreement relating to a Letter of Credit
Issuer shall inure to its benefit as to any actions taken or omitted to be taken
by it (A) while it was a Letter of Credit Issuer under this Agreement or (B) at
any time with respect to Letters of Credit issued by such Letter of Credit
Issuer.

 

57



--------------------------------------------------------------------------------

(b) To the extent that there are, at the time of any resignation or replacement
as set forth in clause (a) above, any outstanding Letters of Credit, nothing
herein shall be deemed to impact or impair any rights and obligations of any of
the parties hereto with respect to such outstanding Letters of Credit (including
any obligations related to the payment of fees or the reimbursement or funding
of amounts drawn), except that the Borrower, the resigning or replaced Letter of
Credit Issuer and the successor issuer of Letters of Credit shall have the
obligations regarding outstanding Letters of Credit described in clause (a)
above.

3.7 Role of Letter of Credit Issuer. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the Letter of Credit Issuer shall
not have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Letter of Credit Issuer, the Administrative Agent, any of their respective
affiliates nor any correspondent, participant or assignee of the Letter of
Credit Issuer shall be liable to any Lender for (a) any action taken or omitted
in connection herewith at the request or with the approval of the Majority
Lenders, (b) any action taken or omitted in the absence of gross negligence or
willful misconduct or (c) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
Letter of Credit Issuer, the Administrative Agent, any of their respective
affiliates nor any correspondent, participant or assignee of the Letter of
Credit Issuer shall be liable or responsible for any of the matters described in
Section 3.3(e); provided that anything in such Section to the contrary
notwithstanding, the Borrower may have a claim against the Letter of Credit
Issuer, and the Letter of Credit Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to special, indirect,
consequential, exemplary or punitive, damages suffered by the Borrower which the
Borrower proves were caused by the Letter of Credit Issuer’s willful misconduct
or gross negligence (as determined in a final and non appealable judgment by a
court of competent jurisdiction) or the Letter of Credit Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the Letter of Credit Issuer may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the Letter of
Credit Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

3.8 Cash Collateral.

(a) Upon the request of the Majority Lenders if, as of the L/C Maturity Date,
there are any Letters of Credit Outstanding, the Borrower shall immediately Cash
Collateralize the then Letters of Credit Outstanding.

(b) If any Event of Default shall occur and be continuing, the Majority Lenders
may require that the L/C Obligations be Cash Collateralized; provided that, upon
the occurrence of an Event of Default referred to in Section 11.5 with respect
to the Borrower, the Borrower shall immediately Cash Collateralize the Letters
of Credit then outstanding and no notice or request by or consent from the
Majority Lenders shall be required.

(c) For purposes of this Agreement, “Cash Collateralize” shall mean to pledge
and deposit with or deliver to the Administrative Agent, for the benefit of the
Letter of Credit Issuer and the Lenders, as collateral for the L/C Obligations,
cash or deposit account balances in an amount equal to the amount

 

58



--------------------------------------------------------------------------------

of the Letters of Credit Outstanding required to be Cash Collateralized pursuant
to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Letter of Credit Issuer (which documents are hereby
consented to by the Lenders). Derivatives of such term have corresponding
meanings. The Borrower hereby grants to the Administrative Agent, for the
benefit of the Letter of Credit Issuer and the L/C Participants, a security
interest in all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing. Such cash Collateral shall be maintained in blocked,
interest bearing deposit accounts established by and in the name of the
Borrower, but under the “control” (as defined in Section 9-104 of the UCC) of
the Administrative Agent.

3.9 Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Letter of Credit Issuer and the Borrower when a Letter of Credit is issued,
(a) the rules of the ISP shall apply to each standby Letter of Credit and
(b) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance, shall apply to each commercial Letter of Credit.

3.10 Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

3.11 Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrower
shall be obligated to reimburse the Letter of Credit Issuer hereunder for any
and all drawings under such Letter of Credit. The Borrower hereby acknowledges
that the issuance of Letters of Credit for the account of Restricted
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Restricted
Subsidiaries.

SECTION 4. Fees; Commitments

4.1 Fees.

(a) The Borrower agrees to pay to the Administrative Agent in Dollars, for the
account of each Lender (in each case pro rata according to the respective
Commitment Percentages of the Lenders), a commitment fee (the “Commitment Fee”)
for each day from the Closing Date until but excluding the Termination Date.
Each Commitment Fee shall be payable by the Borrower (i) quarterly in arrears on
the last Business Day of each March, June, September and December (for the
three-month period (or portion thereof) ended on such day for which no payment
has been received) and (ii) on the Termination Date (for the period ended on
such date for which no payment has been received pursuant to clause (i) above),
and shall be computed for each day during such period at a rate per annum equal
to the Commitment Fee Rate in effect on such day on the Available Commitment
(assuming for this purpose that there is no reference to “Swingline Exposure” in
the definition of Total Exposure) in effect on such day.

(b) The Borrower agrees to pay to the Administrative Agent in Dollars for the
account of the Lenders pro rata on the basis of their respective Letter of
Credit Exposure, a fee in respect of each Letter of Credit (the “Letter of
Credit Fee”), for the period from the date of issuance of such Letter of Credit
until the termination or expiration date of such Letter of Credit computed at
the per annum rate for each day equal to the Applicable Margin for LIBOR Loans
on the average daily Stated Amount of such Letter of Credit. Such Letter of
Credit Fees shall be due and payable (i) quarterly in arrears on the last
Business Day of each March, June, September and December and (ii) on the
Termination Date (for the period for which no payment has been received pursuant
to clause (i) above).

 

59



--------------------------------------------------------------------------------

(c) The Borrower agrees to pay to each Letter of Credit Issuer a fee in respect
of each Letter of Credit issued by it (the “Fronting Fee”), for the period from
the date of issuance of such Letter of Credit to the termination or expiration
date of such Letter of Credit, computed at the rate for each day equal to
0.125% per annum (or such other amount a may be agreed in a separate writing
between the Borrower and any Letter of Credit Issuer) on the average daily
Stated Amount of such Letter of Credit (or at such other rate per annum as
agreed in writing between the Borrower and the Letter of Credit Issuer). Such
Fronting Fees shall be due and payable by the Borrower (i) quarterly in arrears
on the last Business Day of each March, June, September and December and (ii) on
the Termination Date (for the period for which no payment has been received
pursuant to clause (i) above).

(d) The Borrower agrees to pay directly to the Letter of Credit Issuer upon each
issuance of, drawing under, and/or amendment of, a Letter of Credit issued by it
such amount as the Letter of Credit Issuer and the Borrower shall have agreed
upon for issuances of, drawings under or amendments of, letters of credit issued
by it.

(e) The Borrower agrees to pay to the Administrative Agent the administrative
agent fees in the amounts and on the dates as set forth in writing from time to
time between the Administrative Agent and the Borrower.

4.2 Voluntary Reduction of Commitments.

(a) Upon at least two Business Days’ prior written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent at the Administrative
Agent’s Office (which notice the Administrative Agent shall promptly transmit to
each of the Lenders), the Borrower shall have the right, without premium or
penalty, on any day, to permanently terminate or reduce the Commitments, as
determined by the Borrower, in whole or in part; provided that (i) any such
termination or reduction shall apply ratably to reduce each Lender’s Commitment,
(b) any partial reduction pursuant to this Section 4.2 shall be in the amount of
at least $500,000 and in an integral multiple of $100,000 in excess thereof and
(c) after giving effect to such termination or reduction and to any prepayments
of Loans or cancellation or Cash Collateralization of Letters of Credit made on
the date thereof in accordance with this Agreement, the aggregate amount of all
Lenders’ Total Exposures shall not exceed the Loan Limit.

(b) The Borrower may terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than two (2) Business Days’ prior notice to the
Administrative Agent (which will promptly notify the Lenders thereof), and in
such event the provisions of Section 2.15(f) will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts), provided that such termination will not be deemed to be a waiver
or release of any claim the Borrower, the Administrative Agent, any Letter of
Credit Issuer, the Swingline Lender or any Lender may have against such
Defaulting Lender.

4.3 Mandatory Termination or Reduction of Commitments.

(a) The Total Commitment shall terminate at 5:00 p.m. (New York City time) on
the Termination Date.

(b) The Swingline Commitment shall terminate at 5:00 p.m. (New York City time)
on the earlier of (x) the Swingline Maturity Date and (y) the Termination Date.

 

60



--------------------------------------------------------------------------------

(c) If any reduction in the Borrowing Base would result in the Borrowing Base
being less than the Total Commitments, the Total Commitments shall be
automatically and permanently (but subject to Section 2.16) reduced, without
premium or penalty, contemporaneously with such reduction in the Borrowing Base
so that the Total Commitment equals the Borrowing Base as reduced; provided that
any such reduction shall apply ratably to reduce each Lender’s Commitment.
Concurrently with, and effective on, the Redetermination Date applicable to such
Borrowing Base reduction, (i) Schedule 1.1(a) and the Register shall each be
amended to reflect the decrease in the Total Commitment and the Commitment of
each Lender and (ii) the Administrative Agent shall promptly distribute to the
Borrower, the Administrative Agent, the Swingline Lender, the Letter of Credit
Issuer and each Lender the revised Schedule 1.1(a).

SECTION 5. Payments

5.1 Voluntary Prepayments. The Borrower shall have the right to prepay Loans and
Swingline Loans, in each case, without premium or penalty, in whole or in part
from time to time on the following terms and conditions:

(a) the Borrower shall give the Administrative Agent at the Administrative
Agent’s Office written notice (or telephonic notice promptly confirmed in
writing) of its intent to make such prepayment, the amount of such prepayment
and (in the case of LIBOR Loans) the specific Borrowing(s) being prepaid, which
notice shall be given by the Borrower no later than 1:00 p.m. (New York City
time) (i) in the case of LIBOR Loans, three Business Days prior to and (ii) in
the case of ABR Loans on the date of such prepayment and shall promptly be
transmitted by the Administrative Agent to each of the Lenders;

(b) each partial prepayment of (i) LIBOR Loans shall be in a minimum amount of
$500,000 and in multiples of $100,000 in excess thereof, and (ii) any ABR Loans
shall be in a minimum amount of $500,000 and in multiples of $100,000 in excess
thereof; provided that no partial prepayment of LIBOR Loans made pursuant to a
single Borrowing shall reduce the outstanding LIBOR Loans made pursuant to such
Borrowing to an amount less than $1,000,000 for such LIBOR Loans; and

(c) any prepayment of LIBOR Loans pursuant to this Section 5.1 on any day other
than the last day of an Interest Period applicable thereto shall be subject to
compliance by the Borrower with the applicable provisions of Section 2.11.

Each such notice shall specify the date and amount of such prepayment and the
Type of Loans to be prepaid. At the Borrower’s election in connection with any
prepayment pursuant to this Section 5.1, such prepayment shall not be applied to
any Loans of a Defaulting Lender.

5.2 Mandatory Prepayments.

(a) Repayment following Optional Reduction of Commitments. If, after giving
effect to any termination or reduction of the Commitments pursuant to
Section 4.2(a), the aggregate Total Exposures of all Lenders exceeds the Loan
Limit (as reduced), then the Borrower shall on the same Business Day (i) prepay
the Swingline Loans and, after all Swingline Loans have been paid in full, the
remaining Loans on the date of such termination or reduction in an aggregate
principal amount equal to such excess and (ii) if any excess remains after
prepaying all of the Loans as a result of any Letter of Credit Exposure, pay to
the Administrative Agent on behalf of the Letter of Credit Issuer and the L/C
Participants an amount in cash equal to such excess to be held as cash
collateral as provided in Section 3.8.

 

61



--------------------------------------------------------------------------------

(b) Repayment of Loans Following Redetermination or Adjustment of Borrowing
Base.

(i) Upon any redetermination of the Borrowing Base in accordance with
Section 2.14(b), if the aggregate Total Exposures of all Lenders exceeds the
redetermined Borrowing Base, then the Borrower shall, within 10 Business Days
after its receipt of a New Borrowing Base Notice indicating such Borrowing Base
Deficiency, inform the Administrative Agent of the Borrower’s election to:
(A) within 30 days following such election prepay the Loans in an aggregate
principal amount equal to such excess, (B) prepay the Loans in six equal monthly
installments, commencing on the 30th day following its receipt of such New
Borrowing Base Notice with each payment being equal to 1/6th of the aggregate
principal amount of such excess, (C) within 30 days following such election,
provide additional Collateral in the form of additional Oil and Gas Properties
not evaluated in the most recently delivered Reserve Report or other Collateral
reasonably acceptable to the Administrative Agent having a Borrowing Base value
(as proposed by the Administrative Agent and approved by the Required Lenders)
sufficient, after giving effect to any other actions taken pursuant to this
Section 5.2(b)(i) to eliminate any such excess or (D) undertake a combination of
clauses (A), (B) and (C); provided that if, because of Letter of Credit
Exposure, a Borrowing Base Deficiency remains after prepaying all of the Loans,
the Borrower shall Cash Collateralize such remaining Borrowing Base Deficiency
as provided in Section 3.8; provided further, that all payments required to be
made pursuant to this Section 5.2(b)(i) must be made on or prior to the
Termination Date.

(ii) Upon any adjustment to the Borrowing Base pursuant to Section 2.14(e), if
the aggregate Total Exposures of all Lenders exceeds the Borrowing Base, as
adjusted, then the Borrower shall (A) prepay the Loans in an aggregate principal
amount equal to such excess and (B) if any excess remains after prepaying all of
the Loans as a result of any Letter of Credit Exposure, Cash Collateralize such
excess as provided in Section 3.8. The Borrower shall be obligated to make such
prepayment and/or deposit of cash collateral no later than two Business Days
following the date it receives written notice from the Administrative Agent of
the adjustment of the Borrowing Base and the resulting Borrowing Base
Deficiency; provided that all payments required to be made pursuant to this
clause must be made on or prior to the Termination Date.

(iii) If the Borrower issues any Indebtedness permitted under Section 10.1(m) or
(n) at any time a Borrowing Base Deficiency exists, the Borrower shall prepay
the Loans on the date the Borrower receives the net proceeds from the issuance
of such Senior Notes in an amount sufficient to eliminate such Borrowing Base
Deficiency. For the avoidance of doubt, Borrower shall be required to continue
to comply with Section 5.2(b)(ii) with respect to any Borrowing Base Deficiency
existing at the time of such issuance of Senior Notes for any reason other than
any Disposition of Borrowing Base Properties.

(c) Application to Loans. With respect to each prepayment of Loans elected under
Section 5.1 or required by Section 5.2, the Borrower may designate (i) the Types
of Loans that are to be prepaid and the specific Borrowing(s) being repaid and
(ii) the Loans to be prepaid; provided that (A) each prepayment of any Loans
made pursuant to a Borrowing shall be applied pro rata among such Loans and
(B) notwithstanding the provisions of the preceding clause (A), no prepayment of
Loans shall be applied to the Loans of any Defaulting Lender unless otherwise
agreed in writing by the Borrower. In the absence of a designation by the
Borrower as described in the preceding sentence, the Administrative Agent shall,
subject to the above, make such designation in its reasonable discretion with a
view, but no obligation, to minimize breakage costs owing under Section 2.11.

(d) LIBOR Interest Periods. In lieu of making any payment pursuant to this
Section 5.2 in respect of any LIBOR Loan, other than on the last day of the
Interest Period therefor so long as no Event of Default shall have occurred and
be continuing, the Borrower at its option may deposit, on behalf of the
Borrower, with the Administrative Agent an amount equal to the amount of the
LIBOR Loan to be prepaid and such LIBOR Loan shall be repaid on the last day of
the Interest Period therefor in the required amount. Such deposit shall be held
by the Administrative Agent in a corporate time deposit account established on
terms reasonably satisfactory to the Administrative Agent, earning interest at
the then customary rate for accounts of such type. Such deposit shall constitute
cash collateral for the LIBOR Loans to be so prepaid; provided that the Borrower
may at any time direct that such deposit be applied to make the applicable
payment required pursuant to this Section 5.2.

 

62



--------------------------------------------------------------------------------

5.3 Method and Place of Payment.

(a) Except as otherwise specifically provided herein, all payments under this
Agreement shall be made by the Borrower without set-off, counterclaim or
deduction of any kind, to the Administrative Agent for the ratable account of
the Lenders entitled thereto or the Letter of Credit Issuer or the Swingline
Lender entitled thereto, as the case may be, not later than 2:00 p.m. (New York
City time), in each case, on the date when due and shall be made in immediately
available funds at the Administrative Agent’s Office or at such other office as
the Administrative Agent shall specify for such purpose by notice to the
Borrower; it being understood that written or facsimile notice by the Borrower
to the Administrative Agent to make a payment from the funds in the Borrower’s
account at the Administrative Agent’s Office shall constitute the making of such
payment to the extent of such funds held in such account. All repayments or
prepayments of any Loans (whether of principal, interest or otherwise) hereunder
and all other payments under each Credit Document shall be made in Dollars. The
Administrative Agent will thereafter cause to be distributed on the same day (if
payment was actually received by the Administrative Agent prior to 2:00 p.m.
(New York City time) or, otherwise, on the next Business Day in the sole
discretion of the Administrative Agent) like funds relating to the payment of
principal or interest or fees ratably to the Lenders or the Letter of Credit
Issuer, as applicable, entitled thereto.

(b) For purposes of computing interest or fees, any payments under this
Agreement that are made later than 2:00 p.m. (New York City time) shall be
deemed to have been made on the next succeeding Business Day in the sole
discretion of the Administrative Agent. Whenever any payment to be made
hereunder shall be stated to be due on a day that is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable during such
extension at the applicable rate in effect immediately prior to such extension.

5.4 Net Payments.

(a) Any and all payments made by or on behalf of the Borrower or any Guarantor
under this Agreement or any other Credit Document shall be made free and clear
of, and without deduction or withholding for or on account of, any Indemnified
Taxes or Other Taxes; provided that if the Borrower or any Guarantor or the
Administrative Agent shall be required by applicable Requirements of Law to
deduct or withhold any Taxes from such payments, then (i) the Borrower or such
Guarantor or the Administrative Agent shall make such deductions or withholdings
as are reasonably determined by the Borrower, such Guarantor or the
Administrative Agent to be required by any applicable Requirement of Law,
(ii) the Borrower, such Guarantor or the Administrative Agent, as applicable,
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority within the time allowed and in accordance with applicable
Requirements of Law, and (iii) to the extent withholding or deduction is
required to be made on account of Indemnified Taxes or Other Taxes, the sum
payable by the Borrower or such Guarantor shall be increased as necessary so
that after making all required deductions and withholdings (including deductions
or withholdings applicable to additional sums payable under this Section 5.4)
the Administrative Agent, any Letter of Credit Issuer or any Lender, as the case
may be, receives an amount equal to the sum it would have received had no such
deductions or withholdings been made. Whenever any Indemnified Taxes or Other
Taxes are payable by the Borrower or such Guarantor, as promptly as possible
thereafter, the Borrower or Guarantor shall send to the Administrative Agent for
its own account or for the account of such Letter of Credit Issuer or Lender, as
the case may be, a certified copy of an official receipt (or other evidence
acceptable to such Letter of Credit Issuer or Lender, acting

 

63



--------------------------------------------------------------------------------

reasonably) received by the Borrower or such Guarantor showing payment thereof.
After any payment of Taxes by any Credit Party or the Administrative Agent to a
Governmental Authority as provided in this Section 5.4, the Borrower shall
deliver to the Administrative Agent or the Administrative Agent shall deliver to
the Borrower, as the case may be, a copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Administrative Agent, as the case may be.

(b) The Borrower shall timely pay and shall indemnify and hold harmless the
Administrative Agent and each Lender with regard to any Other Taxes (whether or
not such Other Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority).

(c) The Borrower shall indemnify and hold harmless the Administrative Agent and
each Lender within 15 Business Days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes imposed on the Administrative
Agent or such Lender, as the case may be (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 5.4), and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate setting forth in reasonable detail the basis and calculation of the
amount of such payment or liability delivered to the Borrower by a Lender or the
Administrative Agent (as applicable) on its own behalf or on behalf of a Lender
shall be conclusive absent manifest error.

(d) Each Lender shall deliver to the Borrower and the Administrative Agent, at
such time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law and such other reasonably requested information as will permit
the Borrower or the Administrative Agent, as the case may be, to determine
(A) whether or not any payments made hereunder or under any other Credit
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of any payments to
be made to such Lender by any Credit Party pursuant to any Credit Document or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdiction. In addition, any Lender, if requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

(e) Without limiting the generality of the foregoing, each Non-U.S. Lender with
respect to any Loan made to the Borrower shall, to the extent it is legally
entitled to do so:

(i) deliver to the Borrower and the Administrative Agent, prior to the date on
which the first payment to the Non-U.S. Lender is due hereunder, two copies of
(A) in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, United States Internal Revenue Service Form
W-8BEN (or any applicable successor form) (together with a certificate
representing that such Non-U.S. Lender is not a bank for purposes of
Section 881(c) of the Code, is not a 10% shareholder (within the meaning of
Section 871(h)(3)(B) of the Code) of the Borrower, is not a CFC related to the
Borrower (within the meaning of Section 864(d)(4) of the Code) and the interest
payments in question are not effectively connected with the United States trade
or business conducted by such Lender), (B) Internal Revenue Service Form W-8BEN
or Form W-8ECI (or any applicable successor form), in each case properly
completed and duly executed by such Non-U.S. Lender claiming complete exemption
from, or reduced rate of, U.S. Federal withholding tax on payments by the
Borrower under this Agreement, (C) Internal Revenue Service Form W-8IMY (or any
applicable successor form) and all necessary attachments

 

64



--------------------------------------------------------------------------------

(including the forms described in clauses (A) and (B) above, as required) or
(D) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made; and

(ii) deliver to the Borrower and the Administrative Agent two further copies of
any such form or certification (or any applicable successor form) on or before
the date that any such form or certification expires or becomes obsolete or
invalid, after the occurrence of any event requiring a change in the most recent
form previously delivered by it to the Borrower, and from time to time
thereafter if reasonably requested by the Borrower and the Administrative Agent;

unless in any such case any Change in Law has occurred prior to the date on
which any such delivery would otherwise be required that renders any such form
inapplicable or would prevent such Non-U.S. Lender from duly completing and
delivering any such form with respect to it and such Non-U.S. Lender promptly so
advises the Borrower and the Administrative Agent. Each Person that shall become
a Participant pursuant to Section 13.6 or a Lender pursuant to Section 13.6
shall, upon the effectiveness of the related transfer, be required to provide
all the forms and statements required pursuant to this Section 5.4(e); provided
that in the case of a Participant such Participant shall furnish all such
required forms and statements to the Lender from which the related participation
shall have been purchased.

(f) If any Lender or the Administrative Agent, as applicable, determines, in its
sole discretion, that it had received and retained a refund of an Indemnified
Tax or Other Tax for which a payment has been made by the Borrower or any
Guarantor pursuant to this Agreement or any other Credit Document, which refund
in the good faith judgment of such Lender or the Administrative Agent, as the
case may be, is attributable to such payment made by the Borrower or any
Guarantor, then such Lender or the Administrative Agent, as the case may be,
shall reimburse the Borrower or such Guarantor for such amount (net of all
out-of-pocket expenses of such Lender or the Administrative Agent, as the case
may be, and without interest other than any interest received thereon from the
relevant Governmental Authority with respect to such refund) as such Lender or
the Administrative Agent, as the case may be, determines in its sole discretion
to be the proportion of the refund as will leave it, after such reimbursement,
in no better or worse position (taking into account expenses or any taxes
imposed on the refund) than it would have been in if the payment had not been
required; provided that the Borrower or such Guarantor, upon the request of such
Lender or the Administrative Agent, agrees to repay the amount paid over to the
Borrower or such Guarantor (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to such Lender or the
Administrative Agent in the event such Lender or the Administrative Agent is
required to repay such refund to such Governmental Authority. In such event,
such Lender or the Administrative Agent, as the case may be, shall, at the
Borrower’s request, provide the Borrower with a copy of any notice of assessment
or other evidence of the requirement to repay such refund received from the
relevant Governmental Authority (provided that such Lender or the Administrative
Agent may delete any information therein that it deems confidential). Each
Lender and the Administrative Agent shall claim any refund that it determines is
available to it, unless it concludes in its sole discretion that it would be
adversely affected by making such a claim. No Lender nor the Administrative
Agent shall be obliged to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Credit
Party in connection with this clause (f) or any other provision of this
Section 5.4.

(g) If the Borrower determines that a reasonable basis exists for contesting a
Tax, each Lender or the Administrative Agent, as the case may be, shall use
reasonable efforts to cooperate with the Borrower as the Borrower may reasonably
request in challenging such Tax. The Borrower shall indemnify and hold each
Lender and the Administrative Agent harmless against any out-of-pocket

 

65



--------------------------------------------------------------------------------

expenses incurred by such Person in connection with any request made by the
Borrower pursuant to this Section 5.4(g). Nothing in this Section 5.4(g) shall
obligate any Lender or the Administrative Agent to take any action that such
Person, in its sole judgment, determines may result in a material detriment to
such Person.

(h) The Administrative Agent and each Lender that is a United States person
under Section 7701(a)(30) of the Code (each, a “U.S. Lender”) shall deliver to
the Borrower and the Administrative Agent two Internal Revenue Service Forms W-9
(or substitute or successor form), properly completed and duly executed,
certifying that such Person is exempt from United States federal backup
withholding (i) on or prior to the Closing Date (or on or prior to the date it
becomes a party to this Agreement), (ii) on or before the date that such form
expires or becomes obsolete or invalid, (iii) after the occurrence of a change
in Person’s circumstances requiring a change in the most recent form previously
delivered by it to the Borrower and the Administrative Agent, and (iv) from time
to time thereafter if reasonably requested by the Borrower or the Administrative
Agent.

(i) If a payment made to any Lender or the Administrative Agent under this
Agreement or any other Credit Document would be subject to U.S. federal
withholding tax imposed by FATCA if such Person were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Person shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine that such
Person has or has not complied with such Person’s obligations under FATCA or to
determine the amount, if any, to deduct and withhold from such payment. Solely
for purposes of this Section 5.4(i), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.

(j) For the avoidance of doubt, for purposes of this Section 5.4, the term
“Lender” includes any Letter of Credit Issuer and any Swingline Lender

(k) The agreements in this Section 5.4 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

5.5 Computations of Interest and Fees.

(a) Except as provided in the next succeeding sentence, Interest on LIBOR Loans
and ABR Loans shall be calculated on the basis of a 360-day year for the actual
days elapsed. Interest on ABR Loans in respect of which the rate of interest is
calculated on the basis of the Administrative Agent’s prime rate and interest on
overdue interest shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed.

(b) Fees and the average daily Stated Amount of Letters of Credit shall be
calculated on the basis of a 360-day year for the actual days elapsed.

5.6 Limit on Rate of Interest.

(a) No Payment Shall Exceed Lawful Rate. Notwithstanding any other term of this
Agreement, the Borrower shall not be obligated to pay any interest or other
amounts under or in connection with this Agreement or otherwise in respect to
any of the Obligations in excess of the amount or rate permitted under or
consistent with any applicable law, rule or regulation.

 

66



--------------------------------------------------------------------------------

(b) Payment at Highest Lawful Rate. If the Borrower is not obliged to make a
payment that it would otherwise be required to make, as a result of
Section 5.6(a), the Borrower shall make such payment to the maximum extent
permitted by or consistent with applicable laws, rules and regulations.

(c) Adjustment if Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Credit Documents would obligate the Borrower or
any other Credit Party to make any payment of interest or other amount payable
to any Lender in an amount or calculated at a rate that would be prohibited by
any applicable Requirement of Law, then notwithstanding such provision, such
amount or rate shall be deemed to have been adjusted with retroactive effect to
the maximum amount or rate of interest, as the case may be, as would not be so
prohibited by applicable Requirements of Law, such adjustment to be effected, to
the extent necessary, by reducing the amount or rate of interest required to be
paid by the Borrower to the affected Lender under Section 2.8.

(d) Rebate of Excess Interest. Notwithstanding the foregoing, and after giving
effect to all adjustments contemplated thereby, if any Lender shall have
received from the Borrower an amount in excess of the maximum permitted by any
applicable Requirement of Law, then the Borrower shall be entitled, by notice in
writing to the Administrative Agent to obtain reimbursement from that Lender in
an amount equal to such excess, and pending such reimbursement, such amount
shall be deemed to be an amount payable by that Lender to the Borrower.

SECTION 6. Conditions Precedent to Initial Borrowing.

The initial Borrowing under this Agreement is subject to the satisfaction of the
following conditions precedent, except as otherwise agreed or waived pursuant to
Section 13.1.

6.1 Credit Documents. The Administrative Agent shall have received:

(a) this Agreement, executed and delivered by a duly Authorized Officer of each
of the Borrower, the Administrative Agent, each Lender (including the Swingline
Lender) and each Letter of Credit Issuer;

(b) the Guarantee, executed and delivered by a duly Authorized Officer of each
Person that is a Guarantor as of the Closing Date;

(c) the Security Agreement, executed and delivered by a duly Authorized Officer
of the Borrower, the Administrative Agent and each Person that is a Guarantor as
of the Closing Date;

(d) the Pledge Agreement, executed and delivered by a duly Authorized Officer of
the Borrower, the Administrative Agent and each other pledgor party thereto as
of the Closing Date; and

(e) a Note executed by the Borrower in favor of each Lender that has requested a
Note not less than two (2) Business Days prior to the Closing Date.

6.2 Collateral.

(a) All documents and instruments, including Uniform Commercial Code or other
applicable personal property and financing statements, reasonably requested by
the Administrative Agent to be filed, registered or recorded to create or
continue, as applicable, the Liens intended to be created by any

 

67



--------------------------------------------------------------------------------

Security Document and perfect such Liens to the extent required by, and with the
priority required by, such Security Document shall have been delivered to the
Administrative Agent for filing, registration or recording and none of the
Collateral shall be subject to any other pledges, security interests or
mortgages, except for Liens permitted under Section 10.2.

(b) All Stock of each Restricted Subsidiary of the Borrower directly or
indirectly owned by the Borrower or any Subsidiary Guarantor, in each case as of
the Closing Date, shall have been pledged pursuant to the Pledge Agreement
(except that such Credit Parties shall not be required to pledge any Excluded
Stock) and the Administrative Agent shall have received all certificates, if
any, representing such securities pledged under the Pledge Agreement,
accompanied by instruments of transfer and/or undated powers endorsed in blank.

(c) The Guarantee shall be in full force and effect.

6.3 Legal Opinions. The Administrative Agent shall have received the executed
legal opinions of (a) Vinson & Elkins LLP, counsel to the Borrower, in form and
substance reasonably satisfactory to the Administrative Agent, and (b) local
counsel to the Borrower in the jurisdictions listed on Schedule 6.3 in form and
substance reasonably satisfactory to the Administrative Agent. The Borrower, the
other Credit Parties and the Administrative Agent hereby instruct such counsel
to deliver such legal opinions.

6.4 Closing Certificates. The Administrative Agent shall have received a
certificate of the Credit Parties, dated the Closing Date, substantially in the
form of Exhibit G, with appropriate insertions, executed by the President or any
Vice President and the Secretary or any Assistant Secretary of each Credit
Party, and attaching the documents referred to in Section 6.5 and such other
closing certificates as it may reasonably request.

6.5 Authorization of Proceedings of Each Credit Party; Organizational Documents.
The Administrative Agent shall have received (a) a copy of the resolutions, in
form and substance reasonably satisfactory to the Administrative Agent, of the
board of directors or managers of each Credit Party (or a duly authorized
committee thereof) authorizing (i) the execution, delivery and performance of
the Credit Documents (and any agreements relating thereto) to which it is a
party and (ii) in the case of the Borrower, the extensions of credit
contemplated hereunder and (b) true and complete copies of each of the
organizational documents of each Person that is a Credit Party as of the Closing
Date.

6.6 Fees. All fees required to be paid on the Closing Date pursuant to any fee
letter previously agreed in writing between the Administrative Agent, the Joint
Lead Arrangers, the Joint Bookrunners and the Borrower and reasonable
out-of-pocket expenses required to be paid on the Closing Date pursuant to any
commitment letter in respect of the Commitments as agreed in writing between the
Administrative Agent, the Joint Lead Arrangers, the Joint Bookrunners and the
Borrower, to the extent invoiced at least three business days prior to the
Closing Date (except as otherwise reasonably agreed by the Borrower), shall,
upon the initial Borrowings hereunder, have been, or will be substantially
simultaneously, paid.

6.7 Representations. On the Closing Date, all representations and warranties
made by any Credit Party contained herein or in the other Credit Documents shall
be true and correct in all material respects unless such representations and
warranties are already qualified by materiality, Material Adverse Effect or a
similar qualification, in which case such representations and warranties shall
be true and correct in all respects.

 

68



--------------------------------------------------------------------------------

6.8 Patriot Act. The Administrative Agent and the Joint Bookrunners shall have
received all documentation and other information about the Borrower and the
Guarantors as shall have been reasonably requested in writing by the
Administrative Agent or the Joint Bookrunners at least seven calendar days prior
to the Closing Date and as is mutually agreed to be required by U.S. regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the PATRIOT Act.

6.9 Historical Financial Statements. The Joint Lead Arrangers shall have
received true, correct and complete copies of the Historical Financial
Statements.

6.10 [Intentionally Omitted]

6.11 Insurance Certificate. The Administrative Agent shall have received copies
of insurance certificates evidencing the insurance required to be maintained by
the Borrower and the Subsidiaries pursuant to Section 9.3.

SECTION 7. Conditions Precedent to All Credit Events

The agreement of each Lender to make any Loan requested to be made by it on any
date (excluding Mandatory Borrowings and Loans required to be made by the
Lenders in respect of Unpaid Drawings pursuant to Sections 3.3 and 3.4), and the
obligation of the Letter of Credit Issuer to issue Letters of Credit on any
date, is subject to the satisfaction of the following conditions precedent:

7.1 No Default; Representations and Warranties. At the time of each Credit Event
and also after giving effect thereto (other than the initial Credit Event to
occur on the Closing Date) (a) no Default or Event of Default shall have
occurred and be continuing and (b) all representations and warranties made by
any Credit Party contained herein or in the other Credit Documents shall be true
and correct in all material respects (unless such representations and warranties
are already qualified by materiality, Material Adverse Effect or a similar
qualification) with the same effect as though such representations and
warranties had been made on and as of the date of such Credit Event (except
where such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date).

7.2 Notice of Borrowing.

(a) Prior to the making of each Loan (other than any Loan made pursuant to
Section 3.4(a)) and each Swingline Loan, the Administrative Agent shall have
received a Notice of Borrowing (whether in writing or by telephone) meeting the
requirements of Section 2.3(a).

(b) Prior to the issuance of each Letter of Credit, the Administrative Agent and
the Letter of Credit Issuer shall have received a Letter of Credit Request
meeting the requirements of Section 3.2(a).

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified in Section 7 above have been satisfied as of
that time.

SECTION 8. Representations, Warranties and Agreements

In order to induce the Lenders to enter into this Agreement, to make the Loans
and issue or participate in Letters of Credit as provided for herein, the
Borrower makes, on the Closing Date and on each other date as required or
otherwise set forth in this Agreement, the following representations and
warranties to, and agreements with, the Lenders, all of which shall survive the
execution and delivery of this Agreement and the making of the Loans and the
issuance of the Letters of Credit:

 

69



--------------------------------------------------------------------------------

8.1 Corporate Status. Each of the Borrower and each Restricted Subsidiary (a) is
a duly organized and validly existing corporation or other entity in good
standing under the laws of the jurisdiction of its organization, (b) has the
corporate or other organizational power and authority to own its property and
assets and to transact the business in which it is engaged, (c) has duly
qualified and is authorized to do business and is in good standing (if
applicable, or has “active” status in the case of the State of Texas) in all
jurisdictions where it is required to be so qualified, and (d) is in compliance
with all Requirements of Law, except in each case referred to in clauses (b),
(c) and (d), where the failure to be so qualified would not reasonably be
expected to result in a Material Adverse Effect.

8.2 Corporate Power and Authority; Enforceability. Each Credit Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Credit Documents to which it is a
party and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Credit Documents to
which it is a party. Each Credit Party has duly executed and delivered each
Credit Document to which it is a party and each such Credit Document constitutes
the legal, valid and binding obligation of such Credit Party enforceable in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity (whether
considered in a proceeding in equity or law).

8.3 No Violation. None of the execution, delivery or performance by any Credit
Party of the Credit Documents to which it is a party or the compliance with the
terms and provisions thereof will (a) contravene any material applicable
provision of any material Requirement of Law, (b) result in any breach of any of
the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien upon any of the property or assets of such Credit Party or
any of the Restricted Subsidiaries (other than Liens created under the Credit
Documents) pursuant to the terms of any indenture, loan agreement, lease
agreement, mortgage, deed of trust, agreement or other instrument to which such
Credit Party or any of the Restricted Subsidiaries is a party or by which it or
any of its property or assets is bound (any such term, covenant, condition or
provision, a “Contractual Requirement”) except to the extent such breach,
default or Lien that would not reasonably be expected to result in a Material
Adverse Effect or (c) violate any provision of the certificate of incorporation,
by-laws or other organizational documents of such Credit Party or any of the
Restricted Subsidiaries.

8.4 Litigation. Except as set forth on Schedule 8.4, there are no actions, suits
or proceedings (including Environmental Claims) pending or, to the knowledge of
the Borrower, threatened with respect to the Borrower or any of its Restricted
Subsidiaries that would reasonably be expected to result in a Material Adverse
Effect.

8.5 Margin Regulations. Neither the making of any Loan hereunder nor the use of
the proceeds thereof will violate the provisions of Regulation T, Regulation U
or Regulation X of the Board.

8.6 Governmental Approvals. The execution, delivery and performance of each
Credit Document do not require any consent or approval of, registration or
filing with, or other action by, any Governmental Authority, except for (a) such
as have been obtained or made and are in full force and effect, (b) filings and
recordings in respect of the Liens created pursuant to the Security Documents
and (c) such consents, approvals, registrations, filings or actions the failure
of which to obtain or make would not reasonably be expected to have a Material
Adverse Effect.

 

70



--------------------------------------------------------------------------------

8.7 Investment Company Act. No Credit Party is an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

8.8 True and Complete Disclosure.

(a) None of the written factual information and written data (taken as a whole)
heretofore or contemporaneously furnished by or on behalf of the Borrower, any
of the Subsidiaries or any of their respective authorized representatives to the
Administrative Agent, any Joint Lead Arranger, any Joint Bookrunner and/or any
Lender on or before the Closing Date (including all such information and data
contained in the Credit Documents) for purposes of or in connection with this
Agreement or any transaction contemplated herein contained any untrue statement
of any material fact or omitted to state any material fact necessary to make
such information and data (taken as a whole) not materially misleading at such
time (after giving effect to all supplements so furnished prior to such time) in
light of the circumstances under which such information or data was furnished;
it being understood and agreed that for purposes of this Section 8.8(a), such
factual information and data shall not include pro forma financial information,
projections or estimates (including financial estimates, forecasts and other
forward-looking information) and information of a general economic or general
industry nature.

(b) The projections (including financial estimates, forecasts and other
forward-looking information) contained in the information and data referred to
in Section 8.8(a) were based on good faith estimates and assumptions believed by
the Borrower to be reasonable at the time made; it being recognized by the
Administrative Agent and the Lenders that such projections are as to future
events and are not to be viewed as facts, the projections are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Borrower and the Subsidiaries, that no assurance can be given
that any particular projections will be realized and that actual results during
the period or periods covered by any such projections may differ from the
projected results and such differences may be material.

8.9 Financial Condition; Financial Statements.

(a) The Historical Financial Statements present fairly in all material respects
the consolidated financial position of the Borrower and its consolidated
Subsidiaries at the date of such information and for the period covered thereby
and have been prepared in accordance with GAAP consistently applied except to
the extent provided in the notes thereto, if any, subject, in the case of the
unaudited financial information, to changes resulting from audit, normal year
end audit adjustments and to the absence of footnotes. Since December 31, 2013,
there has been no Material Adverse Effect.

(b) As of the Closing Date, neither the Borrower nor any Restricted Subsidiary
has any material Indebtedness (including Disqualified Stock), any material
guarantee obligations, contingent liabilities, off balance sheet liabilities,
partnership liabilities for taxes or unusual forward or long-term commitments
that, in each case, are not reflected or provided for in the Historical
Financial Statements, except as would not reasonably be expected to result in a
Material Adverse Effect.

8.10 Tax Matters. Except where the failure of which would not be reasonably
expected to have a Material Adverse Effect, (a) each of the Borrower and the
Subsidiaries has filed all federal income tax returns and all other tax returns,
domestic and foreign, required to be filed by it and has paid all material taxes
payable by it that have become due, other than those (i) not yet delinquent or
(ii) being contested in good faith by appropriate proceedings and as to which
adequate reserves have been provided to the extent required by and in accordance
with GAAP and (b) to the extent then due and payable, the Borrower and each of
the Subsidiaries have paid, or have provided adequate reserves (in the good
faith judgment of management of the Borrower or such Subsidiary) in accordance
with GAAP for the payment of, all federal, state, provincial and foreign taxes
applicable for the current fiscal year to the Closing Date.

 

71



--------------------------------------------------------------------------------

8.11 Compliance with ERISA.

(a) Each Plan is in compliance with ERISA, the Code and any applicable
Requirement of Law; no Reportable Event has occurred (or is reasonably likely to
occur) with respect to any Plan; no Plan is insolvent or in reorganization (or
is reasonably likely to be insolvent or in reorganization), and no written
notice of any such insolvency or reorganization has been given to the Borrower
or any ERISA Affiliate; no Plan (other than a Multiemployer Plan) has an
accumulated or waived funding deficiency (or is reasonably likely to have such a
deficiency); on and after the effectiveness of the Pension Act, each Plan that
is subject to Title IV of ERISA has satisfied the minimum funding standards
(within the meaning of Section 412 of the Code or Section 302 of ERISA)
applicable to such Plan, and there has been no determination that any such Plan
is, or is expected to be, in “at risk” status (within the meaning of
Section 4010(d)(2) of ERISA); none of the Borrower or any ERISA Affiliate has
incurred (or is reasonably likely to incur) any liability to or on account of a
Plan pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201
or 4204 of ERISA or Section 4971 or 4975 of the Code or has been notified in
writing that it will incur any liability under any of the foregoing Sections
with respect to any Plan; no proceedings have been instituted (or are reasonably
likely to be instituted) to terminate or to reorganize any Plan or to appoint a
trustee to administer any Plan, and no written notice of any such proceedings
has been given to the Borrower or any ERISA Affiliate; and no lien imposed under
the Code or ERISA on the assets of the Borrower or any ERISA Affiliate exists
(or is reasonably likely to exist) nor has the Borrower or any ERISA Affiliate
been notified in writing that such a lien will be imposed on the assets of the
Borrower or any ERISA Affiliate on account of any Plan, except to the extent
that a breach of any of the representations, warranties or agreement in this
Section 8.11(a) would not result, individually or in the aggregate, in an amount
of liability that would be reasonably likely to have a Material Adverse Effect.
No Plan (other than a Multiemployer Plan) has an Unfunded Current Liability that
would, individually or when taken together with any other liabilities referenced
in this Section 8.11(a), be reasonably likely to have a Material Adverse Effect.
With respect to Plans that are Multiemployer Plans, the representations and
warranties in this Section 8.11(a), other than any made with respect to
(i) liability under Section 4201 or 4204 of ERISA or (ii) liability for
termination or reorganization of such Plans under ERISA, are made to the best
knowledge of the Borrower.

(b) All Foreign Plans are in compliance with, and have been established,
administered and operated in accordance with, the terms of such Foreign Plans
and applicable law, except for any failure to so comply, establish, administer
or operate the Foreign Plans as would not reasonably be expected to have a
Material Adverse Effect. All contributions or other payments which are due with
respect to each Foreign Plan have been made in full and there are no funding
deficiencies thereunder, except to the extent any such events would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

8.12 Subsidiaries. Schedule 8.12 lists each Subsidiary of the Borrower (and the
direct and indirect ownership interest of the Borrower therein), in each case
existing on the Closing Date (after giving effect to the Transactions). Each
Guarantor, Material Subsidiary and Unrestricted Subsidiary as of the Closing
Date has been so designated on Schedule 8.12.

8.13 Intellectual Property. The Borrower and each of the Restricted Subsidiaries
have obtained all intellectual property, free from burdensome restrictions, that
is necessary for the operation of their respective businesses as currently
conducted and as proposed to be conducted, except where the failure to obtain
any such rights would not reasonably be expected to have a Material Adverse
Effect.

 

72



--------------------------------------------------------------------------------

8.14 Environmental Laws.

(a) Except as would not reasonably be expected to have a Material Adverse
Effect: (i) the Borrower and each of the Subsidiaries and all Oil and Gas
Properties are in compliance with all Environmental Laws; (ii) neither the
Borrower nor any Subsidiary has received written notice of any Environmental
Claim or any other liability under any Environmental Law; (iii) neither the
Borrower nor any Subsidiary is conducting any investigation, removal, remedial
or other corrective action pursuant to any Environmental Law at any location;
and (iv) no underground storage tank or related piping, or any impoundment or
disposal area containing Hazardous Materials has been used by the Borrower or
any of its Subsidiaries or, to the knowledge of the Borrower, is located at, on
or under any Oil and Gas Properties currently owned or leased by the Borrower or
any of its Subsidiaries.

(b) Except as would not reasonably be expected to have a Material Adverse
Effect, neither the Borrower nor any of the Subsidiaries has treated, stored,
transported, released or disposed or arranged for disposal or transport for
disposal of Hazardous Materials at, on, under or from any currently or formerly
owned or leased Oil and Gas Properties or facility in a manner that would
reasonably be expected to give rise to liability of the Borrower or any
Subsidiary under Environmental Law.

8.15 Properties.

(a) Each Credit Party has good and defensible title to the Borrowing Base
Properties evaluated in the most recently delivered Reserve Report (other than
those (i) disposed of in compliance with Section 10.4 since delivery of such
Reserve Report, (ii) leases that have expired in accordance with their terms and
(iii) with title defects disclosed in writing to the Administrative Agent), and
good title to all its material personal properties, in each case, free and clear
of all Liens other than Liens permitted by Section 10.2. After giving full
effect to the Liens permitted by Section 10.2, the Borrower or the Restricted
Subsidiary specified as the owner owns the working interests and net revenue
interests attributable to the Hydrocarbon Interests as reflected in the most
recently delivered Reserve Report, and the ownership of such properties shall
not in any material respect obligate the Borrower or such Restricted Subsidiary
to bear the costs and expenses relating to the maintenance, development and
operations of each such property in an amount in excess of the working interest
of each property set forth in the most recently delivered Reserve Report that is
not offset by a corresponding proportionate increase in the Borrower’s or such
Restricted Subsidiary’s net revenue interest in such property.

(b) All material leases and agreements necessary for the conduct of the business
of the Borrower and the Restricted Subsidiaries are valid and subsisting, in
full force and effect, except to the extent that any such failure to be valid or
subsisting would not reasonably be expected to have a Material Adverse Effect.

(c) The rights and properties presently owned, leased or licensed by the Credit
Parties including all easements and rights of way, include all rights and
properties necessary to permit the Credit Parties to conduct their respective
businesses as currently conducted, except to the extent any failure to have any
such rights or properties would not reasonably be expected to have a Material
Adverse Effect.

(d) All of the properties of the Borrower and the Restricted Subsidiaries that
are reasonably necessary for the operation of their businesses are in good
working condition and are maintained in accordance with prudent business
standards, except to the extent any failure to satisfy the foregoing would
reasonably be expected to have a Material Adverse Effect.

8.16 Solvency. On the Closing Date (after giving effect to the consummation of
the Transactions), the Borrower, on a consolidated basis with its Restricted
Subsidiaries, is Solvent.

 

73



--------------------------------------------------------------------------------

8.17 Insurance. The properties of the Borrower and the Restricted Subsidiaries
are insured in the manner contemplated by Section 9.3.

8.18 Hedge Agreements. Schedule 8.18 sets forth, as of the Closing Date, a true
and complete list of all material commodity Hedge Agreements of each Credit
Party, the material terms thereof (including the type, term, effective date,
termination date and notional amounts or volumes), the net mark to market value
thereof (as of the last Business Day of the most recent fiscal quarter preceding
the Closing Date and for which a mark to market value is reasonably available),
all credit support agreements relating thereto (including any margin required or
supplied) and the counterparty to each such agreement.

8.19 Patriot Act. On the Closing Date, each Credit Party is in compliance in all
material respects with the material provisions of the Patriot Act, and the
Borrower has provided to the Administrative Agent and the Lenders all
information related to the Credit Parties (including but not limited to names,
addresses and tax identification numbers (if applicable)) reasonably requested
in writing by the Administrative Agent and the Lenders and mutually agreed to be
required by the Patriot Act to be obtained by the Administrative Agent or any
Lender.

8.20 Liens Under the Security Documents; Collateral Coverage Minimum.

Subject to Section 9.17, upon the execution and delivery of the Security
Documents (including any amendments or supplements to the existing Mortgages
securing the obligations under the Existing Credit Agreement) in accordance
herewith, and where appropriate the filing and recordation thereof with the
appropriate filing or recording officers in each of the necessary jurisdictions,
the Liens granted and to be granted by any Credit Party to the Administrative
Agent, constitute validly created, perfected and first priority Liens, subject
only to Liens permitted under Section 10.2. As of the deadline set forth in
Section 9.17, (and after giving effect to any Security Documents delivered on or
prior to such date), the Collateral Coverage Ratio equals or exceed the
Collateral Coverage Minimum.

8.21 No Default. On the Closing Date, no Credit Party is in default under or
with respect to any Contractual Requirement that would, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Credit Document.
Each of the Borrower and each Restricted Subsidiary is in compliance in all
material respects with the Requirements of Law applicable to it or to its
properties, except in such instances in which (a) such Requirement of Law is
being contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

8.22 Direct Benefit.

The initial Borrowing hereunder and all additional Borrowings are for the direct
benefit of the Borrower and its Restricted Subsidiaries. The Borrower and its
Restricted Subsidiaries shall engage as an integrated group in the business of
oil and gas exploration and related activities and certain other legal business
purposes, and any benefits to the Borrower and its Restricted Subsidiaries is a
benefit to all of them, both directly or indirectly, inasmuch as the successful
operation and condition of the Borrower and its Restricted Subsidiaries is
dependent upon the continued successful performance of the functions of the
integrated group as a whole.

 

74



--------------------------------------------------------------------------------

8.23 Sanctions Laws; Foreign Corrupt Practices Act.

(a) None of the Borrower or any Restricted Subsidiary is in violation of any of
the country or list-based economic and trade sanctions administered and enforced
by OFAC. None of the Borrower or any Restricted Subsidiary (a) is a Sanctioned
Person, (b) has any of its assets located in a Sanctioned Person; or (c) derives
any revenues from investments in, or transactions with, Sanctioned Persons. The
Borrower will not use the proceeds of any extension of credit hereunder to fund
any operation in, finance any investments or activities in, or make payments to,
a Sanctioned Person.

(b) No part of the proceeds of the Loans or Letters of Credit shall be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.

SECTION 9. Affirmative Covenants

The Borrower hereby covenants and agrees that on the Closing Date and
thereafter, until the Total Commitment and each Letter of Credit have terminated
(unless such Letters of Credit have been collateralized on terms and conditions
reasonably satisfactory to the Letter of Credit Issuer following the termination
of the Total Commitment) and the Loans, the Swingline Loans and Unpaid Drawings,
together with interest, fees and all other Obligations incurred hereunder (other
than Hedging Obligations under Secured Hedge Agreements, Cash Management
Obligations under Secured Cash Management Agreements or contingent
indemnification obligations not then due and payable), are paid in full:

9.1 Information Covenants . The Borrower will furnish to the Administrative
Agent (which shall promptly make such information available to the Lenders in
accordance with its customary practice):

(a) Annual Financial Statements. As soon as available and in any event within
five days after the date on which such financial statements are required to be
filed with the SEC (after giving effect to any permitted extensions) (or, if
such financial statements are not required to be filed with the SEC, on or
before the date that is 90 days after the end of each such fiscal year), the
audited consolidated balance sheets of the Borrower and the Subsidiaries and, if
different, the Borrower and the Restricted Subsidiaries, in each case as at the
end of such fiscal year, and the related consolidated statements of operations,
shareholders’ equity and cash flows for such fiscal year, setting forth
comparative consolidated figures for the preceding fiscal years (or, in lieu of
such audited financial statements of the Borrower and the Restricted
Subsidiaries, a detailed reconciliation, reflecting such financial information
for the Borrower and the Restricted Subsidiaries, on the one hand, and the
Borrower and the Subsidiaries, on the other hand), all in reasonable detail and
prepared in accordance with GAAP, and, except with respect to such
reconciliation, certified by independent certified public accountants of
recognized national standing whose opinion shall not be materially qualified
with a “going concern” or like qualification or exception (other than with
respect to, or resulting from, (x) the occurrence of the Maturity Date within
one year from the date such opinion is delivered or (y) any potential inability
to satisfy the Financial Performance Covenants on a future date or in a future
period), together in any event with a certificate of such accounting firm
stating that in the course of either (i) its regular audit of the business of
the Borrower and its consolidated Subsidiaries, which audit was conducted in
accordance with generally accepted auditing standards or (ii) performing certain
other procedures permitted by professional standards, such accounting firm has
obtained no knowledge of any Event of Default relating to the Financial
Performance Covenants that has occurred and is continuing or, if in the opinion
of such accounting firm such an Event of Default has occurred and is continuing,
a statement as to the nature thereof.

 

75



--------------------------------------------------------------------------------

(b) Quarterly Financial Statements. As soon as available and in any event within
five days after the date on which such financial statements are required to be
filed with the SEC (after giving effect to any permitted extensions) with
respect to each of the first three quarterly accounting periods in each fiscal
year of the Borrower (or, if such financial statements are not required to be
filed with the SEC, on or before the date that is 60 days after the end of each
such quarterly accounting period), the consolidated balance sheets of the
Borrower and the Subsidiaries and, if different, the Borrower and the Restricted
Subsidiaries, in each case as at the end of such quarterly period and the
related consolidated statements of operations, shareholders’ equity and cash
flows for such quarterly accounting period and for the elapsed portion of the
fiscal year ended with the last day of such quarterly period, and setting forth
comparative consolidated figures for the related periods in the prior fiscal
year or, in the case of such consolidated balance sheet, for the last day of the
prior fiscal year (or, in lieu of such unaudited financial statements of the
Borrower and the Restricted Subsidiaries, a detailed reconciliation reflecting
such financial information for the Borrower and the Restricted Subsidiaries, on
the one hand, and the Borrower and the Subsidiaries, on the other hand), all of
which shall be certified by an Authorized Officer of the Borrower as fairly
presenting in all material respects the financial condition, results of
operations, shareholders’ equity and cash flows, of the Borrower and its
consolidated Subsidiaries in accordance with GAAP, subject to changes resulting
from audit and normal year-end audit adjustments and the absence of footnotes.

(c) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Section 9.1(a) and (b), a certificate of an
Authorized Officer of the Borrower to the effect that no Default or Event of
Default exists or, if any Default or Event of Default does exist, specifying the
nature and extent thereof, which certificate shall set forth (i) the
calculations required to establish whether the Borrower and its Restricted
Subsidiaries were in compliance with the Financial Performance Covenants as at
the end of such fiscal year or period, as the case may be and (ii) a
specification of any change in the identity of the Restricted Subsidiaries,
Material Subsidiaries, Guarantors and Unrestricted Subsidiaries as at the end of
such fiscal year or period, as the case may be, from the Restricted
Subsidiaries, Material Subsidiaries, Guarantors and Unrestricted Subsidiaries,
respectively, provided to the Lenders on the Closing Date or the most recent
fiscal year or period, as the case may be. At the time of the delivery of the
financial statements provided for in Section 9.1(a), a certificate of an
Authorized Officer of the Borrower setting forth in reasonable detail the
Applicable Equity Amount as at the end of the fiscal year to which such
financial statements are applicable.

(d) Notice of Default; Litigation. Promptly after an Authorized Officer of the
Borrower or any of the Restricted Subsidiaries obtains actual knowledge thereof,
notice of (i) the occurrence of any event that constitutes a Default or Event of
Default, which notice shall specify the nature thereof, the period of existence
thereof and what action the Borrower proposes to take with respect thereto and
(ii) any litigation or governmental proceeding pending against the Borrower or
any of the Subsidiaries that would reasonably be expected to be determined
adversely and, if so determined, to result in a Material Adverse Effect.

(e) Environmental Matters. Promptly after obtaining actual knowledge of any one
or more of the following environmental matters, unless such environmental
matters would not, individually, or when aggregated with all other such matters,
be reasonably expected to result in a Material Adverse Effect, notice of:

(i) any pending or threatened Environmental Claim against any Credit Party or
any Oil and Gas Properties;

(ii) any condition or occurrence on any Oil and Gas Properties that (A) would
reasonably be expected to result in noncompliance by any Credit Party with any
applicable Environmental Law or (B) would reasonably be anticipated to form the
basis of an Environmental Claim against any Credit Party or any Oil and Gas
Properties;

 

76



--------------------------------------------------------------------------------

(iii) any condition or occurrence on any Oil and Gas Properties that would
reasonably be anticipated to cause such Oil and Gas Properties to be subject to
any restrictions on the ownership, occupancy, use or transferability of such Oil
and Gas Properties under any Environmental Law; and

(iv) the conduct of any investigation, or any removal, remedial or other
corrective action in response to the actual or alleged presence, release or
threatened release of any Hazardous Material on, at, under or from any Oil and
Gas Properties.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
response thereto.

(f) Other Information. (i) Promptly upon filing thereof, copies of any filings
(including on Form 10-K, 10-Q or 8-K) or registration statements with, and
reports to, the SEC or any analogous Governmental Authority in any relevant
jurisdiction by the Borrower or any of the Subsidiaries (other than amendments
to any registration statement (to the extent such registration statement, in the
form it becomes effective, is delivered to the Administrative Agent), exhibits
to any registration statement and, if applicable, any registration statements on
Form S-8), (ii) copies of all financial statements, proxy statements, notices
and reports that the Borrower or any of the Subsidiaries shall send to the
holders of any publicly issued debt of the Borrower and/or any of the
Subsidiaries, in each case in their capacity as such holders, lenders or agents
(in each case to the extent not theretofore delivered to the Administrative
Agent pursuant to this Agreement), and, (iii) with reasonable promptness, but
subject to the limitations set forth in the last sentences of Section 9.2(a) and
Section 13.6, such other information (financial or otherwise) as the
Administrative Agent on its own behalf or on behalf of any Lender (acting
through the Administrative Agent) may reasonably request in writing from time to
time.

Documents required to be delivered pursuant to Sections 9.1(a) and (b) and
Section 9.1(f) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 13.2, (ii) on which such documents are
transmitted by electronic mail to the Administrative Agent or (iii) on which
such documents are filed of record with the SEC; provided that: (i) upon written
request by the Administrative Agent, the Borrower shall deliver paper copies of
such documents to the Administrative Agent for further distribution to each
Lender until a written request to cease delivering paper copies is given by the
Administrative Agent and (ii) the Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents (except that no such
notice shall be required to the extent such documents are filed on record with
the SEC). Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the certificates required
by Section 9.1(c) to the Administrative Agent. Each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery of
paper copies of such documents from the Administrative Agent and maintaining its
copies of such documents.

9.2 Books, Records and Inspections.

(a) The Borrower will, and will cause each Restricted Subsidiary to, permit
officers and designated representatives of the Administrative Agent or the
Majority Lenders (as accompanied by the Administrative Agent) to visit and
inspect any of the properties or assets of the Borrower or such Subsidiary in
whomsoever’s possession to the extent that it is within such party’s control to
permit such

 

77



--------------------------------------------------------------------------------

inspection (and shall use commercially reasonable efforts to cause such
inspection to be permitted to the extent that it is not within such party’s
control to permit such inspection), and to examine the books and records of the
Borrower and any such Subsidiary and discuss the affairs, finances and accounts
of the Borrower and of any such Subsidiary with, and be advised as to the same
by, its and their officers and independent accountants, upon reasonable advance
notice to the Borrower, all at such reasonable times and intervals during normal
business hours and to such reasonable extent as the Administrative Agent or the
Majority Lenders may desire (and subject, in the case of any such meetings or
advice from such independent accountants, to such accountants’ customary
policies and procedures); provided that, excluding any such visits and
inspections during the continuation of an Event of Default (i) only the
Administrative Agent on behalf of the Majority Lenders may exercise rights of
the Administrative Agent and the Lenders under this Section 9.2, and (ii) only
one such visit shall be at the Borrower’s expense; provided, further, that when
an Event of Default exists, the Administrative Agent (or any of its
representatives or independent contractors) or any representative of the
Majority Lenders may do any of the foregoing at the expense of the Borrower at
any time during normal business hours and upon reasonable advance notice. The
Administrative Agent and the Majority Lenders shall give the Borrower the
opportunity to participate in any discussions with the Borrower’s independent
public accountants. Notwithstanding anything to the contrary in
Section 9.1(f)(iii) or this Section 9.2, neither the Borrower nor any Restricted
Subsidiary will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter (i) that constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by any Requirement of Law or any binding agreement or
(iii) that is subject to attorney-client or similar privilege or constitutes
attorney work product.

(b) The Borrower will, and will cause each of the Restricted Subsidiaries to,
maintain proper books of record and account, in which entries that are full,
true and correct in all material respects and are in conformity with GAAP
consistently applied shall be made of all material financial transactions and
matters involving the assets and business of the Borrower or such Restricted
Subsidiary, as the case may be.

9.3 Maintenance of Insurance. The Borrower will, and will cause each Restricted
Subsidiary to, at all times maintain in full force and effect, pursuant to
self-insurance arrangements or with insurance companies that the Borrower
believes (in the good faith judgment of the management of the Borrower) are
financially sound and responsible at the time the relevant coverage is placed or
renewed, insurance in at least such amounts (after giving effect to any
self-insurance which the Borrower believes (in the good faith judgment of
management of the Borrower) is reasonable and prudent in light of the size and
nature of its business) and against at least such risks (and with such risk
retentions) as the Borrower believes (in the good faith judgment of management
of the Borrower) is reasonable and prudent in light of the size and nature of
its business; and will furnish to the Administrative Agent, upon written request
from the Administrative Agent, information presented in reasonable detail as to
the insurance so carried. The Secured Parties shall be the additional insureds
on any such liability insurance as their interests may appear and, if casualty
insurance is obtained, the Administrative Agent shall be the additional loss
payee under any such casualty insurance; provided that, so long as no Event of
Default has occurred and is then continuing, the Secured Parties will provide
any proceeds of such casualty insurance to the Borrower to the extent that the
Borrower undertakes to apply such proceeds to the reconstruction, replacement or
repair of the property insured thereby. All policies of insurance required by
the terms of this Agreement or any Security Document shall provide that each
insurer shall endeavor to give at least 30 days’ prior written notice to the
Administrative Agent of any cancellation of such insurance (or at least 10 day’s
prior written notice in the case of cancellation of such insurance due to
non-payment of premiums).

 

78



--------------------------------------------------------------------------------

9.4 Payment of Taxes. The Borrower will pay and discharge, and will cause each
of the Subsidiaries to pay and discharge, all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, prior to the date on which material
penalties attach thereto, and all lawful material claims in respect of any Taxes
imposed, assessed or levied that, if unpaid, would reasonably be expected to
become a material Lien upon any properties of the Borrower or any of the
Restricted Subsidiaries; provided that neither the Borrower nor any of the
Subsidiaries shall be required to pay or discharge any such tax, assessment,
charge, levy or claim that is being contested in good faith and by proper
proceedings if it has maintained adequate reserves (in the good faith judgment
of management of the Borrower) with respect thereto to the extent required by,
and in accordance with, GAAP or the failure to pay or discharge would not
reasonably be expected to result in a Material Adverse Effect.

9.5 Consolidated Corporate Franchises. The Borrower will do, and will cause each
Restricted Subsidiary to do, or cause to be done, all things necessary to
preserve and keep in full force and effect its existence, corporate rights and
authority, except to the extent that the failure to do so would not reasonably
be expected to have a Material Adverse Effect; provided, however, that the
Borrower and its Restricted Subsidiaries may consummate any transaction
permitted under Section 10.3, 10.4 or 10.5.

9.6 Compliance with Statutes, Regulations, Etc. The Borrower will, and will
cause each Restricted Subsidiary to, comply with all Requirements of Law
applicable to it or its property, including all governmental approvals or
authorizations required to conduct its business, and to maintain all such
governmental approvals or authorizations in full force and effect, in each case
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

9.7 ERISA.

(a) Promptly after the Borrower or any ERISA Affiliate knows or has reason to
know of the occurrence of any of the following events that, individually or in
the aggregate (including in the aggregate such events previously disclosed or
exempt from disclosure hereunder, to the extent the liability therefor remains
outstanding), would be reasonably likely to have a Material Adverse Effect, the
Borrower will deliver to the Administrative Agent a certificate of an Authorized
Officer or any other senior officer of the Borrower setting forth details as to
such occurrence and the action, if any, that the Borrower or such ERISA
Affiliate is required or proposes to take, together with any notices (required,
proposed or otherwise) given to or filed with or by the Borrower, such ERISA
Affiliate, the PBGC, a Plan participant (other than notices relating to an
individual participant’s benefits) or the Plan administrator with respect
thereto: that a Reportable Event has occurred; that an accumulated funding
deficiency has been incurred or an application is to be made to the Secretary of
the Treasury for a waiver or modification of the minimum funding standard
(including any required installment payments) or an extension of any
amortization period under Section 412 of the Code with respect to a Plan; that a
Plan having an Unfunded Current Liability has been or is to be terminated,
reorganized, partitioned or declared insolvent under Title IV of ERISA
(including the giving of written notice thereof); that a Plan has an Unfunded
Current Liability that has or will result in a lien under ERISA or the Code;
that proceedings will be or have been instituted to terminate a Plan having an
Unfunded Current Liability (including the giving of written notice thereof);
that a proceeding has been instituted against the Borrower or an ERISA Affiliate
pursuant to Section 515 of ERISA to collect a delinquent contribution to a Plan;
that the PBGC has notified the Borrower or any ERISA Affiliate of its intention
to appoint a trustee to administer any Plan; that the Borrower or any ERISA
Affiliate has failed to make a required installment or other payment pursuant to
Section 412 of the Code with respect to a Plan; or that the Borrower or any
ERISA Affiliate has incurred or will incur (or has been notified in writing that
it will incur) any liability (including any contingent or secondary liability)
to or on account of a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062,
4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the Code.

 

79



--------------------------------------------------------------------------------

(b) Promptly following any request therefor, on and after the effectiveness of
the Pension Act, the Borrower will deliver to the Administrative Agent copies of
(i) any documents described in Section 101(k) of ERISA that the Borrower and any
of its Subsidiaries or any ERISA Affiliate may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l) of ERISA
that the Borrower and any of its Subsidiaries or any ERISA Affiliate may request
with respect to any Multiemployer Plan; provided that if the Borrower, any of
its Subsidiaries or any ERISA Affiliate has not requested such documents or
notices from the administrator or sponsor of the applicable Multiemployer Plan,
the Borrower, the applicable Subsidiary(ies) or the ERISA Affiliate(s) shall
promptly make a request for such documents or notices from such administrator or
sponsor and shall provide copies of such documents and notices promptly after
receipt thereof.

9.8 Maintenance of Properties. The Borrower will, and will cause each of the
Restricted Subsidiaries to, except in each case, where the failure to so comply
would not reasonably be expected to result in a Material Adverse Effect:

(a) operate its Oil and Gas Properties and other material properties or cause
such Oil and Gas Properties and other material properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable Contractual Requirements and all
applicable Requirements of Law, including applicable proration requirements and
Environmental Laws, and all applicable Requirements of Law of every other
Governmental Authority from time to time constituted to regulate the development
and operation of its Oil and Gas Properties and the production and sale of
Hydrocarbons and other minerals therefrom;

(b) keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material Oil and Gas Properties and other material
properties, including all equipment, machinery and facilities; and

(c) to the extent a Credit Party is not the operator of any property, the
Borrower shall use reasonable efforts to cause the operator to comply with this
Section 9.8.

9.9 End of Fiscal Years; Fiscal Quarters. The Borrower will, for financial
reporting purposes, cause each of its, and each of its Restricted Subsidiaries’,
fiscal years and fiscal quarters to end on dates consistent with past practice;
provided, however, that the Borrower may, upon written notice to the
Administrative Agent change the financial reporting convention specified above
to any other financial reporting convention reasonably acceptable to the
Administrative Agent, in which case the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary in order to reflect such change in financial
reporting.

9.10 Additional Guarantors, Grantors and Collateral.

(a) On any date that is not during an Investment Grade Period, subject to any
applicable limitations set forth in the Guarantee or the Security Documents, the
Borrower will cause (i) any direct or indirect Domestic Subsidiary (other than
any Excluded Subsidiary) formed or otherwise purchased or acquired after the
Closing Date (including pursuant to a Permitted Acquisition) and (ii) any
Subsidiary of the Borrower that ceases to be an Excluded Subsidiary, in each
case within 30 days from the date of such formation, acquisition or cessation,
as applicable (or such longer period as the Administrative Agent may agree in
its reasonable discretion) to execute a supplement to each of the Guarantee, the
Security Agreement and the Pledge Agreement, substantially in the form of
Annex A, Exhibit 1 or Annex A, as applicable, to the respective agreement in
order to become a Guarantor under the Guarantee, a grantor under the Security
Agreement and a pledgor under the Pledge Agreement.

 

80



--------------------------------------------------------------------------------

(b) On any date that is not during an Investment Grade Period, subject to any
applicable limitations set forth in the Pledge Agreement, the Borrower will
pledge, and, if applicable, will cause each other Subsidiary Guarantor (or
Person required to become a Subsidiary Guarantor pursuant to Section 9.10(a)) to
pledge, to the Administrative Agent, for the benefit of the Secured Parties all
of the Stock (other than any Excluded Stock) of each Subsidiary owned by the
Borrower or any Subsidiary Guarantor (or Person required to become a Guarantor
pursuant to Section 9.10(a)), in each case, formed or otherwise purchased or
acquired after the Closing Date, pursuant to a supplement to the Pledge
Agreement substantially in the form of Annex A thereto.

(c) In connection with each redetermination (but not any adjustment) of the
Borrowing Base, the Borrower shall review the applicable Reserve Report, if any,
and the list of current Mortgaged Properties (as described in Section 9.13(b)),
to ascertain whether the PV-9 of the Collateral (calculated at the time of
redetermination) meets the Collateral Coverage Minimum after giving effect to
exploration and production activities, acquisitions, Dispositions and
production. In the event that the Collateral Coverage Ratio (calculated at the
time of redetermination) does not meet the Collateral Coverage Minimum, then the
Borrower shall, and shall cause its Credit Parties to, grant, within 60 days of
delivery of the certificate required under Section 9.13(b) (or such longer
period as the Administrative Agent may agree in its reasonable discretion), to
the Administrative Agent as security for the Obligations a first-priority Lien
(subject to Liens permitted by Section 10.2) on additional Oil and Gas
Properties not already subject to a Lien of the Security Documents such that,
after giving effect thereto, the Collateral Coverage Ratio (calculated at the
time of redetermination) meets the Collateral Coverage Minimum. All such Liens
will be created and perfected by and in accordance with the provisions of the
Security Documents, including, if applicable, any additional Mortgages. In order
to comply with the foregoing, if any Restricted Subsidiary places a Lien on its
property and such Subsidiary is not a Guarantor, then it shall become a
Guarantor and comply with the provisions of Sections 9.10(a) and (b).

(d) Subject to any applicable limitations set forth in the Security Documents or
the Pledge Agreement, the Borrower will, within sixty (60) days of the end of
any Investment Grade Period (or such longer period as the Administrative Agent
may agree), execute and cause its Restricted Subsidiaries to execute: (i) the
Pledge Agreement, (ii) the Security Agreement and (iii) any Mortgages such that
after giving effect thereto the Borrower will meet the Collateral Coverage
Minimum.

9.11 Use of Proceeds.

(a) The Borrower will use the proceeds of the Loans (i) to pay Transaction
Expenses, (ii) to make Restricted Payments permitted to be made hereunder,
(iii) to finance the acquisition, development and exploration of Oil and Gas
Properties, (iv) to redeem, defease, prepay or repay Indebtedness permitted to
be incurred hereunder, including any fees, premiums and expenses associated
therewith and (v) for working capital, capital expenditures and other general
corporate purposes of the Borrower and its Subsidiaries.

(b) The Borrower will use Letters of Credit for general corporate purposes and
to support deposits required under purchase agreements pursuant to which the
Borrower or its Subsidiaries may acquire Oil and Gas Properties and other
assets.

9.12 Further Assurances.

(a) Subject to the applicable limitations set forth in the Security Documents,
the Borrower will, and will cause each other Credit Party to, execute any and
all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, fixture, filings, assignments of as-extracted collateral, mortgages,

 

81



--------------------------------------------------------------------------------

deeds of trust and other documents) that may be required under any applicable
Requirements of Law, or that the Administrative Agent or the Majority Lenders
may reasonably request, in order to grant, preserve, protect and perfect the
validity and priority of the security interests created or intended to be
created by the applicable Security Documents, all at the expense of the Borrower
and the Restricted Subsidiaries.

(b) Notwithstanding anything herein to the contrary, if the Administrative Agent
and the Borrower reasonably determine in writing that the cost of creating or
perfecting any Lien on any property is excessive in relation to the benefits
afforded to the Lenders thereby, then such property may be excluded from the
Collateral for all purposes of the Credit Documents.

9.13 Reserve Reports.

(a) On or before April 1st of each year, commencing April 1, 2015, the Borrower
shall furnish to the Administrative Agent a Reserve Report evaluating, as of the
immediately preceding December 31st, the Proved Reserves of the Borrower and the
Credit Parties located within the geographic boundaries of the United States of
America (or the Outer Continental Shelf adjacent to the United States of
America) that the Borrower desires to have included in any calculation of the
Borrowing Base. Each Reserve Report as of December 31 shall be prepared, at the
Borrower’s election, (i) by or under the supervision of the chief engineer of
the Borrower and audited by one or more Approved Petroleum Engineers; provided
that so long as such audit covers at least 85% of the total value of Proved
Reserves set forth in such Reserve Report, with the remaining value covered by a
report prepared by or under the supervision of the chief engineer of the
Borrower or (ii) by one or more Approved Petroleum Engineers provided so long as
such report covers at least 85% of the total value of Proved Reserves set forth
in such Reserve Report, with the remaining value covered by a report prepared by
or under the supervision of the chief engineer of the Borrower.

(b) In the event of an Interim Redetermination, the Borrower shall furnish to
the Administrative Agent a Reserve Report prepared by one or more Approved
Petroleum Engineers or by or under the supervision of the chief engineer of the
Borrower or by the Borrower. For any Interim Redetermination pursuant to
Section 2.14(b), the Borrower shall provide such Reserve Report with an “as of”
date as required by the Administrative Agent, as soon as possible, but in any
event no later than 30 days, in the case of any Interim Redetermination
requested by the Borrower or 45 days, in the case of any Interim Redetermination
requested by the Administrative Agent or the Lenders, following the receipt of
such request.

(c) Notwithstanding anything in this Agreement to the contrary, during any
Investment Grade Period, the Borrower will not be required to comply with
clauses (a) through (b) of this Section 9.13 so long as the Borrower has either
(i) an unsecured rating from Moody’s of Baa3 or better or (ii) an unsecured
rating from S&P of BBB- or better.

9.14 Title Information. On or before the date of delivery to the Administrative
Agent of each Reserve Report required by Section 9.13(a), the Borrower will use
commercially reasonable efforts to deliver, if requested by the Administrative
Agent, title information consistent with usual and customary standards for the
geographic regions in which the Borrowing Base Properties are located, taking
into account the size, scope and number of leases and wells of the Borrower and
its Restricted Subsidiaries; provided that the Borrower will not be required to
comply with this Section 9.14 during any Investment Grade Period so long as the
Borrower has either (i) an unsecured rating from Moody’s of Baa3 or better or
(ii) an unsecured rating from S&P of BBB- or better.

 

82



--------------------------------------------------------------------------------

9.15 Commodity Exchange Act Keepwell Provisions. The Borrower hereby guarantees
the payment and performance of all Obligations of each Credit Party (other than
Borrower) and absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each Credit
Party (other than the Borrower) in order for such Credit Party to honor its
obligations under its respective Guaranty Agreement including obligations with
respect to Hedge Agreements (provided, however, that the Borrower shall only be
liable under this Section 9.15 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 9.15, or
otherwise under this Agreement or any Credit Document, as it relates to such
other Credit Parties, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of the Borrower under this Section 9.15 shall remain in full force
and effect until all Obligations are paid in full to the Lenders, the
Administrative Agent and all other Secured Parties, and all of the Commitments
are terminated. The Borrower intends that this Section 9.15 constitute, and this
Section 9.15 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Credit Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

9.16 Sanctions Laws and Regulations; Foreign Corrupt Practices Act.

(a) The Borrower shall not, directly or indirectly, use the proceeds of the
Loans, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other person or entity (i) to fund any
activities or business of or with any Sanctioned Person, or in any country or
territory, that at the time of such funding is the subject of any sanctions
under any Sanctions Laws and Regulations, or (ii) in any other manner that would
result in a violation of any Sanctions Laws and Regulations by any party to this
Agreement.

(b) None of the funds or assets of the Borrower that are used to pay any amount
due pursuant to this Agreement shall constitute funds obtained from transactions
with or relating to Sanctioned Persons or countries that are the subject of
sanctions under any Sanctions Laws and Regulations.

(c) The Borrower shall not, and shall not permit any Subsidiary to, use any part
of the proceeds of the Loans or Letters of Credit, directly or indirectly, for
any payment to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977.

9.17 Post-Closing Covenant. On or prior to the date that is sixty (60) days
following the Closing Date (or such later date as agreed to by the
Administrative Agent), the Administrative Agent shall be reasonably satisfied
that the Collateral Coverage Minimum is satisfied as of such date of
determination.

SECTION 10. Negative Covenants.

The Borrower hereby covenants and agrees that on the Closing Date and
thereafter, until the Total Commitment and each Letter of Credit have terminated
(unless such Letters of Credit have been collateralized on terms and conditions
reasonably satisfactory to the Letter of Credit Issuer following the termination
of the Total Commitment) and the Loans, the Swingline Loans and Unpaid Drawings,
together with interest, fees and all other Obligations incurred hereunder (other
than Hedging Obligations under Secured Hedge Agreements, Cash Management
Obligations under Secured Cash Management Agreements or contingent
indemnification obligations not then due and payable), are paid in full:

10.1 Limitation on Indebtedness. The Borrower will not, and will not permit any
of the Restricted Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness other than the following:

(a) Indebtedness arising under the Credit Documents;

 

83



--------------------------------------------------------------------------------

(b) Indebtedness (including Guarantee Obligations thereunder) in respect of the
Senior Notes and any fees, underwriting discounts, premiums and other costs and
expenses incurred in connection with the foregoing and any Permitted Refinancing
Indebtedness issued or incurred to Refinance such Indebtedness;

(c) Indebtedness of (i) the Borrower or any Guarantor owing to the Borrower or
any Subsidiary; provided that any such Indebtedness owing by a Credit Party to a
Subsidiary that is not a Guarantor shall be permitted so long as such
Indebtedness is evidenced by an intercompany note and subject to subordination
terms acceptable to the Administrative Agent, to the extent permitted by
Requirements of Law and not giving rise to material adverse tax consequences,
(ii) any Subsidiary that is not a Guarantor owing to any other Subsidiary that
is not a Guarantor and (iii) to the extent permitted by Section 10.5, any
Subsidiary that is not a Guarantor owing to the Borrower or any Guarantor;

(d) Indebtedness in respect of any bankers’ acceptance, bank guarantees, letter
of credit, warehouse receipt or similar facilities entered into in the ordinary
course of business (including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims);

(e) subject to compliance with Section 10.5, Guarantee Obligations incurred by
(i) Restricted Subsidiaries in respect of Indebtedness of the Borrower or other
Restricted Subsidiaries that is permitted to be incurred under this Agreement
(except that a Restricted Subsidiary that is not a Credit Party may not, by
virtue of this Section 10.1(e) guarantee Indebtedness that such Restricted
Subsidiary could not otherwise incur under this Section 10.1) and (ii) the
Borrower in respect of Indebtedness of Restricted Subsidiaries that is permitted
to be incurred under this Agreement; provided that (A) if the Indebtedness being
guaranteed under this Section 10.1(e) is subordinated to the Obligations, such
Guarantee Obligations shall be subordinated to the Guarantee of the Obligations
on terms at least as favorable to the Lenders as those contained in the
subordination of such Indebtedness and (B) no guarantee by any Restricted
Subsidiary of any Permitted Additional Debt (or Indebtedness under clause
(b) above) shall be permitted unless such Restricted Subsidiary shall have also
provided a guarantee of the Obligations substantially on the terms set forth in
the Guarantee;

(f) Guarantee Obligations (i) incurred in the ordinary course of business in
respect of obligations of (or to) suppliers, customers, franchisees, lessors,
licensees or sublicensees or (ii) otherwise constituting Investments permitted
by Sections 10.5(d), (h), (p), (q) and (r);

(g) (i) Indebtedness (including Indebtedness arising under Capital Leases)
incurred within 270 days of the acquisition, construction, lease, repair,
replacement, expansion or improvement of fixed or capital assets to finance the
acquisition, construction, lease, repair, replacement expansion, or improvement
of such fixed or capital assets; (ii) Indebtedness arising under Capital Leases,
other than (A) Capital Leases in effect on the Closing Date and (B) Capital
Leases entered into pursuant to subclause (i) above (provided that, in the case
of each of the foregoing subclauses (i) and (ii), the Borrower shall be in
compliance on a pro forma basis after giving effect to the incurrence of such
Indebtedness with the Financial Performance Covenants, as such covenants are
recomputed as at the last day of the most recently ended Test Period as if such
incurrence had occurred on the first day of such Test Period); and (iii) any
Permitted Refinancing Indebtedness issued or incurred to Refinance any such
Indebtedness;

(h) Indebtedness outstanding on the date hereof listed on Schedule 10.1 and any
Permitted Refinancing Indebtedness issued or incurred to Refinance such
Indebtedness;

 

84



--------------------------------------------------------------------------------

(i) (i) Indebtedness of a Person or Indebtedness attaching to the assets of a
Person that, in either case, becomes a Restricted Subsidiary (or is a Restricted
Subsidiary that survives a merger with such Person or any of its Subsidiaries)
or Indebtedness attaching to the assets that are acquired by the Borrower or any
Restricted Subsidiary, in each case after the Closing Date as the result of a
Permitted Acquisition; provided that:

(A) such Indebtedness existed at the time such Person became a Restricted
Subsidiary or at the time such assets were acquired and, in each case, was not
created in anticipation thereof,

(B) such Indebtedness is not guaranteed in any respect by the Borrower or any
Restricted Subsidiary (other than any such Person that so becomes a Restricted
Subsidiary or is the survivor of a merger with such Person or any of its
Subsidiaries),

(C) (1) the Stock of such Person is pledged to the Administrative Agent to the
extent required under Section 9.10(b) and (2) such Person executes a supplement
to each of the Guarantee, the Security Agreement and the Pledge Agreement, in
each case to the extent required under Section 9.10; provided that the assets
covered by such pledges and security interests may, to the extent permitted by
Section 10.2, equally and ratably secure such Indebtedness assumed with the
Secured Parties subject to intercreditor arrangements in form and substance
reasonably satisfactory to the Administrative Agent; provided, further, that the
requirements of this clause (C) shall not apply to any Indebtedness of the type
that could have been incurred under Section 10.1(g), and

(D) after giving effect to the assumption of any such Indebtedness, to such
acquisition and to any related pro forma adjustment, the Borrower shall be in
compliance on a pro forma basis with the Financial Performance Covenants, as
such covenants are recomputed as at the last day of the most recently ended Test
Period as if such assumption and acquisition had occurred on the first day of
such Test Period;

(ii) any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness;

(j) (i) Indebtedness incurred to finance a Permitted Acquisition; provided that:

(A) (1) the Stock of the Person acquired is pledged to the Administrative Agent
to the extent required under Section 9.10(b) and (2) such Person executes a
supplement to each of the Guarantee, the Security Agreement and the Pledge
Agreement and delivers any other Security Documents, in each case, to the extent
required under Section 9.10;

(B) after giving effect to the incurrence of any such Indebtedness, to such
acquisition and to any related pro forma adjustment, the Borrower shall be in
compliance on a pro forma basis with the Financial Performance Covenants, as
such covenant are recomputed as at the last day of the most recently ended Test
Period as if such incurrence and acquisition had occurred on the first day of
such Test Period;

(C) the maturity of such Indebtedness is not earlier than, and no mandatory
repayment or redemption (other than customary change of control or asset sale
offers or upon any event of default) is required prior to, 91 days after the
Maturity Date (determined at the time of issuance or incurrence); and

 

85



--------------------------------------------------------------------------------

(D) such Indebtedness is not guaranteed in any respect by the Borrower or any
Subsidiary Guarantor except to the extent permitted under Section 10.5;

(ii) any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness;

(k) Indebtedness consisting of secured financings by a Foreign Subsidiary in
which no Credit Party’s assets are used to secure such Indebtedness;

(l) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations not in connection
with money borrowed, in each case provided in the ordinary course of business or
consistent with past practice, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business or consistent
with past practice;

(m) (i) other additional Indebtedness and (ii) any Permitted Refinancing
Indebtedness issued as incurred to Refinance such Indebtedness; provided that
the aggregate principal amount of Indebtedness outstanding at any time pursuant
to this clause (m) shall not at the time of incurrence thereof and after giving
pro forma effect thereto and the use of proceeds thereof, exceed the greater of
$500,000,000 and 4.5% of Consolidated Total Assets (measured as of the date such
Indebtedness is incurred based upon the financial statements most recently
available prior to such date);

(n) Indebtedness in respect of Permitted Additional Debt and any Permitted
Refinancing Indebtedness issued or incurred to Refinance such Indebtedness;
provided that after giving effect to the incurrence or issuance thereof, the
Borrower shall be in compliance on a pro forma basis with the Financial
Performance Covenants as such covenant are recomputed as of the last day of the
most recently ended Test Period as if such incurrence or issuance had occurred
on the first day of such Test Period;

(o) Cash Management Obligations, Cash Management Services and other Indebtedness
in respect of netting services, automatic clearing house arrangements,
employees’ credit or purchase cards, overdraft protections and similar
arrangements in each case incurred in the ordinary course of business;

(p) Indebtedness incurred in the ordinary course of business in respect of
obligations of the Borrower or any Restricted Subsidiary to pay the deferred
purchase price of goods or services or progress payments in connection with such
goods and services;

(q) Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations (including earn-outs), in each case entered into in
connection with Permitted Acquisitions, other Investments and the Disposition of
any business, assets or Stock permitted hereunder;

(r) Indebtedness of the Borrower or any Restricted Subsidiary consisting of
(i) obligations to pay insurance premiums or (ii) obligations contained in firm
transportation or supply agreements or other take or pay contracts, in each case
arising in the ordinary course of business;

(s) Indebtedness representing deferred compensation to employees, consultants or
independent contractors of the Borrower (or, to the extent such work is done for
the Borrower or its Subsidiaries, any direct or indirect parent thereof) and the
Restricted Subsidiaries incurred in the ordinary course of business;

 

86



--------------------------------------------------------------------------------

(t) Indebtedness consisting of promissory notes issued by the Borrower or any
Guarantor to current or former officers, managers, consultants, directors and
employees (or their respective spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees) to finance the purchase or
redemption of Stock or Stock Equivalents of the Borrower (or any direct or
indirect parent thereof) permitted by Section 10.6;

(u) Indebtedness consisting of obligations of the Borrower and the Restricted
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with the Transactions, Permitted Acquisitions or
any other Investment permitted hereunder;

(v) Indebtedness associated with bonds or surety obligations required by
Requirements of Law or by Governmental Authorities in connection with the
operation of Oil and Gas Properties in the ordinary course of business;

(w) Indebtedness consisting of the undischarged balance of any Production
Payment, subject to adjustment of the Borrowing Base as set forth in
Section 2.14(e) to the extent required under Section 10.4(b);

(x) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges, and additional or contingent interest on obligations
described in clauses (a) through (w) above.

10.2 Limitation on Liens. The Borrower will not, and will not permit any of the
Restricted Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon any property or assets of any kind (real or personal, tangible or
intangible) of the Borrower or any Restricted Subsidiary, whether now owned or
hereafter acquired, except:

(a) Liens arising under the Credit Documents to secure the Obligations
(including Liens contemplated by Section 3.8) or permitted in respect of any
Mortgaged Property by the terms of the applicable Mortgage;

(b) Permitted Liens;

(c) (x) Liens (including liens arising under Capital Leases to secure Capital
Lease Obligations) securing Indebtedness permitted pursuant to Section 10.1(g);
provided that such Liens attach concurrently with or within 270 days after the
acquisition, lease, repair, replacement, construction, expansion or improvement
(as applicable) being financed with such Indebtedness, (ii) other than the
property financed by such Indebtedness, such Liens do not at any time encumber
any property, except for replacements thereof and accessions and additions to
such property and the proceeds and the products thereof and customary security
deposits and (iii) with respect to Capital Leases, such Liens do not at any time
extend to or cover any assets (except for accessions and additions to such
assets, replacements and products thereof and customary security deposits) other
than the assets subject to such Capital Leases; provided that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender, and (y) on any date that
is not during an Investment Grade Period, Liens on the assets of a Restricted
Subsidiary that is not a Credit Party securing Indebtedness permitted pursuant
to Section 10.1(m);

(d) Liens existing on the date hereof; provided that any Lien securing
Indebtedness in excess of (i) $5,000,000 individually or (ii) $10,000,000 in the
aggregate (when taken together with all other Liens securing obligations
outstanding in reliance on this clause (d) that are not listed on Schedule 10.2)
shall only be permitted to the extent such Lien is listed on Schedule 10.2;

 

87



--------------------------------------------------------------------------------

(e) (i) the modification, replacement, extension or renewal of any Lien
permitted by clauses (a), (b), (c), (d), (f) and (s) of this Section 10.2 upon
or in the same assets theretofore subject to such Lien or upon or in
after-acquired property that is (A) affixed or incorporated into the property
covered by such Lien, (B) in the case of Liens permitted by clauses (f) and (s),
subject to a Lien securing Indebtedness permitted under Section 10.1, the terms
of which Indebtedness require or include a pledge of after-acquired property (it
being understood that such requirement shall not be permitted to apply to any
property to which such requirement would not have applied but for such
acquisition) and (C) the proceeds and products thereof or (ii) on any date that
is not during an Investment Grade Period, Liens securing Indebtedness incurred
in replacement, extension or renewal (without increase in the amount or change
in any direct or contingent obligor except to the extent otherwise permitted
hereunder) of secured Indebtedness, to the extent the replacement, extension or
renewal of the Indebtedness secured thereby is permitted by Section 10.1;

(f) On any date that is not during an Investment Grade Period, Liens existing on
the assets of any Person that becomes a Subsidiary, or existing on assets
acquired, pursuant to a Permitted Acquisition to the extent the Liens on such
assets secure Indebtedness permitted by Section 10.1(i); provided that such
Liens attach at all times only to the same assets that such Liens (or upon or in
after-acquired property that is (i) affixed or incorporated into the property
covered by such Lien, (ii) after-acquired property subject to a Lien securing
Indebtedness permitted under Section 10.1(i), the terms of which Indebtedness
require or include a pledge of after-acquired property (it being understood that
such requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition) and (iii) the
proceeds and products thereof) attached to, and secure only, the same
Indebtedness or obligations (or any Permitted Refinancing Indebtedness incurred
to Refinance such Indebtedness permitted by Section 10.1) that such Liens
secured, immediately prior to such Permitted Acquisition;

(g) On any date that is not during an Investment Grade Period, Liens placed upon
the Stock and Stock Equivalents of any Person that becomes a Restricted
Subsidiary pursuant to a Permitted Acquisition, or the assets of such a
Restricted Subsidiary, in each case, to secure Indebtedness incurred pursuant to
Section 10.1(j); provided that such Liens attach at all times only to the Stock
and Stock Equivalents or assets so acquired;

(h) Liens securing Indebtedness or other obligations (i) of the Borrower or a
Restricted Subsidiary in favor of a Credit Party and (ii) of any Restricted
Subsidiary that is not a Credit Party in favor of any Restricted Subsidiary that
is not a Credit Party;

(i) Liens (i) of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business and (iii) in favor of a banking institution arising
as a matter of law encumbering deposits (including the right of set-off);

(j) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 10.5 to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to Dispose of any property in a transaction permitted under
Section 10.4, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

(k) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale or purchase of goods entered into by the Borrower
or any of the Restricted Subsidiaries in the ordinary course of business
permitted by this Agreement;

 

88



--------------------------------------------------------------------------------

(l) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.5;

(m) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to brokerage accounts incurred in the ordinary
course of business and not for speculative purposes;

(n) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance or incurrence of Indebtedness, (ii) relating to pooled deposit or
sweep accounts of the Borrower or any Restricted Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Borrower and the Restricted Subsidiaries or (iii) relating to
purchase orders and other agreements entered into with customers of the Borrower
or any Restricted Subsidiary in the ordinary course of business;

(o) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(p) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(q) Liens in respect of Production Payments, subject to adjustment of the
Borrowing Base as set forth in Section 2.14(e) to the extent required under
Section 10.4(b);

(r) the prior right of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(s) agreements to subordinate any interest of the Borrower or any Restricted
Subsidiary in any accounts receivable or other proceeds arising from inventory
consigned by the Borrower or any Restricted Subsidiary pursuant to an agreement
entered into in the ordinary course of business;

(t) Liens on Stock in a joint venture that does not constitute a Restricted
Subsidiary securing obligations of such joint venture so long as the assets of
such joint venture do not constitute Collateral;

(u) Liens securing any Indebtedness permitted by Section 10.1(k);

(v) Liens arising pursuant to Section 107(l) of the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9607(l), or other
Environmental Law, unless such Lien (i) by action of the lienholder, or by
operation of law, takes priority over any Liens arising under the Credit
Documents on the property upon which it is a Lien, and (ii) relates to a
liability of the Borrower or any Restricted Subsidiary that is reasonably likely
to exceed $5,000,000;

(w) On any date that is not during an Investment Grade Period, Liens on any
property of the Borrower or any Restricted Subsidiary, other than property or
assets securing the Obligations or any Borrowing Base Properties, to secure
Indebtedness and obligations of the Borrower or such Restricted Subsidiary under
Hedge Agreements permitted under Section 10.10 with counterparties other than a
Hedge Bank; and

(x) On any date that is not during an Investment Grade Period, additional Liens
on property not constituting Borrowing Base Properties so long as the aggregate
principal amount of the obligations secured thereby at the time of the
incurrence thereof and after giving pro forma effect thereto and the use of
proceeds thereof, does not exceed the greater of $150,000,000 and 1.50% of
Consolidated Total Assets (measured as of the date such Lien or the obligations
secured is incurred based upon the financial statements most recently available
prior to such date).

 

89



--------------------------------------------------------------------------------

10.3 Limitation on Fundamental Changes. Except as permitted by Sections 10.4 or
10.5, the Borrower will not, and will not permit any of the Restricted
Subsidiaries to, enter into any merger, consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of, all or substantially all its business units, assets
or other properties, except that:

(a) any Subsidiary of the Borrower or any other Person may be merged,
amalgamated or consolidated with or into the Borrower; provided that (i) the
Borrower shall be the continuing or surviving Person or, in the case of a
merger, amalgamation or consolidation with or into the Borrower, the Person
formed by or surviving any such merger, amalgamation or consolidation (if other
than the Borrower) shall be an entity organized or existing under the laws of
the United States, any state thereof, the District of Columbia or any territory
thereof (the Borrower or such Person, as the case may be, being herein referred
to as the “Successor Borrower”), (ii) the Successor Borrower (if other than the
Borrower) shall expressly assume all the obligations of the Borrower under this
Agreement and the other Credit Documents pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent, (iii) no
Borrowing Base Deficiency, Default or Event of Default has occurred and is
continuing at the date of such merger, amalgamation or consolidation or would
result from such consummation of such merger, amalgamation or consolidation, and
(iv) if such merger, amalgamation or consolidation involves the Borrower and a
Person that, prior to the consummation of such merger, amalgamation or
consolidation, is not a Subsidiary of the Borrower (A) the Successor Borrower
shall be in compliance, on a pro forma basis after giving effect to such merger,
amalgamation or consolidation, with the Financial Performance Covenants, as such
covenants are recomputed as at the last day of the most recently ended Test
Period under such Section as if such merger, amalgamation or consolidation had
occurred on the first day of such Test Period, (B) each Guarantor, unless it is
the other party to such merger, amalgamation or consolidation or unless the
Successor Borrower is the Borrower, shall have by a supplement to the Guarantee
confirmed that its Guarantee shall apply to the Successor Borrower’s obligations
under this Agreement, (C) each Subsidiary grantor and each Subsidiary pledgor,
unless it is the other party to such merger, amalgamation or consolidation or
unless the Successor Borrower is the Borrower, shall have by a supplement to the
Credit Documents confirmed that its obligations thereunder shall apply to the
Successor Borrower’s obligations under this Agreement, (D) each mortgagor of a
Mortgaged Property, unless it is the other party to such merger or consolidation
or unless the Successor Borrower is the Borrower, shall have by an amendment to
or restatement of the applicable Mortgage confirmed that its obligations
thereunder shall apply to the Successor Borrower’s obligations under this
Agreement, (E) the Borrower shall have delivered to the Administrative Agent an
officer’s certificate stating that such merger, amalgamation or consolidation
and any supplements to the Credit Documents preserve the enforceability of the
Guarantee and the perfection and priority of the Liens under the Security
Documents, (F) if reasonably requested by the Administrative Agent, an opinion
of counsel shall be required to be provided to the effect that such merger,
amalgamation or consolidation does not violate this Agreement or any other
Credit Document; provided, further, that if the foregoing are satisfied, the
Successor Borrower (if other than the Borrower) will succeed to, and be
substituted for, the Borrower under this Agreement and (G) such merger,
amalgamation or consolidation shall comply with all the conditions set forth in
the definition of the term “Permitted Acquisition” or is otherwise permitted
under Section 10.5;

(b) any Subsidiary of the Borrower or any other Person (other than the Borrower)
may be merged, amalgamated or consolidated with or into any one or more
Subsidiaries of the Borrower; provided that (i) in the case of any merger,
amalgamation or consolidation involving one or more Restricted Subsidiaries,
(A) a Restricted Subsidiary shall be the continuing or surviving Person or
(B) the Borrower shall take all steps necessary to cause the Person formed by or
surviving any such merger,

 

90



--------------------------------------------------------------------------------

amalgamation or consolidation (if other than a Restricted Subsidiary) to become
a Restricted Subsidiary, (ii) in the case of any merger, amalgamation or
consolidation involving one or more Guarantors, a Guarantor shall be the
continuing or surviving Person or the Person formed by or surviving any such
merger, amalgamation or consolidation (if other than a Guarantor) shall execute
a supplement to the Guarantee, the Security Agreement, the Pledge Agreement and
any applicable Mortgage, each in form and substance reasonably satisfactory to
the Administrative Agent in order for the surviving Person to become a Guarantor
and pledgor, mortgagor and grantor of Collateral for the benefit of the Secured
Parties, (iii) no Borrowing Base Deficiency, Default or Event of Default has
occurred and is continuing on the date of such merger, amalgamation or
consolidation or would result from the consummation of such merger, amalgamation
or consolidation and (iv) if such merger, amalgamation or consolidation involves
a Subsidiary and a Person that, prior to the consummation of such merger,
amalgamation or consolidation, is not a Restricted Subsidiary of the Borrower,
(A) the Borrower shall be in compliance, on a pro forma basis after giving
effect to such merger, amalgamation or consolidation, with the Financial
Performance Covenants, as such covenants are recomputed as at the last day of
the most recently ended Test Period under such Section as if such merger,
amalgamation or consolidation had occurred on the first day of such Test Period,
(B) the Borrower shall have delivered to the Administrative Agent an officer’s
certificate stating that such merger, amalgamation or consolidation and such
supplements to any Credit Document preserve the enforceability of the Guarantee
and the perfection and priority of the Liens under the Security Agreement and
(C) such merger, amalgamation or consolidation shall comply with all the
conditions set forth in the definition of the term “Permitted Acquisition” or is
otherwise permitted under Section 10.5;

(c) any Restricted Subsidiary that is not a Guarantor may (i) merge, amalgamate
or consolidate with or into any other Restricted Subsidiary and (ii) Dispose of
any or all of its assets (upon voluntary liquidation or otherwise) to the
Borrower, a Guarantor or any other Restricted Subsidiary of the Borrower;

(d) any Subsidiary Guarantor may (i) merge, amalgamate or consolidate with or
into any other Subsidiary Guarantor, (ii) merge, amalgamate or consolidate with
or into any other Subsidiary which is not a Guarantor or Dispose of any or all
of its assets (upon voluntary liquidation or otherwise) to any other Subsidiary
that is not a Guarantor; provided that if such Subsidiary Guarantor is not the
surviving entity, such merger, amalgamation or consolidation shall be deemed to
be, and any such Disposition shall be, an “Investment” and subject to the
limitations set forth in Section 10.5 and (iii) Dispose of any or all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or any other
Guarantor;

(e) any Restricted Subsidiary may liquidate or dissolve if (i) the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders
and (ii) to the extent such Restricted Subsidiary is a Credit Party, any assets
or business of such Restricted Subsidiary not otherwise Disposed of or
transferred in accordance with Section 10.4 or 10.5, in the case of any such
business, discontinued, shall be transferred to, or otherwise owned or conducted
by, a Credit Party after giving effect to such liquidation or dissolution; and

(f) to the extent that no Borrowing Base Deficiency, Default or Event of Default
would result from the consummation of such Disposition, the Borrower and the
Restricted Subsidiaries may consummate a merger, dissolution, liquidation,
consolidation or Disposition, the purpose of which is to effect a Disposition
permitted pursuant to Section 10.4.

 

91



--------------------------------------------------------------------------------

10.4 Limitation on Sale of Assets. The Borrower will not, and will not permit
any of the Restricted Subsidiaries to, (x) convey, sell, lease, sell and
leaseback, assign, farm-out, transfer or otherwise dispose (each of the
foregoing a “Disposition”) of any of its property, business or assets (including
receivables and leasehold interests), whether now owned or hereafter acquired or
(y) sell to any Person (other than the Borrower or a Guarantor) any shares owned
by it of any Restricted Subsidiary’s Stock and Stock Equivalents, except that:

(a) the Borrower and the Restricted Subsidiaries may Dispose of (i) inventory
and other goods held for sale, including Hydrocarbons, obsolete, worn out, used
or surplus equipment, vehicles and other assets (other than accounts receivable)
in the ordinary course of business (including equipment that is no longer
necessary for the business of the Borrower or its Restricted Subsidiaries or is
replaced by equipment of at least comparable value and use), (ii) Permitted
Investments, and (iii) assets for the purposes of charitable contributions or
similar gifts to the extent such assets are not material to the ability of the
Borrower and its Restricted Subsidiaries, taken as a whole, to conduct its
business in the ordinary course;

(b) the Borrower and the Restricted Subsidiaries may Dispose of any Oil and Gas
Properties or any interest therein or the Stock or Stock Equivalents of any
Restricted Subsidiary owning Oil and Gas Properties (and including, but without
limitation, Dispositions in respect of Production Payments and in connection
with net profits interests, operating agreements, farm-ins, joint exploration
and development agreements and other agreements customary in the oil and gas
industry for the purpose of developing such Oil and Gas Properties); provided
that such Disposition is for Fair Market Value; provided, further, that if such
Disposition of Oil and Gas Properties or of any Stock or Stock Equivalents of
any Restricted Subsidiary owning Oil and Gas Properties involves Borrowing Base
Properties included in the most recently delivered Reserve Report and the
aggregate PV-9 (calculated at the time of such Disposition) of all such
Borrowing Base Properties Disposed, when aggregated with the Hedge PV (as
calculated at the time of any such termination or creation of off-setting
positions) of terminated and/or offsetting positions (after taking into account
any other Hedge Agreement, executed contemporaneously with the taking of such
actions), since the later of (i) the last Scheduled Redetermination Date and
(ii) the last adjustment of the Borrowing Base made pursuant to Section 2.14(e)
exceeds 10% of the then-effective Borrowing Base, then no later than two
Business Days’ after the date of consummation of any such Disposition, the
Borrower shall provide notice to the Administrative Agent of such Disposition
and the Borrowing Base Properties so Disposed and the Borrowing Base shall be
adjusted in accordance with the provisions of Section 2.14(e); provided,
further, that to the extent that the Borrower is notified by the Administrative
Agent that a Borrowing Base Deficiency could result from an adjustment to the
Borrowing Base resulting from such Disposition, after the consummation of such
Disposition(s), the Borrower shall have received net cash proceeds, or shall
have cash on hand, sufficient to eliminate any such potential Borrowing Base
Deficiency;

(c) the Borrower and the Restricted Subsidiaries may Dispose of property or
assets to the Borrower or to a Restricted Subsidiary; provided that if the
transferor of such property is a Credit Party (i) the transferee thereof must
either be a Credit Party or (ii) such transaction is permitted under
Section 10.5;

(d) the Borrower and any Restricted Subsidiary may effect any transaction
permitted by Section 10.3, 10.5 or 10.6;

(e) the Borrower and the Restricted Subsidiaries may lease, sublease, license or
sublicense (on a non-exclusive basis with respect to any intellectual property)
real, personal or intellectual property in the ordinary course of business;

(f) Dispositions constituting like-kind exchanges of Borrowing Base Properties
to the extent that (i) such property is exchanged for credit against the
purchase price of similar replacement property or (ii) the proceeds of such
Disposition are applied to the purchase price of such replacement property, in

 

92



--------------------------------------------------------------------------------

each case under Section 1031 of the Code or otherwise, and (iii) after giving
effect to such Disposition, the difference between (x) the Borrowing Base in
effect immediately prior to such Disposition minus (y) the PV-9 (calculated at
the time of such Disposition) of the Borrowing Base Properties Disposed of since
the later of (i) the last Scheduled Redetermination Date and (ii) the last
adjustment of the Borrowing Base made pursuant to Section 2.14(e) exceeds the
Loan Limit in effect immediately prior to such Disposition;

(g) Dispositions of Hydrocarbon Interests to which no Proved Reserves are
attributable and farm-outs of undeveloped acreage to which no Proved Reserves
are attributable and assignments in connection with such farm-outs;

(h) Dispositions of Investments in joint ventures (regardless of the form of
legal entity) to the extent required by, or made pursuant to, customary buy/sell
arrangements between the joint venture parties set forth in joint venture
arrangements and similar binding arrangements to the extent the same would be
permitted under Section 10.5(h);

(i) Dispositions listed on Schedule 10.4 (“Scheduled Dispositions”);

(j) transfers of property subject to a (i) Casualty Event or in connection with
any condemnation proceeding with respect to Collateral upon receipt of the net
cash proceeds of such Casualty Event or condemnation proceeding or (ii) in
connection with any Casualty Event or any condemnation proceeding, in each case
with respect to property that does not constitute Collateral;

(k) Dispositions of accounts receivable (i) in connection with the collection or
compromise thereof or (ii) to the extent the proceeds thereof are used to prepay
any Loans then outstanding;

(l) the unwinding, terminating and/or offsetting of any Hedge Agreement (subject
to the terms of Section 2.14(e)); provided, that if the Hedge PV of the unwound,
terminated and/or offsetting positions (as calculated at the time of any such
unwind, termination or creation of off-setting positions, after taking into
account any other Hedge Agreement, executed contemporaneously with the taking of
such actions) when aggregated with the aggregate PV-9 of all Borrowing Base
Properties Disposed (calculated at the time of such Disposition) included in the
most recently delivered Reserve Report, since the later of (i) the last
Scheduled Redetermination Date and (ii) the last adjustment of the Borrowing
Base made pursuant to Section 2.14(e), exceeds 10% of the then-effective
Borrowing Base, then no later than two Business Days’ after the date of
consummation of any unwinding, terminating and/or offsetting of any Hedge
Agreement, the Borrower shall provide notice to the Administrative Agent of such
unwinding, terminating and/or offsetting of any Hedge Agreement and the
Borrowing Base shall be adjusted in accordance with the provisions of
Section 2.14(e); provided, further, that to the extent that the Borrower is
notified by the Administrative Agent that a Borrowing Base Deficiency could
result from an adjustment to the Borrowing Base resulting from such unwinding,
terminating and/or offsetting of any Hedge Agreement, after the consummation of
such unwinding, terminating and/or offsetting of any Hedge Agreement, the
Borrower shall have received net cash proceeds, or shall have cash on hand,
sufficient to eliminate any such potential Borrowing Base Deficiency;

(m) Dispositions of Oil and Gas Properties and other assets not included in the
Borrowing Base;

(n) Disposition of any asset between or among the Borrower and/or its Restricted
Subsidiaries as a substantially concurrent interim Disposition in connection
with a Disposition otherwise permitted pursuant to clauses (a) through
(m) above; and

 

93



--------------------------------------------------------------------------------

(o) On any date during an Investment Grade Period, any Disposition provided that
after pro forma effect to such Disposition no Default or Event of Default would
result therefrom (including that the Borrower shall be in compliance with the
Financial Performance Covenants on a pro forma basis after giving effect to such
Disposition, as such covenants are recomputed as at the last day of the most
recently ended Test Period as if such Disposition had occurred on the first day
of such Test Period).

10.5 Limitation on Investments. The Borrower will not, and will not permit any
of the Restricted Subsidiaries, to make any Investment except:

(a) extensions of trade credit and purchases of assets and services (including
purchases of inventory, supplies and materials) in the ordinary course of
business;

(b) Investments in assets that constituted Permitted Investments at the time
such Investments were made;

(c) loans and advances to officers, directors, employees and consultants of the
Borrower (or any direct or indirect parent thereof) or any of its Restricted
Subsidiaries (i) for reasonable and customary business-related travel,
entertainment, relocation and analogous ordinary business purposes (including
employee payroll advances), (ii) in connection with such Person’s purchase of
Stock or Stock Equivalents of the Borrower (or any direct or indirect parent
thereof; provided that, to the extent such loans and advances are made in cash,
the amount of such loans and advances used to acquire such Stock or Stock
Equivalents shall be contributed to the Borrower in cash) and (iii) for purposes
not described in the foregoing subclauses (i) and (ii); provided that the
aggregate principal amount outstanding pursuant to subclause (iii) shall not
exceed $20,000,000;

(d) (i) Investments existing on, or made pursuant to legally binding written
commitments in existence on, the Closing Date as set forth on Schedule 10.5,
(ii) Investments existing on the Closing Date of the Borrower or any Subsidiary
in any other Subsidiary and (iii) any extensions, renewals or reinvestments
thereof, so long as the amount of any Investment made pursuant to this clause
(d) is not increased at any time above the amount of such Investment set forth
on Schedule 10.5;

(e) Investments received in connection with the bankruptcy or reorganization of
suppliers or customers and in settlement of delinquent obligations of, and other
disputes with, customers arising in the ordinary course of business or upon
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;

(f) Investments to the extent that payment for such Investments is made with
Stock or Stock Equivalents (other than Disqualified Stock not otherwise
permitted by Section 10.1) of the Borrower (or any direct or indirect parent
thereof);

(g) Investments in Unrestricted Subsidiaries (provided that no Event of Default
shall then exist and, to the extent such Investment is made in the form of a
transfer of assets other than cash or Permitted Investments, the Borrower shall
be in compliance with the Financial Performance Covenants on a pro forma basis
after giving effect to such Investment, as such covenants are recomputed as at
the last day of the most recently ended Test Period as if such Investment had
occurred on the first day of such Test Period);

(h) Investments (including but not limited to (i) Permitted Acquisitions and
(ii) Investments in respect of royalty trusts and master limited partnerships),
in each case valued at the Fair Market Value (determined by the Borrower acting
in good faith) of such Investment at the time each such Investment is made, in
an aggregate amount pursuant to this Section 10.5(h) that, at the time each such
Investment is

 

94



--------------------------------------------------------------------------------

made, would not exceed the sum of (A) the greater of (1) $125,000,000 and
(2) 1.25% of Consolidated Total Assets (measured as of the date such Investment
is made based upon the financial statements most recently available prior to
such date) plus (B) the Applicable Equity Amount at such time plus (C) to the
extent not otherwise included in the determination of the Applicable Equity
Amount, an amount equal to any repayments, interest, returns, profits,
distributions, income and similar amounts actually received in cash in respect
of any such Investment (which amount shall not exceed the amount of such
Investment valued at the Fair Market Value of such Investment at the time such
Investment was made); provided that the foregoing limits shall not apply during
the period in which, and Investments may be made pursuant to this
Section 10.5(h) without limit at any such time during which, after giving pro
forma effect to the making of any such Investment, (1) no Event of Default shall
have occurred and be continuing and (2) Liquidity is not less than 10% of the
then effective Loan Limit (on a pro forma basis after giving effect to such
Investment); provided, further, that intercompany current liabilities incurred
in the ordinary course of business and consistent with past practices, in
connection with the cash management operations of the Borrower and the
Subsidiaries shall not be included in calculating any limitations in this
paragraph at any time;

(i) Investments constituting non-cash proceeds of Dispositions of assets to the
extent such Disposition is permitted by Section 10.4;

(j) Investments made to repurchase or retire Stock or Stock Equivalents of the
Borrower or any direct or indirect parent thereof owned by any employee or any
stock ownership plan or key employee stock ownership plan of the Borrower (or
any direct or indirect parent thereof);

(k) [Intentionally Omitted];

(l) loans and advances to any direct or indirect parent of the Borrower in lieu
of, and not in excess of the amount of, Restricted Payments to the extent
permitted to be made to such parent in accordance with Section 10.6;

(m) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(n) Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices;

(o) advances of payroll payments to employees, consultants or independent
contractors or other advances of salaries or compensation to employees,
consultants or independent contractors, in each case in the ordinary course of
business;

(p) guarantee obligations of the Borrower or any Restricted Subsidiary of leases
(other than Capital Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(q) Investments held by a Person acquired (including by way of merger or
consolidation) after the Closing Date otherwise in accordance with this
Section 10.5 to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;

 

95



--------------------------------------------------------------------------------

(r) Investments in Industry Investments and in interests in additional Oil and
Gas Properties and gas gathering systems related thereto or Investments related
to farm-out, farm-in, joint operating, joint venture, joint development or other
area of mutual interest agreements, other similar industry investments,
gathering systems, pipelines or other similar oil and gas exploration and
production business arrangements whether through direct ownership or ownership
through a joint venture or similar arrangement;

(s) [Intentionally Omitted];

(t) Investments in Hedge Agreements permitted by Section 10.1 and Section 10.10;

(u) Investments consisting of Indebtedness, fundamental changes, Dispositions
and Restricted Payments permitted under Sections 10.1, 10.3, 10.4 and 10.6
(other than 10.6(c)); and

(v) Investments consisting of licensing of intellectual property pursuant to
joint marketing arrangements with other Persons in the ordinary course of
business.

10.6 Limitation on Restricted Payments. The Borrower will not pay any dividends
(other than Restricted Payments payable solely in its Stock that is not
Disqualified Stock) or return any capital to its equity holders or make any
other distribution, payment or delivery of property or cash to its equity
holders as such, or redeem, retire, purchase or otherwise acquire, directly or
indirectly, for consideration, any shares of any class of its Stock or Stock
Equivalents or the Stock or Stock Equivalents of any direct or indirect parent
now or hereafter outstanding, or set aside any funds for any of the foregoing
purposes, or permit any of the Restricted Subsidiaries to purchase or otherwise
acquire for consideration (other than in connection with an Investment permitted
by Section 10.5) any Stock or Stock Equivalents of the Borrower (or any direct
or indirect parent thereof), now or hereafter outstanding (all of the foregoing,
“Restricted Payments”); except that:

(a) the Borrower may redeem in whole or in part any of its Stock or Stock
Equivalents in exchange for another class of its Stock or Stock Equivalents or
with proceeds from substantially concurrent equity contributions or issuances of
new Stock or Stock Equivalents; provided that such new Stock or Stock
Equivalents contain terms and provisions at least as advantageous to the Lenders
in all material respects to their interests as those contained in the Stock or
Stock Equivalents redeemed thereby, and the Borrower may pay Restricted Payments
payable solely in the Stock and Stock Equivalents (other than Disqualified Stock
not otherwise permitted by Section 10.1) of the Borrower;

(b) the Borrower may (i) redeem, acquire, retire or repurchase shares of its
Stock or Stock Equivalents held by any present or former officer, manager,
consultant, director or employee (or their respective Affiliates, estates,
spouses, former spouses, successors, executors, administrators, heirs, legatees,
distributees or immediate family members) of the Borrower and its Subsidiaries,
upon the death, disability, retirement or termination of employment of any such
Person or otherwise in accordance with any equity option or equity appreciation
rights plan, any management, director and/or employee equity ownership, benefit
or incentive plan or agreement, equity subscription plan, employment termination
agreement or any other employment agreements or equity holders’ agreement;
provided that, non-discretionary repurchases, acquisitions, retirements or
redemptions pursuant to the terms of any equity option or equity appreciation
rights plan, any management, director and/or employee equity ownership, benefit
or incentive plan or agreement, equity subscription plan, employment termination
agreement or any other employment agreements or equity holders’ agreement, the
aggregate amount of all cash paid in respect of all such shares of Stock or
Stock Equivalents so redeemed, acquired, retired or repurchased in any calendar
year does not exceed the $50,000,000; and (ii) pay Restricted Payments in an
amount equal to withholding or similar Taxes payable or expected to be payable
by any present or former employee,

 

96



--------------------------------------------------------------------------------

director, manager or consultant (or their respective Affiliates, estates or
immediate family members) and any repurchases of Stock or Stock Equivalents in
consideration of such payments including deemed repurchases in connection with
the exercise of stock options so long as the amount of such payments does not
exceed $25,000,000 in the aggregate;

(c) to the extent constituting Restricted Payments, the Borrower may make
Investments permitted by Section 10.5;

(d) to the extent constituting Restricted Payments, the Borrower may enter into
and consummate transactions expressly permitted by any provision of
Section 10.3;

(e) the Borrower may repurchase Stock or Stock Equivalents of the Borrower (or
any direct or indirect parent thereof) upon exercise of stock options or
warrants if such Stock or Stock Equivalents represents all or a portion of the
exercise price of such options or warrants;

(f) the Borrower or any of the Restricted Subsidiaries may (i) pay cash in lieu
of fractional shares in connection with any dividend, split or combination
thereof or any Permitted Acquisition and (ii) so long as, after giving pro forma
effect thereto, (A) no Default or Event of Default shall have occurred and be
continuing and (B) no Borrowing Base Deficiency exists, honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion and may make
payments on convertible Indebtedness in accordance with its terms;

(g) the Borrower may pay any Restricted Payment within 60 days after the date of
declaration thereof, if at the date of declaration such payment would have
complied with the provisions of this Agreement;

(h) so long as, after giving pro forma effect thereto, together with any
concurrent Restricted Payments being paid under Sections 10.6(h) and (i), (i) no
Event of Default shall have occurred and be continuing, and (ii) Available
Commitment is not less than 10% of the then effective Loan Limit (on a pro forma
basis after giving effect to such Restricted Payment), the Borrower may make,
declare and pay additional Restricted Payments without limit in cash or
otherwise to the holders of its Stock and Stock Equivalents; provided, that, in
the case of any Restricted Payment in the form of assets other than cash, no
such Restricted Payment shall be made if a Borrowing Base Deficiency would
result from an adjustment to the Borrowing Base resulting from such Restricted
Payment (unless the Borrower shall have cash on hand sufficient to eliminate any
such potential Borrowing Base Deficiency);

(i) in addition to the foregoing Restricted Payments and so long as no Event of
Default shall have occurred and be continuing or would result therefrom and
after giving effect to the making of any such Restricted Payment, together with
any concurrent Restricted Payments being paid under Sections 10.6(h) and (i),
the Borrower shall be in compliance on a pro forma basis with the Financial
Performance Covenants as such covenants are re-computed as of the last day of
the most recently ended Test Period as if such Restricted Payment had been paid
on the first day of such Test Period, the Borrower may declare and pay
Restricted Payments in an aggregate amount not to exceed the Applicable Equity
Amount at the time such Restricted Payment is paid; and

(j) the Borrower may make payments described in Sections 10.12(a), (d), (e),
(f) and (i) (subject to the conditions set out therein).

 

97



--------------------------------------------------------------------------------

10.7 Limitations on Debt Payments and Amendments.

(a) The Borrower will not, and will not permit any Restricted Subsidiary to,
prepay, repurchase or redeem or otherwise defease the Senior Notes or any
Permitted Additional Debt comprised of senior subordinated or subordinated
Indebtedness (it being understood that payments of regularly scheduled cash
interest in respect of the Senior Notes or such Permitted Additional Debt shall
be permitted); provided, however, that the Borrower or any Subsidiary may
prepay, repurchase, redeem or defease the Senior Notes or any such Permitted
Additional Debt (A) with the proceeds of any Permitted Refinancing Indebtedness,
(B) by converting or exchanging the Senior Notes or any such Permitted
Additional Debt to Stock (other than Disqualified Stock) of the Borrower or any
of its direct or indirect parent or (C) so long as, after giving pro forma
effect thereto, (1) no Event of Default has occurred and is continuing and
(2) Available Commitment is not less than 10% of the then effective Loan Limit
(on a pro forma basis after giving effect to such prepayment, repurchase,
redemption or defeasance);

(b) The Borrower will not amend or modify the Senior Notes Documents or the
documentation governing any senior subordinated or subordinated Permitted
Additional Debt or the terms applicable thereto to the extent that (i) any such
amendment or modification, taken as a whole, would be adverse to the Lenders in
any material respect or (ii) the provisions of the Senior Notes Documents or the
documentation governing any senior subordinated or subordinated Permitted
Additional Debt, as so amended or modified, would not be permitted to be
included in the documentation governing any senior subordinated or subordinated
Permitted Additional Debt that was issued at such time; and

(c) Notwithstanding the foregoing and for the avoidance of doubt, nothing in
this Section 10.7 shall prohibit (i) the repayment or prepayment of intercompany
subordinated Indebtedness owed among the Borrower and/or the Restricted
Subsidiaries, in either case unless an Event of Default has occurred and is
continuing and the Borrower has received a notice from the Administrative Agent
instructing it not to make or permit the Borrower and/or the Restricted
Subsidiaries to make any such repayment or prepayment, (ii) substantially
concurrent transfers of credit positions in connection with intercompany debt
restructurings so long as such Indebtedness is permitted by Section 10.1 after
giving effect to such transfer or (iii) the prepayment, repurchase, redemption
or other defeasance of the Senior Notes or any Permitted Additional Debt
comprised of senior subordinated or subordinated Indebtedness with an aggregate
amount not to exceed the Applicable Equity Amount (with the Applicable Equity
Amount being re-computed as of the last day of the most recently ended Test
Period as if such prepayment, repurchase, redemption or other defeasance had
occurred on the first day of such Test Period).

10.8 Negative Pledge Agreements. The Borrower will not, and will not permit any
of the Restricted Subsidiaries to, enter into or permit to exist any Contractual
Requirement (other than this Agreement or any other Credit Document or any
documentation in respect of secured Indebtedness otherwise permitted hereunder)
that limits the ability of the Borrower or any Guarantor to create, incur,
assume or suffer to exist Liens on property of such Person for the benefit of
the Secured Parties with respect to the Obligations or under the Credit
Documents; provided that the foregoing shall not apply to Contractual
Requirements that (i)(x) exist on the Closing Date and (to the extent not
otherwise permitted by this Section 10.8) are listed on Schedule 10.8 and (y) to
the extent Contractual Requirements permitted by clause (x) are set forth in an
agreement evidencing Indebtedness or other obligations, are set forth in any
agreement evidencing any Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness or obligation so long as such Permitted Refinancing
Indebtedness does not expand the scope of such Contractual Requirement, (ii) are
binding on a Restricted Subsidiary at the time such Restricted Subsidiary first
becomes a Restricted Subsidiary of the Borrower, so long as such Contractual
Requirements were not entered into solely in contemplation of such Person
becoming a Restricted Subsidiary of the Borrower, (iii) represent Indebtedness
of a Restricted Subsidiary of the Borrower that is

 

98



--------------------------------------------------------------------------------

not a Guarantor to the extent such Indebtedness is permitted by Section 10.1 so
long as such Contractual Requirement applies only to such Subsidiary, (iv) arise
pursuant to agreements entered into with respect to any sale, transfer, lease or
other Disposition permitted by Section 10.4 and applicable solely to assets
under such sale, transfer, lease or other Disposition, (v) are customary
provisions in joint venture agreements and other similar agreements applicable
to joint ventures permitted by Section 10.5 and applicable solely to such joint
venture or otherwise arise in agreements which restrict the Disposition or
distribution of assets or property in oil and gas leases, joint operating
agreements, joint exploration and/or development agreements, participation
agreements and other similar agreements entered into in the ordinary course of
the oil and gas exploration and development business, (vi) are negative pledges
and restrictions on Liens in favor of any holder of Indebtedness permitted under
Section 10.1, but solely to the extent any negative pledge relates to the
property financed by or the subject of such Indebtedness, (vii) are customary
restrictions on leases, subleases, licenses or asset sale agreements otherwise
permitted hereby so long as such restrictions relate to the assets subject
thereto, (viii) comprise restrictions imposed by any agreement relating to
secured Indebtedness permitted pursuant to Section 10.1 to the extent that such
restrictions apply only to the property or assets securing such Indebtedness,
(ix) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of the Borrower or any Subsidiary, (x) are
customary provisions restricting assignment of any agreement entered into in the
ordinary course of business, (xi) restrict the use of cash or other deposits
imposed by customers under contracts entered into in the ordinary course of
business, (xii) are imposed by Applicable Law, (xiii) exist under any
documentation governing any Permitted Refinancing Indebtedness incurred to
Refinance any Indebtedness but only to the extent such Contractual Requirement
was contained in the document evidencing the Indebtedness being refinanced,
(xiv) customary net worth provisions contained in real property leases entered
into by Subsidiaries of the Borrower, so long as the Borrower has determined in
good faith that such net worth provisions would not reasonably be expected to
impair the ability of the Borrower and its Subsidiaries to meet their ongoing
obligation and (xv) any restrictions regarding licenses or sublicenses by the
Borrower and its Restricted Subsidiaries of Intellectual Property in the
ordinary course of business (in which case such restriction shall relate only to
such Intellectual Property).

10.9 Limitation on Subsidiary Distributions. The Borrower will not, and will not
permit any of its Restricted Subsidiaries that are not Guarantors to, directly
or indirectly, create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or consensual restriction on the ability of any such
Restricted Subsidiary to pay dividends or make any other distributions to the
Borrower or any Restricted Subsidiary on its Stock or with respect to any other
interest or participation in, or measured by, its profits or transfer any
property to the Borrower or any Restricted Subsidiary except (in each case) for
such encumbrances or restrictions existing under or by reason of:

(a) contractual encumbrances or restrictions in effect on the Closing Date that
are described on Schedule 10.9 or pursuant to the Credit Documents;

(b) the Senior Notes, the Senior Notes Documents and related guarantees;

(c) purchase money obligations for property acquired in the ordinary course of
business and Capital Lease Obligations that impose restrictions on transferring
the property so acquired;

(d) Requirement of Law or any applicable rule, regulation or order;

(e) any agreement or other instrument of a Person acquired by or merged or
consolidated with or into the Borrower or any Restricted Subsidiary, or of an
Unrestricted Subsidiary that is designated a Restricted Subsidiary, or that is
assumed in connection with the acquisition of assets from such Person, in each
case that is in existence at the time of such transaction (but not created in
contemplation thereof), which encumbrance or restriction is not applicable to
any Person, or the properties or assets of any Person, other than the Person and
its Subsidiaries, or the property or assets of the Person and its Subsidiaries,
so acquired or designated;

 

99



--------------------------------------------------------------------------------

(f) contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary of the Borrower pursuant to an agreement that has been
entered into for the sale or disposition of all or substantially all of the
Stock or assets of such Subsidiary;

(g) secured Indebtedness otherwise permitted to be incurred pursuant to Sections
10.1 and 10.2 that limit the right of the debtor to dispose of the assets
securing such Indebtedness;

(h) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(i) other Indebtedness, Disqualified Stock or preferred stock of Restricted
Subsidiaries permitted to be incurred subsequent to the Closing Date pursuant to
Section 10.1 and either (A) the provisions relating to such encumbrance or
restriction contained in such Indebtedness are no less favorable to the
Borrower, taken as a whole, as determined by the board of directors of the
Borrower in good faith, than the provisions contained in this Agreement as in
effect on the Closing Date or (B) any such encumbrance or restriction contained
in such Indebtedness does not prohibit (except upon a default or an event of
default thereunder) the payment of dividends in an amount sufficient, as
determined by the board of directors of the Borrower in good faith, to make
scheduled payments of cash interest on the Obligations when due;

(j) customary provisions in joint venture agreements or agreements governing
property held with a common owner and other similar agreements or arrangements
relating solely to such joint venture or property;

(k) customary provisions contained in leases, sub-leases, licenses, sub-licenses
or similar agreements, in each case, entered into in the ordinary course of
business; and

(l) any encumbrances or restrictions imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(a) through (k) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrower’s board of
directors, no more restrictive in any material respect with respect to such
encumbrance and other restrictions taken as a whole than those prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

10.10 Hedge Agreements. The Borrower will not, and will not permit any
Restricted Subsidiary to, enter into any Hedge Agreements with any Person other
than:

(a) Hedge Agreements entered into with an Approved Counterparty that are
non-speculative (including Hedge Agreements entered into to unwind or offset
other permitted Hedge Agreements); provided that:

(i) any such Hedge Agreement does not have a term greater than sixty (60) months
from the date such Hedge Agreement is entered into;

 

100



--------------------------------------------------------------------------------

(ii) at all times, on a net basis, (A) the aggregate notional volume for each of
natural gas (including natural gas liquids) and crude oil, calculated
separately, covered by market sensitive Hedge Agreements for any month in the
first year of the forthcoming five year period (other than Excluded Hedges)
shall not exceed 90% of the Projected Volume of natural gas (including natural
gas liquids) and crude oil production, calculated separately, for each such
month in such forthcoming period and (B) the aggregate notional volume for each
of natural gas (including natural gas liquids) and crude oil, calculated
separately, covered by market sensitive Hedge Agreements for any month in each
of the second through fifth years of the forthcoming five year period (other
than Excluded Hedges) shall not exceed 80% of the Projected Volume of natural
gas (including natural gas liquids) and crude oil production, calculated
separately, for each such month in such forthcoming period;

(iii) notwithstanding the limitations set forth in clause (ii) of this
Section 10.10(a), in contemplation of a Permitted Acquisition, the Borrower and
its Restricted Subsidiaries may enter into additional market sensitive Hedge
Agreements such that the aggregate notional volumes for each of natural gas
(including natural gas liquids) and crude oil, calculated separately, for each
month in the forthcoming five year period covered by such additional market
sensitive Hedge Agreements do not exceed 70% of the Projected Volume of natural
gas (including natural gas liquids) and crude oil production, calculated
separately, from the estimated reserves to be acquired in such Permitted
Acquisition for each month in such forthcoming period; provided such additional
Hedge Agreements are entered into (A) after the execution of a definitive
agreement with respect to a proposed Acquisition, but in any event no earlier
than 90 days prior to the proposed closing date of such Permitted Acquisition
and (B) in the event such agreement is terminated or such Acquisition is
otherwise not consummated within 90 days after such initial additional market
sensitive Hedge Agreements have been entered into (or such longer period as may
be reasonably acceptable to the Administrative Agent in the event the proposed
closing of such Permitted Acquisition has been delayed beyond what the Borrower
originally expected), then within 15 days after such termination or the end of
such 90 day (or longer) period, as applicable, the Borrower shall and shall
cause the Restricted Subsidiaries to novate, unwind or otherwise dispose of
market sensitive Hedge Agreements to the extent necessary to be in compliance
with the limitations set forth in clause (ii) of this Section 10.10(a); and

(iv) so long as the Borrower and the Restricted Subsidiaries properly identify
and consistently report such hedges, the Borrower and the Restricted
Subsidiaries may utilize crude oil hedges as a substitute for hedging natural
gas liquids.

(b) Hedge Agreements entered into with the purpose and effect of (i) fixing or
limiting interest rates on a principal amount of indebtedness of any Credit
Party that is accruing interest at a variable rate or (ii) obtaining variable
interest rates on a principal amount of indebtedness of any Credit Party that is
accruing interest at a fixed rate (in each case including Hedge Agreements
entered into to unwind or offset other permitted Hedge Agreements), provided
that the aggregate notional amount of such Hedge Agreements does not (on a net
basis) exceed the outstanding principal balance of the variable or fixed rate,
as the case may be, Indebtedness of the Credit Parties at the time such Hedge
Agreement is entered into.

(c) It is understood that for purposes of this Section 10.10, the following
Hedge Agreements shall not be deemed speculative or entered into for speculative
purposes: (i) any commodity Hedging Agreement intended, at inception of
execution, to hedge or manage any of the risks related to existing and or
forecasted Hydrocarbon production of the Borrower or its Restricted Subsidiaries
(whether or not contracted) and (ii) any Hedge Agreement intended, at inception
of execution, (A) to hedge or manage the interest rate exposure associated with
any debt securities, debt facilities or leases (existing or forecasted) of the
Borrower or its Restricted Subsidiaries, (B) for foreign exchange or currency
exchange management, (C) to manage commodity portfolio exposure associated with
changes in interest rates or (D) to hedge any exposure that the Borrower or its
Restricted Subsidiaries may have to counterparties under other Hedge Agreements
such that the combination of such Hedge Agreements is not speculative taken as a
whole.

 

101



--------------------------------------------------------------------------------

10.11 Financial Performance Covenants.

(a) Consolidated Total Debt to Consolidated EBITDAX Ratio. The Borrower will not
permit the Consolidated Total Debt to Consolidated EBITDAX Ratio for any Test
Period ending on the last day of any fiscal quarter to be greater than 4.25 to
1.00.

(b) Current Ratio. The Borrower will not permit the ratio of Consolidated
Current Assets to Consolidated Current Liabilities for any Test Period ending on
the last day of any fiscal quarter to be less than 1.00 to 1.00.

(c) Asset Coverage Test. The Borrower will not permit the ratio of the PV-9 of
its Oil and Gas Properties reflected in the most recently delivered Reserve
Report to Consolidated Total Debt for any Test Period ending on the last day of
any fiscal quarter during an Investment Grade Period if, as of such date, the
Borrower does not have both (i) an unsecured rating from Moody’s of Baa3 or
better and (ii) an unsecured rating from S&P of BBB- or better, to be less than
1.50 to 1.00.

10.12 Transactions with Affiliates. The Borrower will not, and will not permit
any of the Restricted Subsidiaries to conduct, any material transaction with any
of its Affiliates (other than the Borrower and the Restricted Subsidiaries or
any entity that becomes a Restricted Subsidiary as a result of such transaction)
on terms other than those that are substantially as favorable to the Borrower or
such Restricted Subsidiary as it would obtain at the time in a comparable
arm’s-length transaction with a Person that is not an Affiliate, as determined
by the board of directors or managers of the Borrower or such Restricted
Subsidiary in good faith; provided that the foregoing restrictions shall not
apply to:

(a) the payment of Transaction Expenses,

(b) [Intentionally Omitted],

(c) loans, advances and other transactions between or among the Borrower, any
Subsidiary or any joint venture (regardless of the form of legal entity) in
which the Borrower or any Subsidiary has invested (and which Subsidiary or joint
venture would not be an Affiliate of the Borrower or such Subsidiary, but for
the Borrower’s or such Subsidiary’s ownership of Stock or Stock Equivalents in
such joint venture or such Subsidiary) to the extent permitted under Section 10,

(d) employment and severance arrangements and health, disability and similar
insurance or benefit plans between the Borrower (or any direct or indirect
parent thereof) and the Subsidiaries and their respective directors, officers,
employees or consultants (including management and employee benefit plans or
agreements, subscription agreements or similar agreements pertaining to the
repurchase of Stock or Stock Equivalents pursuant to put/call rights or similar
rights with current or former employees, officers, directors or consultants and
equity option or incentive plans and other compensation arrangements) in the
ordinary course of business or as otherwise approved by the board of directors
or managers of the Borrower (or any direct or indirect parent thereof),

(e) the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, managers, consultants, officers
and employees of the Borrower (or any direct or indirect parent thereof) and the
Subsidiaries in the ordinary course of business to the extent attributable to
the ownership or operation of, or in connection with any services provided to,
the Borrower and the Subsidiaries,

 

102



--------------------------------------------------------------------------------

(f) transactions pursuant to agreements in existence on the Closing Date and set
forth on Schedule 10.12 or any amendment thereto to the extent such an amendment
is not adverse, taken as a whole, to the Lenders in any material respect,

(g) Restricted Payments, redemptions, repurchases and other actions permitted
under Section 10.6 and Section 10.7,

(h) any issuance of Stock or Stock Equivalents or other payments, awards or
grants in cash, securities, Stock, Stock Equivalents or otherwise pursuant to,
or the funding of, employment arrangements, equity options and equity ownership
plans approved by the board of directors or board of managers of the Borrower
(or any direct or indirect parent thereof),

(i) transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business and in a
manner consistent with prudent business practice followed by companies in the
industry of the Borrower and its Subsidiaries,

(j) payments by the Borrower (or any direct or indirect parent thereof) and the
Subsidiaries pursuant to tax sharing agreements among the Borrower (and any such
parent) and the Subsidiaries on customary terms; provided that payments by
Borrower and the Subsidiaries under any such tax sharing agreements shall not
exceed the excess (if any) of the amount they would have paid on a standalone
basis over the amount they actually pay directly to Governmental Authorities,

(k) customary agreements and arrangements with oil and gas royalty trusts and
master limited partnership agreements that comply with the affiliate transaction
provisions of such royalty trust or master limited partnership agreement.

10.13 Change in Business. The Borrower and its Restricted Subsidiaries, taken as
a whole, will not fundamentally and substantively alter the character of their
business, taken as a whole, from the business of Industry Investments by the
Borrower and its Restricted Subsidiaries and other business activities
incidental or reasonably related to any of the foregoing.

10.14 Use of Proceeds.

The Borrower will not, and will not permit any of its Subsidiaries to, use the
proceeds of any Loans or Letter of Credit, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the Board) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

SECTION 11. Events of Default

Upon the occurrence of any of the following specified events (each an “Event of
Default”):

11.1 Payments. The Borrower shall (a) default in the payment when due of any
principal of the Loans or (b) default, and such default shall continue for five
or more days, in the payment when due of any interest on the Loans or any Unpaid
Drawings, fees or of any other amounts owing hereunder or under any other Credit
Document (other than any amount referred to in clause (a) above).

 

103



--------------------------------------------------------------------------------

11.2 Representations, Etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or any
certificate delivered or required to be delivered pursuant hereto or thereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made.

11.3 Covenants. Any Credit Party shall:

(a) default in the due performance or observance by it of any term, covenant or
agreement contained in Section 9.1(d)(i), 9.5 (solely with respect to the
Borrower), Section 9.17 or Section 10; or

(b) default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in Section 11.1 or 11.2 or clause (a) of
this Section 11.3) contained in this Agreement or any Security Document and such
default shall continue unremedied for a period of at least 30 days after receipt
of written notice thereof by the Borrower from the Administrative Agent.

11.4 Default Under Other Agreements.

(a) The Borrower or any of the Restricted Subsidiaries shall (i) default in any
payment with respect to any Indebtedness (other than Indebtedness described in
Section 11.1) or Hedge Obligations in excess of $125,000,000, beyond the period
of grace, if any, provided in the instrument or agreement under which such
Indebtedness or Hedge Obligations was created or (ii) default in the observance
or performance of any agreement or condition relating to any such Indebtedness
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist (other than, (1) with
respect to any Hedge Obligations, termination events or equivalent events
pursuant to the terms of the related Hedge Agreements and (2) secured
Indebtedness that becomes due as a result of a Disposition (including as a
result of Casualty Event) of the property or assets securing such Indebtedness
permitted under this Agreement), the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, any such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity; or

(b) without limiting the provisions of clause (a) above, any such Indebtedness
or Hedge Obligations shall be declared to be due and payable, or required to be
prepaid other than by a regularly scheduled required prepayment or as a
mandatory prepayment (and, (i) with respect to any Hedge Obligations, other than
due to a termination event or equivalent event pursuant to the terms of the
related Hedge Agreements and (ii) other than secured Indebtedness that becomes
due as a result of a Disposition (including as a result of Casualty Event) of
the property or assets securing such Indebtedness permitted under this
Agreement), prior to the stated maturity thereof.

11.5 Bankruptcy, Etc. The Borrower or any Specified Subsidiary shall commence a
voluntary case, proceeding or action concerning itself under (a) Title 11 of the
United States Code entitled “Bankruptcy”; or (b) in the case of any Foreign
Subsidiary that is a Specified Subsidiary, any domestic or foreign law relating
to bankruptcy, judicial management, insolvency, reorganization, administration
or relief of debtors in effect in its jurisdiction of incorporation, in each
case as now or hereafter in effect, or any successor thereto (collectively, the
“Bankruptcy Code”); or an involuntary case, proceeding or action is commenced
against the Borrower or any Specified Subsidiary and the petition is not
dismissed within 60 days after commencement of the case, proceeding or action
or, in connection with any such voluntary proceeding or action, the Borrower or
any Specified Subsidiary commences any other proceeding or action under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect

 

104



--------------------------------------------------------------------------------

relating to the Borrower or any Specified Subsidiary; or a custodian (as defined
in the Bankruptcy Code), receiver, receiver manager, trustee or similar person
is appointed for, or takes charge of, all or substantially all of the property
of the Borrower or any Specified Subsidiary; or there is commenced against the
Borrower or any Specified Subsidiary any such proceeding or action that remains
undismissed for a period of 60 days; or any order of relief or other order
approving any such case or proceeding or action is entered; or the Borrower or
any Specified Subsidiary suffers any appointment of any custodian, receiver,
receiver manager, trustee or the like for it or any substantial part of its
property to continue undischarged or unstayed for a period of 60 days; or the
Borrower or any Specified Subsidiary makes a general assignment for the benefit
of creditors.

11.6 ERISA.

(a) Any Plan shall fail to satisfy the minimum funding standard required for any
plan year or part thereof or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code; any Plan
is or shall have been terminated or is the subject of termination proceedings
under ERISA (including the giving of written notice thereof); an event shall
have occurred or a condition shall exist in either case entitling the PBGC to
terminate any Plan or to appoint a trustee to administer any Plan (including the
giving of written notice thereof); any Plan shall have an accumulated funding
deficiency (whether or not waived); the Borrower or any ERISA Affiliate has
incurred or is likely to incur a liability to or on account of a Plan under
Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA
or Section 4971 or 4975 of the Code (including the giving of written notice
thereof);

(b) there could result from any event or events set forth in clause (a) of this
Section 11.6 the imposition of a lien, the granting of a security interest, or a
liability, or the reasonable likelihood of incurring a lien, security interest
or liability; and

(c) such lien, security interest or liability will or would be reasonably likely
to have a Material Adverse Effect.

11.7 Guarantee. The Guarantee or any material provision thereof shall cease to
be in full force or effect (other than pursuant to the terms hereof and thereof)
or any Guarantor or any other Credit Party shall deny or disaffirm in writing
any such Guarantor’s obligations under the Guarantee.

11.8 Security Documents. The Security Agreement, Mortgage or any other Security
Document pursuant to which the assets of the Borrower or any Subsidiary are
pledged as Collateral or any material provision thereof shall cease to be in
full force or effect (other than pursuant to the terms hereof or thereof) or any
grantor thereunder or any other Credit Party shall deny or disaffirm in writing
any grantor’s obligations under the Security Agreement, the Mortgage or any
other Security Document.

11.9 Judgments. One or more monetary judgments or decrees shall be entered
against the Borrower or any of the Restricted Subsidiaries involving a liability
of $125,000,000 or more in the aggregate for all such judgments and decrees for
the Borrower and the Restricted Subsidiaries (to the extent not paid or covered
by insurance provided by a carrier not disputing coverage) and any such
judgments or decrees shall not have been satisfied, vacated, discharged or
stayed or bonded pending appeal within 60 days after the entry thereof.

 

105



--------------------------------------------------------------------------------

11.10 Change of Control. A Change of Control shall occur.

Then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent may and, upon the written
request of the Majority Lenders, shall, by written notice to the Borrower, take
any or all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrower or
any other Credit Party, except as otherwise specifically provided for in this
Agreement (provided that, if an Event of Default specified in Section 11.5 shall
occur with respect to the Borrower, the result that would occur upon the giving
of written notice by the Administrative Agent as specified in clauses (a),
(b) and (d) below shall occur automatically without the giving of any such
notice): (a) declare the Total Commitment and Swingline Commitment terminated,
whereupon the Commitment of each Lender and the Swingline Lender, as the case
may be, shall forthwith terminate immediately and any fees theretofore accrued
shall forthwith become due and payable without any other notice of any kind;
(b) declare the principal of and any accrued interest and fees in respect of any
or all Loans and any or all Obligations owing hereunder and thereunder to be,
whereupon the same shall become, forthwith due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; (c) terminate any Letter of Credit that may be terminated in
accordance with its terms; and/or (d) direct the Borrower to pay (and the
Borrower agrees that upon receipt of such notice, or upon the occurrence of an
Event of Default specified in Section 11.5 with respect to the Borrower, it will
pay) to the Administrative Agent at the Administrative Agent’s Office such
additional amounts of cash, to be held as security for the Borrower’s respective
reimbursement obligations for Drawings that may subsequently occur thereunder,
equal to the aggregate Stated Amount of all Letters of Credit issued and then
outstanding. In addition, after the occurrence and during the continuance of an
Event of Default, the Administrative Agent and the Lenders will have all other
rights and remedies available at law and equity.

Any amount received by the Administrative Agent from any Credit Party (or from
proceeds of any Collateral) following any acceleration of the Obligations under
this Agreement or any Event of Default with respect to the Borrower under
Section 11.5 shall be applied:

(i) first, to payment or reimbursement of that portion of the Obligations
constituting fees, expenses and indemnities payable to the Administrative Agent
in each Person’s capacity as such;

(ii) second, to the Secured Parties, an amount equal to all Obligations due and
owing to them on the date of distribution and, if such moneys shall be
insufficient to pay such amounts in full, then ratably (without priority of any
one over any other) to such Secured Parties in proportion to the unpaid amount
thereof; and

(iii) third, pro rata to any other Obligations then due and owing; and

(iv) fourth, any surplus then remaining, after all of the Obligations then due
shall have been indefeasibly paid in full in cash, shall be paid to the Borrower
or its successors or assigns or to whomever may be lawfully entitled to receive
the same or as a court of competent jurisdiction may award.

Notwithstanding the foregoing, amounts received from the Borrower or any Credit
Party that is not an “eligible contract participant” under the Commodity
Exchange Act shall not be applied to any Excluded Hedge Obligations (it being
understood, that in the event that any amount is applied to Obligations other
than Excluded Hedge Obligations as a result of this clause, the Administrative
Agent shall make such adjustments as it determines are appropriate to
distributions pursuant to clause second above from amounts received from
“eligible contract participants” under the Commodity Exchange Act to ensure, as
nearly as possible, that the proportional aggregate recoveries with respect to
Obligations described in clause second above by the holders of any Excluded
Hedge Obligations are the same as the proportional aggregate recoveries with
respect to other Obligations pursuant to clause second above).

 

106



--------------------------------------------------------------------------------

SECTION 12. The Administrative Agent

12.1 Appointment.

(a) Each Lender hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Lender under this Agreement and the other Credit
Documents and irrevocably authorizes the Administrative Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Credit Documents and to exercise such powers and perform such duties as
are expressly delegated to the Administrative Agent by the terms of this
Agreement and the other Credit Documents, together with such other powers as are
reasonably incidental thereto. The provisions of this Section 12 (other than
Section 12.1(b) with respect to the Joint Lead Arrangers, the Joint Bookrunners,
the Co-Syndication Agents and the Co-Documentation Agents and Section 12.9 with
respect to the Borrower) are solely for the benefit of the Administrative Agent
and the Lenders, and the Borrower shall not have rights as third party
beneficiary of any such provision. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the
Administrative Agent.

(b) Each of the Co-Syndication Agents, the Co-Documentation Agents, the Joint
Lead Arrangers and the Joint Bookrunners, each in its capacity as such, shall
not have any obligations, duties or responsibilities under this Agreement but
shall be entitled to all benefits of this Section 12.

12.2 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Credit Documents by or through agents,
sub-agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents,
sub-agents or attorneys-in-fact selected by it in the absence of gross
negligence or willful misconduct (as determined in the final judgment of a court
of competent jurisdiction).

12.3 Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(a) liable for any action lawfully taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Credit Document (except
for its or such Person’s own gross negligence or willful misconduct, as
determined in the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein (IT BEING THE INTENTION OF
THE PARTIES HERETO THAT THE ADMINISTRATIVE AGENT AND ANY RELATED PARTIES SHALL,
IN ALL CASES, BE INDEMNIFIED FOR ITS ORDINARY, COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE)) or (b) responsible in any manner to any of the Lenders or any
participant for any recitals, statements, representations or warranties made by
any of the Borrower, any other Credit Party or any officer thereof contained in
this Agreement or any other Credit Document or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Credit Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Credit Document, or
the perfection or priority of any Lien or security interest created or purported
to be created under the Security Documents, or for any failure of the Borrower
or any other Credit Party to perform its obligations hereunder or thereunder.
The Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Credit
Document, or to inspect the properties, books or records of any Credit Party or
any Affiliate thereof. The Administrative Agent shall not be under any
obligation to any Lender, the Swingline Lender or any Letter of Credit Issuer to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Credit
Document, or to inspect the properties, books or records of any Credit Party.

 

107



--------------------------------------------------------------------------------

12.4 Reliance. The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy, telex or teletype message, statement,
order or other document or instruction believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including counsel to the Borrower),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent may deem and treat the Lender specified in the Register
with respect to any amount owing hereunder as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Credit Document unless it shall first receive such advice or
concurrence of the Majority Lenders as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Credit
Documents in accordance with a request of the Majority Lenders, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders and all future holders of the Loans; provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or in the opinion of its counsel, may expose it to liability or that is
contrary to any Credit Document or applicable Requirements of Law. For purposes
of determining compliance with the conditions specified in Section 6 and
Section 7 on the Closing Date, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

12.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, it shall give notice
thereof to the Lenders. The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Majority Lenders; provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

12.6 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates has made any representations or warranties to it and that no act by
the Administrative Agent hereinafter taken, including any review of the affairs
of the Borrower or any other Credit Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender, the
Swingline Lender or any Letter of Credit Issuer. Each Lender, the Swingline
Lender and each Letter of Credit Issuer represents to the Administrative Agent
that it has, independently and without reliance upon the Administrative Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and each other Credit Party and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance

 

108



--------------------------------------------------------------------------------

upon the Administrative Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Credit Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and any other Credit Party. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, assets, operations, properties, financial condition,
prospects or creditworthiness of the Borrower or any other Credit Party that may
come into the possession of the Administrative Agent any of their respective
officers, directors, employees, agents, attorneys-in-fact or Affiliates.

12.7 Indemnification. The Lenders agree to indemnify the Administrative Agent in
its capacity as such (to the extent not reimbursed by the Credit Parties and
without limiting the obligation of the Credit Parties to do so), ratably
according to their respective portions of the Commitments or Loans, as
applicable, outstanding in effect on the date on which indemnification is sought
(or, if indemnification is sought after the date upon which the Commitments
shall have terminated and the Loans shall have been paid in full, ratably in
accordance with their respective portions of the Total Exposure in effect
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time occur
(including at any time following the payment of the Loans) be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of the Commitments, this Agreement, any of the other Credit
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable to the Administrative Agent for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s gross negligence, bad faith or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction (IT BEING THE INTENTION OF THE PARTIES HERETO THAT THE
ADMINISTRATIVE AGENT AND ANY RELATED PARTIES SHALL, IN ALL CASES, BE INDEMNIFIED
FOR ITS ORDINARY, COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE); provided,
further, that no action taken in accordance with the directions of the Majority
Lenders (or such other number or percentage of the Lenders as shall be required
by the Credit Documents) shall be deemed to constitute gross negligence, bad
faith or willful misconduct for purposes of this Section 12.7. In the case of
any investigation, litigation or proceeding giving rise to any liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time occur
(including at any time following the payment of the Loans), this Section 12.7
applies whether any such investigation, litigation or proceeding is brought by
any Lender or any other Person. Without limitation of the foregoing, each Lender
shall reimburse the Administrative Agent upon demand for its ratable share of
any costs or out-of-pocket expenses (including attorneys’ fees) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice rendered in
respect of rights or responsibilities under, this Agreement, any other Credit
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Borrower; provided that such reimbursement by the Lenders shall
not affect the Borrower’s continuing reimbursement obligations with respect
thereto. If any indemnity furnished to the Administrative Agent for any purpose
shall, in the opinion of the Administrative Agent, be insufficient or become
impaired, the Administrative Agent may call for additional indemnity and cease,
or not commence, to do the acts indemnified against until such additional
indemnity is furnished; provided, in no event shall this sentence require any
Lender to indemnify the Administrative Agent against any liability, obligation,
loss, damage,

 

109



--------------------------------------------------------------------------------

penalty, action, judgment, suit, cost, expense or disbursement in excess of such
Lender’s pro rata portion thereof; and provided further, this sentence shall not
be deemed to require any Lender to indemnify the Administrative Agent against
any liability, obligation, loss, damage, penalty, action, judgment, suit, cost,
expense or disbursement resulting from the Administrative Agent gross
negligence, bad faith or willful misconduct. The agreements in this Section 12.7
shall survive the payment of the Loans and all other amounts payable hereunder.

12.8 Agent in Its Individual Capacity. The Administrative Agent and its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Borrower and any other Credit Party as though the
Administrative Agent were not the Administrative Agent hereunder and under the
other Credit Documents. With respect to the Loans made by it, the Administrative
Agent shall have the same rights and powers under this Agreement and the other
Credit Documents as any Lender and may exercise the same as though it were not
the Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.

12.9 Successor Agent. The Administrative Agent may at any time give notice of
its resignation to the Lenders, the Swingline Lender, the Letter of Credit
Issuer and the Borrower. If the Administrative Agent and/or Swingline Lender
becomes a Defaulting Lender, then such Administrative Agent or Swingline Lender
may be removed as the Administrative Agent or Swingline Lender, as the case may
be, at the reasonable request of the Borrower and the Required Lenders. Upon
receipt of any such notice of resignation or removal, as the case may be, the
Majority Lenders shall have the right, subject to the consent of the Borrower
(not to be unreasonably withheld or delayed) so long as no Default under
Section 11.1 or 11.5 is continuing, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If, in the case of the resignation of the
Administrative Agent, no such successor shall have been so appointed by the
Majority Lenders and shall have accepted such appointment within 30 days after
the Administrative Agent gives notice of its resignation, then the
Administrative Agent may on behalf of the Lenders, the Swingline Lender and the
Letter of Credit Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above. Upon the acceptance of a successor’s appointment
as the Administrative Agent hereunder, and upon the execution and filing or
recording of such financing statements, or amendments thereto, and such other
instruments or notices, as may be necessary or desirable, or as the Majority
Lenders may request, in order to continue the perfection of the Liens granted or
purported to be granted by the Security Documents, such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Credit Documents (if not already discharged therefrom as
provided above in this Section). The fees payable by the Borrower (following the
effectiveness of such appointment) to the successor Administrative Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
the Borrower and such successor. After the retiring Administrative Agent’s
resignation hereunder and under the other Credit Documents, the provisions of
this Section 12 (including Section 12.7) and Section 13.5 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
the Administrative Agent.

Any resignation of any Person as Administrative Agent pursuant to this Section
shall also constitute its resignation as Letter of Credit Issuer and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Letter of Credit Issuer,
(b) the retiring Letter of Credit Issuer shall be discharged from all of their
respective duties and obligations hereunder or under the other Credit Documents,
and (c) the successor Letter of Credit Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Letter of
Credit Issuer to effectively assume the obligations of the retiring Letter of
Credit Issuer with respect to such Letters of Credit.

 

110



--------------------------------------------------------------------------------

12.10 Withholding Tax. To the extent required by any applicable Requirement of
Law, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by any applicable
Credit Party and without limiting the obligation of any applicable Credit Party
to do so) fully for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including penalties, additions to Tax
and interest, together with all expenses incurred, including legal expenses,
allocated staff costs and any out of pocket expenses. Each Lender hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender under this Agreement or any other Credit Document
against any amount due to the Administrative Agent under this Section 12.10. For
the avoidance of doubt, for purposes of this Section 12.10, the term “Lender”
includes any Letter of Credit Issuer and any Swingline Lender.

12.11 Security Documents and Guarantee. Each Secured Party hereby further
authorizes the Administrative Agent, on behalf of and for the benefit of Secured
Parties, to be the agent for and representative of the Secured Parties with
respect to the Collateral and the Security Documents. Subject to Section 13.1,
without further written consent or authorization from any Secured Party, the
Administrative Agent may (a) execute any documents or instruments necessary in
connection with a Disposition of assets permitted by this Agreement, (b) release
any Lien encumbering any item of Collateral that is the subject of such
Disposition of assets or with respect to which Majority Lenders (or such other
Lenders as may be required to give such consent under Section 13.1) have
otherwise consented or (c) release any Guarantor from the Guarantee with respect
to which Majority Lenders (or such other Lenders as may be required to give such
consent under Section 13.1) have otherwise consented.

12.12 Right to Realize on Collateral and Enforce Guarantee. Anything contained
in any of the Credit Documents to the contrary notwithstanding, the Borrower,
the Administrative Agent and each Secured Party hereby agree that (a) no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce the Guarantee; it being understood and agreed that all powers, rights
and remedies hereunder may be exercised solely by the Administrative Agent, on
behalf of the Secured Parties in accordance with the terms hereof and all
powers, rights and remedies under the Security Documents may be exercised solely
by the Administrative Agent, and (b) in the event of a foreclosure by the
Administrative Agent on any of the Collateral pursuant to a public or private
sale or other disposition, the Administrative Agent or any Lender may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition and the Administrative Agent, as agent for and representative of the
Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities unless Majority Lenders shall otherwise agree in writing)
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
public sale, to use and apply any of the Obligations as a credit on account of
the purchase price for any collateral payable by the Administrative Agent at
such sale or other disposition.

12.13 Administrative Agent May File Proofs of Claim . In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding, constituting
an Event of Default under Section 11.5, the Administrative

 

111



--------------------------------------------------------------------------------

Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Indebtedness that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel, to the extent due under Section 13.5) allowed in
such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, to the extent due under
Section 13.5.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

SECTION 13. Miscellaneous

13.1 Amendments, Waivers and Releases. Except as expressly set forth in this
Agreement, neither this Agreement nor any other Credit Document, nor any terms
hereof or thereof, may be amended, supplemented or modified except in accordance
with the provisions of this Section 13.1. The Majority Lenders may, or, with the
written consent of the Majority Lenders, the Administrative Agent shall, from
time to time, (a) enter into with the relevant Credit Party or Credit Parties
written amendments, supplements or modifications hereto and to the other Credit
Documents for the purpose of adding any provisions to this Agreement or the
other Credit Documents or changing in any manner the rights of the Lenders or of
the Credit Parties hereunder or thereunder or (b) waive in writing, on such
terms and conditions as the Majority Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Credit Documents or any Default or Event of Default and
its consequences; provided, however, that each such waiver and each such
amendment, supplement or modification shall be effective only in the specific
instance and for the specific purpose for which given; provided, further, that
no such waiver and no such amendment, supplement or modification shall
(i) forgive or reduce any portion of any Loan or reduce the stated rate (it
being understood that only the consent of the Majority Lenders shall be
necessary to waive any obligation of the Borrower to pay interest at the Default
Rate or amend Section 2.8(e)), or forgive any portion, or extend the date for
the payment, of any interest or fee payable hereunder (other than as a result of
waiving the applicability of any post-default increase in interest rates), or
extend the final expiration date of any Lender’s Commitment (provided that any
Lender, upon the request of the

 

112



--------------------------------------------------------------------------------

Borrower, may extend the final expiration date of its Commitment without the
consent of any other Lender, including the Majority Lenders) or extend the final
expiration date of any Letter of Credit beyond the L/C Maturity Date, or
increase the amount of the Commitment of any Lender (provided that, any Lender,
upon the request of the Borrower, may increase the amount of its Commitment
without the consent of any other Lender, including the Majority Lenders), or
make any Loan, interest, fee or other amount payable in any currency other than
Dollars, in each case without the written consent of each Lender directly and
adversely affected thereby, or (ii) amend, modify or waive any provision of this
Section 13.1, or amend or modify any of the provisions of Section 13.8(a) to the
extent it would alter the ratable allocation of payments thereunder, or reduce
the percentages specified in the definitions of the terms “Majority Lenders”,
“Required Lenders” or “Borrowing Base Required Lenders”, consent to the
assignment or transfer by the Borrower of its rights and obligations under any
Credit Document to which it is a party (except as permitted pursuant to
Section 10.3) or alter the order of application set forth in the final paragraph
of Section 11 or modify any definition used in such final paragraph if the
effect thereof would be to alter the order of payment specified therein, in each
case without the written consent of each Lender directly and adversely affected
thereby, or (iii) amend, modify or waive any provision of Section 12 without the
written consent of the then-current Administrative Agent, as applicable, or any
other former Administrative Agent to whom Section 12 then applies in a manner
that directly and adversely affects such Person, or (iv) amend, modify or waive
any provision of Section 3 with respect to any Letter of Credit without the
written consent of each Letter of Credit Issuer to whom Section 3 then applies
in a manner that directly and adversely affects such Person, or (v) amend,
modify or waive any provisions hereof relating to Swingline Loans without the
written consent of the Swingline Lender, or (vi) release all or substantially
all of the Guarantors under the Guarantee (except as expressly permitted by the
Guarantee or this Agreement) without the prior written consent of each Lender,
or (vii) release all or substantially all of the Collateral under the Security
Documents (except as expressly permitted by the Security Documents or this
Agreement) without the prior written consent of each Lender, or (viii) amend
Section 2.9 so as to permit Interest Period intervals greater than six months
without regard to availability to Lenders, without the written consent of each
Lender directly and adversely affected thereby, or (ix) increase the Borrowing
Base without the written consent of the Borrowing Base Required Lenders (other
than Defaulting Lenders), decrease or maintain the Borrowing Base without the
written consent of the Required Lenders or otherwise modify Section 2.14(b),
(c), (d) or (e) without the written consent of Borrowing Base Required Lenders
(other than Defaulting Lenders); provided that a Scheduled Redetermination may
be postponed by the Majority Lenders, or (x) affect the rights or duties of, or
any fees or other amounts payable to the Administrative Agent under this
Agreement or any other Credit Document without the prior written consent of the
Administrative Agent; provided, further, that any provision of this Agreement or
any other Credit Document may be amended by an agreement in writing entered into
by the Borrower and the Administrative Agent to cure any ambiguity, omission,
defect or inconsistency so long as, in each case, the Lenders shall have
received at least five Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Majority Lenders
stating that the Majority Lenders object to such amendment. Any such waiver and
any such amendment, supplement or modification shall apply equally to each of
the affected Lenders and shall be binding upon the Borrower, such Lenders, the
Administrative Agent and all future holders of the affected Loans. In the case
of any waiver, the Borrower, the Lenders and the Administrative Agent shall be
restored to their former positions and rights hereunder and under the other
Credit Documents, and any Default or Event of Default waived shall be deemed to
be cured and not continuing; it being understood that no such waiver shall
extend to any subsequent or other Default or Event of Default or impair any
right consequent thereon. In connection with the foregoing provisions, the
Administrative Agent may, but shall have no obligations to, with the concurrence
of any Lender, execute amendments, modifications, waivers or consents on behalf
of such Lender.

 

113



--------------------------------------------------------------------------------

13.2 Notices. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Credit Document shall
be in writing (including by facsimile transmission). All such written notices
shall be mailed, faxed or delivered to the applicable address, facsimile number
or electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(a) if to the Borrower, the Administrative Agent, the Swingline Lender or the
Letter of Credit Issuer, to the address, facsimile number, electronic mail
address or telephone number specified for such Person on Schedule 13.2 or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties;
and

(b) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the Swingline Lender and the Letter of Credit Issuer.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii)(A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail, when delivered; provided that notices and other communications to the
Administrative Agent or the Lenders pursuant to Sections 2.3, 2.6, 2.9, 4.2 and
5.1 shall not be effective until received.

13.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Credit Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by
Requirements of Law.

13.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

13.5 Payment of Expenses; Indemnification. The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all of its reasonable and documented
out-of-pocket costs and expenses incurred in connection with the preparation and
execution and delivery of, and any amendment, waiver, supplement or modification
to, this Agreement and the other Credit Documents and any other documents
prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable fees, disbursements and other charges of Mayer Brown LLP, in its
capacity as counsel to the Administrative Agent, and one counsel in each
appropriate local jurisdiction (other than any allocated costs of in-house
counsel), (b) to pay or reimburse the Administrative Agent for all its
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Credit Documents and any such other documents, including
the reasonable fees, disbursements and other charges of one counsel to the
Administrative Agent, (c) to pay, indemnify, and hold harmless each Lender,
Letter of Credit Issuer and the Administrative Agent from, any and all recording
and filing fees and (d) to pay, indemnify, and hold harmless each Lender, Letter
of Credit Issuer and the Administrative Agent and their respective Related
Parties from and against any and all other liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
or disbursements of any kind or nature whatsoever, whether or not such
proceedings are brought by the

 

114



--------------------------------------------------------------------------------

Borrower, any of its Related Parties or any other third Person, including
reasonable and documented fees, disbursements and other charges of one primary
counsel for all such Persons, taken as a whole, and, if necessary, by a single
firm of local counsel in each appropriate jurisdiction for all such Persons,
taken as a whole (unless there is an actual or perceived conflict of interest in
which case each such Person may, with the consent of the Borrower (not to be
unreasonably withheld or delayed) retain its own counsel), with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Credit Documents and any such other documents, including,
without limitation, any of the foregoing relating to the violation of,
noncompliance with or liability under, any Environmental Law (other than by such
indemnified person or any of its Related Parties (other than any trustee or
advisor)) or to any actual or alleged presence, release or threatened release of
Hazardous Materials involving or attributable to the operations of the Borrower,
any of its Subsidiaries or any of the Oil and Gas Properties (all the foregoing
in this clause (d), collectively, the “Indemnified Liabilities”); provided that
the Borrower shall have no obligation hereunder to the Administrative Agent or
any Lender or any of their respective Related Parties with respect to
Indemnified Liabilities to the extent it has been determined by a final
non-appealable judgment of a court of competent jurisdiction to have resulted
from (i) the gross negligence, bad faith or willful misconduct of the party to
be indemnified or any of its Related Parties (IT BEING THE INTENTION OF THE
PARTIES HERETO THAT EACH LENDER, LETTER OF CREDIT ISSUER AND THE ADMINISTRATIVE
AGENT AND THEIR RESPECTIVE RELATED PARTIES SHALL, IN ALL CASES, BE INDEMNIFIED
FOR ITS ORDINARY COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE), (ii) any
material breach of any Credit Document by the party to be indemnified or
(iii) disputes, claims, demands, actions, judgments or suits not arising from
any act or omission by the Borrower or its Affiliates, brought by an indemnified
Person against any other indemnified Person (other than disputes, claims,
demands, actions, judgments or suits involving claims against the Administrative
Agent in its capacity as such). NO PERSON ENTITLED TO INDEMNIFICATION UNDER
CLAUSE (D) OF THIS SECTION 13.5 SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE
USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED
BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION
SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. THE TELECOMMUNICATIONS, ELECTRONIC
OR OTHER INFORMATION TRANSMISSION SYSTEMS USED BY THE ADMINISTRATIVE AGENT IS
PROVIDED “AS IS” AND “AS AVAILABLE.” NONE OF THE ADMINISTRATIVE AGENT OR ANY OF
ITS RELATED PARTIES WARRANT THE ADEQUACY OF SUCH TELECOMMUNICATIONS, ELECTRONIC
OR OTHER INFORMATION TRANSMISSION SYSTEMS AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH ANY
COMMUNICATIONS OR ANY TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION
TRANSMISSION SYSTEMS. No Person entitled to indemnification under clause (d) of
this Section 13.5, nor the Borrower or any of its Subsidiaries, shall have any
liability for any special, punitive, indirect, exemplary or consequential
damages (including, without limitation, any loss of profits, business or
anticipated savings) relating to this Agreement or any other Credit Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date); provided that the foregoing shall not negate
the Borrower’s obligations with respect to Indemnified Liabilities. All amounts
payable under this Section 13.5 shall be paid within 10 Business Days of receipt
by the Borrower of an invoice relating thereto setting forth such expense in
reasonable detail. The agreements in this Section 13.5 shall survive repayment
of the Loans and all other amounts payable hereunder. This Section 13.5 shall
not apply with respect to any claims for Taxes which shall be governed
exclusively by Section 5.4 and, to the extent set forth therein, Sections 2.10
and 3.5.

 

115



--------------------------------------------------------------------------------

13.6 Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Letter of Credit Issuer that
issues any Letter of Credit), except that (i) except as expressly permitted by
Section 10.3, the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 13.6. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of the Letter of Credit Issuer that issues any Letter of Credit),
Participants (to the extent provided in clause (c) of this Section 13.6) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Letter of Credit Issuer and the Lenders and each other
Person entitled to indemnification under Section 13.5) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in clause (b)(ii) below, any Lender
may at any time assign to one or more assignees (other than the Borrower, its
Subsidiaries or any natural person) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans (including participations in L/C Obligations or Swingline Loans)
at the time owing to it) with the prior written consent (such consent not be
unreasonably withheld or delayed; it being understood that the Borrower shall
have the right to withhold or delay its consent to any assignment solely if, in
order for such assignment to comply with applicable Requirements of Law, the
Borrower would be required to obtain the consent of, or make any filing or
registration with, any Governmental Authority) of:

(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment if an Event of Default under Section 11.1 or Section 11.5 has
occurred and is continuing; and

(B) the Administrative Agent, the Swingline Lender and each Letter of Credit
Issuer (in each case, not to be unreasonably withheld or delayed).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Acceptance with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 and increments of
$1,000,000 in excess thereof, unless each of the Borrower, each Letter of Credit
Issuer and the Administrative Agent otherwise consents (which consents shall not
be unreasonably withheld or delayed); provided that no such consent of the
Borrower shall be required if an Event of Default under Section 11.1 or
Section 11.5 has occurred and is continuing; provided, further, that
contemporaneous assignments to a single assignee made by Affiliates of Lenders
and related Approved Funds shall be aggregated for purposes of meeting the
minimum assignment amount requirements stated above;

 

116



--------------------------------------------------------------------------------

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee in the amount of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(iii) Subject to acceptance and recording thereof pursuant to clause (b)(iv) of
this Section 13.6, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.10, 2.11, 3.5, 5.4 and 13.5). Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
Section 13.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
clause (c) of this Section 13.6.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount (and stated interest amounts) of the Loans and L/C
Obligations and any payment made by the Letter of Credit Issuer under any Letter
of Credit owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). Further, the Register shall contain the name and address of
the Administrative Agent and the lending office through which each such Person
acts under this Agreement. The entries in the Register shall be conclusive, and
the Borrower, the Administrative Agent, the Letter of Credit Issuer and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Letter of Credit Issuer, the Swingline Lender
and, solely with respect to itself, each other Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section 13.6
(unless waived) and any written consent to such assignment required by
clause (b) of this Section 13.6, the Administrative Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register.

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, any Swingline Lender or any Letter of Credit Issuer, sell participations
to one or more banks or other entities other than the Borrower or any Subsidiary
of the Borrower (each, a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Letter of
Credit

 

117



--------------------------------------------------------------------------------

Issuer and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement or any other Credit Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clauses (i) or (ii) of the proviso to Section 13.1 that affects
such Participant, provided that the Participant shall have no right to consent
to any modification to the percentages specified in the definitions of the terms
“Majority Lenders”, “Required Lenders” or “Borrowing Base Required Lenders”.
Subject to clause (c)(ii) of this Section 13.6, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.10, 2.11, 3.5 and
5.4 to the same extent as if it were a Lender (subject to the limitations and
requirements of those Sections as though it were a Lender and had acquired its
interest by assignment pursuant to clause (b) of this Section 13.6, including
the requirements of clause (e) of Section 5.4). To the extent permitted by
Requirements of Law, each Participant also shall be entitled to the benefits of
Section 13.8(b) as though it were a Lender; provided such Participant agrees to
be subject to Section 13.8(a) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.10, 2.11, 3.5 or 5.4 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent (which consent shall not be unreasonably
withheld); provided that the Participant shall be subject to the provisions in
Section 2.12 as if it were an assignee under clauses (a) and (b) of this
Section 13.6. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each participant and the principal
amounts (and related interest amounts) of each participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”).
The entries in the Participant Register shall be conclusive, absent manifest
error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. No Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Credit Document) except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.

(d) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank having jurisdiction over such Lender, and this Section 13.6 shall
not apply to any such pledge or assignment of a security interest; provided that
no such pledge or assignment of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto. In order to facilitate such pledge or assignment
or for any other reason, the Borrower hereby agrees that, upon request of any
Lender at any time and from time to time after the Borrower has made its initial
borrowing hereunder, the Borrower shall provide to such Lender, at the
Borrower’s own expense, a promissory note, substantially in the form of Exhibit
I-1 or I-2, as the case may be, evidencing the Loans and Swingline Loans,
respectively, owing to such Lender.

(e) Subject to Section 13.16, the Borrower authorizes each Lender to disclose to
any Participant, secured creditor of such Lender or assignee (each, a
“Transferee”) and any prospective Transferee any and all financial information
in such Lender’s possession concerning the Borrower and its Affiliates that has
been delivered to such Lender by or on behalf of the Borrower and its Affiliates
pursuant to this Agreement or that has been delivered to such Lender by or on
behalf of the Borrower and its Affiliates in connection with such Lender’s
credit evaluation of the Borrower and its Affiliates prior to becoming a party
to this Agreement.

 

118



--------------------------------------------------------------------------------

(f) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Acceptance shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

13.7 Replacements of Lenders under Certain Circumstances.

(a) The Borrower shall be permitted to replace any Lender that (i) requests
reimbursement for amounts owing pursuant to Section 2.10, 3.5 or 5.4, (ii) is
affected in the manner described in Section 2.10(a)(iii) and as a result thereof
any of the actions described in such Section is required to be taken or
(iii) becomes a Defaulting Lender, with a replacement bank, lending institution
or other financial institution; provided that (A) such replacement does not
conflict with any Requirement of Law, (B) no Event of Default under Section 11.1
or 11.5 shall have occurred and be continuing at the time of such replacement,
(C) the replacement bank or institution shall purchase, at par, all Loans and
the Borrower shall pay all other amounts (other than any disputed amounts),
pursuant to Section 2.10, 3.5 or 5.4, as the case may be) owing to such replaced
Lender prior to the date of replacement, (D) the replacement bank or
institution, if not already a Lender, and the terms and conditions of such
replacement, shall be reasonably satisfactory to the Administrative Agent (and
if a Commitment is being assigned, the Letter of Credit Issuer), (E) the
replaced Lender shall be obligated to make such replacement in accordance with
the provisions of Section 13.6(b) (provided that the Borrower shall be obligated
to pay the registration and processing fee referred to therein) and (F) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.

(b) If any Lender (such Lender, a “Non-Consenting Lender”) (i) has failed to
consent to a proposed amendment, waiver, discharge or termination that pursuant
to the terms of Section 13.1 requires the consent of all of the Lenders affected
or the Required Lenders and with respect to which the Majority Lenders shall
have granted their consent, or (ii) does not agree to increase its Commitment
pursuant to Section 2.16 to the prior maximum level of its Commitment before
giving effect to any mandatory reduction in its Commitment pursuant to
Section 5.2(c) (but after giving effect to any Assignment and Assumption
occurring after such reduction), then provided no Event of Default then exists,
the Borrower shall have the right (unless such Non-Consenting Lender grants such
consent) to replace such Non-Consenting Lender by requiring such Non-Consenting
Lender to assign its Loans and its Commitments hereunder to one or more
assignees reasonably acceptable to the Administrative Agent (and if a Commitment
is being assigned, the Letter of Credit Issuer); provided that: (i) all
Obligations of the Borrower owing to such Non-Consenting Lender being replaced
(other than principal and interest) shall be paid in full to such Non-Consenting
Lender concurrently with such assignment, and (ii) the replacement Lender shall
purchase the foregoing by paying to such Non-Consenting Lender a price equal to
the principal amount thereof plus accrued and unpaid interest thereon. In
connection with any such assignment, the Borrower, Administrative Agent, such
Non-Consenting Lender and the replacement Lender shall otherwise comply with
Section 13.6.

(c) Notwithstanding anything herein to the contrary, each party hereto agrees
that any assignment pursuant to the terms of this Section 13.7 may be effected
pursuant to an Assignment and Acceptance executed by the Borrower, the
Administrative Agent and the assignee and that the Lender making such assignment
need not be a party thereto.

 

119



--------------------------------------------------------------------------------

13.8 Adjustments; Set-off.

(a) If any Lender (a “benefited Lender”) shall at any time receive any payment
in respect of any principal of or interest on all or part of the Loans made by
it, or the participations in Letter of Credit Obligations held by it, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
set-off, pursuant to events or proceedings of the nature referred to in
Section 11.5, or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of such other
Lender’s Loans, or interest thereon, such benefited Lender shall (i) notify the
Administrative Agent of such fact, and (ii) purchase for cash at face value from
the other Lenders a participating interest in such portion of each such other
Lender’s Loans, or shall provide such other Lenders with the benefits of any
such collateral, or the proceeds thereof, as shall be necessary to cause such
benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably in accordance with the aggregate principal of and accrued
interest on their respective Loans and other amounts owing them; provided,
however, that, (A) if all or any portion of such excess payment or benefits is
thereafter recovered from such benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest and (B) the provisions of this paragraph shall
not be construed to apply to (1) any payment made by the Borrower or any other
Credit Party pursuant to and in accordance with the express terms of this
Agreement and the other Credit Documents, (2) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans, Commitments or participations in Drawings to any assignee or participant
or (3) any disproportionate payment obtained by a Lender as a result of the
extension by Lenders of the maturity date or expiration date of some but not all
Loans or Commitments or any increase in the Applicable Margin in respect of
Loans or Commitments of Lenders that have consented to any such extension. Each
Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Requirements of Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.

(b) After the occurrence and during the continuance of an Event of Default, in
addition to any rights and remedies of the Lenders provided by Requirements of
Law, each Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable Requirements of Law, upon any amount becoming due and payable by the
Borrower hereunder or under any Credit Document (whether at the stated maturity,
by acceleration or otherwise) to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of the Borrower. Each Lender
agrees promptly to notify the Borrower (and the Credit Parties, if applicable)
and the Administrative Agent after any such set-off and application made by such
Lender; provided that the failure to give such notice shall not affect the
validity of such set-off and application.

13.9 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
or other electronic transmission, i.e. a “pdf” or a “tif”), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower and the Administrative Agent.

 

120



--------------------------------------------------------------------------------

13.10 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

13.11 Integration. This Agreement and the other Credit Documents represent the
agreement of the Borrower, the Guarantors, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Borrower, the
Guarantors, the Administrative Agent nor any Lender relative to subject matter
hereof not expressly set forth or referred to herein or in the other Credit
Documents.

13.12 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

13.13 Submission to Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof;

(b) consents that any such action or proceeding shall be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address set forth on Schedule 13.2 at such other address of which the
Administrative Agent shall have been notified pursuant to Section 13.2;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by Requirements of Law or shall limit the
right to sue in any other jurisdiction;

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 13.13 any special, exemplary, punitive or consequential damages; and

(f) agrees that a final judgment in any action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.

13.14 Acknowledgments. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Credit Documents;

 

121



--------------------------------------------------------------------------------

(b) (i) the credit facilities provided for hereunder and any related arranging
or other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document)
are an arm’s-length commercial transaction between the Borrower and the other
Credit Parties, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, and the Borrower and the other Credit Parties are capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated hereby and by the other Credit
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
of the Administrative Agent and the Lenders is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary for any of the
Borrower, any other Credit Parties or any of their respective Affiliates, equity
holders, creditors or employees or any other Person; (iii) neither the
Administrative Agent, any Joint Bookrunner, any Joint Lead Arranger, nor any
Lender has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower or any other Credit Party with respect
to any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Credit Document (irrespective of whether the Administrative Agent,
any Joint Bookrunner, any Joint Lead Arranger or any Lender has advised or is
currently advising any of the Borrower, the other Credit Parties or their
respective Affiliates on other matters) and none of the Administrative Agent,
any Joint Bookrunner, any Joint Lead Arranger or any Lender has any obligation
to any of the Borrower, the other Credit Parties or their respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Credit Documents; (iv) the
Administrative Agent and its Affiliates and each Lender and its Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Borrower and its respective Affiliates, and none of the
Administrative Agent or any Lender has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and
(v) neither the Administrative Agent nor any Lender has provided and none will
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Credit Document) and the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. The Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent with respect to any breach or alleged breach of agency or
fiduciary duty; and

(c) no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower, on the one hand, and any Lender, on the other
hand.

13.15 WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT, EACH LETTER
OF CREDIT ISSUER AND EACH LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

13.16 Confidentiality. The Administrative Agent, each other Agent, any Letter of
Credit Issuer, the Swingline Lender and each other Lender shall hold all
non-public information furnished by or on behalf of the Borrower or any of its
Subsidiaries in connection with such Lender’s evaluation of whether to become a
Lender hereunder or obtained by such Lender, the Swingline Lender, the
Administrative Agent, any Letter of Credit Issuer or such other Agent pursuant
to the requirements of this Agreement (“Confidential Information”), confidential
in accordance with its customary procedure for handling confidential information
of this nature and in any event may make disclosure (a) as required or requested
by any Governmental Authority, self-regulatory agency or representative thereof
or pursuant to legal process or applicable Requirements of Law, (b) to such
Lender’s or the Administrative Agent’s, any

 

122



--------------------------------------------------------------------------------

Letter of Credit Issuer’s or such other Agent’s attorneys, professional
advisors, independent auditors, trustees or Affiliates, in each case who need to
know such information in connection with the administration of the Credit
Documents and are informed of the confidential nature of such information,
(c) to an investor or prospective investor in a securitization that agrees its
access to information regarding the Credit Parties, the Loans and the Credit
Documents is solely for purposes of evaluating an investment in a securitization
and who agrees to treat such information as confidential, (d) to a trustee,
collateral manager, servicer, backup servicer, noteholder or secured party in
connection with the administration, servicing and reporting on the assets
serving as collateral for a securitization and who agrees to treat such
information as confidential, and (e) to a nationally recognized ratings agency
that requires access to information regarding the Credit Parties, the Loans and
Credit Documents in connection with ratings issued with respect to a
securitization; provided that unless specifically prohibited by applicable
Requirements of Law, each Lender, the Administrative Agent, the Swingline
Lender, any Letter of Credit Issuer and each other Agent shall endeavor to
notify the Borrower (without any liability for a failure to so notify the
Borrower) of any request made to such Lender, the Administrative Agent, any
Letter of Credit Issuer or such other Agent, as applicable, by any governmental,
regulatory or self-regulatory agency or representative thereof (other than any
such request in connection with an examination of the financial condition of
such Lender by such governmental agency) for disclosure of any such non-public
information prior to disclosure of such information; provided further that in no
event shall any Lender, the Administrative Agent, any Letter of Credit Issuer or
any other Agent be obligated or required to return any materials furnished by
the Borrower or any Subsidiary. In addition, each Lender, the Administrative
Agent and each other Agent may provide Confidential Information to prospective
Transferees or to any pledgee referred to in Section 13.6 or to prospective
direct or indirect contractual counterparties in Hedge Agreements to be entered
into in connection with Loans made hereunder as long as such Person is advised
of and agrees to be bound by the provisions of this Section 13.16 or
confidentiality provisions at least as restrictive as those set forth in the
Section 13.16.

13.17 Release of Collateral and Guarantee Obligations.

(a) The Lenders hereby irrevocably agree that the Liens granted to the
Administrative Agent by the Credit Parties on any Collateral shall be
automatically released (i) in full, as set forth in clauses (b) or (c) below,
(ii) upon the Disposition of such Collateral (including as part of or in
connection with any other Disposition permitted hereunder) to any Person other
than another Credit Party, to the extent such Disposition is made in compliance
with the terms of this Agreement (and the Administrative Agent may rely
conclusively on a certificate to that effect provided to it by any Credit Party
upon its reasonable request without further inquiry), (iii) to the extent such
Collateral is comprised of property leased to a Credit Party, upon termination
or expiration of such lease, (iv) if the release of such Lien is approved,
authorized or ratified in writing by the Majority Lenders (or such other
percentage of the Lenders whose consent may be required in accordance with
Section 13.1), (v) to the extent the property constituting such Collateral is
owned by any Guarantor, upon the release of such Guarantor from its obligations
under the Guarantee (in accordance with the second succeeding sentence and
Section 5.14(b) of the Guarantee) and (vi) as required by the Administrative
Agent to effect any Disposition of Collateral in connection with any exercise of
remedies of the Administrative Agent pursuant to the Security Documents. Any
such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those being released) upon (or obligations
(other than those being released) of the Credit Parties in respect of) all
interests retained by the Credit Parties, including the proceeds of any
Disposition, all of which shall continue to constitute part of the Collateral
except to the extent otherwise released in accordance with the provisions of the
Credit Documents. Additionally, the Lenders hereby irrevocably agree that the
Guarantors shall be released from the Guarantees upon consummation of any
transaction permitted hereunder resulting in such Subsidiary ceasing to
constitute a Restricted Subsidiary or otherwise becoming an Excluded Subsidiary.
The Lenders hereby authorize the Administrative Agent to execute and deliver any
instruments, documents, and agreements necessary or desirable to evidence and
confirm

 

123



--------------------------------------------------------------------------------

the release of any Guarantor or Collateral pursuant to the foregoing provisions
of this paragraph, all without the further consent or joinder of any Lender. Any
representation, warranty or covenant contained in any Credit Document relating
to any such Collateral or Guarantor shall no longer be deemed to be repeated.

(b) Notwithstanding anything to the contrary contained herein or any other
Credit Document, when all Obligations (other than (i) Hedging Obligations in
respect of any Secured Hedge Agreements, (ii) Cash Management Obligations in
respect of any Secured Cash Management Agreements and (iii) any contingent or
indemnification obligations not then due) have been paid in full, all
Commitments have terminated or expired and no Letter of Credit shall be
outstanding that is not Cash Collateralized or back-stopped, upon request of the
Borrower, the Administrative Agent shall (without notice to, or vote or consent
of, any Secured Party) take such actions as shall be required to release its
security interest in all Collateral, and to release all obligations under any
Credit Document, whether or not on the date of such release there may be any
(i) Hedging Obligations in respect of any Secured Hedge Agreements, (ii) Cash
Management Obligations in respect of any Secured Cash Management Agreements and
(iii) any contingent or indemnification obligations not then due. Any such
release of Obligations shall be deemed subject to the provision that such
Obligations shall be reinstated if after such release any portion of any payment
in respect of the Obligations guaranteed thereby shall be rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any Guarantor or any substantial
part of its property, or otherwise, all as though such payment had not been
made.

(c) Notwithstanding anything to the contrary contained herein or any other
Credit Document, upon the Borrower’s election to enter into an Investment Grade
Period pursuant to Section 13.23(a) and delivery of the written notice
contemplated therein, the Administrative Agent shall (without notice to, or vote
or consent of, any Secured Party) take such actions as shall be required to
release its security interest in all Collateral, and to release all obligations
under any Security Document.

13.18 USA PATRIOT Act. The Administrative Agent and each Lender hereby notifies
the Borrower that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies each Credit
Party, which information includes the name and address of each Credit Party and
other information that will allow the Administrative Agent and such Lender to
identify each Credit Party in accordance with the Patriot Act.

13.19 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding or otherwise, then (a) to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by the Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the applicable Overnight Rate from time to
time in effect.

 

124



--------------------------------------------------------------------------------

13.20 Reinstatement. This Agreement shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any other Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower, or upon
or as a result of the appointment of a receiver, intervenor or conservator of,
or trustee or similar officer for, the Borrower or any substantial part of its
property, or otherwise, all as though such payments had not been made.

13.21 Disposition of Proceeds. The Security Documents contain an assignment by
the Borrower and/or the Guarantors unto and in favor of the Administrative Agent
for the benefit of the Lenders of all of the Borrower’s or each Guarantor’s
interest in and to their as-extracted collateral in the form of production and
all proceeds attributable thereto which may be produced from or allocated to the
Mortgaged Property. The Security Documents further provide in general for the
application of such proceeds to the satisfaction of the Obligations described
therein and secured thereby. Notwithstanding the assignment contained in such
Security Documents, until the occurrence of an Event of Default, (a) the
Administrative Agent and the Lenders agree that they will neither notify the
purchaser or purchasers of such production nor take any other action to cause
such proceeds to be remitted to the Administrative Agent or the Lenders, but the
Lenders will instead permit such proceeds to be paid to the Borrower and its
Subsidiaries and (b) the Lenders hereby authorize the Administrative Agent to
take such actions as may be necessary to cause such proceeds to be paid to the
Borrower and/or such Subsidiaries.

13.22 Collateral Matters; Hedge Agreements. The benefit of the Security
Documents and of the provisions of this Agreement relating to any Collateral
securing the Obligations shall also extend to and be available on a pro rata
basis to any Person (a) under any Secured Hedge Agreement, in each case, after
giving effect to all netting arrangements relating to such Hedge Agreements or
(b) under any Secured Cash Management Agreement; provided that, with respect to
any Secured Hedge Agreement or Secured Cash Management Agreement that remains
secured after the Hedge Bank thereto or the Cash Management Bank thereunder is
no longer a Lender or an Affiliate of a Lender, the provisions of Section 12
shall also continue to apply to such Hedge Bank or Cash Management Bank in
consideration of its benefits hereunder and each such Hedge Bank or Cash
Management Bank, as applicable, shall, if requested by the Administrative Agent,
promptly execute and deliver to the Administrative Agent all such other
documents, agreements and instruments reasonably requested by the Administrative
Agent to evidence the continued applicability of the provisions of Section 12.
No Person shall have any voting rights under any Credit Document solely as a
result of the existence of obligations owed to it under any such Secured Hedge
Agreement or Secured Cash Management Agreement.

13.23 Investment Grade Election.

(a) At any time that is not an Investment Grade Period, on any date on which the
Borrower has either (i) an unsecured rating from Moody’s of Baa3 or better or
(ii) an unsecured rating from S&P of BBB- or better, the Borrower may provide
written notice to the Administrative Agent of its election to enter into an
Investment Grade Period, together with a certificate of an Authorized Officer of
the Borrower confirming that (A) no Event of Default exists, (B) the release of
the Security Documents securing the Obligations does not violate the terms of
any Secured Hedge Agreement or Secured Cash Management Agreement, and (C) the
Hedge Agreements (including the Secured Hedge Agreements) and the Cash
Management Agreements (including any Secured Cash Management Agreements) of the
Borrower and its Restricted Subsidiaries are not otherwise secured (except to
the extent secured by a Permitted Lien), which Investment Grade Period will
commence upon the Administrative Agent’s receipt of such notice.

(b) At any time during an Investment Grade Period, the Borrower may provide
notice to the Administrative Agent of its election to exit such Investment Grade
Period, which Investment Grade Period will end upon the Administrative Agent’s
receipt of such notice.

 

125



--------------------------------------------------------------------------------

13.24 Existing Credit Agreement. On the Closing Date, this Agreement shall
supersede and replace in its entirety the Existing Credit Agreement; provided,
however, that (a) all loans, letters of credit, and other indebtedness,
obligations and liabilities outstanding under the Existing Credit Agreement on
such date shall continue to constitute Loans, Letters of Credit and other
indebtedness, obligations and liabilities under this Agreement, (b) the
execution and delivery of this Agreement or any of the Credit Documents
hereunder shall not constitute a novation, refinancing or any other fundamental
change in the relationship among the parties and (c) the Loans, Letters of
Credit, and other indebtedness, obligations and liabilities outstanding
hereunder, to the extent outstanding under the Existing Credit Agreement
immediately prior to the date hereof, shall constitute the same loans, letters
of credit, and other indebtedness, obligations and liabilities as were
outstanding under the Existing Credit Agreement.

13.25 Reaffirmation and Grant of Security Interest. Each Credit Party hereby
(a) confirms that each Security Instrument (as defined in the Existing Credit
Agreement) to which it is a party or is otherwise bound and all Collateral
encumbered thereby, will continue to guarantee or secure, as the case may be, to
the fullest extent possible in accordance with the Credit Documents, the payment
and performance of all Obligations under this Agreement and the Secured
Obligations (as such term is defined in the Security Instruments) under the
Security Instruments, as the case may be, including without limitation the
payment and performance of all such Obligations under this Agreement and the
Secured Obligations under the Security Instruments, and (b) reaffirms its grant
to the Administrative Agent for the benefit of the Secured Parties of a
continuing Lien on and security interest in and to such Credit Party’s right,
title and interest in, to and under all Collateral as collateral security for
the prompt payment and performance in full when due of the Obligations under
this Agreement and the Secured Obligations under the Security Instruments
(whether at stated maturity, by acceleration or otherwise) in accordance with
the terms thereof.

13.26 Reallocation of Commitments. The Lenders (as defined in the Existing
Credit Agreement) have agreed among themselves to reallocate the Aggregate
Commitment (as defined in the Existing Credit Agreement) as contemplated by this
Agreement and to adjust their interests in the Aggregate Commitment and the
Revolving Loans (as defined in the Existing Credit Agreement) accordingly. On
the Closing Date and after giving effect to such reallocation and adjustment of
such Commitment and such Loans, the Lenders shall hold the Commitments set forth
on Schedule 1.1(a). The outstanding Revolving Loans (as defined in the Existing
Credit Agreement) and the funds delivered to the Administrative Agent on the
Closing Date by the Lenders shall be allocated such that after giving effect to
such allocation each of the Lenders shall hold the Commitments set forth on
Schedule 1.1(a) and such Lenders shall own the Loans consistent with their
percentage of the Commitments set forth on Schedule 1.1(a). The Borrower shall
pay any funding indemnification amounts required by Section 2.16 of the Existing
Credit Agreement in the event the payment of any principal of any Eurodollar
Loan (as defined in the Existing Credit Agreement) or the conversion of any
Eurodollar Loan other than on the last day of an Interest Period applicable
thereto is required in connection with the reallocation contemplated by this
Section 13.26.

 

126



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

CONCHO RESOURCES INC.,

as the Borrower

By:   /s/ Ben C. Rodgers   Name: Ben C. Rodgers   Title:   Vice President and
Treasurer

 

Signature Page

Concho Resources Inc.

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

    as Administrative Agent, Letter of Credit Issuer,     Swingline Lender and
Lender

By:   /s/ Michael Kamauf   Name: Michael Kamauf   Title: Authorized Officer

 

Signature Page

Concho Resources Inc.

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,
    as Co-Syndication Agent, Letter of Credit
    Issuer and Lender By:   /s/ Greg Smothers  

Name: Greg Smothers

Title:   Director

 

Signature Page

Concho Resources Inc.

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,
    as Co-Syndication Agent, Letter of Credit
    Issuer and Lender By:   /s/ Alia Qaddumi   Name: Alia Qaddumi   Title: Vice
President

 

Signature Page

Concho Resources Inc.

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,
    as Co-Documentation Agent By:   /s/ Ronnie Glen  

Name: Ronnie Glen

Title:   Vice President

 

Signature Page

Concho Resources Inc.

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A.,
    as Co-Documentation Agent By:   /s/ Peter Kardos  

Name: Peter Kardos

Title:   Vice President

 

Signature Page

Concho Resources Inc.

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION,
    as Co-Documentation Agent By:   /s/ Mack Lambert  

Name: Mack Lambert

Title: Vice President

 

Signature Page

Concho Resources Inc.

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ING CAPITAL LLC,
    as Co-Documentation Agent By:   /s/ Josh Strong  

Name: Josh Strong

Title:   Director

 

By:   /s/ Charles Hall  

Name: Charles Hall

Title:   Managing Director

 

Signature Page

Concho Resources Inc.

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

UNION BANK, N.A.
    as Co-Documentation Agent By:   /s/ Brian Hawk  

Name: Brian Hawk

Title: Assistant Vice President

 

Signature Page

Concho Resources Inc.

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCATION,
    as Co-Documentation Agent By:   /s/ Bruce E. Hernandez  

Name: Bruce E. Hernandez

Title:   Senior Vice President

 

Signature Page

Concho Resources Inc.

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BMO HARRIS FINANCING, INC.
    as Co-Documentation Agent By:   /s/ Gumaro Tijerina  

Name: Gumaro Tijerina

Title:   Managing Director

 

Signature Page

Concho Resources Inc.

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Barclays Bank PLC,

    as Lender

By:   /s/ Ronnie Glenn   Name: Ronnie Glenn   Title: Vice President

 

Signature Page

Concho Resources Inc.

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BMO HARRIS FINANCING, INC.

    as Lender

By:   /s/ Gumaro Tijerina   Name: Gumaro Tijerina   Title: Managing Director

 

Signature Page

Concho Resources Inc.

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION,

    as Lender

By:   /s/ Mack Lambert   Name: Mack Lambert   Title: Vice President

 

Signature Page

Concho Resources Inc.

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Citibank, N.A.,

    as Lender

By:   /s/ Peter Kardos   Name: Peter Kardos   Title: Vice-President

 

Signature Page

Concho Resources Inc.

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ING CAPITAL LLC,

    as Lender

By:   /s/ Josh Strong   Name: Josh Strong   Title: Director

 

By:   /s/ Charles Hall   Name: Charles Hall   Title: Managing Director

 

Signature Page

Concho Resources Inc.

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

UNION BANK, N.A.

    as Lender

By:   /s/ Brian Hawk   Name: Brian Hawk   Title: Assistant Vice President

 

Signature Page

Concho Resources Inc.

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

    as Lender

By:   /s/ Tara McLean   Name: Tara McLean   Title: Vice President

 

Signature Page

Concho Resources Inc.

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BRANCH BANKING and TRUST COMPANY,

    as Lender

By:   /s/ Parul June   Name: Parul June   Title: Vice President

 

Signature Page

Concho Resources Inc.

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

COMPASS BANK,

    as Lender

By:   /s/ James Neblett   Name: James Neblett   Title: Vice President

 

Signature Page

Concho Resources Inc.

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF

COMMERCE, NEW YORK BRANCH

    as Lender

By:   /s/ Richard Antl   Name: Richard Antl   Title: Authorized Signatory

 

By:   /s/ Daria Mahoney   Name: Daria Mahoney   Title: Authorized Signatory

 

Signature Page

Concho Resources Inc.

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

COMERlCA BANK,

    as Lender

By:   /s/ Brandon M. White   Name: Brandon M. White   Title: Assistant Vice
President

 

Signature Page

Concho Resources Inc.

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Credit Agricole Corporate and Investment Bank,
as Lender

By:   /s/ Sharada Manne   Name: Sharada Manne   Title: Managing Director

 

By:   /s/ Michael Wills   Name: Michael Wills   Title: Managing Director

 

Signature Page

Concho Resources Inc.

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

        as Lender

By:   /s/ MICHAEL SPAIGHT   Name: MICHAEL SPAIGHT   Title: AUTHORIZED SIGNATORY

 

By:   /s/ Tyler R.Smith   Name: Tyler R.Smith   Title: Authorized Signatory

 

Signature Page

Concho Resources Inc.

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

DNB Capital LLC,

        as Lender

By:   /s/ Joe Hykle   Name: Joe Hykle   Title: Senior Vice President

 

By:   /s/ Robert Dupree   Name: Robert Dupree   Title: Senior Vice President

 

Signature Page

Concho Resources Inc.

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

        as Lender

By:   /s/ John Dravenstott   Name: John Dravenstott   Title: Vice President

 

Signature Page

Concho Resources Inc.

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

NATIXIS, NEW YORK BRANCH,

        as Lender

By:   /s/ Stuart Murray   Name: Stuart Murray   Title: Managing Director

 

By:   /s/ Justin Bellamy   Name: Justin Bellamy   Title: Director

 

Signature Page

Concho Resources Inc.

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

        as Lender

By:   /S/ TOM BYARGEON   Name: TOM BYARGEON   Title: MANAGING DIRECTOR

 

Signature Page

Concho Resources Inc.

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Royal Bank of Canada,

        as Lender

By:   /s/ Mark Lumpkin, Jr.   Name: Mark Lumpkin, Jr.   Title: Authorized
Signatory

 

Signature Page

Concho Resources Inc.

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

The Royal Bank of Scotland plc,

        as Lender

By:   /s/ Sanjay Remond   Name: Sanjay Remond   Title: Director

 

Signature Page

Concho Resources Inc.

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

REGIONS BANK,

        as Lender

By:   /s/ Kelly L. Elmore III   Name: Kelly L. Elmore III   Title: Senior Vice
President

 

Signature Page

Concho Resources Inc.

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Societe Generale,

        as Lender

By:   /s/ David M. Bornstein   Name: David M. Bornstein   Title: Director

 

Signature Page

Concho Resources Inc.

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation,

        as Lender

By:   /s/ James D. Weinstein   Name: James D. Weinstein   Title: Managing
Director

 

Signature Page

Concho Resources Inc.

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Sun Trust Bank,

        as Lender

By:   /s/ Shannon Juhan   Name: Shannon Juhan   Title: Vice President

 

Signature Page

Concho Resources Inc.

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

COMMITMENTS

 

Lender

   Commitment      Applicable
Percentage  

JPMorgan Chase Bank, N.A.

   $ 165,000,000         6.60 % 

Bank of America, N.A.

   $ 165,000,000         6.60 % 

Wells Fargo Bank, N.A.

   $ 165,000,000         6.60 % 

Barclays Bank PLC

   $ 115,000,000         4.60 % 

BMO Harris Financing, Inc.

   $ 115,000,000         4.60 % 

Capital One, National Association

   $ 115,000,000         4.60 % 

Citibank, N.A.

   $ 115,000,000         4.60 % 

ING Capital LLC

   $ 115,000,000         4.60 % 

Union Bank, N.A.

   $ 115,000,000         4.60 % 

U.S. Bank National Association

   $ 115,000,000         4.60 % 

Branch Banking and Trust Company

   $ 75,000,000         3.00 % 

Compass Bank

   $ 75,000,000         3.00 % 

Canadian Imperial Bank of Commerce, New York Branch

   $ 75,000,000         3.00 % 

Comerica Bank

   $ 75,000,000         3.00 % 

Credit Agricole

   $ 75,000,000         3.00 % 

Credit Suisse AG, Cayman Islands Branch

   $ 75,000,000         3.00 % 

DNB Capital LLC

   $ 75,000,000         3.00 % 

KeyBank National Association

   $ 75,000,000         3.00 % 

Natixis, New York Branch

   $ 75,000,000         3.00 % 

PNC Bank, National Association

   $ 75,000,000         3.00 % 

Royal Bank of Canada

   $ 75,000,000         3.00 % 

The Royal Bank of Scotland plc

   $ 75,000,000         3.00 % 

Regions Bank

   $ 75,000,000         3.00 % 

Société Générale

   $ 75,000,000         3.00 % 

Sumitomo Mitsui Banking Corporation

   $ 75,000,000         3.00 % 

SunTrust Bank

   $ 75,000,000         3.00 %    

 

 

    

 

 

 

Total

   $ 2,500,000,000         100 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 1.1(b)

EXCLUDED STOCK

None.



--------------------------------------------------------------------------------

SCHEDULE 1.1(c)

EXCLUDED SUBSIDIARIES

None.



--------------------------------------------------------------------------------

SCHEDULE 1.1(d)

CLOSING DATE SUBSIDIARY GUARANTORS

 

  1. COG Operating LLC

 

  2. Concho Oil & Gas LLC

 

  3. Quail Ranch LLC

 

  4. COG Realty LLC

 

  5. COG Holdings LLC

 

  6. Delaware River SWD, LLC

 

  7. COG Production LLC

 

  8. COG Acreage LP



--------------------------------------------------------------------------------

SCHEDULE 1.1(e)

CLOSING DATE MORTGAGED PROPERTIES

The Closing Date Mortgaged Properties include the “Mortgaged Property” as
defined in each of the Mortgages set forth below, as amended:

NEW MEXICO

Chaves County

 

1. Mortgage, Line of Credit Mortgage, Deed of Trust, Assignment, Security
Agreement and Financing Statement dated as of February 24, 2006 by COG Oil & Gas
LP for the benefit of Lenders and filed March 10, 2006 in Book 546, Page 1572 in
the records of Chaves County, New Mexico.

 

  a. First Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of July 31, 2008
by COG Oil & Gas LP for the benefit of Lenders and filed August 22, 2008 in Book
625, Page 220 in the records of Chaves County, New Mexico.

 

  b. Second Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of October 7,
2010 by COG Operating LLC for the benefit of the Lenders and filed October 13,
2010 in the Official Public Records of Chaves County, New Mexico in Book 668,
Page 1205.

 

  c. Third Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of September 21,
2012 by COG Operating LLC for the benefit of the Lenders and filed October 4,
2012 in the Official Public Records of Chaves County, New Mexico in Book 702,
Page 928.

 

2. Mortgage, Line of Credit Mortgage, Deed of Trust, Assignment, Security
Agreement and Financing Statement dated as of October 7, 2010 from COG Operating
LLC and Concho Oil & Gas LLC to Kimberly A, Bourgeois, as Trustee and JPMorgan
Chase Bank, NA. and filed October 13, 2010 in the Official Public Records of
Chaves County, New Mexico in Book 668, Page 1173.

 

  a. First Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of September 21,
2012 by COG Operating LLC, and Concho Oil & Gas LLC for the benefit of the
Lenders and filed October 4, 2012 in the Official Public Records of Chaves
County, New Mexico in Book 702, Page 920.

Eddy County

 

1. Mortgage, Line of Credit Mortgage, Deed of Trust, Assignment, Security
Agreement and Financing Statement dated as of February 24, 2006 by COG Oil & Gas
LP for the benefit of Lenders and filed February 28, 2006 under Reception
No. 0602414 in Book 632, Page 1027 in the records of Eddy County, New Mexico.



--------------------------------------------------------------------------------

  a. First Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of July 31, 2008
by COG Oil & Gas LP for the benefit of Lenders and filed August 26, 2008 under
Reception No. 0809634 in Book 750, Page 488 in the records of Eddy County, New
Mexico.

 

  b. Second Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of
October 7, 2010 by COG Operating LLC for the benefit of Lenders and filed
October 8, 2010 in the Official Public Records of Eddy County, New Mexico under
Reception No. 1010509 and in Book 829, Page 621.

 

  c. Third Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of September 21,
2012 by COG Operating LLC for the benefit of the Lenders and filed October 2,
2012 in the Official Public Records of Eddy County, New Mexico under Reception
No. 1209771 in Book 907, Page 0750.

 

2. Mortgage, Line of Credit Mortgage, Deed of Trust, Assignment, Security
Agreement and Financing Statement dated as of March 27, 2007 by COG Oil & Gas LP
for the benefit of Lenders and filed April 17, 2007 under Reception No. 0704600
and in Book 689, Page 795 in the records of Eddy County, New Mexico.

 

  a. First Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of July 31, 2008
by COG Oil & Gas LP for the benefit of Lenders and filed August 26, 2008 under
Reception No. 0809634 in Book 750, Page 488 in the records of Eddy County, New
Mexico.

 

  b. Second Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of
October 7, 2010 by COG Operating LLC for the benefit of Lenders and filed
October 8, 2010 in the Official Public Records of Eddy County, New Mexico under
Reception No. 1010510 and in Book 829, Page 629.

 

  c. Third Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of September 21,
2012 by COG Operating LLC for the benefit of the Lenders and filed October 2,
2012 in the Official Public Records of Eddy County, New Mexico under Reception
No. 1209770 in Book 907, Page 0743.

 

3. Mortgage, Line of Credit Mortgage, Deed of Trust, Assignment, Security
Agreement and Financing Statement dated as of October 7, 2010 from COG Operating
LLC and Concho Oil & Gas LLC to Kimberly A. Bourgeois as Trustee and JPMorgan
Chase Bank, NA. and filed October 8, 2010 in the Official Public Records of Eddy
County, New Mexico under Reception No. 1010507 and in Book 829, Page 457.

 

  a. First Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of September 21,
2012 by COG Operating LLC and Concho Oil & Gas LLC for the benefit of the
Lenders and filed October 2, 2012 in the Official Public Records of Eddy County,
New Mexico under Reception No. 1209768 in Book 907, Page 0728.



--------------------------------------------------------------------------------

4. Mortgage, Line of Credit Mortgage, Deed of Trust, Assignment, Security
Agreement and Financing Statement dated as of October 7, 2010 from COG Exchange
Properties LLC to Kimberly A. Bourgeois as Trustee and JPMorgan Chase Bank, NA.
and filed October 8, 2010 in the Official Public Records of Eddy County, New
Mexico under Reception No. 1010508 and in Book 829, Page 593.

 

  a. First Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of September 21,
2012 by Concho Oil & Gas LLC for the benefit of the Lenders and filed October 2,
2012 in the Official Public Records of Eddy County, New Mexico under Reception
No. 1209769 in Book 907, Page 0736.

 

5. Mortgage, Line of Credit Mortgage, Deed of Trust, Assignment, Security
Agreement and Financing Statement dated as of September 21, 2012 from COG
Operating LLC and Concho Oil & Gas LLC to Kimberly A. Bourgeois as Trustee and
JPMorgan Chase Bank, NA. and filed October 2, 2012 in the Official Public
Records of Eddy County, New Mexico under Reception No. 1209767 and in Book 907,
Page 0689.

Lea County

 

1. Mortgage, Line of Credit Mortgage, Deed of Trust, Assignment, Security
Agreement and Financing Statement dated as of February 24, 2006 by COG Oil & Gas
LP for the benefit of Lenders and filed February 28, 2006 under File No. 18633
and in Book 1429, Page 559 in the records of Lea County, New Mexico.

 

  a. First Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of July 31, 2008
by COG Oil & Gas LP for the benefit of Lenders and filed August 6, 2008 under
File No. 59524 and in Book 1594, Page 318 in the records of Lea County, New
Mexico.

 

  b. Second Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of
October 7, 2010 by COG Operating LLC for the benefit of Lenders and filed
October 8, 2010 in the Official Public Records of Lea County, New Mexico under
File No. 23029 and in Book 1699, Page 808.

 

  c. Third Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of
September 21, 2012 by COG Operating LLC for the benefit of Lenders and filed
October 2, 2012 in the Official Public Records of Lea County, New Mexico under
File No. 48714 and in Book 1798, Page 701.

 

2. Mortgage, Line of Credit Mortgage, Deed of Trust, Assignment, Security
Agreement and Financing Statement dated as of March 27, 2007 by COG Oil & Gas LP
for the benefit of Lenders and filed April 17, 2007 under File No. 37679 and in
Book 1508, Page 279 in the records of Lea County, New Mexico.

 

  a. First Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of July 31, 2008
by COG Oil & Gas LP for the benefit of Lenders and filed August 6, 2008 under
File No. 59524 and in Book 1594, Page 318 in the records of Lea County, New
Mexico.



--------------------------------------------------------------------------------

  b. Second Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of
October 7, 2010 by COG Operating LLC for the benefit of Lenders and filed
October 8, 2010 in the Official Public Records of Lea County, New Mexico under
File No. 23030 and in Book 1699, Page 816.

 

  c. Third Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of
September 21, 2012 by COG Operating LLC for the benefit of Lenders and filed
October 2, 2012 in the Official Public Records of Lea County, New Mexico under
File No. 48713 and in Book 1798, Page 694.

 

3. Mortgage, Line of Credit Mortgage, Deed of Trust, Assignment, Security
Agreement and Financing Statement dated as of July 31, 2008 by Concho Oil & Gas
Holdings LP and Henry Petroleum LP for the benefit of Lenders in Lea County, New
Mexico and filed August 6, 2008 under File No. 59523 and in Book 1594, Page 286
in the records of Lea County, New Mexico.

 

  a. First Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of
October 7, 2010 by COG Operating LLC for the benefit of Lenders and filed
October 8, 2010 in the Official Public Records of Lea County, New Mexico under
File No. 23031 and in Book 1699, Page 824.

 

  b. Second Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of
September 21, 2012 by COG Operating LLC for the benefit of Lenders and filed
October 2, 2012 in the Official Public Records of Lea County, New Mexico under
File No. 48712 and in Book 1798, Page 687.

 

4. Mortgage, Line of Credit Mortgage, Deed of Trust, Assignment, Security
Agreement and Financing Statement dated as of October 7, 2010 from COG Operating
LLC and Concho Oil & Gas LLC to Kimberly A. Bourgeois, as Trustee and JPMorgan
Chase Bank, NA. and filed October 8, 2010 in the Official Public Records of Lea
County, New Mexico under File No. 23028 and in Book 1699, Page 764.

 

  a. First Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of
September 21, 2012 by COG Operating LLC and Concho Oil & Gas LLC for the benefit
of Lenders and filed October 2, 2012 in the Official Public Records of Lea
County, New Mexico under File No. 48711 and in Book 1798, Page 679.

 

5. Mortgage, Line of Credit Mortgage, Deed of Trust, Assignment, Security
Agreement and Financing Statement dated as of May 22, 2013 from COG Operating
LLC to Kimberly A. Bourgeois, as Trustee and JPMorgan Chase Bank, NA. and filed
June 5, 2013 in the Official Public Records of Lea County, New Mexico under File
No. 06372 and in Book 1839, Page 917.

San Juan County

 

1. Mortgage, Line of Credit Mortgage, Deed of Trust, Assignment, Security
Agreement and Financing Statement dated as of February 24, 2006 by COG Oil & Gas
LP for the benefit of Lenders and filed March 2, 2006 under File No. 200603719
and in Book 1428, Page 616 in the records of San Juan County, New Mexico.

 

  a. First Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of July 31, 2008
by COG Oil & Gas LP for the benefit of Lenders and filed August 25, 2008 under
File No. 200812991 and in Book 1480, Page 905 in the records of San Juan County,
New Mexico.



--------------------------------------------------------------------------------

  b. Second Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of
October 7, 2010 by COG Operating LLC for the benefit of Lenders and filed
November 30, 2010 in the Official Public Records of San Juan County, New Mexico
under File No. 201015298 and in Book 1518, Page 775.

 

  c. Third Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of
September 21, 2012 by COG Operating LLC for the benefit of Lenders and filed
September 26, 2012 in the Official Public Records of San Juan County, New Mexico
under File No. 201212399 and in Book 1546, Page 506.

TEXAS

Andrews County

 

1. Mortgage, Line of Credit Mortgage, Deed of Trust, Assignment, Security
Agreement and Financing Statement dated as of February 24, 2006 by COG Oil & Gas
LP for the benefit of Lenders and filed March 3, 2006 under Document No. 06 0744
in Volume 861, Page 169 in the records of Andrews County, Texas.

 

  a. First Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated July 31, 2008
between COG Oil & Gas LP and JPMorgan Chase Bank, N.A. and filed August 7, 2008
under Document No. 08 3260 in Volume 924, Page 202 in the records of Andrews
County, Texas.

 

  b. Second Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of
October 7, 2010 by COG Operating LLC for the benefit of Lenders and filed
October 18, 2010 in the Official Public Records of Andrews County, Texas under
Document No. 10 4216 and in Volume 981, Page 1003.

 

2. Mortgage, Line of Credit Mortgage, Deed of Trust, Assignment, Security
Agreement and Financing Statement dated as of July 31, 2008 from Concho Oil &
Gas Holdings LP and Henry Petroleum LP to J. Scott Fowler, as Trustee and
JPMorgan Chase Bank, N.A., and filed August 7, 2008 under Document No. 08 3259
in Volume 924, Page 170 in the records of Andrews County, Texas.

 

  a. First Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of
October 7, 2010 by COG Operating LLC for the benefit of Lenders and filed
October 18, 2010 in the Official Public Records of Andrews County, Texas under
Document No. 10 4217 and in Volume 981, Page 1010.

 

3. Mortgage, Line of Credit Mortgage, Deed of Trust, Assignment, Security
Agreement and Financing Statement dated as of September 21, 2012 from COG
Operating LLC to Kimberly A. Bourgeois as Trustee and JPMorgan Chase Bank, NA.,
as Trustee and JPMorgan Chase Bank, NA., and recorded September 27, 2012 under
Document No. 124069 in Volume 1045, Page 89 in the records of Andrews County,
Texas.



--------------------------------------------------------------------------------

Dawson County

 

1. Mortgage, Line of Credit Mortgage, Deed of Trust, Assignment, Security
Agreement and Financing Statement dated as of July 31, 2008 from Concho Oil &
Gas Holdings LP, and Henry Petroleum LP to J. Scott Fowler, as Trustee and
JPMorgan Chase Bank, NA., and filed August 6, 2008 under Document No. 2419 in
Volume 607, Page 866 in the records of Dawson County, Texas.

 

  a. First Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of
October 7, 2010 by COG Operating LLC for the benefit of Lenders and filed
October 15, 2010 in the Official Public Records of Dawson County, Texas under
Document No. 2644 and in Book 643, Page 378.

Ector County

 

1. Mortgage, Line of Credit Mortgage, Deed of Trust, Assignment, Security
Agreement and Financing Statement dated as of February 24, 2006 by COG Oil & Gas
LP for the benefit of Lenders and filed March 2, 2006 under Document
No. 00003312 and in Book OR, Volume 2008, Page 373 in the records of Ector
County, Texas.

 

  a. First Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of July 31, 2008
between COG Oil & Gas, LP and JPMorgan Chase Bank, N.A., and filed August 6,
2008 under Document No. 2008-00012789 and in Book OPR, Volume 2271, Page 351 in
the records of Ector County, Texas.

 

  b. Second Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of
October 7, 2010 by COG Operating LLC for the benefit of Lenders and filed
October 14, 2010 in the Official Public Records of Ector County, Texas under
Document No. 2010-00014615.

 

2. Mortgage, Line of Credit Mortgage, Deed of Trust, Assignment, Security
Agreement and Financing Statement dated as of July 31, 2008 from Concho Oil &
Gas Holdings LP and Henry Petroleum LP to J. Scott Fowler, as Trustee and
JPMorgan Chase Bank, NA. and filed August 6, 2008 under Document
No. 2008-00012788 and in Book OPR, Volume 2271, Page 318 in the records of Ector
County, Texas.

 

  a. First Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of
October 7, 2010 by COG Operating LLC for the benefit of Lenders and filed
October 14, 2010 in the Official Public Records of Ector County, Texas under
Document No. 2010-00014614.

 

3. Mortgage, Line of Credit Mortgage, Deed of Trust, Assignment, Security
Agreement and Financing Statement dated as of September 21, 2012 from COG
Operating LLC to Kimberly A. Bourgeois as Trustee and JPMorgan Chase Bank, NA.,
as Trustee and JPMorgan Chase Bank, NA., and filed September 26, 2012 in the
Official Public Records of Ector County, Texas under Document No. 2012-00014802.



--------------------------------------------------------------------------------

Gaines County

 

1. Mortgage, Line of Credit Mortgage, Deed of Trust, Assignment, Security
Agreement and Financing Statement dated as of February 24, 2006 by COG Oil & Gas
LP for the benefit of Lenders and filed March 2, 2006 under Instrument No. 2006
0958 in the records of Gaines County, Texas.

 

  a. First Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of July 31, 2008
by COG Oil & Gas LP for the benefit of Lenders and filed August 21, 2008 under
Instrument No. 2008 3738 in the records of Gaines County, Texas.

 

  b. Second Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of
October 7, 2010 by COG Operating LLC for the benefit of Lenders and filed
October 14, 2010 in the Official Public Records of Gaines County, Texas under
Document No. 2010-4910.

Howard County

 

1. Mortgage, Line of Credit Mortgage, Deed of Trust, Assignment, Security
Agreement and Financing Statement dated as of February 24, 2006 by COG Oil & Gas
LP for the benefit of Lenders and filed March 2, 2006 under Document
No. 00000939 and in Book OR, Volume 999, Page 655 in the records of Howard
County, Texas.

 

  a. First Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of July 31, 2008
between COG Oil & Gas, LP and JPMorgan Chase Bank, N.A., and filed August 6,
2008 under Document No. 2008-00004749 and in Book OPR, Volume 1106, Page 167 in
the records of Howard County, Texas.

 

  b. Second Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of
October 7, 2010 by COG Operating LLC for the benefit of Lenders and filed
October 14, 2010 in the Official Public Records of Howard County, Texas under
Document No. 2010-00005250 and in Book OPR, Volume 1195, Page 593.

 

2. Mortgage, Line of Credit Mortgage, Deed of Trust, Assignment, Security
Agreement and Financing Statement dated as of July 31, 2008 by Concho Oil & Gas
Holdings, LP and Henry Petroleum LP to J. Scott Fowler and JPMorgan Chase Bank,
NA. and filed August 6, 2008 under Document No. 2008-00004748, Book OPR, Volume
1106, Page 137 in the records of Howard County, Texas.

 

  a. First Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of
October 7, 2010 by COG Operating LLC for the benefit of Lenders and filed
October 14, 2010 in the Official Public Records of Howard County, Texas under
Document No. 2010-00005249 and in Book OPR, Volume 1195, Page 584.



--------------------------------------------------------------------------------

Irion County

 

1. Mortgage, Line of Credit Mortgage, Deed of Trust, Assignment, Security
Agreement and Financing Statement dated as of May 22, 2013 from COG Operating
LLC to Kimberly A. Bourgeois as Trustee and JPMorgan Chase Bank, NA., and filed
May 28, 2013 under Instrument No. 20130029947, Volume 206, Page 54 in the
records of Irion County, Texas.

Martin County

 

1. Mortgage, Line of Credit Mortgage, Deed of Trust, Assignment, Security
Agreement and Financing Statement dated as of September 21, 2012 from COG
Operating LLC to Kimberly A. Bourgeois as Trustee and JPMorgan Chase Bank, NA.,
as Trustee and JPMorgan Chase Bank, NA., and filed September 26, 2012 under
Document No. 3310, Volume 352, Page 61 in the records of Martin County, Texas.

Midland County

 

1. Mortgage, Line of Credit Mortgage, Deed of Trust, Assignment, Security
Agreement and Financing Statement dated as of February 24, 2006 by COG Oil & Gas
LP for the benefit of Lenders and filed March 2, 2006 under Document No. 4349
and in Volume 2645, Page 339 in the records of Midland County, Texas.

 

  a. First Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of July 31, 2008
between COG Oil & Gas, LP and JPMorgan Chase Bank, N.A., and filed August 6,
2008 under Document No. 2008-17402 and in Book OR, Volume 3080, Page 372 in the
records of Midland County, Texas.

 

  b. Second Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of
October 7, 2010 by COG Operating LLC for the benefit of Lenders and filed
October 13, 2010 in the Official Public Records of Midland County, Texas under
Document No. 2010-20200.

 

2. Mortgage, Line of Credit Mortgage, Deed of Trust, Assignment, Security
Agreement and Financing Statement dated as of July 31, 2008 by Concho Oil & Gas
Holdings LP and Henry Petroleum LP to J. Scott Fowler, as Trustee and JPMorgan
Chase Bank, NA. and filed August 6, 2008 under Document No. 2008-17401 and in
Book OR, Volume 3080, Page 329 in the records of Midland County, Texas.

 

  a. First Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of
October 7, 2010 by COG Operating LLC for the benefit of Lenders and filed
October 13, 2010 in the Official Public Records of Midland County, Texas under
Document No. 2010-20199.

 

3. Mortgage, Line of Credit Mortgage, Deed of Trust, Assignment, Security
Agreement and Financing Statement dated as of September 21, 2012 from COG
Operating LLC to Kimberly A. Bourgeois as Trustee and JPMorgan Chase Bank, NA.,
as Trustee and JPMorgan Chase Bank, NA., and filed September 26, 2012 under
Document No. 2012-21040 in the records of Midland County, Texas.



--------------------------------------------------------------------------------

4. Mortgage, Line of Credit Mortgage, Deed of Trust, Assignment, Security
Agreement and Financing Statement dated as of May 22, 2013 from COG Operating
LLC to Kimberly A. Bourgeois as Trustee and JPMorgan Chase Bank, NA., and filed
May 28, 2013 under Document No. 2013-12611 in the records of Midland County,
Texas.

Pecos County

 

1. Mortgage, Line of Credit Mortgage, Deed of Trust, Assignment, Security
Agreement and Financing Statement dated as of February 24, 2006 by COG Oil & Gas
LP for the benefit of Lenders and filed March 2, 2006 under Document No. 92764
and in Volume 345, Page 112 in the records of Pecos County, Texas.

 

  a. First Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of July 31, 2008
by COG Oil & Gas LP for the benefit of Lenders and filed August 21, 2008 under
Document No. 105014 and in Volume 363, Page 349 in the records of Pecos County,
Texas.

 

  b. Second Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of
October 7, 2010 by COG Operating LLC for the benefit of Lenders and filed
October 14, 2010 in the Official Public Records of Pecos County, Texas under
Document No. 113994 and in Volume 379, Page 168.

Reeves County

 

1. Mortgage, Line of Credit Mortgage, Deed of Trust, Assignment, Security
Agreement and Financing Statement dated as of February 24, 2006 by COG Oil & Gas
LP for the benefit of Lenders and filed March 8, 2006 under Document No. 001138
and in Book OPR, Volume 725, Page 789 in the records of Reeves County, Texas.

 

  a. First Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of July 31, 2008
by COG Oil & Gas LP for the benefit of Lenders and filed August 26, 2008 under
Document No. 003550 and in Book OPR, Volume 801, Page 628 in the records of
Reeves County, Texas.

 

  b. Second Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of
October 7, 2010 by COG Operating LLC for the benefit of Lenders and filed
October 15, 2010 in the Official Public Records of Reeves County, Texas under
Document No. 003807 and in Book OPR, Volume 854, Page 817.

Schleicher County

 

1. Mortgage, Line of Credit Mortgage, Deed of Trust, Assignment, Security
Agreement and Financing Statement dated as of March 27, 2006 by COG Oil & Gas LP
for the benefit of Lenders and filed April 17, 2007 under File No. 085301 and in
Volume 457, Page 420 in the records of Schleicher County, Texas.



--------------------------------------------------------------------------------

  a. First Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of July 31, 2008
by COG Oil & Gas LP for the benefit of Lenders and filed August 22, 2008 under
File No. 086754 and in Volume 464, Page 240 in the records of Schleicher County,
Texas.

 

  b. Second Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of
October 7, 2010 by COG Operating LLC for the benefit of Lenders and filed
October 14, 2010 in the Official Public Records of Schleicher County, Texas
under Document No. 20100000936 and in Volume 474, Page 457.

Upton County

 

1. Mortgage, Line of Credit Mortgage, Deed of Trust, Assignment, Security
Agreement and Financing Statement dated as of July 31, 2008 by Concho Oil & Gas
Holdings LP and Henry Petroleum LP to J. Scott Fowler, as Trustee and JPMorgan
Chase Bank, NA. and filed August 6, 2008 under Document No. 00144459 and in
Volume 00805, Page 00254 in the records of Upton County, Texas.

 

  a. First Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of
October 7, 2010 by COG Operating LLC for the benefit of Lenders and filed
October 14, 2010 in the Official Public Records of Upton County, Texas under
Document No. 00150137 and in Volume 00842, Page 0071.

 

2. Mortgage, Line of Credit Mortgage, Deed of Trust, Assignment, Security
Agreement and Financing Statement dated as of November 30, 2011 by COG Operating
LLC and Each Other Mortgagor Party hereto to Kimberly A. Bourgeois, as Trustee
and JPMorgan Chase Bank, NA. and filed December 5, 2011 under Document
No. 00152990 and in Volume 00863, Page 00001 in the records of Upton County,
Texas.

 

3. Mortgage, Line of Credit Mortgage, Deed of Trust, Assignment, Security
Agreement and Financing Statement dated as of May 22, 2013 from COG Operating
LLC to Kimberly A. Bourgeois as Trustee and JPMorgan Chase Bank, NA., and filed
May 29, 2013 under Document No. 00157258, Volume 00893, Page 140 - 182 in the
records of Upton County, Texas.

Val Verde County

 

1. Mortgage, Line of Credit Mortgage, Deed of Trust, Assignment, Security
Agreement and Financing Statement dated as of February 24, 2006 by COG Oil & Gas
LP for the benefit of Lenders and filed March 3, 2006 under Document No. 0223709
and in Volume 987, Page 294 in the records of Val Verde County, Texas.

 

  a. First Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of July 31, 2008
by COG Oil & Gas LP for the benefit of Lenders and filed August 25, 2008 under
Document No. 00245391 and in Book OR, Volume 1121, Page 275 in the records of
Val Verde County, Texas.

 

  b. Second Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of
October 7, 2010 by COG Operating LLC for the benefit of Lenders and filed
October 19, 2010 in the Official Public Records of Val Verde County, Texas under
Document No. 00260561.



--------------------------------------------------------------------------------

Ward County

 

1. Mortgage, Line of Credit Mortgage, Deed of Trust, Assignment, Security
Agreement and Financing Statement dated as of February 24, 2006 by COG Oil & Gas
LP for the benefit of Lenders and filed March 2, 2006 and recorded March 6, 2006
under Document No. 802 and in Book OPR, Volume 787, Page 104 in the records of
Ward County, Texas.

 

  a. First Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of July 31, 2008
by COG Oil & Gas LP for the benefit of Lenders and filed August 26, 2008 under
Document No. 08-2767 and in Book OPR, Volume 847, Page 456 in the records of
Ward County, Texas.

 

  b. Second Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of
October 7, 2010 by COG Operating LLC for the benefit of Lenders and filed
October 14, 2010 in the Official Public Records of Ward County, Texas under
Document No. 10-3925 and in Volume 892, Page 19.

Winkler County

 

1. Mortgage, Line of Credit Mortgage, Deed of Trust, Assignment, Security
Agreement and Financing Statement dated as of February 24, 2006 by COG Oil & Gas
LP for the benefit of Lenders and filed March 2, 2006 under Document No. B79789
and in Volume 535, Page 522 in the records of Winkler County, Texas.

 

  a. First Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of July 31, 2008
by COG Oil & Gas LP for the benefit of Lenders and filed August 26, 2008 under
Document No. C0997 in the records of Winkler County, Texas.

 

  b. Second Amendment to Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement and Financing Statement dated as of
October 7, 2010 by COG Operating LLC for the benefit of Lenders and filed
October 14, 2010 in the Official Public Records of Winkler County, Texas under
Document No. C5118.



--------------------------------------------------------------------------------

SCHEDULE 1.1(g)

CLOSING DATE HEDGE BANKS

The Bank of Nova Scotia



--------------------------------------------------------------------------------

SCHEDULE 6.3

LOCAL COUNSELS

None.



--------------------------------------------------------------------------------

SCHEDULE 8.4

LITIGATION

None.



--------------------------------------------------------------------------------

SCHEDULE 8.12

SUBSIDIARIES

 

Subsidiary

  

Ownership Interest of the

Borrower

  

Indicate whether Guarantor,

Material Subsidiary and/or

Unrestricted Subsidiary

1. COG Operating LLC    Direct – 100% ownership    Guarantor, Material 2. Concho
Oil & Gas LLC    Direct – 100% ownership    Guarantor, Material 3. Quail Ranch
LLC    Indirect – 100% ownership    Guarantor 4. COG Realty    Indirect – 100%
ownership    Guarantor 5. COG Holdings LLC    Indirect – 100% ownership   
Guarantor 6. Delaware River SWD LLC    Indirect – 100% ownership    Guarantor 7.
COG Production LLC    Indirect – 100% ownership    Guarantor, Material 8. COG
Acreage LP    Indirect – 100% ownership    Guarantor



--------------------------------------------------------------------------------

SCHEDULE 8.18

CLOSING DATE HEDGE AGREEMENTS

 

COUNTERPARTY

  

TYPE

   EFFECTIVE
DATE    TERM START
DATE    TERMINATION
DATE    REMAINING
VOLUME    VOLUME
TYPE    MARK TO
MARKET VALUE
(AS OF MARCH 31,
2014)  

Bank of America

   Basis B Swap    04/26/13    04/01/14    06/30/14    455,000    Bbl    $
2,641,652.00   

Bank of America

   Basis B Swap    04/29/13    04/01/14    06/30/14    455,000    Bbl    $
2,641,652.00   

Bank of America

   Basis B Swap    09/05/13    04/01/14    12/31/14    550,000    Bbl    $
1,885,556.00   

Bank of America

   Basis B Swap    09/06/13    04/01/14    12/31/14    550,000    Bbl    $
1,940,316.00   

Bank of America

   Basis B Swap    09/06/13    04/01/14    12/31/14    825,000    Bbl    $
2,869,401.00   

Bank of America

   Basis B Swap    01/16/14    07/01/14    12/31/14    1,288,000    Bbl    $
1,910,992.00   

Bank of America

   Basis B Swap    01/30/14    04/01/14    12/31/14    825,000    Bbl    $
1,678,412.00   

Bank of America

   Price Swap    07/09/10    04/01/14    12/31/14    486,000    Bbl    -$
6,750,997.00   

Bank of America

   Price Swap    05/11/12    04/01/14    12/31/14    342,000    Bbl    -$
1,788,364.00   

Bank of America

   Price Swap    10/18/12    04/01/14    12/31/14    360,000    Bbl    -$
2,240,907.00   

Bank of America

   Price Swap    01/15/13    07/01/14    12/31/14    450,000    Bbl    -$
2,626,854.00   

Bank of America

   Price Swap    12/13/13    04/01/14    12/31/14    233,000    Bbl    -$
780,537.00   

Bank of America

   Price Swap    04/26/13    01/01/15    03/31/15    75,000    Bbl    -$
393,912.00   

Bank of America

   Price Swap    04/29/13    01/01/15    03/31/15    225,000    Bbl    -$
1,137,235.00   

Bank of America

   Price Swap    06/27/13    04/01/15    12/31/15    450,000    Bbl    -$
1,599,622.00   

Bank of America

   Price Swap    07/25/13    04/01/15    12/31/15    270,000    Bbl    -$
339,790.00   

Bank of America

   Price Swap    09/27/13    01/01/15    12/31/15    360,000    Bbl    -$
666,589.00   

Bank of America

   Price Swap    10/10/13    01/01/15    12/31/15    180,000    Bbl    -$
15,753.00   

Bank of America

   Price Collar    04/26/13    04/01/14    12/31/14    2,750,000    MMBtu    -$
441,896.00   

Bank of America

   Price Swap    12/06/13    04/01/14    12/31/14    4,606,000    MMBtu    -$
1,614,173.00   

Bank of Montreal

   Price Swap    04/26/13    04/01/14    12/31/14    180,000    Bbl    -$
1,511,130.00   

Bank of Montreal

   Price Swap    09/27/13    04/01/14    12/31/14    135,000    Bbl    -$
336,314.00   

Bank of Montreal

   Price Swap    10/10/13    04/01/14    12/31/14    180,000    Bbl    -$
95,373.00   

Bank of Montreal

   Price Swap    04/29/13    01/01/15    03/31/15    300,000    Bbl    -$
1,501,479.00   



--------------------------------------------------------------------------------

COUNTERPARTY

  

TYPE

   EFFECTIVE
DATE    TERM START
DATE    TERMINATION
DATE    REMAINING
VOLUME    VOLUME
TYPE    MARK TO
MARKET VALUE
(AS OF MARCH 31,
2014)  

Bank of Montreal

   Price Swap    06/27/13    04/01/15    12/31/15    450,000    Bbl    -$
1,555,653.00   

Bank of Montreal

   Price Swap    12/13/13    01/01/15    12/31/15    240,000    Bbl    -$
514,956.00   

Bank of Montreal

   Price Swap    12/16/13    01/01/15    12/31/15    240,000    Bbl    -$
514,956.00   

Bank of Montreal

   Price Swap    12/06/13    01/01/15    12/31/15    3,650,000    MMBtu    -$
214,235.00   

Barclays

   Basis B Swap    01/10/14    07/01/14    12/31/14    920,000    Bbl    $
1,364,994.00   

Barclays

   Price Swap    12/22/11    04/01/14    12/31/14    79,000    Bbl    -$
490,155.00   

Barclays

   Price Swap    04/25/12    04/01/14    06/30/14    450,000    Bbl    -$
890,497.00   

Barclays

   Price Swap    01/15/13    04/01/14    12/31/14    405,000    Bbl    -$
2,502,870.00   

Barclays

   Price Swap    09/27/13    04/01/14    12/31/14    180,000    Bbl    -$
322,969.00   

Barclays

   Price Swap    12/22/11    01/01/15    12/31/15    92,000    Bbl    $ 6,085.00
  

Barclays

   Price Swap    04/26/13    01/01/15    03/31/15    300,000    Bbl    -$
1,545,980.00   

Barclays

   Price Swap    06/27/13    04/01/15    12/31/15    450,000    Bbl    -$
1,621,608.00   

Barclays

   Price Swap    07/23/13    04/01/15    12/31/15    450,000    Bbl    -$
632,272.00   

Barclays

   Price Swap    12/22/11    01/01/16    12/31/16    81,000    Bbl    $
392,984.00   

Barclays

   Price Swap    05/11/12    01/01/16    12/31/16    348,000    Bbl    $
1,156,454.00   

Barclays

   Basis B Swap    04/01/14    05/01/14    12/31/14    4,900,000    MMBtu      *
  

Barclays

   Price Collar    04/26/13    04/01/14    12/31/14    2,750,000    MMBtu    -$
441,896.00   

Barclays

   Price Collar    04/26/13    04/01/14    12/31/14    2,750,000    MMBtu    -$
364,313.00   

Barclays

   Price Swap    12/20/13    04/01/14    12/31/14    1,464,000    MMBtu    -$
220,245.00   

Barclays

   Price Swap    12/06/13    01/01/15    12/31/15    3,650,000    MMBtu    -$
196,312.00   

CIBC

   Price Swap    07/18/12    04/01/14    06/30/14    180,000    Bbl    -$
1,970,033.00   

CIBC

   Price Swap    09/27/13    04/01/14    06/30/14    90,000    Bbl    -$
271,551.00   

CIBC

   Price Swap    12/16/13    04/01/14    12/31/14    90,000    Bbl    -$
291,412.00   

CIBC

   Price Swap    12/17/13    04/01/14    12/31/14    45,000    Bbl    -$
145,705.00   

CIBC

   Price Swap    04/29/13    01/01/15    03/31/15    290,000    Bbl    -$
1,477,010.00   

CIBC

   Price Swap    06/27/13    04/01/15    12/31/15    180,000    Bbl    -$
604,672.00   

CIBC

   Price Swap    06/28/13    04/01/15    12/31/15    360,000    Bbl    -$
1,367,639.00   



--------------------------------------------------------------------------------

COUNTERPARTY

  

TYPE

   EFFECTIVE
DATE    TERM START
DATE    TERMINATION
DATE    REMAINING
VOLUME    VOLUME
TYPE    MARK TO
MARKET VALUE
(AS OF MARCH 31,
2014)  

CIBC

   Price Swap    04/11/14    01/01/15    12/31/15    120,000    Bbl      *   

CIBC

   Price Swap    04/14/14    01/01/15    12/31/15    120,000    Bbl      *   

Citibank

   Basis B Swap    08/28/13    04/01/14    12/31/14    1,100,000    Bbl    $
3,825,869.00   

Citibank

   Basis B Swap    09/03/13    04/01/14    12/31/14    825,000    Bbl    $
2,869,401.00   

Citibank

   Basis B Swap    08/28/13    04/01/14    12/31/14    275,000    Bbl    $
956,469.00   

Citibank

   Basis B Swap    02/12/14    07/01/14    09/30/14    92,000    Bbl    $
87,539.00   

Citibank

   Basis B Swap    02/12/14    07/01/14    09/30/14    184,000    Bbl    $
175,078.00   

Citibank

   Price Swap    12/26/12    07/01/14    12/31/14    600,000    Bbl    -$
3,532,298.00   

Citibank

   Price Swap    01/15/13    07/01/14    12/31/14    240,000    Bbl    -$
1,281,683.00   

Citibank

   Price Swap    10/10/13    04/01/14    12/31/14    192,000    Bbl    -$
120,454.00   

Citibank

   Price Swap    12/13/13    04/01/14    12/31/14    270,000    Bbl    -$
981,761.00   

Citibank

   Price Swap    04/11/14    05/01/14    12/31/14    435,000    Bbl      *   

Citibank

   Price Swap    06/28/13    04/01/15    12/31/15    450,000    Bbl    -$
1,643,595.00   

Citibank

   Price Swap    07/24/13    04/01/15    12/31/15    225,000    Bbl    -$
360,109.00   

Citibank

   Price Swap    07/25/13    04/01/15    12/31/15    540,000    Bbl    -$
679,580.00   

Citibank

   Price Swap    09/27/13    01/01/15    12/31/15    240,000    Bbl    -$
463,209.00   

Citibank

   Price Collar    04/26/13    04/01/14    12/31/14    2,750,000    MMBtu    -$
364,313.00   

Comerica

   Price Swap    12/26/12    07/01/14    12/31/14    450,000    Bbl    -$
2,403,157.00   

Comerica

   Price Swap    04/29/13    04/01/14    12/31/14    180,000    Bbl    -$
1,439,447.00   

Comerica

   Price Swap    06/27/13    04/01/14    12/31/14    180,000    Bbl    -$
1,349,843.00   

Comerica

   Price Swap    04/11/14    05/01/14    12/31/14    400,000    Bbl      *   

Credit Suisse

   Price Swap    12/28/12    07/01/14    12/31/14    300,000    Bbl    -$
1,781,062.00   

Credit Suisse

   Price Swap    04/29/13    01/01/15    03/31/15    150,000    Bbl    -$
765,573.00   

Credit Suisse

   Price Swap    12/06/13    01/01/15    12/31/15    3,285,000    MMBtu    -$
192,811.00   

ING

   Price Swap    06/27/13    04/01/14    12/31/14    360,000    Bbl    -$
2,662,050.00   

ING

   Price Swap    12/16/13    04/01/14    12/31/14    270,000    Bbl    -$
847,354.00   

ING

   Price Swap    07/24/13    04/01/15    12/31/15    315,000    Bbl    -$
519,539.00   

ING

   Price Swap    09/27/13    01/01/15    12/31/15    169,000    Bbl    -$
342,640.00   

ING

   Price Swap    03/07/14    04/01/14    12/31/14    886,000    MMBtu    $
92,866.00   

JPMorgan

   Basis B Swap    07/03/13    04/01/14    12/31/14    275,000    Bbl    $
915,398.00   

JPMorgan

   Basis B Swap    07/22/13    04/01/14    12/31/14    1,100,000    Bbl    $
3,606,837.00   



--------------------------------------------------------------------------------

COUNTERPARTY

  

TYPE

   EFFECTIVE
DATE    TERM START
DATE    TERMINATION
DATE    REMAINING
VOLUME    VOLUME
TYPE    MARK TO
MARKET VALUE
(AS OF MARCH 31,
2014)  

JPMorgan

   Basis B Swap    08/30/13    04/01/14    12/31/14    275,000    Bbl    $
956,469.00   

JPMorgan

   Basis B Swap    01/30/14    04/01/14    12/31/14    1,100,000    Bbl    $
2,183,125.00   

JPMorgan

   Price Swap    07/09/10    04/01/14    12/31/14    450,000    Bbl    -$
6,116,516.00   

JPMorgan

   Price Swap    04/24/12    04/01/14    06/30/14    450,000    Bbl    -$
760,203.00   

JPMorgan

   Price Swap    07/18/12    04/01/14    06/30/14    810,000    Bbl    -$
9,059,241.00   

JPMorgan

   Price Swap    10/18/12    07/01/14    12/31/14    600,000    Bbl    -$
2,905,946.00   

JPMorgan

   Price Swap    04/26/13    04/01/14    12/31/14    168,000    Bbl    -$
1,397,506.00   

JPMorgan

   Price Swap    09/27/13    04/01/14    12/31/14    225,000    Bbl    -$
504,519.00   

JPMorgan

   Price Swap    07/09/10    01/01/15    06/30/15    600,000    Bbl    -$
4,188,610.00   

JPMorgan

   Price Swap    04/26/13    01/01/15    03/31/15    300,000    Bbl    -$
1,516,313.00   

JPMorgan

   Price Swap    06/27/13    04/01/15    12/31/15    450,000    Bbl    -$
1,599,622.00   

JPMorgan

   Price Swap    04/11/14    01/01/15    12/31/15    300,000    Bbl      *   

JPMorgan

   Price Swap    12/09/13    01/01/15    12/31/15    3,650,000    MMBtu    -$
178,388.00   

KeyBank

   Price Swap    12/26/12    07/01/14    12/31/14    450,000    Bbl    -$
2,649,222.00   

KeyBank

   Price Swap    04/26/13    04/01/14    12/31/14    90,000    Bbl    -$
779,759.00   

KeyBank

   Price Swap    07/23/13    04/01/15    12/31/15    315,000    Bbl    -$
442,591.00   

KeyBank

   Price Swap    12/13/13    01/01/15    12/31/15    240,000    Bbl    -$
562,000.00   

KeyBank

   Price Swap    04/11/14    01/01/15    12/31/15    300,000    Bbl      *   

KeyBank

   Price Collar    04/26/13    04/01/14    12/31/14    2,750,000    MMBtu    -$
452,777.00   

Natixis

   Price Swap    12/28/12    07/01/14    12/31/14    300,000    Bbl    -$
1,631,930.00   

Natixis

   Price Swap    12/16/13    04/01/14    06/30/14    90,000    Bbl    -$
359,611.00   

Natixis

   Price Swap    04/26/13    01/01/15    03/31/15    150,000    Bbl    -$
787,824.00   

Natixis

   Price Swap    07/23/13    04/01/15    12/31/15    315,000    Bbl    -$
442,591.00   

Natixis

   Price Swap    10/10/13    01/01/15    12/31/15    195,000    Bbl    -$
21,036.00   

Natixis

   Price Swap    03/07/14    01/01/15    12/31/15    3,650,000    MMBtu    $
54,604.00   

ScotiaBank

   Price Swap    10/18/12    04/01/14    06/30/14    61,000    Bbl    -$
507,836.00   

ScotiaBank

   Price Swap    09/27/13    04/01/14    12/31/14    101,000    Bbl    -$
62,504.00   

ScotiaBank

   Price Swap    06/27/13    04/01/15    12/31/15    450,000    Bbl    -$
1,577,637.00   

ScotiaBank

   Price Swap    04/11/14    01/01/15    06/30/15    300,000    Bbl      *   

ScotiaBank

   Price Swap    05/11/12    01/01/17    06/30/17    168,000    Bbl    $
764,557.00   

Societe Generale

   Price Swap    12/28/12    07/01/14    12/31/14    300,000    Bbl    -$
1,578,244.00   



--------------------------------------------------------------------------------

COUNTERPARTY

  

TYPE

   EFFECTIVE
DATE    TERM START
DATE    TERMINATION
DATE    REMAINING
VOLUME    VOLUME
TYPE    MARK TO
MARKET VALUE
(AS OF MARCH 31,
2014)  

Societe Generale

   Price Swap    04/26/13    04/01/14    12/31/14    180,000    Bbl    -$
1,541,597.00   

Societe Generale

   Price Swap    06/27/13    04/01/14    12/31/14    346,000    Bbl    -$
2,654,284.00   

Societe Generale

   Price Swap    04/11/14    05/01/14    12/31/14    400,000    Bbl      *   

Societe Generale

   Price Swap    07/29/13    04/01/15    12/31/15    425,000    Bbl    -$
312,158.00   

Societe Generale

   Price Swap    01/22/14    04/01/14    12/31/14    1,008,000    MMBtu    -$
116,303.00   

Societe Generale

   Price Swap    12/06/13    01/01/15    12/31/15    3,650,000    MMBtu    -$
196,312.00   

Sumitomo

   Price Swap    04/26/13    04/01/14    12/31/14    180,000    Bbl    -$
1,491,418.00   

Sumitomo

   Price Swap    06/28/13    01/01/15    03/31/15    277,000    Bbl    -$
1,567,976.00   

Union Bank

   Price Swap    04/29/13    01/01/15    03/31/15    150,000    Bbl    -$
765,573.00   

Union Bank

   Price Swap    06/27/13    04/01/15    12/31/15    360,000    Bbl    -$
1,262,110.00   

Union Bank

   Price Collar    04/26/13    04/01/14    12/31/14    2,750,000    MMBtu    -$
431,305.00   

Union Bank

   Price Swap    12/09/13    01/01/15    12/31/15    2,190,000    MMBtu    -$
85,526.00   

Wells Fargo

   Price Swap    07/18/12    04/01/14    06/30/14    180,000    Bbl    -$
1,952,061.00   

Wells Fargo

   Price Swap    09/27/13    04/01/14    12/31/14    225,000    Bbl    -$
504,519.00   

Wells Fargo

   Price Swap    12/13/13    04/01/14    12/31/14    360,000    Bbl    -$
1,326,937.00   

Wells Fargo

   Price Swap    05/11/12    01/01/15    12/31/15    384,000    Bbl    -$
221,776.00   

Wells Fargo

   Price Swap    04/29/13    01/01/15    03/31/15    300,000    Bbl    -$
1,471,812.00   

Wells Fargo

   Price Swap    06/28/13    04/01/15    12/31/15    450,000    Bbl    -$
1,643,595.00   

Wells Fargo

   Price Swap    07/23/13    04/01/15    12/31/15    450,000    Bbl    -$
632,272.00   

 

* denotes that value unavailable 3/31/14



--------------------------------------------------------------------------------

SCHEDULE 10.1

CLOSING DATE INDEBTEDNESS

None.



--------------------------------------------------------------------------------

SCHEDULE 10.2

CLOSING DATE LIENS

None.



--------------------------------------------------------------------------------

SCHEDULE 10.4

SCHEDULED DISPOSITIONS

None.



--------------------------------------------------------------------------------

SCHEDULE 10.5

CLOSING DATE INVESTMENTS

None



--------------------------------------------------------------------------------

SCHEDULE 10.8

CLOSING DATE NEGATIVE PLEDGE AGREEMENTS

None.



--------------------------------------------------------------------------------

SCHEDULE 10.9

CLOSING DATE SUBSIDIARY DISTRIBUTIONS

None.



--------------------------------------------------------------------------------

SCHEDULE 10.12

CLOSING DATE AFFILIATE TRANSACTIONS

None.



--------------------------------------------------------------------------------

SCHEDULE 13.2

NOTICE ADDRESSES

Concho Resources, Inc., as Borrower:

 

  Address: One Concho Center

    600 W. Illinois Avenue

    Midland, Texas 79701

  Attention: Vice President and Treasurer

  Telephone No.: (432) 221-0322

  Fax No.: (432) 683-7441

  Email: brodgers@concho.com

  Website: www.conchoresources.com

with a copy to:

 

  Address: One Concho Center

    600 W. Illinois Avenue

    Midland, Texas 79701

  Attention: Vice President and General Counsel

  Telephone No.: (432) 818-2301

  Fax No.: (432) 683-7441

  Email: tcounts@concho.com

  Website: www.conchoresources.com

JPMoragan, as Administrative Agent:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

 

  Address: JPMorgan Chase Bank, N.A.

    Mail Code IL1-0010

    10 South Dearborn, Floor 07

    Chicago, Illinois 60603-2003

  Attention: Teresita R. Siao

  Telephone No.: (312) 385-7051

  Fax No.: (888) 292-9533

  Email: teresita.r.siao@jpmchase.com

ABA Number: 021000021

Account Name: LS2 Incoming

Account Number: 9008113381C4856

REF: CONCHO

Other Notices as Administrative Agent:

 

  Address: JPMorgan Chase Bank, N.A.

    Mail Code IL1-0010

    10 South Dearborn, Floor 07

    Chicago, Illinois 60603-2003

  Attention: Teresita R. Siao

  Telephone No.: (312) 385-7051

  Fax no.: (888) 292-9533

  Email: teresita.r.siao@jpmchase.com



--------------------------------------------------------------------------------

with a copy to:

 

  Address: JPMorgan Chase Bank, N.A.

    Mail Code TX1-2448

    2200 Ross Avenue, 3rd Floor

    Dallas, TX 75201-2787

  Attention: Crystal Bortan

  Telephone No.: (214) 965-3223

  Fax No.: (281) 582-6047

  Email: crystal.n.bortan@jpmorgan.com

L/C ISSUER:

 

  Address: JPMorgan Chase Bank, N.A.

    Mail Code IL1-0010

    10 South Dearborn, Floor 07

    Chicago, Illinois 60603-2003

  Attention: Teresita R. Siao

  Telephone No.: (312) 385-7051

  Fax No. (888) 292-9533

  Email: teresita.r.siao@jpmchase.com

SWING LINE LENDER:

 

  Address: JPMorgan Chase Bank, N.A.

    Mail Code IL1-0010

    10 South Dearborn, Floor 07

    Chicago, Illinois 60603-2003

  Attention: Teresita R. Siao

  Telephone No.: (312) 385-7051

  Fax No.: (888) 292-9533

  Email: teresita.r.siao@jpmchase.com

ABA Number: 021000021

Account Name: LS2 Incoming

Account Number: 9008113381C4856

REF: CONCHO



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTICE OF BORROWING

[Letterhead of Borrower]

[Date] 1

JPMorgan Chase Bank, N.A.

as Administrative Agent

 

Re: Concho Resources Inc. Notice of Borrowing

Ladies and Gentlemen:

This Notice of Borrowing is delivered to you pursuant to Section 2.3 of the
Second Amended and Restated Credit Agreement, dated as of May 9, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Concho Resources Inc., a Delaware corporation
(the “Borrower”), the lenders from time to time party thereto (the “Lenders”),
JPMorgan Chase Bank, N.A., as Administrative Agent, Swingline Lender, and a
Letter of Credit Issuer, and each other Letter of Credit Issuer from time to
time party thereto (such terms and each other capitalized term used but not
defined herein having the meaning provided in Section 1 of the Credit
Agreement).

The Borrower hereby requests that a Loan be extended as follows:

(i) Aggregate amount of the requested Loan is $[            ];

(ii) Date of such Borrowing is [            ], 201[            ];

(iii) Requested Borrowing is to be [an ABR Loan][a LIBOR Loan][Swingline Loan];

(iv) In the case of a LIBOR Loan, the initial Interest Period applicable thereto
is [            ];2

(v) Amount of Borrowing Base in effect on the date hereof is $[            ];

(vi) Total Exposures on the date hereof (i.e., outstanding principal amount of
Loans and total Letter of Credit Exposure) is $[            ];

(vii) Pro forma Total Exposures (giving effect to the requested Borrowing) is
$[            ]; and

 

1  Date of Notice of Borrowing: To be submitted (A) prior to 1:00 p.m. (New York
City time) at least three Business Days’ prior to each Borrowing of Loans if
such Loans are to be initially LIBOR Loans; (B) prior to 12:00 noon (New York
City time) on the date of each Borrowing of Loans that are to be ABR Loans; or
(C) prior to 3:00 p.m. (New York City time) on the date of each Borrowing of
Loans that are to be Swingline Loans.

2  If no Interest Period is selected, the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

A-1



--------------------------------------------------------------------------------

(viii) Location and number of the Borrower’s account to which funds are to be
disbursed is as follows:

[                                         ]

[                                         ]

[                                         ]

[                                         ]

[                                         ]

The Borrower hereby represents and warrants that:

(i) Each of the representations and warranties of the Credit Parties set forth
in the Credit Documents are true and correct in all material respects on and as
of the date hereof, both before and after giving effect to the Loan requested
hereby, unless stated to relate to a specific earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date; and

(ii) No Default or Event of Default has occurred and is continuing under the
Credit Agreement.

[Remainder of page intentionally left blank; signature page follows]

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Notice of Borrowing
by its authorized representative as of the day and year first above written.

 

CONCHO RESOURCES INC. By:        Name:   Title:

Signature Page

Concho Resources Inc.

Notice of Borrowing



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF LETTER OF CREDIT REQUEST

[Letterhead of Borrower]

[Date] 3

[JPMorgan Chase Bank, N.A.

as Administrative Agent and a Letter of Credit Issuer]

[                    ],

as a Letter of Credit Issuer

 

Re: Concho Resources Inc. Letter of Credit Request

Ladies and Gentlemen:

This Letter of Credit Request is delivered to you pursuant to Section 3.2 of the
Second Amended and Restated Credit Agreement, dated as of May 9, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Concho Resources Inc., a Delaware corporation
(the “Borrower”), the lenders from time to time party thereto (the “Lenders”),
JPMorgan Chase Bank, N.A., as Administrative Agent, Swingline Lender, and a
Letter of Credit Issuer, and each other Letter of Credit Issuer from time to
time party thereto (such terms and each other capitalized term used but not
defined herein having the meaning provided in Section 1 of the Credit
Agreement).

The Borrower hereby requests that a Letter of Credit be issued:

(i) on [insert date of issuance]

(ii) in the aggregate Stated Amount of $[                    ];

(iii) in favor of [insert name and address of beneficiary];

(iv) which expires on [insert date at least five days prior to Maturity Date];
and

(v) which specifies that a drawing may be made only in the event of the
occurrence of the following conditions: [insert drawing conditions]

The Borrower hereby represents and warrants that:

(i) The Stated Amount of the Letter of Credit requested by this Letter of Credit
Request shall not (x) when added to the Letters of Credit Outstanding at this
time, exceed the Letter of Credit Commitment now in effect or (y) cause the
aggregate amount of the Lenders’ Total Exposures to exceed the Loan Limit now in
effect.

 

3  Date of Letter of Credit Request (prior to 1:00 p.m. (New York City time) at
least two Business Days prior to the date of issuance or such lesser number as
may be agreed by the Administrative Agent and the Letter of Credit Issuer).

 

B-1



--------------------------------------------------------------------------------

(ii) Each of the representations and warranties of the Credit Parties set forth
in the Credit Documents are true and correct in all material respects on and as
of the date hereof, both before and after giving effect to the issuance of the
Letter of Credit requested hereby, unless stated to relate to a specific earlier
date, in which case such representations and warranties are true and correct in
all material respects as of such earlier date; and

(iii) No Default or Event of Default has occurred and is continuing under the
Credit Agreement.

The undersigned hereby agrees that the Letter of Credit Issuer is expressly
authorized to make such changes from the forms of this Request as the Letter of
Credit Issuer in its sole discretion may deem advisable, provided no such
changes shall vary the principal terms hereof.

[Remainder of page intentionally left blank; signature page follows]

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Letter of Credit
Request by its authorized representative as of the day and year first above
written.

 

CONCHO RESOURCES INC. By:        Name:   Title:

Signature Page

Concho Resources Inc.

Letter of Credit Request



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF GUARANTEE

[See attached.]

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SECURITY AGREEMENT

[See attached.]

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF PLEDGE AGREEMENT

[See attached.]

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF MORTGAGE/DEED OF TRUST (TEXAS)

[See attached.]

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF CREDIT PARTY CLOSING CERTIFICATE

CLOSING CERTIFICATE

[NAME OF CERTIFYING CREDIT PARTY]

May [    ], 2014

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of May 9, 2014 (the “Credit Agreement”), among Concho Resources Inc., a Delaware
corporation, as the initial Borrower, the banks, financial institutions and
other lending institutions from time to time parties hereto (the “Lenders”),
JPMorgan Chase Bank, N.A., as Administrative Agent, Swingline Lender, and a
Letter of Credit Issuer, and each other Letter of Credit Issuer from time to
time party thereto. Capitalized terms used but not defined herein shall have the
meanings given to such terms in the Credit Agreement.

1. The undersigned, [    ], [President/Vice President] of [    ] (the
“Certifying Credit Party”), solely in his or her capacity as [President/Vice
President] of the Certifying Credit Party and not individually, hereby certifies
as follows:

(a) The representations and warranties made by the Certifying Credit Party in
each of the Credit Documents, in each case as they relate to the Certifying
Credit Party on the date hereof, are true and correct in all material respects
unless such representation or warranty is already qualified by materiality,
Material Adverse Effect or a similar qualification, in which case such
representations and warranties are true and correct in all respects, on and as
of the date hereof (except where such representation or warranty expressly
relate to an earlier date, in which case such representation or warranty was
true and correct in all material respects as of such earlier date).

(b) [                    ] is the duly elected and qualified [Assistant]
Secretary of the Certifying Credit Party and the signature set forth on the
signature line for such officer below is such officer’s true and genuine
signature, and such officer is duly authorized to execute and deliver on behalf
of the Certifying Credit Party each Credit Document to which it is a party and
any certificate or other document to be delivered by the Certifying Credit Party
pursuant to such Credit Documents.

2. The undersigned [Assistant] Secretary of the Certifying Credit Party, solely
in his or her capacity as [Assistant] Secretary of the Certifying Credit Party
and not individually, hereby certifies as follows:

(a) Attached hereto as Exhibit A is a complete and correct copy of the
resolutions duly adopted by the [Board of Directors/General Partner/Member] (or
a duly authorized committee thereof) of the Certifying Credit Party, authorizing
(i) the execution, delivery and performance of the Credit Documents (and any
agreements relating thereto) to

 

G-1



--------------------------------------------------------------------------------

which it is a party and (ii) the extensions of credit contemplated by the Credit
Agreement; such resolutions have not in any way been amended, modified, revoked
or rescinded and have been in full force and effect since their adoption to and
including the date hereof and are now in full force and effect; and such
resolutions are the only corporate proceedings of the Certifying Credit Party
now in force relating to or affecting the matters referred to therein;

(b) Attached hereto as Exhibit B is a true and complete copy of the charter of
the Certifying Credit Party certified by the Secretary of State of the
Certifying Credit Party’s jurisdiction of organization, as in effect at all
times since the date shown on the attached certificate;

(c) Attached hereto as Exhibit C is a true and complete copy of the
[by-laws/limited partnership agreement/limited liability company agreement] of
the Certifying Credit Party. As of the date hereof such [by-laws/limited
partnership agreement/limited liability company agreement] [has/have] not been
further amended, modified or repealed and remain[s] in full force and effect;
and

(d) Set forth on Exhibit D hereto is a list of the now duly elected and
qualified officers of the Certifying Credit Party holding the offices indicated
next to their respective names below, and such officers hold such offices with
the Certifying Credit Party on the date hereof, and the signatures appearing
opposite their respective names below are the true and genuine signatures of
such officers, and each of such officers is duly authorized to execute and
deliver on behalf of the Certifying Credit Party each Credit Document to which
it is a party and any certificate or other document to be delivered by the
Certifying Credit Party pursuant to such Credit Documents.

The undersigned hereby acknowledges that Vinson & Elkins LLP is relying on the
truth and accuracy of the above certifications in delivering its legal opinion
in furtherance of Section 6.3 of the Credit Agreement and the undersigned hereby
consents to such reliance.

[Remainder of page intentionally left blank; signature page follows]

 

G-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereto set our names as of the date set
forth above.

 

            Name:   [            ]     Name:   [            ] Title:  
[President/Vice President]     Title:   [Secretary/Assistant Secretary]

Signature Page – G-3

[Certifying Credit Party]

Closing Certificate



--------------------------------------------------------------------------------

Exhibit A

Resolutions

[See attached.]

 

G-4



--------------------------------------------------------------------------------

Exhibit B

[Certificate of Organization/Formation/Incorporation/Limited Partnership]

[See attached.]

 

G-5



--------------------------------------------------------------------------------

Exhibit C

[By-Laws/(LLC) Operating Agreement/Limited Partnership Agreement]

[See attached]

 

G-6



--------------------------------------------------------------------------------

Exhibit D

Specimen Signatures

 

        Name        

  

        Title        

  

        Signature        

[        ]

   [President/Vice President]   

[        ]

   [Secretary/Assistant Secretary]   

[        ]

   [        ]   

[        ]

   [        ]   

 

G-7



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

This Assignment and Acceptance Agreement (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement (as defined below), receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and accepts from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, letters or credit)
(the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and the Credit
Agreement, without representation or warranty by the Assignor.

 

1.    Assignor:    ____________________ 2.    Assignee:    ____________________
3.    Borrower:    Concho Resources Inc. 4.    Administrative Agent:    JPMorgan
Chase Bank, N.A., as Administrative Agent under the Credit Agreement (as defined
below). 5.    Credit Agreement:    The Second Amended and Restated Credit
Agreement, dated as of May 9, 2014 (the “Credit Agreement”), among CONCHO
RESOURCES INC., a Delaware corporation (the “Borrower”), the lenders from time
to time party thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as
Administrative Agent, Swingline Lender, and a Letter of Credit Issuer, and each
other Letter of Credit Issuer from time to time party thereto (such terms and
each other capitalized term used but not defined herein having the meaning
provided in Section 1 of the Credit Agreement).

 

H-1



--------------------------------------------------------------------------------

6.    Assigned Interest:   

 

Total Commitment for all Lenders

  

Amount of Commitment/Loans
Assigned

  

Commitment

Percentage1

$                

   $                                    %

Effective Date:                 , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

7.    Notice and Wire Instructions:   

 

[NAME OF ASSIGNOR]     [NAME OF ASSIGNEE] Notices:       Notices:              
                          Attention:       Attention:   Telecopier:      
Telecopier: with a copy to:     with a copy to:                                
      Attention:       Attention:   Telecopier:       Telecopier: Wire
Instructions:     Wire Instructions: [                             ]    
[                             ]  

[Remainder of page intentionally left blank; signature page follows]

 

1  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

H-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR: [NAME OF ASSIGNOR]

By:

      Name:   Title: ASSIGNEE: [NAME OF ASSIGNEE] By:       Name:   Title:

Signature Page

Concho Resources Inc.

Assignment and Acceptance Agreement



--------------------------------------------------------------------------------

Consented to and Accepted:

 

JPMORGAN CHASE BANK, N.A.,

    as Administrative Agent, Letter of Credit

    Issuer and Swingline Lender

By:       Name:   Title:

Signature Page

Concho Resources Inc.

Assignment and Acceptance Agreement



--------------------------------------------------------------------------------

Consented to:

 

CONCHO RESOURCES INC. By:       Name:   Title:

Signature Page

Concho Resources Inc.

Assignment and Acceptance Agreement



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ACCEPTANCE AGREEMENT

Representations and Warranties.

Assignor. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with any Credit Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the “Credit
Documents”), or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) from and after the Effective Date, it
shall be bound by the provisions of the Credit Agreement and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iii) it has received a copy of the Credit Agreement and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and to purchase the Assigned Interest on
the basis of which it has made such analysis and decision, and (iv) if it is a
Non-U.S. Lender, attached to the Assignment is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at that
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender.

Payments. From and after the Effective Date, the Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. This Assignment shall be governed by,
and construed in accordance with, the internal laws of the State of New York.

 

Annex 1-1



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF PROMISSORY NOTE

New York, New York

[                ], 201[    ]

FOR VALUE RECEIVED, the undersigned, CONCHO RESOURCES INC., a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to the
order of [                ] or its registered assigns (the “Lender”), at the
Administrative Agent’s Office or such other place as JPMORGAN CHASE BANK, N.A.
(the “Administrative Agent”) shall have specified, in Dollars and in immediately
available funds, in accordance with Section 5.3 of the Credit Agreement (as
defined below; capitalized terms used and not otherwise defined herein shall
have the meanings assigned to such terms in Section 1 of the Credit Agreement)
on the Maturity Date or the Swingline Maturity Date, as applicable, the
aggregate unpaid principal amount, if any, of all advances made by the Lender to
the Borrower in respect of Loans pursuant to the Credit Agreement. The Borrower
further promises to pay interest in like money at such office on the unpaid
principal amount hereof from time to time outstanding at the rates per annum and
on the dates specified in Section 2.8 of the Credit Agreement.

This Promissory Note is one of the promissory notes referred to in
Section 2.5(e) of the Second Amended and Restated Credit Agreement, dated as of
May 9, 2014 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Borrower, the lenders from time to time
party thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as Administrative
Agent, Swingline Lender, and a Letter of Credit Issuer, and each other Letter of
Credit Issuer from time to time party thereto (such terms and each other
capitalized term used but not defined herein having the meaning provided in
Section 1 of the Credit Agreement).

This Promissory Note is subject to, and the Lender is entitled to the benefits
of, the provisions of the Credit Agreement, and the Loans evidenced hereby are
guaranteed and secured as provided therein and in the other Credit Documents.
The Loans evidenced hereby are subject to prepayment prior to the Maturity Date
and the Swingline Maturity Date, as applicable, in whole or in part, as provided
in the Credit Agreement.

All parties now and hereafter liable with respect to this Promissory Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
diligence, presentment, demand, protest and notice of any kind whatsoever in
connection with this Promissory Note. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or the Lender, any right,
remedy, power or privilege hereunder or under the Credit Documents shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
remedy, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
A waiver by the Administrative Agent or the Lender of any right, remedy, power
or privilege hereunder or under any Credit Document on any one occasion shall
not be construed as a bar to any right or remedy that the Administrative Agent
or the Lender would otherwise have on any future occasion. The rights, remedies,
powers and privileges herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights, remedies, powers and
privileges provided by law.

 

I-1



--------------------------------------------------------------------------------

All payments in respect of the principal of and interest on this Promissory Note
shall be made to the Person recorded in the Register as the holder of this
Promissory Note, as described more fully in Section 2.5 of the Credit Agreement,
and such Person shall be treated as the Lender hereunder for all purposes of the
Credit Agreement.

[Remainder of page intentionally left blank]

 

I-2



--------------------------------------------------------------------------------

THIS PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

CONCHO RESOURCES INC. By:       Name:   Title:

Promissory Note

Concho Resources Inc.

Second Amended and Restated Credit Agreement